Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 1 of 230 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
RYAN BOWMAN and SANDRA BOWMAN,                                         :
                                                                       :
                   Plaintiffs,                                         :
                                                                       :   COMPLAINT
-against-                                                              :   JURY TRIAL DEMANDED
                                                                       :
SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN SAL, :                                 Case No. 19-cv-2096
FRANSABANK SAL, MIDDLE EAST AFRICA BANK :
SAL, BLOM BANK SAL, BYBLOS BANK SAL,                                   :
BANK AUDI SAL, BANK OF BEIRUT SAL,                                     :
LEBANON AND GULF BANK SAL, BANQUE                                      :
LIBANO-FRANÇAISE SAL, BANK OF BEIRUT AND :
THE ARAB COUNTRIES SAL, JAMMAL TRUST                                   :
BANK SAL, and JOHN DOES 1-50,                                          :
                                                                       :
                   Defendants.                                         :
-----------------------------------------------------------------------x
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 2 of 230 PageID #: 2



                                                TABLE OF CONTENTS

I.     NATURE OF THE ACTION .............................................................................................. 1

II.    BACKGROUND .................................................................................................................. 2

III. JURISDICTION AND VENUE .......................................................................................... 7

IV. THE PARTIES ..................................................................................................................... 8

       A.      THE PLAINTIFFS ..................................................................................................... 8

       B.      THE DEFENDANTS .................................................................................................. 9

               1. SOCIETE GENERALE DE BANQUE AU LIBAN SAL (“SGBL”) ............... 9

               2. FRANSABANK SAL .......................................................................................... 13

               3. MIDDLE EAST AFRICA BANK SAL (“MEAB”) ......................................... 16

               4. BLOM BANK SAL (“BLOM”) ......................................................................... 18

               5. BYBLOS BANK SAL (“BYBLOS”) ................................................................. 20

               6. BANK AUDI SAL ............................................................................................... 21

               7. BANK OF BEIRUT SAL ................................................................................... 23

               8. LEBANON AND GULF BANK SAL (“LGB”) ............................................... 25

               9. BANQUE LIBANO-FRANCAISE SAL (“BLF”) ............................................ 27

               10. BANK OF BEIRUT AND THE ARAB COUNTRIES SAL (“BBAC”) ........ 28

               11. JAMMAL TRUST BANK SAL ......................................................................... 30

V.     FACTUAL BACKGROUND ............................................................................................ 32

       A.      ISLAMIC REVOLUTIONARY GUARD CORPS (IRGC).................................. 32

       B.      HEZBOLLAH ........................................................................................................... 35

               1. HEZBOLLAH’S INITIAL TERRORIST OPERATIONS AND
                  ORGANIZATIONAL STRUCTURE ............................................................... 35

               2. HEZBOLLAH’S KEY LEADERS AND CURRENT ORGANIZATIONAL
                  STRUCTURE ...................................................................................................... 41



                                                                   i
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 3 of 230 PageID #: 3



              a. HEZBOLLAH’S EMBRACE OF TERRORISM IS OPEN AND
                 PUBLIC ......................................................................................................... 41

              b. SHURA COUNCIL (MAJLIS AL-SHURA) .............................................. 42

              c. PARLIAMENTARY COUNCIL ................................................................. 43

              d. JIHAD COUNCIL ........................................................................................ 44

              e. JIHAD COUNCIL’S EXTERNAL SECURITY ORGANIZATION ...... 49

              f. HEZBOLLAH’S BUSINESS AFFAIRS COMPONENT (BAC) ............. 50

              g. HEZBOLLAH’S “SOCIAL WELFARE” SECTOR – THE DA’WA .... 101

              h. MEDIA / ENTERTAINMENT .................................................................. 124

              i. AUTOMOTIVE SALES............................................................................. 129

              j. ARMS DEALING ....................................................................................... 130

              k. TECHNOLOGY & COMMUNICATIONS ............................................. 132

              l. NARCOTICS TRAFFICKING ................................................................. 132

              m. PHARMACEUTICALS AND COUNTERFEITING
                 MEDICATIONS ......................................................................................... 136

              n. INTERNATIONAL TRADE ..................................................................... 137

    C.   THE IRGC DEPLOYS HEZBOLLAH SIGNATURE WEAPONS IN
         IRAQ ........................................................................................................................ 138

    D.   HEZBOLLAH’S INVOLVEMENT IN TERRORISM IN IRAQ ...................... 142

    E.   HEZBOLLAH’S AND THE IRGC’S AGENTS & PROXIES IN IRAQ .......... 159

         1. THE BADR CORPS (a/k/a BADR ORGANIZATION) ............................... 159

         2. ASA’IB AHL AL–HAQ (“AAH” OR THE “LEAGUE OF THE
            RIGHTEOUS”) ................................................................................................. 161

         3. JAYSH AL MAHDI (“JAM” or the “MAHDI ARMY”) AND THE
            PROMISED DAY BRIGADES (“PDB”) ........................................................ 165

         4. KATA’IB HEZBOLLAH (“KH”) ................................................................... 166




                                                                ii
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 4 of 230 PageID #: 4



VI. DEFENDANTS ARE DEPENDENT ON UNITED STATES CORRESPONDENT
    BANK ACCOUNTS AND U.S. DOLLAR CLEARING, INCLUDING DOLLAR
    CLEARING FOR HEZBOLLAH .................................................................................. 172

VII. DEFENDANTS’ MATERIAL SUPPORT TO HEZBOLLAH ................................... 178

      A.     SOCIETE GENERALE DE BANQUE AU LIBAN, SAL .................................. 178

             1. SGBL ACQUIRED LCB .................................................................................. 178

             2. SGLB ACQUIRED LCB’S LIABILITIES..................................................... 179

                 a. LCB KNOWINGLY PROVIDED MATERIAL SUPPORT TO
                    HEZBOLLAH’S MARTYR FOUNDATION THROUGH ITS
                    CORRESPONDENT BANK ACCOUNTS IN THE UNITED
                    STATES ....................................................................................................... 180

                 b. LCB PROVIDED MATERIAL SUPPORT TO ABDALLAH
                    SAFIEDDINE .............................................................................................. 181

                 c. LCB PROVIDED MATERIAL SUPPORT TO HEZBOLLAH’S OWN
                    FINANCE UNIT ......................................................................................... 181

                 d. LCB MAINTAINED ACCOUNTS FOR VARIOUS HEZBOLLAH
                    CONTROLLED ENTITIES ...................................................................... 183

                 e. LCB DISREGARDED ANTI-MONEY LAUNDERING RULES FOR
                    INDIVIDUALS AND ENTITIES ASSOCIATED WITH
                    HEZBOLLAH ............................................................................................. 185

                 f. LCB PARTICIPATED IN A MAJOR MONEY LAUNDERING
                    SCHEME WITH HEZBOLLAH IN THE UNITED STATES
                    INVOLVING NARCOTICS, USED CARS, AND THE TRANSFER OF
                    OVER $250 MILLION (U.S.) THROUGH LCB’S NEW YORK
                    CORRESPONDENT BANK ACCOUNTS .............................................. 187

                 g. LCB’S GAMBIAN SUBSIDIARY, PRIME BANK, WAS CO-OWNED
                    BY AN INDIVIDUAL DESIGNATED BY THE U.S. GOVERNMENT
                    FOR PROVIDING MATERIAL SUPPORT FOR HEZBOLLAH ....... 193

             3. SGBL HAS AIDED AND ABETTED HEZBOLLAH .................................. 196

      B.     FRANSABANK SAL .............................................................................................. 197

      C.     BLOM BANK SAL ................................................................................................. 198

      D.     MIDDLE EAST AFRICA BANK SAL (“MEAB”) ............................................. 201

      E.     BYBLOS BANK SAL ............................................................................................. 202
                                                               iii
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 5 of 230 PageID #: 5



       F.     BANK AUDI SAL ................................................................................................... 207

       G.     LEBANON AND GULF BANK ............................................................................ 210

       H.     BANQUE LIBANO-FRANCAISE SAL ............................................................... 215

       I.     BANK OF BEIRUT SAL ....................................................................................... 216

       J.     BANK OF BEIRUT AND THE ARAB COUNTRIES ........................................ 217

       K.     JAMAL TRUST BANK SAL................................................................................. 218

CLAIMS FOR RELIEF ........................................................................................................... 219

FIRST CLAIM FOR RELIEF................................................................................................. 219

SECOND CLAIM FOR RELIEF ............................................................................................ 220

THIRD CLAIM FOR RELIEF ............................................................................................... 222

FOURTH CLAIM FOR RELIEF ........................................................................................... 223

PRAYER FOR RELIEF........................................................................................................... 224




                                                               iv
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 6 of 230 PageID #: 6



        Plaintiffs, by their attorneys, allege the following:

I.      NATURE OF THE ACTION

        1.       This is a civil action brought under 18 U.S.C. §§ 2333(a) and 2333(d) of the Anti-

Terrorism Act (“ATA”) as a related action to Bartlett, et al. v. Société Générale de Banque au

Liban SAL, et al. (1:19-cv-00007-CBA-VMS) by Ryan Bowman, an American national who was

injured by reason of an act of international terrorism in Iraq in 2009 that was committed, planned

or authorized by the United States-designated Foreign Terrorist Organization (“FTO”) Hezbollah1

in coordination with Iran’s Islamic Revolutionary Guard Corps (“IRGC”) (recently designated an

FTO).2 His mother, Sandra Bowman, also a U.S. national, brings this action under 18 U.S.C. §§

2333(a) and 2333(d) for solatium based on her son’s injuries.

        2.       In 1997, the United States designated Hezbollah as an FTO (as that term is defined

in 8 U.S.C. § 1189 of the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)).

Hezbollah has remained continuously designated as an FTO since that time.

        3.       Defendants are Lebanese commercial banks whose conduct involved violent acts

and acts dangerous to human life that violated 18 U.S.C. § 2339B when they knowingly provided

material support to FTO Hezbollah in the form of financial and banking services, including, but

not limited to, access to the United States financial system through their respective correspondent

banking accounts in New York.

        4.       Defendants aided and abetted Hezbollah in violation of 18 U.S.C. § 2333(d)(2) by

knowingly providing substantial assistance to Hezbollah in the form of financial services and




1
          Hezbollah is transliterated in a variety of ways. The U.S. Government prefers the spelling “Hizballah,” but
for the sake of consistency, all spellings in the Complaint use the more common iteration, “Hezbollah.”
2
         On April 8, 2019, the U.S. Department of State announced that effective April 15, 2019 the IRGC will be a
designated FTO.

                                                         1
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 7 of 230 PageID #: 7



resources, including, but not limited to, access to the United States financial system through their

respective correspondent banking accounts in New York.

        5.      Defendants conspired with Hezbollah in violation of 18 U.S.C. § 2333(d)(2) by

agreeing to provide Hezbollah with financial services and resources, including, but not limited to,

access to the U.S. financial system through their respective correspondent bank accounts in New

York while actively concealing this information from U.S. correspondent banks and U.S.

regulatory, law enforcement, and intelligence agencies.

        6.      Defendants were (and are) aware of their vital role in assisting Hezbollah in its

illicit activities, including money laundering (including both cross-border electronic funds

transfers and physical bulk-transfers of banknotes), sanctions evasion, arms export violations, drug

trafficking, kidnapping for ransom, and terrorist financing.

        7.      Defendants were (and are) aware that by assisting Hezbollah, they were (and are)

playing a crucial role in Hezbollah’s violent and life-endangering activities, including the acts of

international terrorism that injured Plaintiffs in Iraq.

II.     BACKGROUND

        8.      Most of what is publicly known about Hezbollah, its exploitation of the U.S.

financial system, and its collaboration with Lebanese banks comes from two principal sources: (a)

U.S. Department of the Treasury designations of Hezbollah operatives and commercial enterprises;

and (b) the publicly available information concerning what became known as Project Cassandra,

which originated in the Drug Enforcement Administration’s (“DEA”) investigation of Hezbollah’s

development into an international crime syndicate that collected as much as $1 billion a year from

narcotics and weapons trafficking, money laundering, and other criminal activities across Europe,

Africa, and the Americas.



                                                   2
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 8 of 230 PageID #: 8



       9.      The DEA came to learn that Hezbollah, working closely with Iran’s intelligence

services and its IRGC, had carefully cultivated clandestine networks among Lebanese expatriate

communities around the world to create a web of businesses that acted as front companies for

Hezbollah’s and the IRGC’s black-market trading and money laundering activities.

       10.     DEA agents tracked Hezbollah’s flow of weapons, drugs, ammunition, explosives,

military-grade spare parts (including parts for Iran’s illicit nuclear and ballistic missile programs),

and U.S. dollar-denominated funds along the same Hezbollah front company routes that carried

shipments of frozen chicken, raw materials, used cars, cigarettes, and consumer electronics.

       11.     Following Hezbollah’s July 2006 conflict with Israel (which devastated parts of

southern Lebanon and Hezbollah-controlled neighborhoods south of Beirut), Hezbollah further

intensified its efforts to raise funds (mostly denominated in U.S. dollars) in order to fund its post-

conflict rebuilding efforts in the Shi’a-dominated areas of Lebanon.

       12.     Hezollah’s urgent need for cash led the trans-national terrorist organization to join

the global cocaine trade on a large-scale basis.

       13.     As DEA agents working on Project Cassandra would learn, Hezbollah ran these

networks through its Business Affairs Component (“BAC”), a special financial unit established by

the late Imad Mughniyah, Hezbollah’s most senior terrorist commander. As discussed in detail

below, BAC oversees Hezbollah’s world-wide criminal and commercial enterprises.

       14.     After Mr. Mughniyah was killed in 2008, leadership of Hezbollah’s BAC was

assumed by both Adham Tabaja, a prominent Hezbollah financier and real estate developer in

Lebanon, and Abdallah Safieddine (a/k/a “Safi al-Din”). One of Safieddine’s brothers sits on

Hezbollah’s governing council; the other sits on the board of various companies controlled by

Hezbollah.



                                                   3
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 9 of 230 PageID #: 9



        15.      The DEA ultimately concluded that Abdallah Safieddine was the key connection

between Hezbollah’s BAC and Iran’s IRGC.

        16.      As Project Cassandra proceeded, multiple DEA narcotics investigations also linked

Mr. Safieddine to international drug smuggling and money laundering networks, and especially to

Lebanese operative Ayman Joumaa, who served as the key contact between Hezbollah and

Mexico’s murderous Los Zetas drug cartel.3

        17.      The DEA investigations of Mr. Safieddine and Mr. Joumaa eventually intersected

with a separate effort by U.S. Special Operations Command (“SOCOM”) that was tracking the

source of funds used by Iranian proxies that were deploying sophisticated weapons against U.S.

armored vehicles in Iraq, including, among other weapons, IRGC-supplied (and Hezbollah-

designed) Explosively Formed Penetrators (“EFPs”) (a highly effective anti-armor weapon,

discussed in detail below).

        18.      When phone numbers connected to the IRGC network supplying EFPs to Iranian

and Hezbollah proxies in Iraq crossed with phone numbers intercepted in the DEA’s Colombia

investigation of Mr. Joumaa’s network, Project Cassandra and SOCOM investigative teams were

able to tie Mr. Safieddine’s EFP network in Iran to Hezbollah’s narcotics trafficking and money

laundering network operating in Colombia and the Tri-Border Area (“TBA”) (covering the joint

borders between Paraguay, Brazil, and Argentina).

        19.      Ultimately, the U.S. Intelligence Community’s analysis of thousands of hours of

intercepted Arabic phone conversations from Colombia, among other locations, painted a picture




3
         See U.S. Department of the Treasury Targets Major Money Laundering Network Linked to Drug Trafficker
Ayman Joumaa and a Key Hizballah Supporter in South America, U.S. Department of the Treasury (June 27, 2012),
online at https://www.U.S. Department of the Treasury.gov/press-center/press-releases/Pages/tg1624.aspx (visited
Dec. 26, 2018).

                                                       4
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 10 of 230 PageID #: 10



 of Abdallah Safieddine as the central figure in Hezbollah’s (and the IRGC’s) global financial

 network.

         20.      According to then-DEA Acting Deputy Administrator Jack Riley, “[t]hese drug

 trafficking and money laundering schemes utilized by the Business Affairs Component provide a

 revenue and weapons stream for an international terrorist organization responsible for devastating

 terror attacks around the world.”

         21.      Armed with a better understanding of Hezbollah’s BAC network, the Project

 Cassandra team soon went to work targeting LEBANESE CANADIAN BANK SAL (“LCB”) by

 gathering evidence showing how Ayman Joumaa’s narcotics network was laundering an estimated

 $200 million a month in U.S. dollar-denominated funds through LCB and various Lebanese money

 exchange houses, including Ellissa Exchange in Beirut.4

         22.      A large portion of Hezbollah’s laundered funds was then transferred to used-car

 dealerships in the United States to buy and ship thousands of vehicles to West Africa, where

 Hezbollah’s BAC network operated hundreds of businesses.

         23.      Mr. Safieddine, at the center of this BAC network, provided Hezbollah and the

 IRGC with access to U.S. dollar-clearing through LCB.

         24.      In 2011, the work of the Project Cassandra team resulted in the U.S. Department of

 Justice (“DOJ”) filing a civil action against LCB. Later, DOJ seized $102 million (U.S.) from the

 bank.

         25.      In February 2010, the U.S. Department of the Treasury, pursuant to 31 U.S.C. §

 5318A, identified LCB as “a financial institution of primary money laundering concern.”



 4
         See U.S. Department of the Treasury Targets Major Lebanese-Based Drug Trafficking and Money
 Laundering Network, U.S. Department of the Treasury (Jan. 26, 2011), online at https://www.U.S. Department of the
 Treasury.gov/press-center/press-releases/Pages/ tg1035.aspx (visited Dec. 26, 2018).

                                                        5
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 11 of 230 PageID #: 11



        26.    This action, combined with DOJ’s civil suit, indirectly forced LCB to sell itself to

 Defendant SOCIÉTÉ GÉNÉRALE DE BANQUE AU LIBAN, SAL (“SGBL”) and close its doors.

        27.    No criminal charges were ever filed against LCB or the money exchange houses

 that worked with LCB to launder hundreds of millions of U.S. dollars through the United States.5

        28.    However, the court filings from DOJ’s civil action and the U.S. Department of the

 Treasury’s regulatory action did reveal several key facts beyond the criminal wrongdoing of LCB

 and its management, including, among others:

               (a) The vast amounts of U.S. dollar-denominated funds from Hezbollah
                   secretly flowing into the Lebanese banking system through the willful
                   participation of LCB;

               (b) The close ties and financial connections between Hezbollah’s BAC and
                   its social welfare institutions;

               (c) The vast amounts of cash imported by those Hezbollah social welfare
                   institutions;

               (d) Hezbollah’s (and the IRGC’s) dependence on Lebanese commercial
                   banks to provide it access to the U.S. financial system to launder drug
                   money (in USD) and clear U.S. dollar-denominated electronic funds
                   transfers; and

               (e) The intersection between Hezbollah’s BAC network, narcotics
                   trafficking and terrorist operations, including terrorist attacks carried
                   out in Iraq.

        29.    While the U.S. Department of the Treasury has, in recent years, stepped up its

 designations of components of the BAC network (for example, designating Messrs. Safieddine,

 Tabaja and Joumaa), it never prosecuted LCB or its management, or ever pursued either civil or

 criminal actions against any of the dozens of Lebanese banks that have been complicit in aiding




 5
        Ayman Joumaa was indicted in November 2011.


                                                  6
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 12 of 230 PageID #: 12



 and abetting Hezbollah’s growth into the preeminent transnational terrorist organization of the

 twenty-first century.

         30.    This Action attempts to identify and highlight an integral part of the BAC network

 and Hezbollah’s “financial angels” that have midwifed its birth into a truly global terrorist financial

 empire.

         31.    That global financial empire, in turn, sustains Hezbollah’s global terrorist

 operations, including the FTO’s training camps, intelligence operations, procurement supply-

 chains, and research and development of various weapons systems that allowed it to play a central

 role in Iran’s efforts to maim and murder Americans in Iraq and drive the United States out of Iraq.

 III.    JURISDICTION AND VENUE

         32.    This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

 § 1331, 18 U.S.C. § 2333(a), § 2333(d) and 18 U.S.C. § 2338 as a civil action brought by citizens

 of the United States who have been injured by reason of acts of international terrorism.

         33.    Venue is proper in this District pursuant to 18 U.S.C. § 2334(a) and 28 U.S.C.

 §§ 1391(b) and 1391(d).

         34.    Defendants are each subject to personal jurisdiction in New York pursuant to 18

 U.S.C. § 2334(a), CPLR § 302, and Fed. R. Civ. P. 4(k)(1)-(2).

         35.    As set forth below, Defendants purposefully and deliberately used their

 correspondent accounts with U.S. financial institutions in New York over a long period of time to

 provide financial services to Hezbollah on a recurring basis, including facilitating the transfer of

 hundreds of millions of U.S. dollars through the United States on Hezbollah’s behalf and for

 Hezbollah’s benefit, including in the years and months immediately preceding the terrorist attack

 at issue.



                                                   7
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 13 of 230 PageID #: 13



 IV.    THE PARTIES

        A. THE PLAINTIFFS

        36.     Plaintiff Ryan Bowman is a citizen of the United States and domiciled in the State

 of Pennsylvania.

        37.     On April 13, 2009, Ryan Bowman, then 23, was serving in the U.S. military in Iraq

 when the Chinook helicopter he was traveling in was attacked with an RPG-29.

        38.     The operatives who fired at Mr. Bowman’s helicopter were trained by Hezbollah

 and funded and supplied by the IRGC-QF, and they attacked Mr. Bowman and his fellow U.S.

 service members at the direction of both Hezbollah and the IRGC-QF.

        39.     At the time of the attack, Ryan Bowman was not clipped in to the Chinook

 helicopter. When the pilot of the Chinook helicopter took evasive actions to avoid the RPG, Mr.

 Bowman bounced around the helicopter, suffering a Traumatic Brain Injury as well as a significant

 injury to his back.

        40.     Mr. Bowman has been determined to be 100% disabled by the Veterans

 Administration.

        41.     As a result of the attack, and the injuries he suffered, Plaintiff Ryan Bowman has

 experienced severe physical and mental anguish and extreme emotional pain and suffering.

        42.     Plaintiff Sandra Bowman is a citizen of the United States and domiciled in the State

 of Pennsylvania.

        43.      As a result of the attack and the injuries Ryan Bowman suffered, Plaintiff Sandra

 Bowman has experienced severe mental anguish and extreme emotional pain and suffering.




                                                 8
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 14 of 230 PageID #: 14



         B. THE DEFENDANTS

                  1. SOCIETE GENERALE DE BANQUE AU LIBAN SAL (“SGBL”)

         44.      Defendant SOCIETE GENERALE DE BANQUE AU LIBAN SAL is a private

 joint stock company with limited liability (société anonyme libanaise), incorporated in 1953.

 SGBL was registered under number “3696” with the Commercial Registry of Beirut and under

 number “19” on the list of banks licensed by Banque du Liban, the Central Bank of Lebanon.

         45.      SGBL’s headquarters is located at Saloumeh Square, Sin El Fil, Beirut, Lebanon.

         46.      According to SGBL’s 2017 annual report, the bank ended the year with assets

 valued at over $21 billion (U.S.); operated 70 branches across Lebanon; and employed 2,161

 people in Lebanon, Jordan, and Cyprus.

         47.      Antoun N. Sehnaoui is SGBL’s Chairman and its majority shareholder (51.65

 percent of the bank’s common shares).

         48.      SGBL participates in various domestic and international payment, clearing, and

 settlement systems (including, but not limited to, electronic funds transfer, check clearinghouse,

 credit-card, and automated teller machine networks).

         49.      SGBL is the Lebanese subsidiary of SOCIETE GENERALE SA (“SOCGEN”), one

 of the largest bank-holding companies in France.

         50.      According to SOCGEN’s 2017 annual report, the company owns 16.79 percent of

 SGBL’s common shares.

         51.      SOCGEN maintains a branch in New York, New York (“SOCGEN–New York”).

 SOCGEN–New York’s primary business activity is correspondent banking6 (including, among


 6
          Correspondent banking is an essential component of the global financial system, especially for cross-border
 electronic funds transfers. Banks establish and maintain correspondent banking relationships to access financial



                                                          9
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 15 of 230 PageID #: 15



 other things, processing Eurodollar7 transactions through the U.S. financial system and managing

 U.S. dollar-denominated correspondent accounts).

          52.      SOCGEN is a founding member of the Wolfsburg Group, an association of thirteen

 global banks, formed in 2000, that develops “frameworks and guidance for the management of

 financial crime risks, particularly with respect to Know Your Customer, Anti-Money Laundering

 and Counter Terrorist Financing policies.”

          53.      SGBL’s Board of Directors includes an Anti-Money Laundering/Counter-

 Financing of Terrorism (“AML/CFT”) Committee that purports to assist SGBL’s Board with

 carrying out its “supervisory role with respect to fighting money laundering and terrorist financing

 and understanding the related risks.”

          54.      In coordination with SOCGEN, SGBL purports to utilize the following technical

 capabilities for complying with various AML/CFT requirements from, among others, the Central

 Bank of Lebanon, European Union (“EU”), United Nations (“UN”), Financial Action Task Force

 (“FATF”), and the U.S. Department of the Treasury’s Office of Foreign Asset Control (“OFAC”):

                   Accuity’s “Fircosoft” sanctions watchlist filtering software;
                   Thomson Reuters’s “World-Check” financial crime risk-screening
                   database; and
                   FICO TONBELLER’s “Siron AML” money-laundering detection and
                   analytics software.

          55.      SGBL maintains a U.S. dollar-denominated correspondent account—used for its



 services in different jurisdictions and provide international payment services for their customers. However,
 correspondent banking is also a major vehicle for financial crime, including, money laundering and terror financing.
 7
           Eurodollar refers to a multinational bank’s unsecured time-deposit liability (chose in action), denominated in
 the U.S. dollar unit of account and maintained by credit and debit book-entries, but not subject to U.S. banking
 regulations. The clearing of Eurodollar electronic funds transfers occurs primarily through a bank-owned
 clearinghouse in New York, based on payment orders issued by correspondent banks and transmitted cross-border
 through a bank-owned secure messaging service. The settlement of Eurodollar electronic funds transfers occurs only
 in New York, across the balance sheet of the Federal Reserve Bank of New York (“FRB–New York”), acting in its
 role as the U.S. Central Bank and “lender of last resort” for all Eurodollar deposits globally.

                                                           10
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 16 of 230 PageID #: 16



 Eurodollar electronic funds transfer transactions—at each of the following correspondent banks in

 New York:

                  From 2003 to 2011:
                  The Bank of New York Mellon (“BNY–New York”),
                  account number 8033216603;

                  JP Morgan Chase Bank NA (“JPM–New York”),
                  account number 00155161;

                  SOCGEN–New York, account number 00150347; and

                  From 2004 to 2008:

                  American Express Bank Ltd. (“AMEX–New York”).8

         56.      SGBL’s Eurodollar clearing account at CHIPS–New York is identified by

 Universal Identifier (“UID”) number “001079.”

         57.      According to the Society for Worldwide Interbank Financial Telecommunications

 SCRL (“SWIFT–Belgium”),9 SGBL’s secure financial messaging account on SWIFT–Belgium’s

 network (“SWIFT–Net”)10 is identified by Bank Identifier Code (“BIC”) routing address

 “SGLILBBX”.

         58.      SGBL settles its foreign exchange transactions through, among others, settlement



 8
         AMERICAN EXPRESS BANK LTD was acquired by STANDARD CHARTERED BANK in 2008.
 9
          SWIFT–Belgium, founded in 1973, is a limited-purpose financial institution organized under Belgian law as
 a limited-liability cooperative society (société coopérative à responsabilité limitée). Member commercial banks own
 and control SWIFT–Belgium. An oversight committee comprising representatives from the Group of Ten (“G–10”)
 central banks oversees SWIFT–Belgium, including representatives from, among others, the Federal Reserve Board of
 Governors (“FRB–DC”), FRB–NY, and National Bank of Belgium (“NBB–Brussels”) (lead central-bank overseer).
 10
          SWIFT–Net launched in 1977, replacing international Telex and telegraph systems by providing customers
 with improved financial messaging services for correspondent banking activities, securities market infrastructures,
 U.S. Department of the Treasury operations, trade finance, precious metals trading, large-value payment systems, and
 foreign exchange transactions.



                                                         11
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 17 of 230 PageID #: 17



 member SOCGEN’s account at CLS Bank International in New York (“CLS–New York”).11

         59.     As noted above, in February 2011, the U.S. Department of the Treasury’s Financial

 Crimes Enforcement Network (“FinCEN”) issued a notice concluding that LCB was a “financial

 institution of primary money laundering concern,” and it further issued a Notice of Proposed Rule

 Making giving notice of FinCEN’s proposal to issue a rule prohibiting, among other things, all

 U.S. financial institutions from establishing, maintaining, administering, or managing a

 correspondent or payable-through account in the United States for, or on behalf of, LCB.

         60.     Four months later, after receiving approval from the Central Bank of Lebanon, LCB

 entered into a $580 million (U.S.) Sale and Purchase Agreement (“Purchase Agreement”) with

 Defendant SGBL.

         61.     Pursuant to paragraphs 2.1 and 2.3 of the Purchase Agreement, attached as Exhibit

 1, Defendant SGBL assumed all of LCB’s liabilities, defined as follows:

                 The Assumed Liabilities consist inter alia of any and all of the Seller’s
                 liabilities and/or obligations and/or debts of any kind, character or
                 description, absolute or contingent, accrued or unaccrued, disputed or
                 undisputed, liquidated or unliquidated, secured or unsecured, joint or
                 several, due or to become due, vested or unvested, determined, determinable
                 or otherwise, to the extent they relate to the Seller’s Business, all as at the
                 Completion Date. (Emphasis in original.)

         62.     Furthermore, by assuming all of LCB’s liabilities, Defendant SGBL also assumed

 LCB’s liability for the banking and trade-finance services that LCB knowingly performed for

 Hezbollah, the material support LCB knowingly provided to Hezbollah, and the conduct of LCB’s

 managers, officers and directors who knowingly conspired with and/or aided and abetted

 Hezbollah in its money-laundering and drug trafficking operations.


 11
         CLS–New York is a limited-purpose Edge Act banking corporation organized under U.S. federal law, owned
 and controlled by its member banks, and regulated by FRB–DC. CLS–Bank began operations in September 2002,
 using payment-versus-payment settlement to reduce the risk involved in settling obligations related to foreign
 exchange transactions.

                                                      12
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 18 of 230 PageID #: 18



          63.      In September 2011, the Central Bank of Lebanon’s Central Council granted final

 approval of SGBL’s acquisition of all assets and liabilities of LCB.

          64.      Two years later, LCB, SGBL and the DOJ reached an agreement whereby LCB

 paid $102 million (U.S.) to settle the claims for money-laundering and International Emergency

 Economic Powers Act (“IEEPA”) violations raised by the U.S. Government in its 2011 Complaint

 against LCB.

          65.      At all relevant times, both SGBL and LCB purposefully and deliberately used their

 New York correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of

 Hezbollah on an ongoing and recurring basis.12

                   2. FRANSABANK SAL

          66.      Defendant FRANSABANK SAL was established in 1921 and incorporated in its

 present form in 1984 as a private joint stock company with limited liability (société anonyme

 libanaise) with a duration of 99 years. FRANSABANK was registered under number “25699”

 with the Commercial Registry of Beirut and registered under number “1” on the list of banks

 licensed by the Central Bank of Lebanon.

          67.      FRANSABANK’s head office address is Fransabank Center, Hamra Street, PO

 Box 11-0393, Riad El Solh, Beirut, 1107 2803, Lebanon.

          68.      According to FRANSABANK’s 2017 annual report, the bank ended the year with

 assets valued at over $22.1 billion (U.S.), denominated in, among others, the following units of



 12
          Defendants all participate in the Eurodollar payment system, which includes a set of instruments, procedures,
 and rules for transferring funds between or among financial institution participants. Within that payment system, dollar
 “clearing” is the process of transmitting, reconciling, and, in some cases, confirming dollar-denominated electronic
 funds transfer transactions prior to settlement. “Settlement” in this context refers to the funds transfer process where
 the paying institution’s debt obligation (denominated in U.S. dollars) is discharged and the receiving institution obtains
 irrevocable access to the transferred funds. The “clearing” of U.S. dollar-denominated payment orders occurs
 primarily at CHIPS–New York, and settlement only occurs across the balance sheet of the Federal Reserve Bank of
 New York.

                                                            13
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 19 of 230 PageID #: 19



 account: U.S. dollars (47.2 percent), Lebanese pounds (45.8 percent), and EU euros (4.9 percent);

 its customers’ deposits funded 80.5 percent of the bank’s assets; the bank operated 75 branches

 across Lebanon; and it employed 1,735 people in Lebanon.

        69.    FRANSABANK participates in various domestic and international payment,

 clearing, and settlement systems (including, but not limited to, electronic funds transfer, check

 clearinghouse, credit-card, and automated teller machine networks).

        70.    FRANSABANK describes its AML/CFT compliance program as implementing the

 following objectives:

               Promoting a Know Your Customer (KYC) standard as a cornerstone
               principle for Fransabank Group business ethics and practices:

                  Prior to any transaction of any type, Fransabank Group’s entities gather
                   and document the relevant customer identification data, along with the
                   background information, the purpose and the intended nature of the
                   business.

                  Fransabank Group’s entities retain and document any additional
                   customer information relevant to the assessment of the money
                   laundering risk, by adopting a risk-based approach which triggers the
                   proper enhanced due diligence for the relevant customers.

               Enforcing the following additional due diligence measures while
               establishing and maintaining correspondent relations:

                  Gathering sufficient documentary evidence on a respondent institution,
                   to avoid any relationships with ‘shell banks.’

                  Enquiring about the good reputation of a respondent institution from
                   public sources of information, including whether it has been subject to
                   a money laundering or terrorist financing investigation or other
                   regulatory action.

                  Verifying, on a periodic basis, that the respondent institution is
                   implementing sufficient and effective procedures to fight money
                   laundering and terrorist financing.

               Monitoring and reporting suspicious transactions/activity:


                                                14
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 20 of 230 PageID #: 20



                  Fransabank Group’s entities apply due diligence measures whenever
                   they detect any unusual or suspicious transaction or activity, taking into
                   account the legal framework of the concerned institution.

                  All suspicious transactions or activities complying with the laws and
                   regulations of the corresponding jurisdiction are reported.

                  The Group’s compliance department is notified of all suspicious
                   transactions or activities when doubts arise.

               Developing an effective internal control structure where no activity with a
               customer is carried out without obtaining in advance all the required
               information relating to the customer.

        71.    FRANSABANK maintains a U.S. dollar-denominated correspondent account—

 used for its Eurodollar electronic funds transfer transactions—at each of the following

 correspondent banks in New York:

               From 2003 to 2011:
               BNY–New York, account number 8900018224;

               From 2003 to 2005:
               HSBC Bank USA NA (“HSBC–New York”);

               From 2005 to 2008:
               AMEX–New York; and

               From 2005 to 2011:
               JPM–New York, account number 544728788.

        72.    FRANSABANK’s Eurodollar clearing account at CHIPS–New York is identified

 by Universal Identifier (“UID”) number “002233”.

        73.    According to SWIFT–Belgium, FRANSABANK’s secure financial messaging

 account on the SWIFT–Network is identified by BIC routing address “FSABLBBX”.

        74.    FRANSABANK primarily settles its foreign exchange transactions through the

 accounts of settlement members at CLS–New York.



                                                15
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 21 of 230 PageID #: 21



        75.     At all relevant times, FRANSABANK purposefully and deliberately used its New

 York correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of Hezbollah

 on an ongoing and recurring basis.

                3. MIDDLE EAST AFRICA BANK SAL (“MEAB”)

        76.     Defendant MEAB SAL was incorporated in its present form in 1991 as a private

 joint stock company with limited liability (société anonyme libanaise) with a duration of 99 years.

        77.     MEAB was registered under number “58153” with the Commercial Registry of

 Beirut and registered under number “110” on the list of banks licensed by The Central Bank of

 Lebanon.

        78.     MEAB’s head office address is MEAB Building, Adnan al-Hakim Avenue, Beirut,

 1105 2080, Lebanon.

        79.     MEAB describes itself as a family-owned commercial bank in Lebanon whose

 creation was propelled by the tremendous success of its founding Hejeij brothers in business

 ventures developing underserved regions of Africa.

        80.     MEAB claims to be a full-service bank with 11 branches throughout Lebanon, with

 a reputation for high-quality financial services and a strong record of modernization and growth.

        81.     According to MEAB’s 2016 annual report, the bank had total assets of over $1.8

 billion (U.S.) and employed 335 people in Lebanon.

        82.     MEAB claims to be the 15th largest bank in Lebanon by deposits. The bank was

 named the “Fastest Growing Bank in Lebanon” by Banker Middle East Industry Awards in 2011

 and was named “Best Private Bank in Lebanon” by the World Finance Banking Awards in 2012.

        83.     Kassem Hejeij co-founded MEAB and served as the bank’s Chairman until June

 2015 when he was forced to step down as a result of being designated by the U.S. Department of



                                                 16
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 22 of 230 PageID #: 22



 the Treasury as a Specially Designated Global Terrorist (“SDGT”) for his direct links to Hezbollah.

        84.     MEAB participates in various domestic and international payment, clearing, and

 settlement systems (including, but not limited to, electronic funds transfer, check clearinghouse,

 credit-card, and automated teller machine networks).

        85.     MEAB describes its AML/CFT compliance program as follows:

                The bank’s Anti-Money Laundering/Counter Terrorist Financing
                (AML/CFT) programs meet or exceed the requirements of both the Banque
                du Liban and the international standards of the Financial Action Task Force
                (FATF).

                In addition to screening customers and transactions against the requirements
                of the Banque du Liban, MEAB also screens its banking activity against the
                U.S. Office of Foreign Assets Control (OFAC) Specifically Designated
                National (SDN) list, the U.S. sanction lists, among others, using EastNet’s
                state-of-the-art SafeWatch system.

        86.     MEAB maintained a U.S. dollar-denominated correspondent account—used for its

 Eurodollar electronic funds transfer transactions—at each of the following correspondent banks in

 New York:

                From 2003 to 2004:
                Union Bank of California (“UBOCI”) – New York;

                From 2004 to 2007:
                Standard Chartered Bank (“SCB”) – New York;

                2006:
                Wachovia Bank (“WB”) - New York;

                2008 to 2011:
                Dresdner Bank – Frankfurt (via Dresdner Bank branch in New York).13

        87.     According to SWIFT–Belgium, MEAB’s secure financial messaging account on

 the SWIFT–Network is identified by BIC routing address “MEABLBBE”.


 13
        DRESDNER BANK AG was later acquired by COMMEZBANK AG, Frankfurt, Germany.

                                                 17
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 23 of 230 PageID #: 23



        88.     MEAB primarily settles its foreign exchange transactions through the accounts of

 settlement members at CLS–New York.

        89.     At all relevant times, MEAB purposefully and deliberately used its New York

 correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of Hezbollah on an

 ongoing and recurring basis.

                4. BLOM BANK SAL (“BLOM”)

        90.     Defendant BLOM BANK SAL was established in 1951 as a private joint stock

 company with limited liability (société anonyme libanaise) with a duration of 99 years. BLOM

 was registered under number “2464” with the Commercial Registry of Beirut and registered under

 number “14” on the list of banks licensed by the Central Bank of Lebanon.

        91.     BLOM’s head office address is BLOM Bank Building, Rashid Karameh Street,

 Beirut, Lebanon.

        92.     The bank’s shares are listed on the Beirut Stock Exchange and the Luxembourg

 Stock Exchange.

        93.     Mr. Sa’d Azhari serves as the bank’s Chairman and General Manager, and Dr.

 Numan al-Azhari serves as the Chairman of BLOM Group (BLOM’s ultimate parent).

        94.     In June 2017, BLOM acquired 100 percent of the assets and liabilities of HSBC

 Bank Middle East Limited, Lebanon Branch, for a total consideration of $146 million (U.S.).

        95.     According to BLOM’s 2017 annual report, the bank ended the year with assets

 valued at over $32.5 billion (U.S.), denominated in, among others, the following units of account:

 U.S. dollars (47.1 percent), Lebanese pounds (31.8 percent), and EU euros (7.3 percent); its

 customers’ deposits funded 81.9 percent of the bank’s assets; and the bank operated 77 branches

 across Lebanon and employed 4,357 people.



                                                18
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 24 of 230 PageID #: 24



        96.     BLOM participates in various domestic and international payment, clearing, and

 settlement systems (including, but not limited to, electronic funds transfer, check clearinghouse,

 credit-card, and automated teller machine networks).

        97.     BLOM’s Board of Directors includes a Compliance Committee that purportedly

 assists the Board with carrying out its functions and supervisory role with respect to “proper

 implementation and effectiveness of AML/CFT procedures and regulations.”

        98.     BLOM maintained a U.S. dollar-denominated correspondent account—used for its

 Eurodollar electronic funds transfer transactions—at each of the following correspondent banks in

 New York:

                From 2003 to 2011:
                BNY–New York;

                From 2005 to 2011:
                JPM–New York;

                2005 to 2008:
                AMEX–New York;
                UBOCI–New York;

                2008 to 2011:
                Deutsche Bank Trust Company Americas (“DBTCA–New York”); and
                WB–New York.

        99.     BLOM’s Eurodollar clearing account at CHIPS–New York is identified by UID

 number “001871”.

        100.    According to SWIFT–Belgium, BLOM’s secure financial messaging account on

 the SWIFT–Network is identified by BIC routing address “BLOMLBBX”.

        101.    BLOM primarily settles its foreign exchange transactions through the accounts of

 settlement members at CLS–New York.


                                                19
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 25 of 230 PageID #: 25



        102.    At all relevant times, BLOM purposefully and deliberately used its New York

 correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of Hezbollah on an

 ongoing and recurring basis.

                5. BYBLOS BANK SAL (“BYBLOS”)

        103.    Defendant BYBLOS BANK SAL was established in 1950 and incorporated in its

 present form in 1961 as a private joint stock company with limited liability (société anonyme

 libanaise) with a duration of 99 years. BYBLOS was registered under number “14150” with the

 Commercial Registry of Beirut and registered under number “39” on the list of banks licensed by

 the Central Bank of Lebanon.

        104.    BYBLOS’s head office address is Elias Sarkis Street, Ashrafieh, Beirut, Lebanon.

        105.    According to BYBLOS’s 2017 annual report, the bank ended the year with total

 assets of over $22.7 billion (U.S.) and employed 2,485 people in Lebanon.

        106.    BYBLOS participates in various domestic and international payment, clearing, and

 settlement systems (including, but not limited to, electronic funds transfer, check clearinghouse,

 credit-card, and automated teller machine networks).

        107.    BYBLOS describes its corporate governance program—including AML/CFT

 compliance—as implementing the following objectives:

                Byblos Bank’s governance model is based on recommendations from the
                Basel Committee on Banking Supervision, guidelines published by the
                Financial Action Task Force, all relevant national regulations, and the
                constantly evolving body of international best practice. In keeping with this
                by-the-book approach, the Bank has developed a world-class toolbox of
                compliance policies, procedures, and systems, all helping us to meet our
                obligations to help identify and block money laundering, terrorism
                financing, sanctions violations, and other illicit activities.




                                                 20
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 26 of 230 PageID #: 26



        108.    BYBLOS maintained a U.S. dollar-denominated correspondent account—used for

 its Eurodollar electronic funds transfer transactions—at each of the following correspondent banks

 in New York:

                From 2003 to 2011:
                BNY–New York, account number 8033218622;
                Citibank NA (“CITI–New York”), account number 10948284;
                Wells Fargo Bank (“WFB–New York”), account number 2000191103571;
                SCB–New York, account number 3582049770001; and

                Prior to 2009:
                AMEX–New York, account number 00716613.

        109.    BYBLOS’s Eurodollar clearing account at CHIPS–New York is identified by UID

 number “037179”.

        110.    According to SWIFT–Belgium, BYBLOS secure financial messaging account on

 the SWIFT–Network is identified by BIC routing address “BYBALBBX”.

        111.    BYBLOS primarily settles its foreign exchange transactions through the accounts

 of settlement members at CLS–New York.

        112.    At all relevant times, BYBLOS purposefully and deliberately used its New York

 correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of Hezbollah on an

 ongoing and recurring basis.

                6. BANK AUDI SAL

        113.    Defendant BANK AUDI SAL was founded in 1830 and incorporated in its present

 form in 1962 as a private joint stock company with limited liability (société anonyme libanaise)

 with a duration of 99 years. BANK AUDI was registered under number “11347” with the

 Commercial Registry of Beirut and registered under number “56” on the list of banks licensed by

 the Central Bank of Lebanon.


                                                21
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 27 of 230 PageID #: 27



        114.    BANK AUDI’s head office address is Bank Audi Plaza, Omar Daouk Street, Bab

 Idriss, Beirut, 2021 8102, Lebanon.

        115.    According to BANK AUDI’s 2017 annual report, the bank has total assets of over

 $43.8 billion (U.S.) and employs 6,541 people in Lebanon and ten other countries.

        116.    BANK AUDI participates in various domestic and international payment, clearing,

 and settlement systems (including, but not limited to, electronic funds transfer, check

 clearinghouse, credit-card, and automated teller machine networks).

        117.    BANK AUDI’s Board of Directors includes a “Compliance/AML/CFT

 Committee” that purports to assist the Board with carrying out its functions and supervisory role

 with respect to “fighting money laundering and terrorist financing,” “protecting the Bank from

 other compliance-related risks,” and “overseeing the Bank’s compliance with applicable laws,

 policies and regulations.”

        118.    BANK AUDI maintained a U.S. dollar-denominated correspondent account—used

 for its Eurodollar electronic funds transfer transactions—at each of the following correspondent

 banks in New York:

                From 2003 to 2011:
                BNY–New York, account number 8900111712;
                JPM–New York, account number 544729027;

                From 2003 to 2005:
                BANK AUDI (USA);

                From 2005 to 2008:
                AMEX–New York;
                Interaudi Bank, New York;

                2008 to 2011:
                SCB–New York, account number 3582023406001;
                HSBC–New York, account number 0000301159;


                                                22
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 28 of 230 PageID #: 28



               WFB–New York, account number 2000191102776; and
               CITI–New York.

        119.   BANK AUDI’s Eurodollar clearing account at CHIPS–New York is identified by

 UID number “000980”.

        120.   According to SWIFT–Belgium, BANK AUDI’s secure financial messaging

 account on the SWIFT–Network is identified by BIC routing address “AUDBLBBX”.

        121.   BANK AUDI primarily settles its foreign exchange transactions through the

 accounts of settlement members at CLS–New York.

        122.   At all relevant times, BANK AUDI purposefully and deliberately used its New

 York correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of Hezbollah

 on an ongoing and recurring basis.

               7. BANK OF BEIRUT SAL

        123.   Defendant BANK OF BEIRUT SAL was incorporated in 1963 as a private joint

 stock company with limited liability (société anonyme libanaise) with a duration of 99 years.

 BANK OF BEIRUT was registered under number “13187” with the Commercial Registry of

 Beirut and registered under number “75” on the list of banks licensed by the Central Bank of

 Lebanon.

        124.   BANK OF BEIRUT’s head office address is Bank of Beirut Building, Fosh Street,

 Beirut, Lebanon.

        125.   According to BANK OF BEIRUT’s 2016 annual report, the bank has total assets

 of over $17.2 billion (U.S.) and employs 1,491 people in Lebanon.

        126.   BANK OF BEIRUT participates in various domestic and international payment,

 clearing, and settlement systems (including, but not limited to, electronic funds transfer, check

 clearinghouse, credit-card, and automated teller machine networks).

                                                23
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 29 of 230 PageID #: 29



        127.    BANK OF BEIRUT claims to maintain an “AML Compliance Program” that

 includes the following functions:

                AML Procedures designed to implement the Bank’s Customer
                Identification Program;

                The designation of an Anti-Money Laundering Compliance Officer
                responsible for coordinating and monitoring day-to-day compliance with
                the Anti-Money Laundering Policy and applicable laws, rules and
                regulations;

                Recordkeeping and reporting practices in accordance with the Anti-Money
                Laundering Policy and applicable laws, rules and regulations;

                Appropriate methods of monitoring transactions and account relationships
                to identify potential suspicious activities;

                Reporting suspicious activities to competent authorities in accordance with
                the Anti-Money Laundering Policy and applicable laws, rules and
                regulations;

                On-going training of appropriate personnel with regard to anti-money
                laundering and counter financing of terrorism issues and their
                responsibilities for compliance; and

                Independent testing to ensure that the Anti-Money Laundering Compliance
                Program has been implemented and continues to be appropriately
                maintained.

        128.    BANK OF BEIRUT maintained a U.S. dollar-denominated correspondent

 account—used for its Eurodollar electronic funds transfer transactions—at each of the following

 correspondent banks in New York:

                From 2003 to 2011:
                BNY–New York, account number 8900097906;
                JPM–New York, account number 400228661;

                From 2003 to 2008:
                AMEX–New York, account number 28134;

                From 2008 to 2011:
                HSBC–New York;

                                                24
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 30 of 230 PageID #: 30



               CITI–New York, account number 10952793;
               SCB–New York, account number 3582036868001; and
               WB–New York.

        129.   BANK OF BEIRUT’s Eurodollar clearing account at CHIPS–New York is

 identified by UID number “030264”.

        130.   According to SWIFT–Belgium, BANK OF BEIRUT’s secure financial messaging

 account on the SWIFT–Network is identified by BIC routing address “BABELBBE”.

        131.   BANK OF BEIRUT primarily settles its foreign exchange transactions through the

 accounts of settlement members at CLS–New York.

        132.   At all relevant times, BANK OF BEIRUT purposefully and deliberately used its

 New York correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of

 Hezbollah on an ongoing and recurring basis.

               8. LEBANON AND GULF BANK SAL (“LGB”)

        133.   Defendant LEBANON AND GULF BANK SAL was established in 1963 as

 Banque de Crédit Agricole and incorporated in its present form in 1980 as a private joint stock

 company with limited liability (société anonyme libanaise) with a duration of 99 years.

 LEBANON AND GULF BANK was registered under number “43171” with the Commercial

 Registry of Beirut and registered under number “94” on the list of banks licensed by the Central

 Bank of Lebanon.

        134.   LEBANON AND GULF BANK’s head office address is located in Allenby Street,

 Beirut, Lebanon.

        135.   According to LEBANON AND GULF BANK’s website, in 2017 the bank had total

 assets of over $4.7 billion (U.S.) and employed 420 people in Lebanon.

        136.   LEBANON AND GULF BANK participates in various domestic and international


                                                25
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 31 of 230 PageID #: 31



 payment, clearing, and settlement systems (including, but not limited to, electronic funds transfer,

 check clearinghouse, credit-card, and automated teller machine networks).

        137.    LEBANON AND GULF BANK describes its AML/CFT compliance program as

 follows:

                LGB Bank has implemented a set of rules that apply to all Bank’s activities
                to ensure compliance with Lebanese AML/CFT laws and regulations as
                well as international standards. The Bank has in place policies and
                procedures for the better knowledge of the customers’ activities and their
                expected use of Bank’s products and services.

        138.    LEBANON AND GULF BANK maintained a U.S. dollar-denominated

 correspondent account—used for its Eurodollar electronic funds transfer transactions—at each of

 the following correspondent banks in New York:

                From 2003 to 2011:
                JPM–New York, account number 544729422;

                From 2005 to 2008:
                BNY–New York, account number 8900256141;
                SCB–New York, account number 3582023247001;
                DBTCA–New York, account number 04449171;
                WB–New York, account number 2000191104101;
                UBOCI–New York, account number 91267070112/NY; and
                AMEX–New York.

        139.    LEBANON AND GULF BANK’s Eurodollar clearing account at CHIPS–New

 York is identified by UID number “160871”.

        140.    According to SWIFT–Belgium, LEBANON AND GULF BANK’s secure financial

 messaging account on the SWIFT–Network is identified by BIC routing address “LGBALBBX”.

        141.    LEBANON AND GULF BANK primarily settles its foreign exchange transactions

 through the accounts of settlement members at CLS–New York.

        142.    At all relevant times, LEBANON AND GULF BANK purposefully and


                                                 26
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 32 of 230 PageID #: 32



 deliberately used its New York correspondent banks to “clear” U.S. dollar-denominated

 transactions on behalf of Hezbollah on an ongoing and recurring basis.

                 9. BANQUE LIBANO-FRANCAISE SAL (“BLF”)

        143.     Defendant BANQUE LIBANO–FRANCAISE SAL was established in 1930 as a

 branch of the French Bank, the Compagnie Algérienne de Crédit et de Banque and incorporated

 in its present form in 1967 as a private joint stock company with limited liability (société anonyme

 libanaise) with a duration of 99 years. BANQUE LIBANO–FRANCAISE was registered under

 number “19618” with the Commercial Registry of Beirut and registered under number “10” on the

 list of banks licensed by the Central Bank of Lebanon.

        144.     BANQUE LIBANO–FRANCAISE’s head office address is Beirut Liberty Plaza, 5

 Rome Street, Hamra, Beirut, 1107 2060, Lebanon.

        145.     According to BANQUE LIBANO–FRANCAISE’s web-site, in 2017 the bank had

 total assets of over $13.6 billion (U.S.) and employed 1,546 people in Lebanon.

        146.     BANQUE LIBANO–FRANCAISE participates in various domestic and

 international payment, clearing, and settlement systems (including, but not limited to, electronic

 funds transfer, check clearinghouse, credit-card, and automated teller machine networks).

        147.     BANQUE LIBANO–FRANCAISE’s Board of Directors purportedly includes a

 Compliance Committee that assists the Board with carrying out its functions and supervisory role

 with respect to “proper implementation and effectiveness of AML/CFT procedures and

 regulations.”

        148.     BANQUE LIBANO–FRANCAISE maintained a U.S. dollar-denominated

 correspondent account—used for its Eurodollar electronic funds transfer transactions—at each of

 the following correspondent banks in New York:



                                                 27
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 33 of 230 PageID #: 33



                From 2003 to 2011:
                BNY–New York, account number 8033222085;

                From 2005 to 2011:
                CITI–New York, account number 36154781;

                From 2008 to 2011:
                JPM–New York;
                SCB–New York, account number 3582023510001;
                DBTCA–New York, account number 04089495; and
                AMEX–New York (prior to 2009).

        149.    BANQUE LIBANO–FRANCAISE’s Eurodollar clearing account at CHIPS–New

 York is identified by UID number “002902”.

        150.    According to SWIFT–Belgium, BANQUE LIBANO–FRANCAISE’s secure

 financial messaging account on the SWIFT–Network is identified by BIC routing address

 “BLFSLBBX”.

        151.    BANQUE LIBANO–FRANCAISE primarily settles its foreign exchange

 transactions through the accounts of settlement members at CLS–New York.

        152.    At all relevant times, BANQUE LIBANO–FRANCAISE purposefully and

 deliberately used its New York correspondent banks to “clear” U.S. dollar-denominated

 transactions on behalf of Hezbollah on an ongoing and recurring basis.

                10. BANK OF BEIRUT AND THE ARAB COUNTRIES SAL (“BBAC”)

        153.    Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES SAL was founded

 in 1956 as a private joint stock company with limited liability (société anonyme libanaise) with a

 duration of 99 years. BBAC–Beirut was registered under number “6196” with the Commercial

 Registry of Beirut and registered under number “28” on the list of banks licensed by the Central

 Bank of Lebanon.

        154.    The bank was founded by Tawfiq Assaf, whose son, Ghassan, replaced him as

                                                28
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 34 of 230 PageID #: 34



 chairman and general manager after Tawfiq’s death in 1996.

        155.    In 2000, the bank changed its name in a rebranding push, to become BBAC.

        156.    BBAC’s head office is located at BBAC Building, 250 Clemenceau Street, Beirut,

 Lebanon.

        157.    According to BBAC’s 2016 annual report, the bank had total assets of over $6.4

 billion (U.S.) and employed 833 people in Lebanon.

        158.    BBAC participates in various domestic and international payment, clearing, and

 settlement systems (including, but not limited to, electronic funds transfer, check clearinghouse,

 credit-card, and automated teller machine networks).

        159.    BBAC claims that the role of its “AML/CFT and Sanctions section is to ensure that

 the Bank is operating in compliance with the applicable laws related to fighting money laundering

 and terrorism financing.”

        160.    BBAC maintained a U.S. dollar-denominated correspondent account—used for its

 Eurodollar electronic funds transfer transactions—at each of the following correspondent banks in

 New York:

                From 2003 to 2011:
                BNY–New York, account number 8033216271;
                JPM–New York, account number 544729289;
                CITI–New York, account number 36070254; and

                From 2005 to 2008:
                AMEX–New York, account number 00716738.

        161.    BBAC–Beirut’s Eurodollar clearing account at CHIPS–New York is identified by

 UID number “000724”.

        162.    According to SWIFT–Belgium, BBAC–Beirut’s secure financial messaging

 account on the SWIFT–Network is identified by BIC routing address “BBACLBBX”.

                                                29
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 35 of 230 PageID #: 35



        163.    BBAC–Beirut primarily settles its foreign exchange transactions through the

 accounts of settlement members at CLS–New York.

        164.    At all relevant times, BBAC–Beirut purposefully and deliberately used its New

 York correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of Hezbollah

 on an ongoing and recurring basis.

                11. JAMMAL TRUST BANK SAL

        165.    Defendant JAMMAL TRUST BANK SAL was founded in 1963 as a private joint

 stock company with limited liability (société anonyme libanaise) with a duration of 99 years.

        166.    JAMMAL TRUST BANK was registered under number “13578” with the

 Commercial Registry of Beirut and registered under number “80” on the list of banks licensed by

 the Central Bank of Lebanon.

        167.    JAMMAL TRUST BANK’s head office is located at JTB Tower, Tahweeta

 Highway, Elias al-Harawi Street, Beirut, Lebanon.

        168.    JAMMAL TRUST BANK maintains dozens of branches in Lebanon and

 internationally, including branches in Egypt, Nigeria, Ivory Coast, and the United Kingdom.

        169.    According to JAMMAL TRUST BANK’s 2016 annual report, the bank had total

 assets of over $997 million (U.S.) and employed over 541 people in Lebanon.

        170.    JAMMAL TRUST BANK participates in various domestic and international

 payment, clearing, and settlement systems (including, but not limited to, electronic funds transfer,

 check clearinghouse, credit-card, and automated teller machine networks).

        171.    JAMMAL TRUST BANK claims that the bank is “in full and accurate compliance

 with all the laws, regulations and circulars related to Anti-Money Laundering and Countering the

 Financing of Terrorism of which most notably those issued by the Financial Action Task Force



                                                 30
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 36 of 230 PageID #: 36



 (FATF/GAFI).”

        172.   JAMMAL TRUST BANK maintained a U.S. dollar-denominated correspondent

 account—used for its Eurodollar electronic funds transfer transactions—at the following

 correspondent banks in New York:

               From 2003 to 2005:
               HSBC–New York;

               From 2003 to 2008:
               AMEX–New York, account number 000197640;
               BNY–New York, account number 8033219009;

               From 2005 to 2008:
               SCB–New York, account number 3582023316001;
               UBOCI–New York, account number 91291740112; and

               From 2007 to 2008:
               WB–New York, account number 2000193002162.

        173.   JAMMAL TRUST BANK’s Eurodollar clearing account at CHIPS–New York is

 identified by UID number “025502”.

        174.   According to SWIFT–Belgium, JAMMAL TRUST BANK’s secure financial

 messaging account on the SWIFT–Network is identified by BIC routing address “JTBKLBBE”.

        175.   JAMMAL TRUST BANK primarily settles its foreign exchange transactions

 through the accounts of settlement members at CLS–New York.

        176.   At all relevant times, JAMMAL TRUST BANK purposefully and deliberately used

 its New York correspondent banks to “clear” U.S. dollar-denominated transactions on behalf of

 Hezbollah on an ongoing and recurring basis.




                                                31
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 37 of 230 PageID #: 37



 V.      FACTUAL BACKGROUND

         A. ISLAMIC REVOLUTIONARY GUARD CORPS (IRGC)

         177.     On May 5, 1979, Ayatollah Ruhollah Khomeini, the first Supreme Leader of the

 Islamic Republic of Iran, promulgated a decree establishing the Pasdaran e-Enqelab (literally the

 “Guardians of the Revolution,” also referred to in English as the Revolutionary Guard and later as

 the “Islamic Revolutionary Guard Corps”) three months after the fall of the Shah and his

 government.

         178.     Initially composed of a disparate group of militias that emerged after the revolution,

 the newly-formed IRGC was established to ensure that there would be no backsliding in

 implementing Ayatollah Khomeini’s vision for an Islamic theocratic government in Iran based on

 his concept of an Islamic state ruled by a velayat-e faqih (guardianship of the jurist).

         179.     The IRGC and (later) its subordinate directorate IRGC Qods Force (“IRGC–QF”)

 were established as entities under the direction, control and authority of the Supreme Leader of

 Iran and they report directly to him.

         180.     In September 1980, when Iraq invaded Iran, the Iranian armed forces suffered

 numerous setbacks on the battlefield. The newly-formed IRGC and an affiliated militia known as

 the Basij helped the Iranian army halt the Iraqi invasion and drive the Iraqi army back to roughly

 the original border between the two countries.

         181.     For eight years, until the war ended in 1988, Iran responded to Iraq’s superior

 military matériel by deploying highly-motivated infantry formations populated by the IRGC and

 its affiliated Basij militia.

         182.     In 1982, despite being heavily engaged in combat with Iraqi forces, the Iranian

 government sent IRGC members to assist the Lebanese Shi’a community build a political



                                                   32
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 38 of 230 PageID #: 38



 movement and military capable of pushing the Israeli army out of Southern Lebanon (following

 the Israeli army’s 1982 incursion known as “Operation Peace for Galilee” to evict the Palestine

 Liberation Organization from Lebanon).

         183.     Initially, the IRGC supported the Amal movement,14 which garnered support from

 southern Lebanon’s Shi’a community. But the IRGC also provided critical assistance to newly-

 emerging Hezbollah, which swore an oath of fealty to Iran, thereby tying it to decisions made by

 the theocratic Supreme Leader of Iran, Ayatollah Khomeini.

         184.     Hezbollah’s fealty to the IRGC and Iran’s Supreme Leader ensured that Iran would

 provide funding, military equipment, advisors and training for Hezbollah at a level not enjoyed by

 Amal. That support and coordination continues to this day and is reciprocal: Iran bankrolls, arms

 and trains Hezbollah, and Hezbollah supports Iranian strategy and interests in Lebanon, Syria, Iraq

 and elsewhere.

         185.     From Hezbollah’s inception, the IRGC funded, armed, and supported it and

 provided it with the ability to attack Israeli forces in southern Lebanon.

         186.     The October 23, 1983 bombing of the U.S. Marine Corps barracks in Beirut,

 Lebanon (resulting in the death of 220 Marines, 18 Sailors, and 3 Soldiers), was a coordinated

 attack sponsored and planned by the IRGC and carried out by Hezbollah operatives under the

 command of Imad Mughniyah and Mustafa Badr al-Din.

         187.     The IRGC-QF was later created as a special directorate tasked with exporting

 terrorism and terrorist tactics internationally.

         188.     It was and remains separate from Iran’s regular military and is accountable directly



 14
          Amal was a political movement and militia established in the mid-1970s by Musa al-Sadr, a leading Shi’a
 cleric who emigrated to Lebanon. After Sadr’s disappearance in Libya (and presumed death), Hezbollah broke away
 from Amal in the early 1980s. The two groups have remained competitors but also actively cooperate in many spheres.

                                                         33
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 39 of 230 PageID #: 39



 to Iran’s Supreme Leader.

        189.    In many cases, young officers and leaders of the IRGC’s new formations during the

 Iran-Iraq War are now senior members of the IRGC’s leadership, including its IRGC–QF, such as

 Major General Qasem Soleimani, who assumed his position as IRGC-QF leader in 1998.

        190.    Major General Soleimani was designated by the United States on October 25, 2007

 under Executive Order 13382, based on his “relationship to the IRGC”; in May 2011, under

 Executive Order 13572, which focuses on human rights abuses in Syria, for his role as IRGC-QF

 commander; and again, on October 11, 2011, as an SDGT.

        191.    In an April 1990 interview, Major General Mohsen Rezai, then-IRGC Commander,

 explained the reasoning behind the IRGC–QF’s establishment and the scope of its responsibilities:

                [T]he Qods Force, which is for assisting Muslims, Islamic states or Islamic
                governments, should they ask for help in training or advice. That is now a
                global custom. If an Islamic state, government or people need to be put
                through some training, well the corps will go there and give them training;
                it will take measures to provide training support for world Muslims or
                Islamic states. There was a need for a force to perform this task, and the
                Eminent Leader commanded the corps to set it up.

        192.    On October 25, 2007, the U.S. Department of the Treasury designated the IRGC-

 QF an SDGT for supporting terrorism as it: “…provides lethal support in the form of weapons,

 training, funding, and guidance to select groups of Iraqi Shi’a militants who target and kill

 Coalition and Iraqi forces and innocent Iraqi civilians.”

        193.    The IRGC–QF trains, advises and logistically supports terrorist and insurgent

 movements, and performs related clandestine and covert special operations activities, on behalf of

 the Iranian government. According to a U.S. Department of Defense assessment:

                The Iranian regime uses the Islamic Revolutionary Guard Corps-Qods
                Force (lRGC-QF) to clandestinely exert military, political, and economic
                power to advance Iranian national interests abroad. IRGC–QF global
                activities include: gathering tactical intelligence; conducting covert

                                                 34
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 40 of 230 PageID #: 40



                diplomacy; providing training, arms, and financial support to surrogate
                groups and terrorist organizations; and facilitating some of Iran’s provision
                of humanitarian and economic support to Islamic causes.

        B. HEZBOLLAH

                1. HEZBOLLAH’S INITIAL TERRORIST                          OPERATIONS            AND
                   ORGANIZATIONAL STRUCTURE

        194.    Hezbollah was established in Lebanon circa 1982 by Sheikh Subhi al-Tufayli and

 Abbas al-Musawi with the support and assistance of Iran’s IRGC.

        195.    Mr. al-Tufayli was Hezbollah’s first Secretary General, from 1989 until 1991.

        196.    Sheikh Muhammad Hussein Fadlallah served as the group’s “Spiritual Leader,”

 providing Hezbollah its intellectual basis both for pursuing jihad and departing from the more

 apolitical and passive theological trend in Shi’a Islam.

        197.    In 1995, the U.S. Treasury Department designated Sheikh Fadlallah a Specially

 Designated Terrorist (“SDT”).

        198.    At all times relevant hereto, Hezbollah is and was a radical Islamic terrorist

 organization that views the United States and other Western countries as its enemies.

        199.    Since its founding, Hezbollah has committed numerous acts of international

 terrorism, including, but not limited to, the following:

                   July 19, 1982: The kidnapping of American University president David
                    S. Doge in Beirut.

                   April 18, 1983: A car bomb attack on the United States Embassy in
                    Beirut, in which sixty-three people were killed.

                   October 23, 1983: A truck bomb attack on the U.S. Marine barracks
                    where American military personnel stationed in Beirut were serving as
                    part of a peace-keeping force; 241 American military personnel were
                    killed. A separate attack against the French military compound in Beirut
                    killed 58 people.




                                                  35
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 41 of 230 PageID #: 41



                   December 12, 1983: Bombings against U.S. and French embassies in
                    Kuwait, in which 5 people were killed.

                   September 20, 1984: A car bomb attack on the U.S. Embassy annex in
                    Beirut, in which two Americans and twenty-two others were killed.

        200.    Hezbollah’s stated aims were published in February 1985 in a letter entitled “The

 Hezbollah Program.”

        201.    With respect to Israel and the United States, the Hezbollah Program states:

                We see in Israel the vanguard of the United States in our Islamic world. It
                is the hated enemy that must be fought until the hated ones get what they
                deserve.… our struggle will end only when this entity is obliterated. We
                recognize no treaty with it, no cease fire, and no peace agreements, whether
                separate or consolidated. (Emphasis added.)

        202.    From its founding through the present, Hezbollah has carried out hundreds of

 terrorist attacks against American targets that have killed hundreds of U.S. citizens and wounded

 hundreds more.

        203.    Hezbollah’s policy and practice of carrying out terrorist attacks against United

 States targets was well known to Defendants, because Hezbollah has openly, publicly and

 repeatedly acknowledged having such a policy and carrying out such attacks.

        204.    Hezbollah made these acknowledgments on its official websites, in its official press

 releases, on its official television station, Al-Manar, on its official radio station, Al-Nour, and in

 numerous press conferences and news media interviews conducted by senior Hezbollah officials.

        205.    As a result of its mission, conduct, and terrorist activities, on January 25, 1995,

 Hezbollah was designated as an SDT by the United States. It has retained this designation since

 that time.

        206.    On October 8, 1997, Hezbollah was designated as an FTO by the United States. It

 has retained this designation since that time.


                                                  36
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 42 of 230 PageID #: 42



        207.    On October 31, 2001, Hezbollah was designated as an SDGT by the United States.

 It has retained this designation since that time.

        208.    The IRGC has funded, trained and supplied Hezbollah, and facilitated its attacks

 against the Israel Defense Forces (“IDF”) from at least as early as 1983.

        209.    Hezbollah had developed advanced tactical capabilities through the battlefield

 experience of attacking the IDF in southern Lebanon, including the use of roadside bombs

 featuring remote detonators and passive infrared (“PIR”) switch systems.

        210.    By the late 1990s, Hezbollah effectively deployed EFPs against IDF armor and had

 developed sophisticated tools to defeat IDF counter-measures.

        211.    In 2003, Hezbollah began to successfully export its Tactics, Techniques &

 Procedures (“TTP”) to Iraq.

        212.    This included TTP for ambushes, kidnappings, indirect fire on stationary bases and

 particularly its experience deploying EFPs against High Mobility Multipurpose Wheeled Vehicles

 (“HMMWVs”).

        213.    Over time, Hezbollah also became increasingly adept at inflicting casualties on the

 Israeli military, and it eventually forced the IDF in 1985 to withdraw into what Israel called a

 “Security Zone” in Southern Lebanon.

        214.    The Security Zone added depth to Israel’s security along its northern border. The

 IDF and its proxy militia, the South Lebanese Army (“SLA”), occupied strong points within the

 zone, conducted patrols, and occasionally used its bases to launch raids on Hezbollah targets

 deeper in Lebanon.

        215.    For 15 years, the IDF maintained this buffer zone until increasing IDF casualties

 precipitated an Israeli withdrawal in 2000 to its current border with Lebanon.



                                                     37
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 43 of 230 PageID #: 43



        216.    During that 15-year period, southern Lebanon served as a laboratory for Hezbollah

 to hone its tactical war fighting skills and weapons development.

        217.    Attacks on the IDF’s Security Zone allowed Hezbollah to study and improve its

 insurgent tactics, including: first, effectively ambushing Israeli patrols; second, deploying

 Improvised Explosive Devices (“IEDs”); third, kidnapping Israeli soldiers; and,                 fourth,

 developing and deploying EFPs (described herein) in the late 1990s against Israeli armored

 vehicles.

        218.    The accumulated experience Hezbollah gained through its decades-long campaign

 against the IDF also included developing precision use of indirect fire weapons and employing

 Iranian-provided 107mm and 122mm rockets to launch indirect fire attacks on Israeli fortified

 outposts and on Israel itself.

        219.    Hezbollah’s tactics evolved and improved over time. Examples of that evolution

 included:

                   Beginning in August 1991, Hezbollah began regularly detonating
                    bombs by remote radio control, precluding the need for command wire.
                    The IDF attempted to counter the remote-control detonations by
                    sweeping a wide spectrum of radio frequencies from its listening bases
                    on the mountain peak of Mount Hermon to explode the bombs
                    prematurely.

                   In response, Hezbollah resumed using command-wire, victim-initiated
                    pressure plates and mat detonations for a while, before introducing a
                    new coded remote-control system in mid-1993. The bombs were fitted
                    with two receivers and scramblers, initially defeating Israeli attempts to
                    reproduce the detonating signals. Hezbollah engineers then refined the
                    bombs’ switches further by incorporating small jammers and turning the
                    weapons on using computerized multi-frequency transmissions.

                   By 1995, Hezbollah was equipping its IEDs with cellular phone
                    receivers to trigger firing switches. In turn, Israel jammed cell phone
                    frequencies from aircraft flying high above southern Lebanon. As the
                    technology improved and grew smaller, the IDF fitted cell phone
                    jammers into armored personnel carriers and vehicles. Eventually foot

                                                 38
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 44 of 230 PageID #: 44



                    soldiers could carry the equipment in a backpack.

                   In a major step change in capability, Hezbollah began using passive
                    infrared receivers in 1997 with the IED detonating when the target,
                    human or vehicular, crossed the beam, thereby negating the
                    effectiveness of IDF jamming devices.

        220.    The relatively rapid evolution of Hezbollah’s TTP was a product of at least three

 related factors. First, Hezbollah’s operatives were highly motivated and willing to risk heavy losses

 in their confrontations with Israel. Second, Hezbollah benefited enormously from Iranian financial

 support and IRGC training and technology transfers. Finally, Hezbollah took advantage of the first

 two factors and perfected its TTP through trial and error against the SLA and IDF. These combined

 factors allowed Hezbollah to inflict significant (but not decisive) casualty levels on the IDF.

        221.    The status quo began to change, however, with the first reported use of an EFP by

 Hezbollah in southern Lebanon on October 5, 1998, when an Israeli HMMWV was struck,

 resulting in the deaths of two Israeli soldiers and the wounding of six more.

        222.    EFPs introduced into the Israeli Security Zone in southern Lebanon very quickly

 began to significantly increase Israeli casualties because they were highly effective against Israeli

 armor and therefore diminished the IDF’s ability to protect its patrols and supply lines, forcing the

 IDF to resupply their now isolated and beleaguered outposts by helicopter, thereby avoiding the

 use of armored convoys whenever possible.

        223.    By the late 1990s, Hezbollah effectively deployed EFPs against IDF armor and had

 developed sophisticated tools to defeat IDF counter-IED measures.

        224.    In 2000, the Israelis withdrew their forces to the current border with Lebanon rather

 than suffer further personnel losses that were becoming politically unsustainable.

        225.    Another early warning sign of Hezbollah’s threat to American personnel in Iraq

 occurred in May 2003 when Israeli naval commandos seized a small fishing boat off the country’s

                                                  39
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 45 of 230 PageID #: 45



 northern coast and captured a Hezbollah explosives expert who had bomb detonators and computer

 disks on board.

        226.   The computer disks contained detailed instructions on how to manufacture and

 assemble EFPs:

               Anti-armor devices -

               Like with anti-personnel devices, one of the most important factors in
               increasing the effectiveness of anti-armor devices is:

                      1. The speed of the explosive substance: the faster the explosive
                         substance is and the more powerful it is, the more effective the
                         device is.
                      2. The weight of the explosive substance: the greater the weight of
                         the explosive substance, the more effective the device is.
                      3. The case: the thicker the case is, the more effective the device
                         is. The container is normally between 5 mm and 2½ cm in
                         thickness.

               Anti-armor devices come in two types: plate devices and hollow devices.

                      1. Plate devices: these are devices designed to be used against light
                         armor, such as: Land Hummer and the M113 armored personnel
                         carrier.
                         EF
                         To penetrate armor, these devices depend on a formed projectile
                         moving at a speed 2,000 to 3,000 meters per second.

                          This is a concave projectile

        227.   Hezbollah successfully exported its TTP to Iraq – particularly its experience

 deploying EFPs against HMMWVs, including hiding IEDs and EFPs inside fiberglass ‘rocks’

 painted to match the limestone geology of south Lebanon.

        228.   Hezbollah’s transfer of weapons, technology and tactics was critical to the

 effectiveness and lethality of its proxies in Iraq who would go on to kill and maim more than a

 thousand Americans between 2004 and 2011.

        229.   As set forth below, the IRGC–QF and Hezbollah jointly played a pivotal role in

                                               40
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 46 of 230 PageID #: 46



 fomenting sectarian violence in Iraq between 2004 and 2011, and they orchestrated numerous

 attacks against U.S. service members in Iraq, including nearly all attacks involving EFPs, IRAMs

 and other specified weapons.

                2. HEZBOLLAH’S    KEY    LEADERS                               AND          CURRENT
                   ORGANIZATIONAL STRUCTURE

        230.    After its founding, Hezbollah evolved into a multifaceted, sophisticated, highly

 organized, politically powerful, and well-financed terrorist organization.

        231.    Hezbollah now resembles a multinational corporate or governmental entity, with

 departments, agencies, branches, in-house banking, insurance, and other financial services, and

 media outreach. Its estimated enterprise value is worth billions of U.S. dollars.

        232.    Hezbollah’s network consists of a multitude of departments that assist its leadership

 in carrying out its mission, and includes, but is not limited to, entities that are tasked with: first,

 terrorist and paramilitary activities; second, social services and “charitable” activities; third,

 general fundraising; fourth, construction and infrastructure; fifth, financial and insurance services;

 and, sixth, media services. Notwithstanding Hezbollah’s multifaceted nature, it is a single, unified

 entity dedicated to terrorism in the name of Allah.

                        a. HEZBOLLAH’S EMBRACE OF TERRORISM IS OPEN AND
                           PUBLIC

        233.    Hassan Nasrallah (discussed below) has been Hezbollah’s supreme leader for

 decades.

        234.    Mr. Nasrallah’s public pronouncements leave no doubt about Hezbollah’s embrace

 of terrorism. For example:

                   “... put a knife in your shirt, then get close to an Israeli occupier and stab
                    him.” (Nightline, October 19, 2000)




                                                   41
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 47 of 230 PageID #: 47



                  “Suicide attacks shake the enemy from within, they plunge him into an
                   existential crisis, and thus prepare the ground for victory; these acts are
                   completely legitimate, since there are no innocent civilians in Israel;
                   rather they all are occupiers and accomplices to crime and massacre.”
                   (Statement broadcast on Al-Manar TV, September 14, 2001)

                  “Martyrdom operations - suicide bombings - should be exported outside
                   Palestine. I encourage Palestinians to take suicide bombings worldwide.
                   Don’t be shy about it.” (Washington Times, December 6, 2002)

                  “…This American administration is an enemy. Our motto, which we are
                   not afraid to repeat year after year, is: ‘Death to America.’” (Statement
                   broadcast on Al-Manar TV, February 18-19, 2005)

                  “The Lebanese resistance today inspires all the resistance in the world,
                   all the free persons, all the noble people and all who refuse to surrender
                   to American humiliation in the world. This is our victory, and this too
                   is the result of our battle.” (Hassan Nasrallah’s speech after the July
                   2006 War “Divine Victory Rally,” September 22, 2006)

                  “There is no doubt that American terrorism is the source of all terrorism
                   in the world. The Bush administration has turned the U.S. into a
                   danger—threatening the whole world, on all levels.” (Statement
                   broadcast, November 2009)

                       b. SHURA COUNCIL (MAJLIS AL-SHURA)

        235.   Hezbollah’s Shura Council (a/k/a Majlis al-Shura) is the decision-making body

 within the terrorist organization, composed of Hezbollah’s highest in command—its Secretary-

 General, the heads of the other Councils (see below) and advisors to Hezbollah’s leader, Hassan

 Nasrallah.

        236.   All Councils in Hezbollah are subordinate to and overseen by the Shura Council.

        237.   Hassan Nasrallah, Hezbollah’s Secretary General, presides over the Shura Council

 and functions as the group’s leader under the authority of the “jurist theologian” Ayatollah Ali

 Khamenei, Iran’s second – and current – Supreme Leader.

        238.   Hezbollah’s Shura Council comprises the following members:

                  Hassan Nasrallah. In 1992, after Mr. al-Musawi’s death, Hassan

                                                 42
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 48 of 230 PageID #: 48



                   Nasrallah became Hezbollah’s leader and Secretary General. At all
                   relevant times, he has remained in that position. He was designated as
                   an SDT on January 24, 1995, and as an SDGT by the U.S. Department
                   of the Treasury on May 16, 2018.

                  Naim Qassem. Sheikh Naim Qassem is the Deputy Secretary General
                   of Hezbollah. He was designated as an SDGT by the U.S. Department
                   of the Treasury on May 16, 2018.

                  Hashem Safieddine. In 1995, Hashem Safieddine was promoted to the
                   Majlis al-Shura. He is the Head of the Executive Council, the largest
                   council in Hezbollah. The U.S. Department of the Treasury designated
                   Mr. Safieddine as an SDGT on May 19, 2017.

                  Muhammad Yazbek. Muhammad Yazbek is the Head
                   of Hezbollah’s Judicial Council. He was designated as an SDGT by the
                   U.S. Department of the Treasury on May 16, 2018. He is considered the
                   personal representative of the Supreme Leader of the Islamic
                   Revolution, Ali Khamenei, in Lebanon. Moreover, Mr. Yazbek
                   manages many of Hezbollah’s bank accounts.

                  Ibrahim Amin al-Sayyed. Ibrahim Amin al-Sayyed is the Head
                   of Hezbollah’s Political Council. He was Hezbollah’s first official
                   spokesperson and was involved in the formation of Hezbollah in the
                   1980’s. He was designated as an SDGT by the U.S. Department of the
                   Treasury on May 16, 2018.

                  Hussein Khalil. Hussein Khalil is Nasrallah’s top political advisor. He
                   was designated as an SDGT by the U.S. Department of the Treasury on
                   May 16, 2018.

                  Hussein al-Shami. Mr. Al-Shami is the current Head of the Islamic
                   Resistance Support Organization and Bayt al-Mal, fundraising
                   institutions that help finance Hezbollah. Due to Mr. Al-Shami’s
                   significant role in this effort, he was appointed to be a member of the
                   Governing Council of Hezbollah. Prior to that time, Mr. Al-Shami
                   headed Hezbollah’s Social Services Unit. The U.S. Department of the
                   Treasury designated Mr. Al-Shami as an SDGT on September 7, 2006.

                       c. PARLIAMENTARY COUNCIL

        239.   Hezbollah’s Parliamentary Council is subordinate to the Shura Council and is

 composed of Hezbollah’s Members of Lebanon’s Parliament and Ministers, both current and past.

 This council supervises the actions of Hezbollah’s bloc in Lebanon’s parliament, “the Loyalty to

                                               43
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 49 of 230 PageID #: 49



 the Resistance.” In the latest Lebanese general elections, held on May 6, 2018, Hezbollah’s bloc

 won 13 seats in the parliament.

                         d. JIHAD COUNCIL

        240.      The Jihad Council is the functional council underneath the Shura Council,

 responsible for Hezbollah’s paramilitary and terrorist activities. It overseas the organization’s

 “Resistance” operations, including oversight, recruitment, training, equipment and internal

 security. This includes Hezbollah’s Islamic Jihad Organization (“IJO”).

        241.      The Jihad Council is officially headed by Hassan Nasrallah himself. Below are the

 most prominent figures in the military wing of Hezbollah.

                                1. IMAD MUGHNIYAH

        242.      Imad Mughniyah was one of the founders of Hezbollah in the 1980s and headed

 the organization’s terror apparatus, the IJO (under the supervision of the Jihad Council), until his

 death in 2008.

        243.      Mr. Mughniyah was known as Hezbollah’s “Chief of Staff” and, as such, oversaw

 Hezbollah’s military, intelligence, and security apparatuses.

        244.      He began his career in terrorism with the Palestinian Fatah movement and rose

 through the organization’s ranks.

        245.      He helped found and organize the unit that would eventually turn into Yasser

 Arafat’s Force 17, a commando and special operations unit of Fatah in Beirut. After the PLO fled

 from Lebanon, Mr. Mughniyah joined Amal, and through Amal was introduced to the IRGC in

 Baalbek, Lebanon.

        246.      Later, he joined Hezbollah and formed the organization’s IJO with his brother-in-

 law and cousin, Mustafa Badr al-Din.



                                                 44
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 50 of 230 PageID #: 50



        247.    Mr. Mughniyah was identified by both Israeli and American officials as personally

 involved in planning and directing many of Hezbollah’s suicide bombings, deadly terrorist attacks,

 murders, kidnappings and assassinations throughout the 1980s and 1990s against the United States

 and other Western countries, and against Israel and Jewish targets around the world.

        248.    Below is a partial list of Hezbollah’s terrorist operations that were planned,

 directed, and/or executed by Mr. Mughniyah:

                   April 18, 1983: A terrorist attack against the U.S. embassy in Beirut,
                    resulting in the death of 63 people;

                   October 23, 1983: A suicide bombing against the U.S. Peacekeeping
                    Forces’ barracks in Beirut, resulting in the death of 241 people;

                   October 23, 1983: A suicide bombing against the French Peacekeeping
                    Forces’ barracks in Beirut, resulting in the death of 58 people;

                   November 4, 1983: A suicide bombing against the IDF’s headquarters
                    in Tyre, resulting in the death of 60 people;

                   December 12, 1983: A suicide bombing against the U.S. embassy in
                    Kuwait, resulting in the death of 5 people;

                   March 16, 1984: Kidnapping and torture of CIA Officer, William F.
                    Buckley, who was murdered on June 3, 1985;

                   September 20, 1984: A terrorist bombing against the U.S. Embassy
                    annex in Beirut, killing 24 people;

                   March 10, 1985: A terrorist attack against IDF soldiers, resulting in the
                    death of 12 people;

                   June 14, 1985: Hijacking of TWA Flight 847, resulting in the death of
                    a U.S. Navy diver;

                   December 3, 1985: Hijacking of Kuwait Airways Flight 221, resulting
                    in the death of two American hostages;


                                                 45
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 51 of 230 PageID #: 51




                September 30, 1985: Kidnapping of four Soviet diplomats from the
                 Soviet embassy in Lebanon, and eventual murder of the consular
                 attaché;

                February 17, 1988: Kidnapping, torture and murder of Colonel William
                 R. Higgins;

                April 5, 1988: Hijacking of Kuwait Airways Flight 422, resulting in the
                 death of two Kuwaiti hostages;

                October 19, 1988: A terrorist attack against IDF officers, resulting in the
                 death of 8 people;

                March 17, 1992: A suicide bombing against the Israeli embassy in
                 Argentina, resulting in the death of 29 people;

                July 18, 1994: AMIA bombing in Argentina, in which a suicide bomber
                 attacked the Jewish Community Center in Buenos Aires, resulting in the
                 death of 85 people;

                June 25, 1996: Khobar Tower bombings, in which the U.S. Air Force
                 housing complex was attacked by bombers, killing 19 U.S. Airmen, a
                 Saudi national, and wounding 498 people;

                October 4, 2000: Kidnapping of Israeli citizen Elhanan Tannenbaum;

                October 7, 2000: Kidnapping and murder of 3 IDF soldiers;

                March 12, 2002: A terrorist attack in Matzuva, in which six Israelis were
                 killed;

                February 14, 2005: Orchestrating of the assassination of Rafiq Hariri,
                 former Prime Minister of Lebanon;

                April 4, 2005: Kidnapping and torture of two Israeli citizens; and

                July 12, 2006: Murder of three IDF soldiers, and kidnapping and
                 eventual murder of two other soldiers (this kidnapping brought about
                 the 2006 Lebanon War).

                                               46
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 52 of 230 PageID #: 52



          249.   Mr. Mughniyah also helped construct Hezbollah’s military terrorist infrastructure

 in Lebanon, which was used against the IDF in 2006.

          250.   Mr. Mughniyah was designated as an SDT in January 1995, and the U.S.

 Department of the Treasury designated Mr. Mughniyah as an SDGT in October 2001.

                               2. MUSTAFA BADR AL-DIN

          251.   Mustafa Badr al-Din was a military leader of Hezbollah and both the cousin and

 brother-in-law of Imad Mughniyah (Mughniyah was married to Mustafa Badr al-Din’s sister

 Sa’ada).

          252.   Like his cousin Mr. Mughniyah, Mr. Badr al-Din served in Fatah’s Force 17 in

 Beirut (before 1982) and joined Hezbollah with him.

          253.   Mr. Badr al-Din later became an expert bomb maker.

          254.   He headed Hezbollah’s security apparatus and was a member of the Shura Council

 as well as Head of the IJO unit responsible for overseas operations. He was a key participant in

 the bombing of the U.S. Marine Corps barracks in Lebanon in 1983, killing 241 marines.

          255.   After that bombing, Mr. Badr al-Din was soon dispatched to Kuwait to work with

 a joint Iraqi Da’wa Party–Hezbollah operation to attack Western targets at the behest of the IRGC.

          256.   At the start of his career, Mr. Badr al-Din commanded the IRGC’s operation to

 assassinate the Emir of Kuwait. The attempt failed, and he ultimately spent five years in a Kuwaiti

 jail. (He was also charged with the bombing of the American and French embassies in Kuwait

 City.)

          257.   The Kuwaiti authorities sentenced him to death, but he fled from prison during the

 Iraqi invasion of Kuwait in August 1990.




                                                 47
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 53 of 230 PageID #: 53



            258.   Hezbollah had previously tried to gain his release, along with other Hezbollah

 operatives held in Kuwait, by hijacking airplanes as bargaining chips, including the hijacking of a

 TWA flight in 1985 and Kuwaiti aircraft in 1984 and 1988.

            259.   In June 2011, the prosecutor of the Special Tribunal for Lebanon charged Mr. Badr

 al-Din with involvement in the February 14, 2005 bombing that killed former Lebanese Prime

 Minister Rafiq Hariri and 21 others.

            260.   The U.S. Department of the Treasury designated Mr. Badr al-Din as an SDGT in

 September 2012 “for providing support to Hizballah’s terrorist activities in the Middle East and

 around the world.” Saudi Arabia also designated Mr. Badr al-Din as a global terrorist linked to

 Hezbollah, and as an activist in the Syrian war.

                                 3. MUHAMMAD KAWTHARANI

            261.   Since 2003, Muhammad Kawtharani has been responsible for Hezbollah’s Iraq

 portfolio, overseeing all of the organization’s Iraqi operations. He has also assisted in coordinating

 the movement of Hezbollah fighters to support pro-regime forces in Syria.

            262.   As the individual in charge of Hezbollah’s Iraq activities, Mr. Kawtharani worked

 on behalf of Hezbollah’s leadership to promote the group’s interests in Iraq, including Hezbollah’s

 efforts to provide training, funding, political, and logistical support to Iranian-backed terror cells

 in Iraq.

            263.   As a member of Hezbollah’s Political Council, Mr. Kawtharani also helped secure

 the release from Iraqi custody of senior Hezbollah commander Ali Mussa Daqduq. The latter was

 designated an SDGT by the U.S. Department of the Treasury in November 2012 and was

 responsible for numerous attacks against the Coalition Forces in Iraq, including the January 20,

 2007, attack on a compound in Karbala that claimed the lives of five American soldiers and injured



                                                    48
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 54 of 230 PageID #: 54



 many others.

        264.    Mr. Kawtharani was designated as an SDGT by the U.S. Department of the

 Treasury in August 2013.

                        e. JIHAD COUNCIL’S EXTERNAL SECURITY ORGANIZATION

        265.    The Jihad Council’s External Security Organization (“ESO”) (also known as the

 Islamic Jihad Organization) was established in 1983, after Hezbollah’s attack on the U.S. military

 in Beirut.

        266.    ESO is a sub-directorate of the Jihad Council, working alongside, but distinct from,

 Hezbollah’s formal militia activity in Lebanon.

        267.    The ESO is a discrete branch within Hezbollah, responsible for procurement,

 intelligence, counter-intelligence, surveillance, planning, coordination, and execution of terrorist

 attacks against Hezbollah’s enemies outside of Lebanon.

        268.    The ESO was responsible for numerous significant attacks against targets outside

 of Lebanon including the following terrorist operations:

                   On 18 July 2012, a bomb exploded on an Israeli tourist bus at Sarafovo
                    Airport in Burgas, Bulgaria, killing the attacker, five Israelis and their
                    Bulgarian bus driver. The Bulgarian authorities have charged two
                    individuals in connection with the attack; they state the individuals were
                    members of the Islamic Jihad Organization (IJO), an alias of ESO.

                   On 18 July 1994, a van carrying explosives was detonated outside the
                    Argentinian-Israeli Mutual Association in Buenos Aires, Argentina,
                    killing 85 people and injuring more than 300 others. In 1999,
                    Argentinian authorities issued an arrest warrant for ESO leader Imad
                    Mughniyah for his alleged involvement. No group claimed
                    responsibility for the attack and Hezbollah has repeatedly denied
                    accusations that it conducted the attack. However, Argentinian
                    authorities concluded that the ESO was responsible.

                   On 17 March 1992, a truck laden with explosives was used to destroy
                    the Israeli Embassy in Buenos Aires, killing 29 people and injuring 242
                    others. Although Hezbollah denied involvement, responsibility for the

                                                   49
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 55 of 230 PageID #: 55



                     attack was claimed in the name of the IJO. Argentinian authorities
                     eventually issued an arrest warrant for ESO leader Imad Mughniyah for
                     organizing the attack.

                                  1. TALAL HAMIYAH

        269.    The ESO’s current Commander is Talal Hamiyah, previously a deputy of Mr.

 Mughniyah’s. Mr. Hamiyah was implicated in the 1992 and 1994 attacks in Argentina (listed

 above). The U.S. Department of the Treasury designated Mr. Hamiyah as an SDGT in September

 2012. The U.S. State Department is offering a reward of up to $7 million (U.S.) for information

 that leads to Mr. Hamiyah’s location, arrest, or conviction in any country.

                         f. HEZBOLLAH’S BUSINESS AFFAIRS COMPONENT (BAC)

        270.    Hezbollah’s External Security Organization Business Affairs Component (BAC) is

 an international apparatus orchestrating Hezbollah’s network of businesses and enterprises across

 the world, tasked with raising funds for Hezbollah through illicit activities, such as money

 laundering and drug trafficking, as well as ordinary business enterprises.15

        271.    These proceeds are later used for purchasing weaponry and funding the

 organization’s activities in Lebanon, Iraq and Syria.

        272.    BAC’s apparatus was founded by Imad Mughniyah but is now headed by Abdallah

 Safieddine and Adham Tabaja.

        273.    According to the U.S. Drug Enforcement Administration, Hezbollah’s BAC has

 developed extensive operational and financial linkages with various drug cartels and money

 laundering networks across South America:

                Members of the Hizballah BAC have established business relationships
                with South American drug cartels, such as La Oficina de Envigado,
                responsible for supplying large quantities of cocaine to the European and
                United States drug markets. Further, the Hizballah BAC continues to

 15
        BAC also aided Hezbollah in other areas such as intelligence-gathering and weapons shipments.


                                                      50
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 56 of 230 PageID #: 56



                launder significant drug proceeds as part of a trade-based money laundering
                scheme known as the Black-Market Peso Exchange.

        274.    As set forth in granular detail in this Complaint, Hezbollah is a complex

 organization with many components, but it is ultimately a single, unified entity that serves its

 central purpose, to wage jihad according to its theological principles.

        275.    Hezbollah’s political leadership works collaboratively with its terrorism

 directorates, which are – in turn – part and parcel of its network of social welfare institutions and

 commercial enterprises that are ubiquitous in much of Lebanon and openly identify with

 Hezbollah.

        276.    While its terrorist activities are largely conducted clandestinely, Hezbollah’s

 political, social and commercial activity in Lebanon is conducted openly and is well understood

 by the Defendants, which service the organization’s financial and logistical needs.

        277.    Much of the operational and financial detail set forth below is intended to

 demonstrate several, related points about Hezbollah’s BAC networks and their interconnectivity

 with each other and with Lebanese financial institutions (including Defendants):

                   Hezbollah’s BAC operates prominent businesses in villages, cities and
                    neighborhoods it controls. These include, for example, several
                    amusement parks and theme restaurants and banquet halls in places like
                    Dahiyah.16

                    For example, Al-Inmaa Engineering (controlled by Adham Tabaja) is
                    an SDGT and a core part of the BAC. It is closely tied to another Tabaja-
                    owned project discussed below, the Fantasy World amusement park
                    that serves the Hezbollah-dominated suburbs of Beirut. The connection
                    between Al-Inmaa Engineering and Defendant SGBL’s account
                    holder, Fantasy World, is set forth on the former’s website:




 16
         Dahiyah is the unofficial name of the munipalities in the southern suburbs of Beirut which are
 overwhelmingly populated by Lebanese Shi’a and politically and functionally dominated by Hezbollah.

                                                  51
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 57 of 230 PageID #: 57




                Hezbollah’s BAC financiers (i.e. its leading businessmen) are all well-
                 known and widely identified as part of Hezbollah, often serving as local
                 political leaders as well as leading investors in Hezbollah-dominated
                 villages and neighborhoods.

                 For example, Walid Ali Jaber, the Beirut director for Jihad al-Bina
                 (SDGT) was also the Hezbollah candidate in municipal elections in
                 Bourj el-Barajneh, a Hezbollah-dominated municipality near Beirut’s
                 international airport. Mr. Jaber is the director and founder of one of
                 Jihad al-Bina’s commercial entities, Arch Consulting—Defendant
                 BLOM BANK’s account holder. Arch Consulting’s website proudly
                 notes projects the company has worked on for Atlas Holding, a
                 corporate alter-ego of the Martyrs Foundation–Lebanon (SDGT):




                                              52
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 58 of 230 PageID #: 58



                Hezbollah’s social welfare institutions are not only operated by senior
                 Hezbollah operatives, but these institutions and their leaders are also
                 actively involved in the BAC’s commercial enterprises which, in turn,
                 provided services to these social welfare institutions.

                 For example, the Martyrs Foundation–Lebanon (SDGT) owns Atlas
                 Holding SAL, which operates a subsidiary – Defendant LEBANON
                 AND GULF BANK’s account holder, Amana Plus – a company that
                 owns gas stations in Lebanon.




                 Another example: Al-Ittam (Aytam Petroleum) is a company owned
                 by Al-Mabarrat Charitable Society (founded by Sheikh Muhammad
                 Hussein Fadlallah – SDT). Fadlallah’s son, Ali al-Sayyid Muhammad,
                 sits on the company’s board with Hamzah Safieddine, the brother of
                 senior Hezbollah leaders Hashem and Abdallah Safieddine (both
                 SGDTs).

                The ownership and management of Hezbollah’s BAC network of
                 companies consists of overlapping directorates of individuals affiliated
                 with Hezbollah. The same extended families (or clans) control many of
                 Hezbollah’s commercial assets in Lebanon and abroad, and the same
                 pool of lawyers and accountants are employed to set up and “audit”
                 these enterprises.

                 For example, Car Escort Services (Offshore) SAL, which maintains
                 accounts with Defendant JAMMAL TRUST BANK, was designated an
                 SDGT by the U.S. Department of the Treasury because it was “owned
                 or controlled by Mr. Bazzi and Mr. Charara, who collectively own two-
                 thirds of the company.” Ali Youssef Charara is an SDGT closely
                 associated with Adham Tabaja. Muhammad Ibrahim Bazzi, also an
                 SDGT, is also affiliated with Ayman Joumaa’s drug trafficking
                 network. The third partner in the company is Ali Muhammad Kharrubi


                                              53
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 59 of 230 PageID #: 59



                     (a/k/a Ali Mohammed Kharroubi), an SDNT,17 who is also affiliated
                     with Ayman Joumaa’s drug trafficking network and is the founder of
                     Ellissa Exchange Company SARL, a money exchange business
                     (Specially Designated Narcotics-Kingpin (“SDNTK”)) used by the
                     Joumaa network. The Ellissa Exchange maintained an account with
                     Defendant BLOM Bank.

                    Many of these Hezbollah BAC operatives have been designated as
                     SDGTs by the United States, but that has not affected Defendants’
                     willingness to continue to provide financial services to these enterprises.

                     For example, Defendants SGBL and BANQUE LIBANO-
                     FRANCAISE each maintain accounts for Hoda for Touristic Services
                     and Management Holding SAL, a company co-owned by U.S.
                     designated Hezbollah financier, Ali Yussuf Charara.

        278.    In sum, Hezbollah operates in plain sight in Lebanon with the knowing and

 deliberate assistance of Defendants.

                                  1. HEZBOLLAH BAC LEADERSHIP

                                           A. Abdallah Safieddine

        279.    Abdallah Safieddine heads Hezbollah’s BAC.

        280.    Mr. Safieddine is also Hezbollah’s longtime Tehran-based envoy to the IRGC and

 oversees Hezbollah’s international drug trafficking networks and operations.

        281.    Mr. Safieddine was involved in Iranian officials’ access to LCB and key LCB

 managers, who provide Iran and Hezbollah with banking services (including Eurodollar bank

 accounts and access to the U.S. financial system). He is also the brother of senior Hezbollah leader

 Hashem Safieddine, and of Hamzah Safieddine, who represents his brothers’ and Hezbollah’s

 interests on the boards of several companies and businesses.

                                           B. Adham Tabaja

        282.    Adham Hussein Tabaja is a Hezbollah leader and one of its most important


 17
        Specially Designated Narcotics Trafficker.


                                                     54
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 60 of 230 PageID #: 60



 financiers. Alongside Abdallah Safieddine, Mr. Tabaja presides over the BAC and operates an

 enormous network of companies and businesses, whose proceeds support Hezbollah’s terrorist

 endeavors.

         283.     For these reasons, Mr. Tabaja himself, his company, Al-Inmaa Group for Tourism

 Works, and its subsidiaries “Al-Inmaa Engineering and Contracting” and “Al-Inmaa for

 Entertainment and Leisure Projects” were all designated as SDGTs by the U.S. Department of the

 Treasury on June 10, 2015.

         284.     Al-Inmaa Group’s subsidiary “Al-Inmaa Engineering and Contracting” is one of

 the largest and most successful real estate companies in Lebanon. It has been used by Hezbollah

 as an “investment mechanism” and has provided Hezbollah with financial and organizational

 infrastructure for its real estate investment, construction, and money laundering requirements.

         285.     According to the U.S. Department of the Treasury, “Tabaja maintains direct ties to

 senior Hizballah organizational elements, including the terrorist group’s operational component,

 the Islamic Jihad, and holds properties in Lebanon on behalf of the group”.18

         286.     As a prominent Hezbollah leader, Adham Tabaja was the elected mayor of Kfar

 Tibnit (located in Nabatiya district in south Lebanon) until his recent resignation in 2017 as a result

 of his designation as an SDGT.

         287.     Mr. Tabaja’s successor as mayor is also a Hezbollah operative.

         288.     Adham Hussein Tabaja is an investor and holds key positions in a wide variety of

 Hezbollah commercial enterprises, which together form the “Tabaja Network.” These entities also




 18
         In 2009, Adham Tabaja bought a plot of land at the cost of $27 million (U.S.) in meetings that took place at
 the LCB. According to a formal report issued by the Lebanese General Directorate of Land Registry & Cadastre from
 2017, Adham Tabaja is also linked to Defendant MEAB regarding the following properties in Lebanon: Ras Beirut
 3361 Section 27 Block A and Nabatieh al-Tahta 688.


                                                         55
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 61 of 230 PageID #: 61



 share common shareholders and officers, many of whom are U.S.-designated terrorist entities or

 individuals. Specifically, Mr. Tabaja is involved with the following Hezbollah-controlled

 businesses in Lebanon:

                  Lebanese Communication Group (SDGT). This media holding
                   company is the parent company of Hezbollah’s satellite television
                   station al-Manar and al-Nour radio station (see dedicated section
                   below). The following individuals are shareholders with the company:

                   o   Adham Hussein Tabaja (SDGT);
                   o   Amin Muhammad Cherri;
                   o   Sultan Khalifa As’ad; and
                   o   Muhammad Hassan Raad (Head of Hezbollah’s parliamentary
                       bloc).

                  Al-Inmaa Group for Tourism Works (SDGT) (and its subsidiaries).
                   This company provides travel and tourism services. The following
                   individuals are involved with the company:

                   o Adham Hussein Tabaja (SDGT) is a founder, partner and authorized
                     signatory;
                   o Issam Ahmad Saad (SDGT) is an authorized signatory of the
                     company, founder and partner;
                   o Imad Ramez Wazani is an authorized signatory of the company,
                     founder and partner;
                   o Muhammad Taha Jumaa is an authorized signatory of the company,
                     founder and partner;
                   o Ibrahim Waked Issa is a founder and partner;
                   o Nabil Mahmoud Assaf (SDGT) is a founder and partner;
                   o Hassan Muhammad Attiya is a founder and partner;
                   o Attallah Jamil Shaito is a founder and partner; and
                   o Ali Hussein al-Ashi is the attorney for the company.

                  Al-Inmaa Engineering and Contracting (SDGT). This company is a
                   subsidiary of Al-Inmaa Group for Tourism Works and provides
                   construction services. The following individuals are involved with the
                   company:

                   o Adham Hussein Tabaja (SDGT) is manager, partner, founder and
                     authorized signatory;
                   o Issam Ahmad Saad (SDGT) is an authorized signatory of the
                     company, founder and partner;
                   o Ibrahim Waked Issa is a founder, partner and authorized signatory;
                   o Muhammad Taha Jumaa is an authorized signatory of the company,

                                               56
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 62 of 230 PageID #: 62



                     founder and partner;
                 o   Imad Ramez Wazani is a founder and partner;
                 o   Attallah Jamil Shaito is a founder and partner;
                 o   Nabil Mahmoud Assaf (SDGT) is a founder and partner;
                 o   Hassan Muhammad Attiya is a founder and partner;
                 o   Jihad Muhammad Qansu (SDGT) is the financial manager; he
                     serves as statutory auditor of numerous companies associated with
                     Hezbollah (see dedicated section below).
                 o   Abdul Latif Saad (SDGT) is the manager of Al-Inmaa Engineering
                     and Contracting branch in Baghdad;
                 o   Ali Hussein al-Ashi is the attorney for the company;
                 o   Muhammad al-Mukhtar Fallah Kallas (SDGT) is an accountant; and
                 o   Muhammad Badr al-Din (SDGT) is the manager of Al-Inmaa
                     Engineering and Contracting branch in Basra.

                Al-Inmaa for Entertainment and Leisure Projects (SDGT), which is
                 a subsidiary of Al-Inmaa Group for Tourism Works.

                Family Park SARL, which is a subsidiary of Al-Inmaa for
                 Entertainment and Leisure Projects (SDGT). The following individuals
                 are involved with the company:

                 o   Issam Ahmad Saad (SDGT) is a partner and authorized signatory;
                 o   Raed Hashem al-Amin is a partner;
                 o   Ali Rauf Shaito is a partner;
                 o   Rauf Ali Shaito is a partner and authorized signatory; and
                 o   Attallah Jamil Shaito is a partner and authorized signatory.

                Car Care Center (SDGT), which trades in new and used cars, and is a
                 subsidiary of Al-Inmaa Group for Tourism Works. The following
                 individuals are involved with the company:

                 o Hussein Ali Faour (SDGT) is a co-founder, partner and authorized
                   signatory;
                 o Ali Saleh Shuaib is a co-founder;
                 o Batoul Hussein Faour is a co-founder and partner;
                 o Abdallah Hassan Romani is a partner; and
                 o Faruq Muhammad Raef Hammoud is the attorney for the company.

                Golden Hall. The following individuals are involved with the company:

                 o Adham Hussein Tabaja (SDGT) is a founder, partner and authorized
                   signatory;
                 o Imad Ramez Wazani is a founder, partner and authorized signatory;
                 o Attiya Muhammad Abbas is a founder and partner;
                 o Rita Hassam Abu Samra is a founder and partner; and

                                             57
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 63 of 230 PageID #: 63



                 o Ahmad Saad is the company’s manager.

                Trading Development Company SAL. The following individuals are
                 involved with the company:

                 o Adham Hussein Tabaja (SDGT) is a founder;
                 o Imad Ramez Wazani is a founder;
                 o Attallah Jamil Shaito is a founder;
                 o Muhammad al-Mukhtar Fallah Kallas (SDGT) is director, partner
                   and authorized signatory;
                 o Yasser Ibrahim Issa is director, partner and authorized signatory;
                   and
                 o Naji Tawfiq al-Mazzawi is a partner.

                Family House SARL. The following individuals are involved with the
                 company:

                 o Adham Hussein Tabaja (SDGT) is a partner, director, co-founder
                   and authorized signatory;
                 o Hassan Muhammad Attiya is a partner and co-founder;
                 o Imad Ramez Wazani is a partner, co-founder, director and
                   authorized signatory;
                 o Zaher Ismail al-Zayek is a partner and co-founder;
                 o Ahmad Saad is the general manager; and
                 o Ali Hussein al-Ashi is the attorney for the company.

                Fun World Company (a/k/a Aalam al-Marah Co SAL). The following
                 entities and individuals are involved with the company:

                 o Adham Hussein Tabaja (SDGT) is a co-founder;
                 o Abbas Musallam Wahbah is a shareholder and board member;
                 o Issam Ahmad Saad (SDGT) is a co-founder;
                 o Muhammad Taha Jumaa is a co-founder;
                 o Imad Ramez Wazani is a co-founder;
                 o Ali Hussein al-Ashi is the attorney for the company;
                 o Fadi Ali Hawi is chairman, majority shareholder and authorized
                   signatory;
                 o Ali Muhammad Qubaysi is the statutory auditor;
                 o Hassan Mussa Awada is a founder, board member and shareholder;
                   and
                 o Trust Compass Insurance is a shareholder.

                Farah Travels Company SAE. The following individuals are involved
                 with the company:



                                            58
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 64 of 230 PageID #: 64



                 o Adham Hussein Tabaja (SDGT) is director, partner and authorized
                   signatory;
                 o Abbas Ahmad Fahas is a partner;
                 o Issam Ahmad Saad (SDGT) is a partner;
                 o Ali Hussein Tabaja (brother of Adham Tabaja) is a partner; and
                 o Nada Hassan Hijazi is a partner.

                City Park SARL. The following individuals are involved with the
                 company:

                 o Adham Hussein Tabaja (SDGT) is a founder and partner;
                 o Abbas Ahmad Fahas is a founder, partner and authorized signatory;
                 o Nada Hassan Hijazi is a founder and partner;
                 o Issam Ahmad Saad (SDGT) is a founder and partner;
                 o Romel Hussein Tabaja (brother of Adham Tabaja) is a founder and
                   partner and;
                 o Butrus Michel Ghanimah is the attorney for the company.

                Fantasy World SARL. The following individuals are involved with the
                 company:

                 o Adham Hussein Tabaja (SDGT) is director, founder, authorized
                   signatory and partner;
                 o Romel Hussein Tabaja (brother of Adham Tabaja) is a co-founder;
                 o Amin Muhammad Cherri is a co-founder;
                 o Raouf Ali Shaito is a co-founder;
                 o Muhammad Amin Badr al-Din is a co-founder;
                 o Imad Muhammad Cherri is a founder and partner;
                 o Ali Adham Tabaja is a partner;
                 o Muhammad Adham Tabaja is a partner; and
                 o Ali Hussein al-Ashi is the attorney for the company.

                Mudun Tourism Projects Company SAL (a/k/a “Green City”). The
                 following individuals are involved with the company:

                 o Adham Hussein Tabaja (SDGT) is a founder and member of the
                   Board of Directors;
                 o Salah Abd al-Rauf Izz al-Din is a board member;
                 o Safi Ahmad Hussein Darwish is a board member;
                 o Hassan Mussa Awada is a board member;
                 o Hassan Abd al-Matlab Fneish (brother of Hezbollah operative
                   Muhammad Fneish) is a founder and board member;
                 o Hassan Muhammad Ali Safieddine is a board member;
                 o Hussein Muhammad Bahsun is a board member;
                 o Ali Hussein al-Ashi is the attorney for the company;
                 o Haydar al-Sayyed Hashem is a board member;

                                            59
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 65 of 230 PageID #: 65



                    o Yussuf Muhammad Hussein Faour is the director, chairman,
                      founder and authorized signatory;
                    o Ali Muhammad Jumaa is deputy chairman;
                    o Muhammad Mustafa Kalash is statutory auditor;
                    o Mustafa Abd al-Mun’im Hamdun is statutory auditor;
                    o Hassan Abd al-Amir Dabuq is a co-founder;
                    o Husan Salman Madlaj is a founder and board member;
                    o Fayyad Abdallah Dimashq is a co-founder;
                    o Ali Ahmad Qassir is a co-founder;
                    o Muhammad Ali Abd al-Latif Mazih is a co-founder;
                    o Muhammad Sa’id Dakrub is a co-founder; and
                    o Hassan Dib Amar is a board member.

                   Global Cleaners SARL (SDGT). The following individuals are
                    involved with the company:

                    o Adham Hussein Tabaja (SDGT) is owner and manager;
                    o Issam Ahmad Saad (SDGT) is a partner and authorized signatory;
                    o Maitham Muhsin Ubayd al-Zaydi is a founder, partner and
                      authorized signatory;
                    o Shibl Muhsin Ubayd al-Zaydi (SDGT) is a partner and founder;
                    o Muhammad Adham Tabaja is a partner;
                    o Adnan Hussein Kawtharani (SDGT) is a partner;
                    o Hassan Muhammad Faour is the attorney for the company;
                    o Ahmad Jawad Shalash al-Fartusi is a co-founder; and
                    o Raed Hamid Taher Abu Eini is a co-founder.

        289.    In addition to the companies listed above, the Tabaja Network consists of many

 more companies affiliated with Adham Tabaja, his family, and/or his companies but not directly

 headed by him, including the following entities:

                   Al-Yaqout Restaurant is an affiliated company of City Park SARL and
                    Fantasy World SARL along with Farah Travels Company SAE, Fun
                    World Company, Medical Cooperation Co SAL, Development Group
                    for Touristic Projects SARL, Family House SARL, and Al-Inmaa for
                    Engineering and Contracting SARL.

                   Medical Cooperation Co SAL (Al-Khiam Hospital SAL) is an
                    affiliated company of City Park SARL and Fantasy World SARL, along
                    with Al-Yakout Restaurant, Farah Travels Company SAE, Fun World
                    Company, Development Group for Touristic Projects SARL, Family
                    House SARL, and Al-Inmaa for Engineering and Contracting SARL.




                                                60
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 66 of 230 PageID #: 66



                Development Group for Touristic Projects SARL is an affiliated
                 company of City Park SARL and Fantasy World SARL, along with Al-
                 Yakout Restaurant, Farah Travels Company SAE, Fun World
                 Company, Medical Cooperation Co SAL, Family House SARL, and Al-
                 Inmaa for Engineering and Contracting SARL.

                New Land SARL. The following individuals are involved with the
                 company:

                 o Imad Ramez Wazani is director, co-founder, partner and authorized
                   signatory;
                 o Tareq Ali Hawi is a co-founder and partner;
                 o Nabil Mahmoud Assaf (SDGT) is a co-founder and partner;
                 o Ahmad Saad was human resources manager; and
                 o Ali Hussein al-Ashi is the attorney for the company.

                Gresco for Contracting and Trading Company SARL. The
                 following individuals are involved with the company:

                 o Muhammad Taha Jumaa is a co-founder, partner and authorized
                   signatory;
                 o Ibrahim Waked Issa is a co-founder, partner and authorized
                   signatory;
                 o Attallah Jamil Shaito is a co-founder, partner and authorized
                   signatory;
                 o Abd al-Karim Ahmad Saad is a co-founder and partner; and
                 o Ali Hussein al-Ashi is the attorney for the company.

                Sanabel for Urban Studies and Architectural Design SAL. The
                 following individuals are involved with the company:

                 o Jihad Muhammad Qansu (SDGT) is chairman and statutory auditor;
                 o Ali Hussein al-Haj is a shareholder, co-founder and authorized
                   signatory;
                 o Adnan Abd al-Halim Mahdi is a shareholder, co-founder and board
                   member;
                 o Rafat Said Yunis is a shareholder, co-founder and board member;
                 o Fadi Dawud al-Nimr is a shareholder, co-founder and board
                   member; and
                 o Ali Hassan Berro is the attorney for the company.

                Al-Inmaa General Contractors SARL. The following individuals are
                 involved with the company:

                 o Ibrahim Waked Issa is a co-founder, authorized signatory and
                   partner;

                                            61
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 67 of 230 PageID #: 67



                 o Attallah Jamil Shaito is a co-founder, authorized signatory and
                   partner;
                 o Haidar Saadallah Zgheib is a co-founder, authorized signatory and
                   partner; and
                 o Ali Hussein al-Ashi is the attorney for the company.

                King Company for Manufacturing Trading Building Materials
                 SARL. The following individuals are involved with the company:

                 o Ibrahim Waked Issa is an authorized signatory of the company, co-
                   founder and partner;
                 o Ali Muhammad Qansu (SDGT) is an authorized signatory of the
                   company;
                 o Mahdi Ali Awada is an authorized signatory of the company, co-
                   founder and partner;
                 o Muhammad Ahmad Farhat is an authorized signatory of the
                   company;
                 o Muhammad Fayyad Jafal is a co-founder; and
                 o Ali Adham Tabaja is a partner.

                Development Studies SARL. The following individuals are involved
                 with the company:

                 o Nabil Mahmoud Assaf (SDGT) is director, co-founder, partner and
                   authorized signatory;
                 o Issam Ahmad Saad (SDGT) is a co-founder and partner;
                 o Hassan Muhammad Attiya is director, co-founder, partner and
                   authorized signatory;
                 o Ahmad Izzat Khalil Muhammad is director, co-founder, partner and
                   authorized signatory;
                 o Zinab Muhammad Saraeb is a founder and partner; and
                 o Ali Hussein al-Ashi is the attorney for the company.

                Alia Company SARL. The following individuals are involved with the
                 company:

                 o Nabil Mahmoud Assaf (SDGT) is an authorized signatory of the
                   company, co-founder and partner;
                 o Zaher Hassan Dabuq is an authorized signatory of the company and
                   co-founder;
                 o Yasser Hassan Dabuq is an authorized signatory of the company and
                   co-founder;
                 o Muhammad Adham Tabaja (son of Adham Tabaja) is an authorized
                   signatory of the company, co-founder and partner;
                 o City Food Company SARL is a partner; and
                 o Ali Hussein al-Ashi is the attorney for the company.

                                            62
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 68 of 230 PageID #: 68




                  Farah Tyre Company. The following individuals are involved with the
                   company:

                   o Hassan Muhammad Attiya is an authorized signatory of the
                     company, co-founder and partner;
                   o Ali Hussein Tabaja (brother of Adham Tabaja) is an authorized
                     signatory of the company, co-founder and partner;19
                   o Abbas Musallam Wahbah is a co-founder and partner; and
                   o Ali Hussein al-Ashi is the attorney for the company.

                  Cheaito Group SARL. The following individuals are involved with the
                   company:

                   o Attallah Jamil Shaito is an authorized signatory of the company and
                     partner;
                   o Ahmad Muhammad Shaito is an authorized signatory of the
                     company and co-founder;
                   o Fairuz Khalil Shaito is a co-founder and partner;
                   o Attallah Khalil Shaito is a co-founder;
                   o Najah Khalil Shaito is a co-founder and partner;
                   o Zainab Khalil Shaito is a co-founder and partner; and
                   o Hisham Ali Faqih is the attorney for the company.

                  Lebanese Bread & Confectionery Company SAL. The following
                   individuals are involved with the company:

                   o Hassan Muhammad Tabaja is general director, chairman,
                     shareholder, co-founder and authorized signatory;
                   o Bassam Muhammad Tabaja is vice-chairman, board member, co-
                     founder, shareholder and authorized signatory;
                   o Jihad Muhammad Qansu (SDGT) is statutory auditor;
                   o Ahmad Mustafa Mahmoud Hammoud is a shareholder, co-founder
                     and board member; and
                   o Ali Hussein al-Ashi is the attorney for the company.

                  African Fish Company (Offshore) SAL. The following individuals
                   are involved with the company:

                   o   Jihad Muhammad Qansu (SDGT) is a co-founder;
                   o   Ali Muhammad Qansu (SDGT) is statutory auditor;
                   o   Muhammad Abdallah al-Amin (SDGT) is a co-founder;
                   o   Ahmad Muhammad Makke is general director, chairman,
                       shareholder, and authorized signatory;

 19
       Defendant MEAB took over Mr. Tabaja’s shares in the company.

                                                  63
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 69 of 230 PageID #: 69



                  o Khalil Hassan Faqih is a shareholder, co-founder and board
                    member;
                  o Muhammad Khadir Mattar is a shareholder and board member; and
                  o Faruq Muhammad Raef Hammoud is the attorney for the company.

                 Africa Invest Company (Offshore) SAL. The following individuals
                  are involved with the company:

                  o Jihad Muhammad Qansu (SDGT) is a co-founder;
                  o Muhammad Abdallah al-Amin (SDGT) is chairman, shareholder,
                    co-founder and authorized signatory;
                  o Rulan Amin Madi is statutory auditor;
                  o Khalil Hassan Faqih is a shareholder and board member;
                  o Ali Khalil Faqih is a shareholder and board member;
                  o Hassan Said Farran is a co-founder; and
                  o Malik Jamil al-Sayd is the attorney for the company.

                 Farah Trading Company for Iron & Building Materials SAE. The
                  following individuals are involved with the company:

                  o Ali Hussein Tabaja (brother of Adham Tabaja) is an authorized
                    signatory of the company and partner;
                  o Muhammad Ali Hawi is an authorized signatory of the company and
                    partner;
                  o Ibrahim Waked Issa is an authorized signatory of the company and
                    partner;
                  o Batul Adham Tabaja is a partner;
                  o Fatima al-Zahra Adham Tabaja is a partner; and
                  o Wala Tabaja (daughter of Adham Tanaja) is a partner.

                 King Charcoal SARL. The following individuals are involved with the
                  company:

                  o Ali Hussein Tabaja (brother of Adham Tabaja) is an authorized
                    signatory of the company and partner;
                  o Muhammad Adham Tabaja (son of Adham Tabaja) is an authorized
                    signatory of the company and partner; and
                  o Hussein Abd al-Rida Tabaja is an authorized signatory of the
                    company and partner.

       290.   The following individuals were designated as SDGTs by OFAC as a result of their

 connections with Adham Hussein Tabaja:

                 Hussein Ali Faour worked with Adham Tabaja to secure Al-Inmaa
                  Engineering and Contracting projects in Iraq. Mr. Faour is a member of

                                              64
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 70 of 230 PageID #: 70



                 Hezbollah’s Islamic Jihad Organization and manager of Hezbollah’s
                 “Car Care Center” (SDGT).

                Muhammad al-Mukhtar Kallas provided financial services to Adham
                 Tabaja through his work as an accountant for SDGT Al-Inmaa
                 Engineering and Contracting.

                Hassan Jamal al-Din provided financial services to Adham Tabaja
                 through his work as an accountant for SDGT Al-Inmaa Engineering and
                 Contracting.

                Shibl Muhsin Ubayd al-Zaydi facilitated money transfers from Iraq to
                 Lebanon on behalf of Tabaja. Mr. al-Zaydi is a partner and founder of
                 SDGT Global Cleaners SARL.

                Muhammad Abdallah al-Amin assisted Adham Tabaja in concealing
                 funds and circumventing the impact of sanctions.

                Muhammad Noureddine used his company Trade Point International
                 SARL (SDGT) in order to provide financial services to Adham Tabaja
                 and his company Al-Inmaa Engineering and Contracting (SDGT).

                Hamdi Zaher El Dine, an employee of SDGT Trade Point International
                 SARL, transferred funds to Adham Tabaja and to employees of Al-
                 Inmaa Engineering and Contracting.

                Yussuf Hashim oversees Hezbollah operations in Iraq and arranged for
                 the security and protection of Mr. Tabaja inside Iraq.

                Jihad Muhammad Qansu provided financial services to Adham Tabaja
                 through his work as a financial manager for Al-Inmaa Engineering and
                 Contracting (SDGT). Mr. Qansu assisted Adham Tabaja in accounting
                 matters.

                Ali Muhammad Qansu maintained millions of dollars in bonds for
                 Adham Tabaja.

                Issam Ahmad Saad is a managing partner and minority shareholder in
                 Al-Inmaa Engineering and Contracting (SDGT).

                Nabil Mahmoud Assaf is purchasing manager and shareholder in Al-
                 Inmaa Engineering and Contracting (SDGT).

                Abdul Latif Saad is the manager of Al-Inmaa Engineering and
                 Contracting – Baghdad Branch (SDGT), and as such coordinated with
                 Car Care Center (SDGT) and Global Cleaners SARL (SDGT) – both

                                            65
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 71 of 230 PageID #: 71



                     companies are subsidiaries of Adham Tabaja’s Al-Inmaa Group for
                     Tourism Works (SDGT).

                    Muhammad Badr al-Din is the manager of Al-Inmaa Engineering and
                     Contracting – Basra Branch (SDGT) in Iraq.

                    Muhammad Ibrahim Bazzi provided funds to Adham Tabaja and held a
                     joint line of credit together with Mr. Tabaja.

                    Ali Yussuf Charara worked together with Adham Tabaja on oil ventures
                     in Iraq.

                                       C. Sultan Khalifa As’ad

         291.    Sultan Khalifa As’ad is a prominent and longstanding Hezbollah leader and

 financier who serves as Deputy Chairman of the Executive Council for Municipal Affairs for

 Hezbollah and formerly headed the Finance Unit of Hezbollah.

         292.    He was the founder of Hezbollah’s construction arm, Jihad al-Bina, and one of its

 main front companies, the Meamar Company for Engineering and Development.

         293.    Mr. As’ad was also the co-founder and partner of Hezbollah’s think tank, the

 Consultative Center for Studies and Documentation.

         294.    Mr. As’ad was also a founder and early shareholder in the Lebanese

 Communication Group (an SDGT), the parent company of Hezbollah’s satellite television station

 and SDGT, Al-Manar.

         295.    Mr. As’ad owns several properties associated with Hezbollah, including the

 building that houses the Lebanese Arts Association – Risalat, one of Hezbollah’s leading cultural

 institutions.

         296.    Mr. As’ad is also the largest shareholder in Compu House SARL, a Hezbollah-

 controlled company serving as a wholesale and retail seller of computers and software.




                                                66
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 72 of 230 PageID #: 72



                                       D. Ali Yussuf Charara (a/k/a Ali Sharara)

        297.    SDGT Ali Yussuf Charara is a Hezbollah operative and financier who owns and

 operates a number of companies with his brother, Muhammad Yussuf Charara.

        298.    Ali Yussuf Charara is chairman, general manager and the main shareholder of

 Spectrum Investment Group Holding SAL, a Lebanon-based telecommunications company that

 provides integrated telecommunications services in the Middle East, Africa, and Europe. On

 January 7, 2016, both Ali Yussuf Charara and Spectrum Investment Group Holding SAL were

 designated as SDGTs by the U.S. Department of the Treasury.

        299.    According to the U.S. Department of the Treasury, Hezbollah invests millions of

 U.S. dollars with Mr. Charara on projects that financially support the organization.

        300.    Ali Yussuf Charara also worked with Hezbollah supporter Kassem Hejeij (SDGT)

 of Defendant MIDDLE EAST AND AFRICA BANK and Adham Hussein Tabaja (SDGT) on oil

 ventures in Iraq.

        301.    Mr. Charara is involved in several companies, including:

                    Spectrum Investment Group Holding SAL (SDGT), which is a
                     Lebanon-based telecommunications services company. The following
                     individuals are involved with the company:

                     o Ali Yussuf Charara is the chairman, co-founder, authorized
                       signatory and the main shareholder (holds 750 shares);
                     o Abd al-Halim al-Shaykh Musa Charara is the statutory auditor for
                       the company;
                     o Yussuf Abd al-Amir Charara is a shareholder (holding 20 shares)
                       and a member of the board of directors;
                     o Muhammad Yussuf Charara is a shareholder (holding 230 shares),
                       co-founder and a member of the board of directors;
                     o Ali Ibrahim Charara is a co-founder of the company; and
                     o Muhammad Farid Mattar is the firm’s attorney.

                    Spectrum International Investment Holding SAL (SDGT), which is
                     a Lebanon-based telecommunications services company. The following
                     individuals are involved with the company:

                                                 67
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 73 of 230 PageID #: 73




                 o Ali Yussuf Charara is chairman of the board of directors, a partner
                   (holding 1,760 shares), co-founder and authorized signatory;
                 o Muhammad Yussuf Charara is a partner (holding 200 shares), co-
                   founder and member of the board of directors;
                 o Edmond Yussuf Saadeh serves as statutory auditor for the company;
                   and
                 o Muhammad Farid Mattar is the attorney, as well as a partner
                   (holding 40 shares) and a member of the board of directors.

                Spectrum (Offshore) SAL. The following individuals are involved
                 with the company:

                 o Ali Yussuf Charara (SDGT) is chairman, authorized signatory, co-
                   founder and a shareholder;
                 o Edmond Yussuf Saadeh serves as statutory auditor for the company;
                 o Muhammad Yussuf Charara (Ali’s brother) is a co-founder,
                   shareholder and board member;
                 o Yussuf al-Shaykh Abd al-Amir Charara is a shareholder, co-founder
                   and board member; and
                 o Muhammad Farid Mattar is the attorney for the company (serves as
                   attorney for many Hezbollah-controlled companies).

                B.I. Group Holding SAL. The following individuals are involved with
                 the company:

                 o Ali Yussuf Charara (SDGT) is a co-founder and a majority
                   shareholder;
                 o Muhammad Yussuf Charara (Ali’s brother) is a co-founder and
                   shareholder; and
                 o Mohammad Farid Mattar is the attorney for the company as well as
                   a co-founder and shareholder.

                Signum International Holding SAL. The following individuals are
                 involved with the company:

                 o Ali Yussuf Charara (SDGT) is a co-founder and a major
                   shareholder;
                 o Carla Saba is a co-founder and a major shareholder; and
                 o Mohammad Farid Mattar is the attorney for the company as well as
                   a co-founder and minor shareholder.

                Car Escort Services (Offshore) SAL, which is an import/export
                 company based in Lebanon, designated an SDGT by the U.S.
                 Department of the Treasury. The following individuals are involved
                 with the company:

                                            68
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 74 of 230 PageID #: 74




                 o Fuad Haidar Najm is liquidator;
                 o Ali Muhammad Kharrubi (SDNT) is chairman, general manager,
                   co-founder, authorized signatory and co-equal shareholder in the
                   company;
                 o Ali Yussuf Charara (SDGT) is a co-founder, board member, and co-
                   equal shareholder in the company;
                 o Muhammad Ibrahim Bazzi (SDGT) is a co-founder, board member,
                   and co-equal shareholder in the company;
                 o Edmond Yussuf Saadeh serves as statutory auditor for the company;
                   and
                 o Muhammad Farid Mattar is the attorney for the company.

                Hoda for Touristic Services & Management Holding SAL.
                 Defendants SGLB and BANQUE LIBANO-FRANÇAISE maintain
                 accounts for this company. The following individuals are involved with
                 the company:

                 o Abbas Abd al-Latif Fawaz is chairman, co-founder, shareholder
                   (holds 17,500 shares), and authorized signatory for the company;
                 o Ali Ahmad Ismail is a co-founder and shareholder (holds 7,500
                   shares);
                 o Ali Yussuf Charara (SDGT) is a co-founder, shareholder (holds
                   5,000 shares) and member of the board of directors;
                 o Jalal Muhammad Rashed Bitar is a co-founder and shareholder
                   (holds 2,000 shares);
                 o Fadl Abbas Fawaz is a shareholder (holds 2,500 shares), co-founder
                   and member of the board of directors;
                 o Sadeq Abbas Fawaz is a shareholder (holds 2,500 shares), co-
                   founder and member of the board of directors;
                 o Ziyad Ali Ismail is a shareholder (holds 2,500 shares), co-founder
                   and member of the board of directors;
                 o Ahmad Ali Ismail is a shareholder (holds 2,500 shares), co-founder,
                   authorized signatory and member of the board of directors;
                 o Wa’il Jalal Bitar is a shareholder (holds 1,500 shares) and co-
                   founder of the company;
                 o Nasser Jalal Bitar is a shareholder (holds 1,500 shares), co-founder
                   and member of the board of directors;
                 o Fadi Fawzi Fawaz is a co-founder of the company;
                 o Abd al-Reda Abdallah Khorshid is a shareholder (holds 5,000
                   shares);
                 o Price-Waterhouse-Coopers is the audit firm for the company; and
                 o Muhammad Farid Mattar is the attorney for the company.

                One Globe Operator SAL Holding. The following individuals are
                 involved with the company:

                                             69
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 75 of 230 PageID #: 75




                 o E.B.D. Group Holding SAL is a shareholder (holds 818 shares) and
                   member of the board of directors;
                 o Ali Yussuf Charara (SDGT) is a co-founder of the company;
                 o Samir Subhi Abu-Hassan is an authorized signatory and a
                   shareholder (holds one share);
                 o Raghid Wasif Charara is an authorized signatory, a shareholder
                   (holds 100 shares), and member of the board of directors;
                 o Ihab Awsaf Ghurayb is an authorized signatory, a shareholder (holds
                   80 shares), and member of the board of directors;
                 o Ali Ibrahim Charara (see above) is a co-founder of the company;
                 o Abd al-Ghani Ra’if Qassem is a co-founder of the company;
                 o Wajih Masoun Maliki is a shareholder (holds one share), chairman
                   and authorized signatory;
                 o Abd al-Halim al-Shaykh Mussa Charara serves as the statutory
                   auditor for the company; and
                 o Muhammad Farid Mattar is the attorney for the company.

                International Group Holding SAL. The following individuals and
                 entities are involved with the company:

                 o Abbas Abd al-Latif Fawaz is director general, chairman, majority
                   shareholder (holding 23,950 shares), co-founder, and authorized
                   signatory for the company;
                 o Ali Ahmad Ismail is vice president, a shareholder (holds 3,750
                   shares), co-founder, authorized signatory and member of the board
                   of directors;
                 o Ziyad Ali Ismail is a shareholder (holding 3,750 shares), co-founder,
                   and member of the board of directors;
                 o Nasrin Ali Ismail is a shareholder (holds 3,750 shares) and co-
                   founder of the company;
                 o Ahmad Ali Ismail is a shareholder (holds 3,750 shares), co-founder
                   and member of the board of directors;
                 o Fadl Abbas Fawaz is a shareholder (holds 5,000 shares), co-founder
                   and member of the board of directors;
                 o Sadeq Abbas Fawaz is a shareholder (holds 3,000 shares), co-
                   founder and member of the board of directors;
                 o Farah Abbas Fawaz is a shareholder (holds 3,000 shares) and co-
                   founder of the company;
                 o Ali Yussuf Charara is a co-founder of the company;
                 o Abd al-Reda Abdallah Khorshid is co-foudner of the company;
                 o Hoda for Touristic Services & Management Holding SAL is a minor
                   shareholder in the company;
                 o Wassim Hatem Shahin serves as the company’s statutory auditor for
                   the company; and
                 o Muhammad Farid Mattar is the attorney for the company.

                                             70
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 76 of 230 PageID #: 76




                  Medical Aid (Offshore) SAL (MEDAID) was founded on December
                   12, 2002. The following individuals are involved with the company:

                   o Ali Yussuf Charara (SDGT) is a co-founder of the company; and
                   o Mohammed Samir Ali Ahmed is a co-founder of the company.

                  EBD Teltac (Offshore) SAL, founded in 2003, operates in Iran as well
                   as Lebanon. The following individuals are involved with the company:

                   o Ali Yussuf Charara (SDGT) is a co-founder of the company;
                   o Ali Ibrahim Charara is a co-founder of the company;
                   o Mohammad Farid Mattar is a co-founder of the company;
                   o Wajih Masoun al-Maliki is a co-founder of the company;
                   o Abd al-Halim Charara is a co-founder of the company;
                   o One Globe Operator Holding SAL holds 900 shares;
                   o Spectrum Investment Group Holding SAL (SDGT) holds 73 shares;
                     and
                   o EBD Group (Holding) SAL holds 25 shares.

                                     E. The Tajideen Family (a/k/a “Taj al-Din”)

        302.   The Tajideen family owns many businesses in Lebanon and several other countries.

        303.   There were originally eleven siblings, of which nine are or were active in the

 Tajideen Network in some fashion:

                  Kassim Muhammad Tajideen;
                  Mahmoud Muhammad Tajideen;
                  Hassan Muhammad Tajideen (deceased);
                  Ali Muhammad Tajideen;
                  Hussein Muhammad Tajideen;
                  Fatimah Muhammad Tajideen;
                  Yussuf Muhammad Tajideen;
                  Ibrahim Muhammad Tajideen;
                  Ahmad Muhammad Tajideen;
                  Jaffar Muhammad Tajideen; and
                  Mariam Muhammad Tajideen.

        304.   The Tajideen brothers Kassim Tajideen, Ali Tajideen and Hussein Tajideen are

 Lebanese businessmen who have been designated as SDGTs for their role as Hezbollah

 fundraisers, money launderers, and financial contributors. Further, the other Tajideen family


                                              71
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 77 of 230 PageID #: 77



 members listed above, though not (yet) designated as SDGTs, play supporting roles in the Tajideen

 Network.

                                              (1) Kassim Tajideen

        305.    The eldest brother, Kassim Tajideen, has built a global network of food-trading

 companies and real-estate holdings in Lebanon and Africa.

        306.    In 2003, Kassim Tajideen was arrested in Belgium in connection with fraud, money

 laundering, and diamond smuggling.

        307.    On May 27, 2009, Kassim Tajideen was designated as an SDGT and identified by

 the U.S. Department of the Treasury as “an important financial contributor to Hizballah who

 operates a network of businesses in Lebanon and Africa. He has contributed tens of millions of

 dollars to Hizballah and has sent funds to Hizballah through his brother, a Hizballah commander

 in Lebanon. In addition, Kassim Tajideen and his brothers run cover companies for Hizballah in

 Africa.”

        308.    Kassim Tajideen owns or controls several companies designated as SDGTs,

 including the following entities:

                   Tajco Company (LTD; SARL; LLC). On December 9, 2010, Tajco
                    was designated as an SDGT. Tajco is a multinational company involved
                    with real estate, international trade, and merchandising based in The
                    Gambia. It manages a series of grocery stores in The Gambia called
                    “Kairaba Shopping Centre” (an SDGT), as well as other organizations
                    throughout Lebanon, Sierra Leone, the Democratic Republic of Congo,
                    Angola, and the British Virgin Islands. In 2013, it was reported that the
                    company’s name was changed to “Senesco Banjul.” The following
                    individuals are involved with the company:

                    o   Kassim Tajideen is owner and founder (as of 2007);
                    o   Ali Tajideen is a co-owner and director general of the company;
                    o   Hassan Ali Tajideen is executive director of the company; and
                    o   Hussein Tajideen is a co-owner and managing director in The
                        Gambia.



                                                 72
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 78 of 230 PageID #: 78



                     Kairaba Supermarket (a/k/a Kairaba Shopping Center). Kairaba
                      Supermarket is a subsidiary business of SDGT Tajco Ltd. Both
                      companies name Hussein Tajideen as the same point of contact and
                      manager, and both use the same primary business address.20

                     Ovlas Trading SA. Ovlas Trading SA is the parent company of Ovlas
                      Trading (Offshore) SAL and Beton Liban SAL (a/k/a BL SAL). The
                      company deals with general trading and food manufacturing. Ovlas
                      Trading SA was designated as an SDGT by the U.S. Department of the
                      Treasury on December 9, 2010. Ovlas Trading SA opened a branch in
                      the British Virgin Islands in 2005, shortly after being founded in
                      Lebanon. The company has held accounts in the following Defendant
                      banks: BLOM BANK, LEBANESE SWISS BANK, BANQUE
                      LIBANO-FRANCAISE SAL, BANK OF BEIRUT AND THE ARAB
                      COUNTRIES SAL, and LEBANON AND GULF BANK. The
                      following individuals are involved with the company:

                      o Kassim Tajideen is the owner, according to the U.S. Department of
                        the Treasury;
                      o Hassan Muhammad Tajideen was the founder, managing director
                        and a shareholder;
                      o Ahmad Hassan Tajideen is a shareholder;
                      o Najma Hassan Jabir (Hassan’s wife) is a shareholder; and
                      o Nadin Hassan Tajideen (Hassan’s and Najma’s daughter) is a
                        shareholder.

                     Golfrate Holdings (Angola) LDA. Owned by Kassim Tajideen,
                      Golfrate is a wholly owned subsidiary of Ovlas Trading, with part of its
                      main operations located in Angola.

                     Afri Belg Commercio E Industria LDA. Afri Belg Commercio E
                      Industria LDA, is a subsidiary of Ovlas Trading, and is presided over by
                      Kassim Tajideen.



                     Grupo Arosfran Empreendimentos E Participacoes SARL (Grupo
                      Arosfran). Kassim Tajideen founded Grupo Arosfran in Luanda,
                      Angola, in November 1991. He has been the primary decision-maker
                      and leader of Grupo Arosfran, and a member of the Board of Directors.
                      Grupo Arosfran is listed as either a branch or a subsidiary of Ovlas
                      Trading on multiple international business websites.


 20
          A December 17, 2013 OFAC enforcement action demonstrates the way the Tajideen Network conducts its
 operations between Africa and Lebanon via U.S. dollar-clearing in the U.S. See e.g. https://www.U.S. Department of
 the Treasury.gov/resource-center/sanctions/CivPen/Documents/20131217_hsbc.pdf.

                                                        73
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 79 of 230 PageID #: 79



        309.    Kassim’s brothers, Ali and Hussein Tajideen, were designated as SDGTs by the

 U.S. Department of the Treasury. Ali Tajideen and Hussein Tajideen were business partners of

 Kassim Tajideen.

                                              (2) Ali Tajideen

        310.    Ali Tajideen was a Hezbollah commander in southern Lebanon, providing cash to

 Hezbollah in tranches as large as $1 million (U.S.) each.

        311.    Ali Tajideen is also a major player in Jihad al-Bina, the Lebanon-based construction

 company formed and operated by Hezbollah (described above), which was designated as an SDGT

 by the U.S. Department of the Treasury in February 2007.

        312.    As of December 2010, and since at least December 2007, Ali Tajideen used Tajco

 SARL, operating as Tajco Company LLC, as the primary entity to purchase and develop properties

 in Lebanon on behalf of Hezbollah.

        313.    Under the name of Tajco Company LLC, Ali Tajideen developed the properties,

 established mortgage loans, and acquired mortgage-life insurance to cover the mortgage

 borrowers.

        314.    Ali Tajideen was designated by OFAC as an SDGT on December 9, 2010.

        315.    Ali Tajideen controls or is affiliated with the following companies in Lebanon:

                   Al-Omran SARL, which deals mainly with the buying and selling of
                    ready-made concrete. The following individuals are involved with the
                    company:

                    o   Hassan Ali Tajideen was its authorized signatory before his death;
                    o   Ali Muhammad Tajideen is a partner holding 100 shares;
                    o   Hassan Ali Tajideen is a partner holding 100 shares; and
                    o   Muhammad Ni’mah Shams al-Din is a partner holding 100 shares.

                   Al-Ataa Company. Hassan Bazoun and Partners, which deals with
                    import and export of real estate-related materials and products. The
                    following individuals are involved with the company:

                                                 74
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 80 of 230 PageID #: 80




                 o Ali Tajideen is a partner, holding 3,729 shares;
                 o Ali Ibrahim Tajideen (Ali Tajideen’s nephew, Ibrahim Tajideen’s
                   son) is a partner, holding 648 shares;
                 o Reda Ali Atawi is another prominent partner in the company;
                 o Ibrahim Muhammad Rakin is the company’s auditor. He also serves
                   as auditor for General Medical Provider (Offshore) SAL (a/k/a GMP
                   Offshore SAL) – a company belonging to the Qauq family,
                   specifically to Zuhayr Yahya Qauq and his daughters. Zuhayr Qauq
                   is Nabil Qauq’s brother – the latter is a deputy of Hashem
                   Safieddine’s, Head of Hezbollah’s Executive Council.

                Advanced Sports Center SAL (ASC), which runs a sports center
                 located in Beirut. The following individuals are involved with the
                 company:

                 o Yussuf Muhammad Tajideen is a co-founder; and
                 o Ali Tajideen is a co-founder.

                Ad-Diyar Trading and Contracting SARL, which deals with general
                 trading, contracting, and real estate. The following individuals are
                 involved with the company:

                 o Ali Tajideen is a partner in the company, owning 33 percent of the
                   shares;
                 o Hassan Ali Suwaydan is another partner in the company, owning 33
                   percent of the shares; and
                 o Ibrahim Mahmoud Yussuf is a partner in Ad-Diyar, owning 33
                   percent of the shares. He is another prominent member of the
                   Tajideen Network, as partner and board member in BMC SAL and
                   Société Orientale Libanaise d’Investissement et Développement
                   SAL.

                Al-Izdihar for Contracting SARL, which deals with real estate and
                 construction. The following individuals are involved with the company:

                 o Ali Tajideen is the founder;
                 o Hassan Ali Abbas is a co-founder and a partner (holding 100 shares).
                   He is also a partner in the Tajideen company Atwi and Abbas Trading
                   Company, alongside Hassan Ali Tajideen and Amir Afif Abu Khalil;
                 o Hassan Ali Suwaydan is a partner; and
                 o Amir Afif Abu Khalil is the company’s attorney.

                Company for Development and Prosperity, which deals mainly with
                 the establishment, construction, and investment in parks, hotels,
                 restaurants, and swimming pools. The following individuals are involved

                                             75
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 81 of 230 PageID #: 81



                 with the company:

                 o Yussuf Muhammad Tajideen owns 17 percent of the company (5,000
                   shares);
                 o Samiha Ibrahim Tajideen (Yussuf’s wife) owns 17 percent of the
                   company and is a member of the board of directors;
                 o Ali Muhammad Tajideen is chairman, signed commissioner, and
                   holds 10,000 shares;
                 o Shawqi Ra’if Abu Khalil is registered as auditor, shareholder, and
                   member of the board of directors; and
                 o Amir Afif Abu Khalil is the attorney for the company.

                Hyram Maritime SAL, which was involved in transportation and
                 logistics. According to its auditor, the company was closed down and has
                 not been operational since 2013. The following individuals were
                 involved with the company:

                 o Ali Tajideen was co-founder;
                 o Yussuf Tajideen was co-founder;
                 o Ali Hussein Saad was shareholder (held 4,000 shares), signed
                   commissioner and chairman;
                 o Khadijah Amin Mahmoud was the company’s vice-president,
                   shareholder (owned 4,000 shares), and board member;
                 o Elissar Hussein Sayegh (Fatimah Tajideen’s daughter, Ali Tajideen’s
                   niece) was a shareholder (owns 2,000 shares) and board member;
                 o Shawqi Ra’if Abu Khalil was auditor and held 4,000 shares; and
                 o Amir Afif Abu Khalil was the company’s attorney.

                Tajco Company SAE. Tajco Company SAE is the Lebanese sister
                 company of Tajco. Tajco Company SAE has been used for many years
                 as Hezbollah’s conduit for purchasing land in Lebanon to expand its
                 areas of control and to acquire strategic parcels for political and strategic
                 purposes. The following individuals are involved with the company:

                 o   Kassim Tajideen (SDGT) is a co-founder;
                 o   Ali Tajideen (SDGT) is a partner and co-founder;
                 o   Nur al-Ayn Muhammad Ali Utwah (Ali Tajideen’s wife) is a partner;
                 o   Hussein Tajideen (SDGT) is a partner;
                 o   Hassan Ali Tajideen is a partner;
                 o   Mahmoud Tajideen is a partner and co-founder;
                 o   Ibrahim Tajideen is a co-founder;
                 o   Yussuf Tajideen is a co-founder; and
                 o   Amir Afif Abu Khalil serves as the attorney.

                Tajideen Building and Construction Enterprise (a/k/a Tajideen
                 Establishment for Building & Construction), which was established in

                                               76
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 82 of 230 PageID #: 82



                    2004. The following individual, among others, is involved with the
                    company:

                    o Ali Tajideen is listed as a dealer.

                                                    (3) Hussein Tajideen

        316.    Both Ali and Hussein Tajideen are among Hezbollah’s top financiers in Africa.

 Hussein Tajideen is a primary Hezbollah fundraiser and prominent Hezbollah supporter in The

 Gambia.

        317.    As of December 2010, and since at least March 2006, Hussein Tajideen owned 50

 percent of Tajco Ltd, in Banjul, The Gambia, and served as the managing director of the company.

        318.    Hussein Tajideen was designated an SDGT by the U.S. Department of the Treasury

 on December 9, 2010 together with his brother, Ali.

        319.    Tajideen resided in The Gambia for 15 years until he was expelled on June 7, 2013.

                                                    (4) Ahmad Tajideen

        320.    Ahmad Tajideen manages the family’s businesses and money laundering

 operations in the Congo.

        321.    His food and diamond trade company Congo Futur is a front organization for

 Hezbollah and has been designated by OFAC as an SDGT.

        322.    One of Congo Futur’s subsidiary companies is Trans-M,21 which won lucrative

 contracts from the Congolese government for forestry rights, contracts that netted Mr. Tajideen

 hundreds of millions of U.S. dollars in revenue and profits.

        323.    Ahmad Tajideen controls or is affiliated with the following companies in Lebanon:

                   Al-Massar Real Estate SAL. Although not (yet) designated as an
                    SDGT, Al-Massar Real Estate SAL is clearly controlled by the Tajideen
                    family. The following individuals are involved with the company:


 21
        Trans-M has changed its name to Cotrefor.

                                                      77
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 83 of 230 PageID #: 83



                   o Ahmad Muhammad Tajideen is a member of the board of directors;
                   o Jaffar Muhammad Tajideen is a member of the board of directors;
                   o Yussuf Muhammad Tajideen is the company’s chairman and a
                     member of the board of directors;
                   o Qassem Hassan Tajideen (their nephew) is a shareholder and board
                     member;
                   o Shawqi Ra’if Abu Khalil is the auditor;
                   o Bassam Zafir Tamim is the accountant; and
                   o Amir Afif Abu Khalil serves as the attorney.

                  Bream Star Line SAL Offshore. The following individuals are
                   involved with the company:

                   o Ahmad Tajideen is a shareholder and co-founder;
                   o Ali Hussein Saad is a founder, chairman, shareholder and signed
                     commissioner; and
                   o Khadijah Amin Mahmoud is deputy chairman, shareholder, co-
                     founder and member of the board of directors.

                                           (5) Jaffar Muhammad Tajideen

        324.   Jaffar Muhammad Tajideen is a member of the board of directors of Al-Massar

 Real Estate SAL (discussed above), together with his brothers Ahmad and Yussuf Muhammad

 Tajideen (the company’s chairman).

                                           (6) Fatimah Tajideen

        325.   Fatimah Tajideen was born in 1966. Fatimah Tajideen is the sister of the

 aforementioned Tajideen brothers. Although not directly involved in the Tajideen Network, her

 husband, Hussein Tawfiq Sayegh, and their daughter, Elissar Hussein Sayegh, are involved in

 several Tajideen holdings:

                  Afrimex (Offshore) SAL. The following individuals are involved with
                   the company:

                   o Hussein Tawfiq Sayegh is a founder, vice president/vice chairman,
                     member of the board of directors and shareholder;
                   o Yussuf Muhammad Tajideen is a founder;
                   o Elissar Hussein Sayegh is chairwoman and shareholder;
                   o Hana Abdelkarim Jawad (Fatimah Tajideen’s sister-in-law, Ibrahim
                     Tajideen’s wife) is a member of the board of directors;

                                              78
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 84 of 230 PageID #: 84



                     o Amir Afif Abu Khalil serves as the attorney; and
                     o Shawqi Ra’if Abu Khalil serves as statutory auditor.

                    Union Real Estate Development Company SAL. Deals with real
                     estate, construction, and tourism. The company is owned wholly by
                     members of the Tajideen family. The following individuals are involved
                     with the company:

                     o Hussein Tawfiq Sayegh is chairman, co-founder, signed
                       commissioner and a shareholder (holds 75 shares);
                     o Mahmoud Muhammad Tajideen is a majority shareholder (holding
                       750 shares), board member and co-founder;
                     o Yussuf Muhammad Tajideen is vice president and co-founder,
                       holding 100 shares;
                     o Khadijah Hassan Matar (Mahmoud Tajideen’s wife, Yussuf’s sister
                       in law) is a board member, co-founder, and holds 75 shares;
                     o Shawqi Ra’if Abu Khalil is the company’s auditor; and
                     o Amir Afif Abu Khalil serves as the attorney.

                    Hyram Maritime SAL (discussed above).

                                              (7) Mahmoud Muhammad Tajideen

        326.   Mahmoud Muhammad Tajideen is the brother of the aforementioned Tajideen

 brothers (SDGTs).

        327.   Mahmoud Muhammad Tajideen is directly involved in the Tajideen Network

 through two Tajideen holdings:

                    Union Real Estate Development Company SAL (discussed above); and

                    Tajco Company SAE (discussed above).

                                              (8) Yussuf Muhammad Tajideen

        328.   Yussuf Muhammad Tajideen was born in 1967. He is the brother of the

 aforementioned Tajideen brothers (SDGTs).

        329.   Yussuf Muhammad Tajideen is directly involved in the Tajideen Network through

 more than a dozen Tajideen holdings, including the following Hezbollah entities:

                    Tajco Company SAE (discussed above).

                                                 79
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 85 of 230 PageID #: 85




                Hyram Maritime SAL (discussed above).

                Al-Massar Real Estate SAL (discussed above).

                Afrimex (Offshore) SAL (discussed above).

                Al-Dalhamiya Country Club Company. The following individuals
                 are involved with the company:

                 o Yussuf Muhammad Tajideen serves as general manager, chairman
                   of the board, and shareholder;
                 o Abdallah Tajideen (his son) serves as vice-chairman and a major
                   shareholder;
                 o Ibrahim Muhammad Tajideen is a principal shareholder;
                 o Najmah Hassan Jabir (late Hassan Muhammad Tajideen’s wife) is a
                   principal shareholder;
                 o Wafa Muhammad Nussar Alamah is a shareholder;
                 o Wissam Hussein Hammoud is the attorney for the company;
                 o Hussein Abd al-Muttalib Jawad is a shareholder; and
                 o Shawqi Ra’if Abu Khalil serves as statutory auditor.

                Rifieh Pour L’amélioration (a/k/a Rural Real Estate Improvement
                 SARL), which is a Lebanese real estate company founded in 1975. The
                 company’s offices are located in the Tajco building in Beirut. The
                 following individuals are involved with the company:

                 o Ibrahim Muhammad Tajideen is the majority shareholder, holding
                   69 percent of the company’s shares;
                 o Yussuf Muhammad Tajideen is a partner and shareholder;
                 o Abduallah Yussuf Tajideen (Yussuf’s son) is a partner and
                   shareholder;
                 o Hussein Abd al-Muttalib Jawad is a partner; and
                 o Wissam Hussein Hammoud is the company’s lawyer.

                Union Real Estate Development Company SAL (discussed above).

                Advanced Sports Center - ASC SAL (discussed above).

                Lebanese Real Estate Development & Investment Company SAL,
                 which deals with purchasing real estate and the rights to it, leasing,
                 investments, construction and tourism. The following individuals are
                 involved with the company:

                 o Yussuf Muhammad Tajideen is member of the board of directors
                   and holds 12.5 percent of its shares (125 shares);

                                             80
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 86 of 230 PageID #: 86



                   o Najmah Hassan Jabir (Yussuf’s sister-in-law, Hassan Muhammad
                     Abd al-Hassan Tajideen’s wife) is registered as founder, signed
                     commissioner, head of board of directors, and holds 50 percent of
                     the shares;
                   o Shawqi Ra’if Abu Khalil is registered as auditor and supervising
                     commissioner; and
                   o Amir Afif Abu Khalil is the attorney for the company.

                  Company for Development and Prosperity (discussed above).

                  Distributions and Agencies Company SAL, which deals with
                   commercial works such as selling, buying, exporting, importing, and
                   renting. The following individuals are involved with the company:

                   o Yussuf Muhammad Tajideen is the vice-president, signed
                     commissioner, member of the board of directors, and owns 1,000
                     shares;
                   o Ahmad Hassan Tajideen is head of the board of directors, signed
                     commissioner, and shareholder (26,500 shares);
                   o Hassan Ali Tajideen is a shareholder (2,000 shares);
                   o Ahmad Abd al-Karim Said Muhammad Jawad (Ibrahim
                     Muhammad Tajideen’s brother-in-law) is a shareholder (500 shares)
                     and a member of the board of directors;
                   o Shawqi Ra’if Abu Khalil is the auditor; and
                   o Amir Afif Abu Khalil is the attorney for the company.

                                             (9) Hassan Muhammad Tajideen

        330.   Hassan Muhammad Tajideen was born in 1960. He was the third oldest brother

 after Kassim and Mahmoud.

        331.   Hassan was on board Ethiopian Airlines Flight 409 when it crashed into the

 Mediterranean Sea shortly after take-off from Beirut, Lebanon, in January 2010.

        332.   Hassan Muhammad Tajideen was also heavily involved in the following

 Hezbollah-controlled companies:

                  Ovlas Trading SA (discussed above); and

                  Al-Omran SARL (discussed above).




                                               81
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 87 of 230 PageID #: 87



                                              (10)    Ibrahim Muhammad Tajideen

        333.    Ibrahim is the younger brother of the aforementioned Tajideen brothers. Ibrahim,

 alongside his wife Hana Abd al-Karim Jawad and their two adult children, Duaa and Ali, is

 involved with prominent companies and business of the Tajideen Network, directly linked to

 Hezbollah.

        334.    Ibrahim Tajideen is directly affiliated with the following Hezbollah-controlled

 companies:

                   Tajco Company SAE (discussed above).

                   Enmaa Dalhamiya Company SAL (a/k/a Deliku), which deals with
                    real estate and construction. The following individuals are involved with
                    the company:

                    o Najmah Hassan Jabir (Hassan Muhammad Tajideen’s wife) is the
                      manager, a board member and partner (holds 785 shares);
                    o Yussuf Muhammad Tajideen is chairman and partner (holds 829
                      shares);
                    o Abdallah Yussuf Tajideen (Yussuf Muhammad Tajideen’s son) is
                      vice-president, a board member and partner (holds 536 shares);
                    o Ibrahim Tajideen is the majority shareholder (holding 13,510
                      shares) and a board member;
                    o Wafa Muhammad Nussar Alamah is a shareholder;
                    o Hussein Abd al-Muttalib Jawad is a shareholder;
                    o Shawqi Ra’if Abu Khalil is auditor; and
                    o Wissam Hussein Hammoud is the attorney for the company.

                   Al-Dalhamiya Country Club Company (discussed above).

                   Rifieh Pour L’amélioration (discussed above).

                                       F. Muhammad Ibrahim Bazzi

        335.    Muhammad Ibrahim Bazzi is a Hezbollah financier who has fundraised millions of

 dollars for Hezbollah through his business activities in Belgium, Lebanon, Iraq, and West Africa.

        336.    On May 17, 2018, Mr. Bazzi was designated as an SDGT by the U.S. Department

 of the Treasury. Five companies owned or controlled by Mr. Bazzi were also designated by the

                                                 82
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 88 of 230 PageID #: 88



 U.S. Department of the Treasury on the same date.

        337.    The following OFAC designated companies are owned or controlled by Mr. Bazzi:

                   Global Trading Group NV;

                   Euro African Group;

                   Africa Middle East Investment Holding SAL;

                   Premier Investment Group (Offshore) SAL; and

                   Car Escort Services (Offshore) SAL (discussed above).

        338.    Between 2009 and 2011, Mr. Bazzi had business connections with Abdallah

 Safieddine, the head of Hezbollah’s External Security Organization Business Affairs Component

 (BAC) and Hezbollah’s representative to Iran.

        339.    In 2011, Mr. Bazzi and Mr. Safieddine worked to resolve a dispute and reestablish

 relations between Iran and the state of Gambia. According to the U.S. Department of the Treasury,

 Mr. Bazzi is a “close associate” of Yahya Jammeh, the former president of The Gambia who was

 sanctioned by the United States in December 2017 for his record of human rights abuses and

 money laundering.

        340.    Mr. Bazzi maintains ties to other U.S. designated individuals, including Hezbollah

 financiers Adham Tabaja and Ali Yussuf Charara. He also has links to drug dealers and the U.S.-

 designated Ayman Joumaa, who runs Hezbollah’s premiere drug trafficking network.

                                       G. Kamel Amhaz

        341.    Kamel Muhammad Amhaz and his brother Issam Muhammad Amhaz were

 designated SDGTs by the U.S. Department of the Treasury in July 2014 for aiding the procurement

 of sophisticated electronics for military equipment, including unmanned aerial vehicles (“UAVs”)

 used in Hezbollah military operations in Syria and Israel.


                                                 83
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 89 of 230 PageID #: 89



        342.    The brothers acquired these electronics using their Lebanon-based company, Stars

 Group Holding, and its six subsidiaries, which are listed below and were included in the OFAC

 designation:

                   Stars Group Holding, which sells cell phones and tablets. It owns
                    several consumer electronics businesses in Beirut and elsewhere. The
                    following individuals are involved with the company:

                    o Kamel Amhaz is a board member and owns 40 percent of the
                      company;
                    o Issam Amhaz is the chairman and owns 40 percent of the company;
                      and
                    o Hani Amhaz, the youngest brother, is a board member and owns 20
                      percent of the company.

                   Unique Stars Mobile Phones LLC (UAE) (Stars Group Holding
                    subsidiary). The following individuals are involved with the company:

                    o The company is owned by the Amhaz brothers; and
                    o Ayman Ahmad Ibrahim is general manager; he was designated by
                      OFAC on July 10, 2014, along with the Amhaz brothers.

                   Stars International Ltd (Stars Group Holding subsidiary). The
                    following individuals are involved with the company:

                    o The company is owned by the Amhaz brothers; and
                    o Ali Zuaytar is the general manager; he was designated on July 10,
                      2014, along with the Amhaz brothers.

                   Stars Communications Ltd (Stars Group Holding subsidiary), which
                    sells cell phones and other consumer electronics. The following
                    individuals are involved with the company:

                    o Kamel Amhaz is its founder, director and signed General
                      commissioner;
                    o Ali Yusif Tarhini is a director;
                    o Hussein Ahmad Amhaz is its founder and partner (owns 1 percent
                      of the company);
                    o Abdallah Zuhayr al-Sahili is majority shareholder and owns 98
                      percent of the company; and
                    o Samira Muhammad al-Sahili is a partner and owns 1 percent of the
                      company.

                   Teleserve Plus SAL (Stars Group Holding subsidiary), which deals

                                               84
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 90 of 230 PageID #: 90



                   with communication and computers and was designated an SDGT on
                   July 10, 2014. The following individuals are involved with the
                   company:

                   o Hani Amhaz is the general manager, chairman and majority
                     shareholder; he owns 70 percent of the company;
                   o Michel Gabriel Ma’rawi is a board member and partner; he owns 25
                     percent of the company;
                   o Ahmad Hisham Amhaz is a board member; he owns 5 percent of the
                     company; and
                   o Ibrahim Muhammad Rakin is auditor.

                  Stars Communications (Offshore) SAL (Stars Group Holding
                   subsidiary), which imports electronics into Lebanon. The following
                   individuals are involved with the company:

                   o Kamel Amhaz is chairman and majority shareholder; he owns 90
                     percent of the company;
                   o Fatima Ahmad Qubaysi is a board member and shareholder; she
                     owns 5 percent of the company;
                   o Hani Amhaz is a board member and shareholder; he owns 5 percent
                     of the company; and
                   o Ali Muhammad Amhaz is the general manager of the company.

                  Fastlink SAL (Lebanon) (also identified as “Fastlink SARL” by the
                   U.S. Department of the Treasury) (Stars Group Holding subsidiary),
                   which imports electronics into Lebanon. The following individuals are
                   involved with the company:

                   o Ali Muhammad Salem Abu Adas is Director, Founder and former
                     partner.
                   o Louie Muhammad Khamis al-Natur is a previous partner;
                   o Muhammad Jawdat Ayyash Mustafa al-Barghuti is Director,
                     Founder, Authorized Signatory and previous partner;
                   o Bashar Ibrahim Kamal is Director General and Authorized
                     Signatory; and
                   o Kamel Amhaz is a majority shareholder and owns 99 percent of the
                     company.

        343.   Another prominent member of the Amhaz brothers’ network is Hanna Elias

 Khalifa, a Hezbollah operative and Lebanese businessman who has worked directly with Stars

 Group Holding network managers to facilitate these procurement activities on behalf of Hezbollah.




                                                85
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 91 of 230 PageID #: 91



                                       H. Hassan Shateri

        344.    Hassan Shateri (a/k/a Khoshnevis) was a senior commander in the IRGC–QF. After

 the 2006 conflict between Hezbollah and Israel, Mr. Shateri was sent to Lebanon under the alias

 of “Hussam Khoshnevis” and was put in charge of the Iranian Committee for the Reconstruction

 of Lebanon (ICRL).

        345.    According to Asharq al-Awsat’s report, Shateri received $200 million (U.S.) a year

 to restore Hezbollah’s military capabilities and its position within Lebanon.

        346.    With these funds, he created a business empire including banks, shopping malls,

 hotels, transport companies, radio and television networks, newspapers, and travel agencies.

        347.    Mr. Shateri was designated as an SDGT by the U.S. Department of the Treasury in

 August 2010.

        348.    According to the U.S. Department of the Treasury, Mr. Shateri also operated as

 then-Iranian President Ahmadinejad’s personal representative in Lebanon.

        349.    Mr. Shateri was killed by Syrian rebels at the beginning of 2013.

        350.    He was partner and founder of several companies linked to the Tajideen family,

 including the following entities:

                   New Roads SARL, which deals with building materials, particularly
                    cement. It is based in Nabatieh, South Lebanon. The following
                    individuals are involved with the company:

                    o Hassan Shateri was a partner;
                    o Reda Ali Atawi of the Tajideen Network is a partner (through al-
                      Ataa company, see below); and
                    o Muhammad Ali al-Sablani is a partner.

                   National Crushers Company SAL, which deals with cement
                    production. The following individuals are involved with the company:

                    o   Muhammad Ali al-Sablani is chairman of the company;
                    o   Hassan Shateri was the company’s general director;

                                                 86
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 92 of 230 PageID #: 92



                    o Muhammad Haidar Qansu (a senior leader of Jihad al-Bina’s
                      network of commercial companies; specifically, Arch Consulting
                      SAL) is a partner; and
                    o Kazem Abbas Darabi is a board member and partner.

                   Cleany & Company SARL, which deals mainly with maintenance and
                    repairing of houses, offices, real estate and buildings. The following
                    individuals are involved with the company:

                    o Hassan Shateri founded the company and was a partner, holding 100
                      shares;
                    o Muhammad Haidar Qansu is a co-founder and a shareholder,
                      holding 100 shares; and
                    o Jihad George Lutfi is the attorney for the company.

                               2. BAC’S STABLE OF LAWYERS

        351.    Hezbollah utilizes a small subset of Lebanese lawyers to help set up its network of

 companies. The association of one of these attorneys with an entity constitutes additional evidence

 that an entity or account is controlled by Hezbollah.

        352.    Hezbollah’s list of preferred attorneys includes the following individuals:

                                       A. Ali Hassan Berro

        353.    Ali Hassan Berro is an attorney for many of the companies associated with

 Hezbollah’s money laundering network. In 2017, he even ran on behalf of Hezbollah for the post

 of Head of Beirut’s Bar Association. Mr. Berro is affiliated with the following Hezbollah-

 controlled companies:

                   The Lebanese Arab Company for Touristic Services SARL, which
                    is owned and co-founded by the Al-Mabarrat Charitable Society. The
                    following individuals are involved with the company:

                    o Hamzah Safieddine (brother of Hashem and Abdallah Safieddine,
                      both SDGTs) is a co-owner, co-founder and authorized signatory for
                      the company;
                    o Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah is a co-founder
                      and authorized signatory;
                    o Jamal Ali Makke is a co-owner, co-founder and authorized signatory
                      for the company;

                                                 87
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 93 of 230 PageID #: 93



                 o Ali al-Sayyid Muhammad Hussein Fadlallah is a co-owner,
                   authorized signatory and co-founder of the company;
                 o Ra’fat Yunas Sa’id is an authorized signatory of the company; and
                 o Ali Hassan Berro is the attorney for the company.

                Société Orientale Libanaise d’Investissement et Développement
                 SAL (SOLID), which was founded by Atlas Holding. It imports
                 readymade gardens, prefabricated houses and building materials. The
                 following individuals are involved with the company:

                 o Hassan Ali Tajideen is chairman, majority shareholder (holds 50
                   percent of the shares), is a co-founder and authorized signatory of
                   the company;
                 o Nur al-Ain Muhammad Ali Atwi (Hassan’s mother) is a shareholder
                   (holds 35 percent of the shares), co-founder and member of the
                   board of directors;
                 o Jihad Muhammad Qansu (SDGT) is listed as the company’s auditor;
                 o Ibrahim Mahmoud Yussuf is a partner and board member; and
                 o Ali Hassan Berro is listed as the company’s attorney.

                Shahed Pharm Drugstore SARL, which was co-founded and co-
                 owned by Martyrs Foundation–Lebanon / Atlas Holding SAL sub-
                 company (holds 2,700 shares). The following individuals are involved
                 with the company:

                 o Bilal Muhammad Ta is a manager, co-founder, authorized signatory
                   and a shareholder (holds 150 shares);
                 o Muhammad Ali Bashir is a co-founder of the company;
                 o Shawki Nur al-Din is a co-founder of the company;
                 o Qassem Muhammad Ali Bazzi is a manager, authorized signatory
                   and a shareholder (holds 150 shares);
                 o Mashhur Abd al-Nabi Hamqa serves as the company’s statutory
                   auditor for the company; and
                 o Ali Hassan Berro is the attorney for the company.

                Global Touristic Services SAL. The company was founded in 2008,
                 and it is almost entirely owned by Atlas Holding SAL and the Martyrs
                 Foundation. The following individuals are involved with the company:

                 o Muhammad Ali Bashir is a co-founder of the company;
                 o Shawki Nur al-Din is a co-founder of the company;
                 o Qassem Muhammad Ali Bazzi is a co-founder of the company;
                 o Jihad Muhammad Qansu (SDGT) is listed as the company’s auditor;
                   and
                 o Ali Hassan Berro is listed as the company’s attorney.


                                            88
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 94 of 230 PageID #: 94



                Atlas Holding SAL. The company was formally established in 2006;
                 founded by SDGT Martyrs Foundation – Lebanon. The following
                 individuals are involved with the company:

                 o Muhammad Ali Bashir is a co-founder of the company;
                 o Qassem Muhammad Ali Bazzi is general manager, chairman,
                   majority shareholder (holds 24,000 shares) and authorized
                   signatory;
                 o Bilal Muhammad Ta is a shareholder (holds 3,000 shares) and
                   member of the board of directors;
                 o Osama Muhammad Aliq is a shareholder (holds 3,000 shares) and
                   member of the board of directors;
                 o Yussuf Abd al-Reda ‘Asi is a co-founder of the company;
                 o Ali Hassan Berro is the attorney for the company; and
                 o Mashhur Abd al-Nabi Hamqah serves as statutory auditor for the
                   company.

                Assaha Travel and Tourism SARL. The company is owned by Al-
                 Mabarrat Charitable Society. The following individuals are involved
                 with the company:

                 o Jaafar Saleh Aqil is the manager and authorized signatory;
                 o Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah is a co-founder
                   and partner (5 percent of the shares);
                 o Jamal Makke is a co-founder and shareholder (5 percent of the
                   shares); and
                 o Ali Hassan Berro is the attorney for the company.

                Amana Sanitary and Paints Company LLC (ASPCO).

                Amana Plus Company. The company operates gas stations in Lebanon
                 and sells fuel. The following individuals are involved with the company:

                 o Atlas Holding SAL is a co-founder, member of the board of
                   directors and shareholder (holds 9,997 shares);
                 o Mashhur Abd al-Nabi Hamqah serves as statutory auditor;
                 o Sharbel Yaqub Tarabiyah serves as statutory auditor;
                 o Osama Muhammad Aliq is a shareholder and member of the board
                   of directors;
                 o Muhammad Ali Bashir is a co-founder of the company;
                 o Shawki Nur al-Din is a co-founder of the company;
                 o Qassem Muhammad Ali Bazzi is a co-founder, manager, chairman
                   and authorized signatory of the company; and
                 o Ali Hassan Berro is the attorney for the company.



                                              89
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 95 of 230 PageID #: 95



                Live Energy SAL. The following individuals are involved with the
                 company:

                 o Ra’fat Sa’id Yunas is the general manager, a shareholder (holds
                   1,500 shares), co-founder, member of the board of directors, and
                   authorized signatory for the company;
                 o Jamal Ali Makke is a board member, majority shareholder (holds
                   5,500 shares), and authorized signatory of the company;
                 o Muhammad Khair Issam Amru is a board member, shareholder
                   (holds 1,500 shares) and co-founder of the company;
                 o Ali Hussein al-Hajj is a shareholder (holds 1,500 shares) and co-
                   founder of the company;
                 o Samir Muhammad Nussar serves as statutory auditor of the
                   company; and
                 o Ali Hassan Berro serves as attorney for the company.

                Arab American Company (Offshore) SAL. The following individuals
                 are involved with the company:

                 o Fuad Tawfiq Baydun is chairman, co-founder, authorized signatory,
                   and a shareholder of the company (holds 6,000 shares);
                 o Nabil Abd al-Fattah is a co-founder, authorized signatory, member
                   of the board of directors and shareholder of the company (holds
                   6,000 shares);
                 o Jamal Ali Makke is a co-founder, authorized signatory, member of
                   the board of directors and majority shareholder of the company
                   (holds 18,000 shares);
                 o Samir Muhammad Nussar serves as statutory auditor of the
                   company; and
                 o Ali Hassan Berro serves as attorney for the company.

                Sanabel for Urban Studies and Architectural Design SAL (discussed
                 above).

                Al-Kawthar. The company runs a clothing store chain in Lebanon and
                 was co-founded (and owned) by the Martyrs Foundation–Lebanon
                 through Atlas Holding SAL. The following individuals are involved
                 with the company:

                 o Muhammad Ali Bashir a co-owner (1 percent of the shares) and co-
                   founder of the company;
                 o Shawki Nur al-Din a co-owner (1 per cent of the shares) and co-
                   founder of the company;
                 o Qassem Muhammd Ali Bazzi is an authorized signatory for the
                   company; and
                 o Ali Hassan Berro is the attorney for the company.

                                            90
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 96 of 230 PageID #: 96




                  Al-Amana SARL. The company operates twelve gas stations under the
                   name of Al-Amana in Beirut, South Lebanon and the Bekaa Valley in
                   Lebanon and is owned by the Martyrs Foundation–Lebanon through
                   Atlas Holding SAL, which holds 98 percent of Al-Amana SARL. The
                   following individuals are involved with the company:

                   o Qassim Muhammad Ali Bazzi is the general manager, co-founder,
                     authorized signatory and owns 1 percent of the company;
                   o Ahmad Hussin Haidar is a co-founder of the company;
                   o Osama Muhammad Aliq owns 1 percent of the company;
                   o Muhammad Ali Bashir is listed as a founder of the company; and
                   o Ali Hassan Berro is the attorney for the company.

                                     B. Ali Hussein al-Ashi

        354.   Ali Hussein al-Ashi is the attorney for many companies associated with

 Hezbollah’s network, specifically the Tabaja Network; most prominent among them are Adham

 Tabaja’s designated companies:

                  Al-Inmaa Engineering and Contracting (discussed above); and
                  Al-Inmaa Group for Tourism Works (discussed above).

                                     C. Amir Afif Abu Khalil

        355.   Amir Afif Abu Khalil is an attorney in Tyre who is closely associated with the

 Tajideen Network. He is the attorney for the following OFAC-designated Tajideen companies:

                  Tajco Company SAE (discussed above).

                  Ovlas Trading SAL Off Shore. The company was designated by the
                   U.S. Department of the Treasury on December 9, 2010. The following
                   individuals are involved with the company:

                   o Ahmad Hassan Tajideen is the chairman, majority shareholder
                     (holds 3,000 shares), and authorized signatory for the company;
                   o Najmah Hassan Jaber (Ahmad’s mother) is a shareholder (holds
                     1,250 shares), co-founder, and member of the board of directors;
                   o Anwar Hussein Sa’ad is a shareholder (holds 750 shares), co-
                     founder, and member of the board of directors;
                   o Hassan Muhammad Abd al-Hassan Tajideen is a co-founder of the
                     company (his wife remains on the board of directors after he died in
                     a 2010 plane crash);

                                               91
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 97 of 230 PageID #: 97



                     o Shawqi Ra’if Abu Khalil is auditor for the company; and
                     o Amir Afif Abu Khalil is the attorney for the company.

        356.     In addition, he is the attorney for several more Tajideen companies, which are part

 of Hezbollah.

                                       D. Ashraf Assem Safieddine

        357.     Ashraf Assem Safieddine is the attorney most associated with the Amhaz Network

 of companies. Among others, he is the attorney for:

                    Teleserve Plus SAL (discussed above);

                    West Oil Investments Company (Offshore) SAL: Involved in illicit
                     activity; and

                    Creative Investment (Offshore) SAL, a company that originated a
                     fraud and corruption scheme, through which its staff, among them
                     Ashraf Safieddine, were accused of money laundering.

                                       E. Dima Hussein Dakrub

        358.     Dima Hussein Dakrub is one of the attorneys affiliated with Muhammad Abdallah

 al-Amin’s Network, which provides funds for Adham Tabaja. She is notably the attorney of

 Impulse SARL (owned by Mr. al-Amin), a company designated as an SDGT on October 4, 2018.

                                       F. Faruq Muhammad Raef Hammoud

        359.     Faruq Muhammad Raef Hammoud is an attorney for companies affiliated with the

 al-Amin and Tabaja Networks; most prominent among them is the African Fish Company

 (Offshore) SAL, which Jihad Muhammad Qansu (SDGT), Ali Muhammad Qansu (SDGT), and

 Khalil Hassan Faqih (highly involved in all of Mr. al-Amin’s designated companies) are part of.

                                       G. Hadi Ali Zabib

        360.     Hadi Ali Zabib is the attorney for three companies involving Jihad Muhammad

 Qansu and other members of the Tabaja-Amin Networks.


                                                 92
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 98 of 230 PageID #: 98



                                      H. Hiba Shawqi Shadhbek

        361.    Hiba Shawqi Shadhbek is an attorney who participates in the Amhaz Network by

 way of affiliation with Ashraf Assem Safieddine.

                                      I. Ibrahim Abd al-Manam Awada

        362.    Ibrahim Abd al-Manam Awada was a former president of Hezbollah’s Lawyers

 Group, as well as its candidate to the Bar Association Council. He was part of the Association of

 the Qana Observatory for Human Rights, which is affiliated with Hezbollah alongside Osama

 Abbas Ramal (a prominent Hezbollah operative).

                                      J. Muhammad Farid Mattar

        363.    Muhammad Farid Mattar is an attorney for several companies that are controlled

 by Hezbollah, including the following entities that have been designated by the U.S. Department

 of the Treasury:

                   Car Escort Services (Offshore) SAL (SDGT, discussed above);
                   Spectrum International Investment Holding SAL (SDGT, discussed
                    above);
                   Spectrum Investment Group Holding SAL (SDGT, discussed
                    above);
                   Hoda for Touristic Services & Management Holding SAL (discussed
                    above);
                   International Group Holding SAL (discussed above);
                   One Globe Operator SAL Off Shore (discussed above); and
                   B.I. Group Holding SAL.

                                      K. Muhammad Hussein Dakrub

        364.    Muhammad Hussein Dakrub is the attorney for many of al-Amin’s companies;

 prominent among them are the following entities designated as SDGTs by OFAC:

                   M. Marine (Offshore) SAL;
                   Lama Food International (Offshore) SAL;
                   Sierra Gas (Offshore) SAL;
                   Lama Foods SARL; and
                   Shanghai (Offshore) SAL.

                                                93
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 99 of 230 PageID #: 99




                                       L. Nabil Kamil al-Akhras

        365.    Nabil Kamil al-Akhras is a lawyer and related to the following list of companies

 affiliated with Jihad Muhammad Qansu (SDGT):

                   Amigo Travel and Transport SAL;
                   Al-Ansab Lebanese for International Trading (Offshore) SAL (a/k/a
                    ALIT);
                   United Company (Offshore) SAL;
                   Golden Fish (Offshore) SAL;
                   Ifriqiya General Trading (Offshore) SAL;
                   Al-Ghadaf Company for Trading & General Supplies (Offshore)
                    SAL;
                   Al-Twazon al-Handasy for General Contracting Company
                    (Offshore) SAL;
                   Mega Investment Group (Offshore) SAL (a/k/a MIG);
                   Interafrica Trading Company (Offshore) SAL (a/k/a ITC);
                   International Management & Finance Holding SAL (a/k/a IMF); and
                   Blue Sky Holding SAL.

                                       M. Osama Abbas Ramal

        366.    Between 2001 and 2010, Osama Abbas Ramal was mayor of Adaisseh village on

 behalf of the Hezbollah and Amal joint list. Mr. Ramal serves as the attorney for the following list

 of Hezbollah-related companies in Lebanon:

                   Seasons Corporation for Agricultural Projects and Services SARL.
                    The company provides agricultural services and establishes projects in
                    the field of agriculture. The following individuals are involved with the
                    company:

                    o Ibrahim Abdallah Ismail is an authorized signatory, co-founder and
                      shareholder (holds 1,220 shares) of the company;
                    o Muhammad Ni’mah al-Hajj is an authorized signatory and
                      shareholder (holds 260 shares);
                    o Qassem Aliq is a co-founder of the company;
                    o Abbas Muhammad Raslan is a co-founder of the company;
                    o Fawzat Abdallah Ibrahim al-Hajj is a co-founder of the company;
                    o Adel Mahmud Salim is a shareholder (holds 260 shares);
                    o Tareq Muhammad al-Musawi is a shareholder (holds 260 shares);
                      and
                    o Osama Abbas Ramal is the company’s attorney.

                                                 94
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 100 of 230 PageID #: 100




                   Dar al-Manar for Artistic Production and Distribution.

                   Meamar Company for Engineering and Development. The company
                    was founded in 1988 and deals with constructing and building sporting
                    facilities, Shi’a religious institutions, schools and hospitals. The
                    following individuals are involved with the company:

                    o Sultan Khalifa As’ad is the founder of the company;
                    o Burhan Hassan Qataya is the manager, a shareholder (holds 10
                      shares), and authorized signatory for the company;
                    o Hassan Suleiman Mudlej is a shareholder (holds 10 shares);
                    o Mahmud Abbas Qassem is a shareholder (holds 5 shares);
                    o Ali Yussuf Farhat is a shareholder (holds 5 shares);
                    o Hussein Muhammad Kheir al-Din is manager and authorized
                      signatory for the company;
                    o Abbas Ibrahim Nasser is a co-founder of the company;
                    o Hissan Ali al-Balaghi is a co-founder of the company;
                    o Qassem Aliq is a co-founder of the company; and
                    o Osama Abbas Ramal is the attorney.

                   Beton Plus SAL.

                   Media Publi Management SAR.

                   Arch Consulting SARL. The company has built hospitals, schools and
                    religious institutions in the Hezbollah-controlled areas in Beirut, South
                    Lebanon and the Bekaa. The company is also involved in tourism,
                    infrastructure, and hydraulic projects, and was registered in early 2005
                    (operating previously under the name Research Institute of Jihad al-
                    Bina). The following individuals are involved with the company:

                    o Walid Ali Jaber is the general manager, co-founder, authorized
                      signatory and owns 40 percent of the company;
                    o Jaafar Mussa is a co-founder and owns 30 percent of the company;
                    o Muhammad Haidar Qansu is a co-founder and owns 30 percent of
                      the company; and
                    o Osama Abbas Ramal is the company’s attorney.

                                       N. Wissam Hussein Hammoud

         367.   Wissam Hussein Hammoud is a Lebanese lawyer and a local politician who is the

  mayor of a village near Tyre named Shihin. He is the attorney for the following list of companies

  related to the Tajideen Network, which supports Hezbollah financially and operationally:

                                                 95
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 101 of 230 PageID #: 101



                    Enmaa Dalhamiya Company SAL (discussed above);
                    Rifieh Pour L’amélioration (discussed above);
                    Al-Dalhamiya Country Club Company (discussed above);
                    Shatha Investment & Contracting Company SAL;
                    JST Sunset Real Estate Development & Development SAL;
                    Cedar Man (Offshore) SAL; and
                    Murex Investment and Development (Offshore) SAL.

                                      O. Butrus Michel Ghanimah

          368.   Butrus Michel Ghanimah is the attorney for Adham Tabaja’s company, City Park

  SARL.

                                      P. Marwan Saqr

          369.   Marwan Saqr is the attorney of OGO Lebanon SAL, one of Ali Ibrahim Charara’s

  more prominent companies.

                                      Q. Adib Yusif Tu’mah

          370.   Adib Yusif Tu’mah (or Tohme) is the main lawyer of the Charara Network.

                                      R. Jihad George Lutfi

          371.   Jihad George Lutfi is the attorney for Cleany & Company SARL, a company

  affiliated with Hezbollah (two of its founders and shareholders are Hassan Shateri, SDGT, and

  Muhammad Haidar Qansu).

                               3. BAC’S STABLE OF ACCOUNTANTS / AUDITORS

          372.   Hezbollah utilizes a small subset of Lebanese accountants and auditors to help

  maintain and “audit” its network of companies. The association of one of these accountants or

  auditors with an entity or account provides additional evidence that the entity or account is

  controlled by Hezbollah.

                                      A. Jihad Muhammad Qansu

          373.   Jihad Muhammad Qansu serves as statutory auditor of numerous companies


                                               96
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 102 of 230 PageID #: 102



  associated with Hezbollah.

         374.   On February 2, 2018, Mr. Qansu was designated as an SDGT by the U.S.

  Department of the Treasury for his role as financial manager of Al-Inmaa Engineering and

  Contracting (SDGT).

         375.   Mr. Qansu is a business associate of Hezbollah operative and financier Adham

  Tabaja (SDGT), and assists Mr. Tabaja “in accounting matters, including resolving bank account

  issues.”

         376.   As part of his role in Al-Inmaa, Mr. Qansu worked on the company’s operations

  together with Muhammad Al-Mukhtar Kallas (SDGT). He is affiliated, as founder or shareholder,

  with several companies that are part of the Tabaja Network.

         377.   Jihad Muhammad Qansu is statutory auditor of the following companies:

                   Amigo Travel and Transport SAL (aided and abetted by Defendant
                    BYBLOS BANK).

                   Global Touristic Services SAL (GTS) (aided and abetted by
                    Defendant BYBLOS BANK) (discussed above).

                   Golden Fish (Offshore) SAL (SDGT). Mr. Qansu is also a shareholder
                    (holds 495 shares), co-founder, and board member of the company.

                   Rayan Foods SAL. An import and export company that is part of the
                    Al-Mabarrat / Fadlallah Network. The following individuals are
                    involved with the company:

                    o The Lebanese-Arab Company for Touristic Services is a shareholder
                      (63 percent);
                    o Ali Radwan Aidibi is a shareholder (31.81 percent);
                    o Ali Muhammad Hussein Fadlallah holds thirty shares and is the
                      chairman;
                    o Jihad Muhammad Qansu (SDGT) is its auditor;
                    o Jamal Ali Makke is a board member and holds ten shares;
                    o Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah is a board
                      member and holds ten shares; and
                    o Ali Hassan Berro is the attorney.



                                                97
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 103 of 230 PageID #: 103



                    Société Orientale Libanaise d’Investissement et Développement
                     SAL (a/k/a Solid) (aided and abetted by Defendant BYBLOS BANK)
                     (discussed above).

                                      B. Abd al-Halim al-Shaykh Mussa Charara

          378.   Abd al-Halim al-Shaykh Mussa Charara serves as statutory auditor of numerous

  companies associated with the “Charara Network,” including the following Hezbollah-controlled

  entities:

                    Jumi Properties SAL. The company’s chairman, Ali Ibrahim Charara,
                     is also co-founder of Spectrum Investment Group Holding SAL (SDGT,
                     discussed above). The company’s other key members include Nadir
                     Ibrahim Charara, Dana Samir Hasbeini, and Nabil Faruq Ma’d.

                    Verdun 2523 SAL. The company’s chairman and owner, Ali Ibrahim
                     Charara, is also co-founder of Spectrum Investment Group Holding
                     SAL (SDGT, discussed above). The company’s other key members
                     include Rami Ibrahim Charara and Nadir Ibrahim Charara – brothers of
                     Ali Ibrahim Charara, and attorney Mazin Nabil al-Husami.

                    Hamra 896 SAL. The company’s chairman, Ali Ibrahim Charara, is
                     also co-founder of Spectrum Investment Group Holding SAL (SDGT,
                     discussed above). The company’s other key members are Nadir Ibrahim
                     Charara, Jan Sulayman Abbud, Aydi Hizqiyal al-Hajj, Kamal Yussuf
                     al-Haddad, and attorney Adib Yusif Tu’mah.

                    Spacenet (Offshore) SAL. The company’s key members are Rami
                     Ibrahim Charara, Nadir Ibrahim Charara, Fawzi Zuhayr Abbud, Elias
                     Antoine Atieh, Rami Rafiq Eitani, and attorney Adib Yusif Tu’mah.

                    Tel2 Media (Offshore) SAL. The company’s chairman, Ali Ibrahim
                     Charara, is also co-founder of Spectrum Investment Group Holding
                     SAL (SDGT, discussed above). The company’s other key members are
                     Rami Ibrahim Charara, Nadir Ibrahim Charara, Hisham Makki and
                     attorney Adib Yusif Tu’mah.

                    Consortium Holding SAL Holding Company. The company’s
                     chairman, Ali Ibrahim Charara, is also co-founder of Spectrum
                     Investment Group Holding SAL (SDGT, discussed above). The
                     company’s other key members are Rami Ibrahim Charara, Nadir
                     Ibrahim Charara, and Mazin attorney Nabil al-Husami.

                    One Globe Operator SAL Holding (discussed above).

                                                98
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 104 of 230 PageID #: 104




                                      C. Mashhur Abd al-Nabi Hamqah

          379.   Mashhur Abd al-Nabi Hamqah serves as statutory auditor of the following

  Hezbollah-controlled entities:

                    Atlas Holding SAL (discussed above): The company reportedly
                     manages its bank accounts at Defendant SGBL; and

                    Shahed Pharm Drugstore SARL (discussed above) (aided and abetted
                     by Defendant LEBANON AND GULF BANK).

                                      D. Shawqi Ra’if Abu Khalil

          380.   Shawqi Ra’if Abu Khalil serves as statutory auditor of numerous companies

  associated with the Tajideen Network, including the following list of Hezbollah-controlled

  entities:

                    Ovlas Trading (Offshore) SAL (SDGT, discussed above) (aided and
                     abetted by Defendants BANK AUDI SAL and LEBANON AND GULF
                     BANK);

                    Afrimex (Offshore) SAL (discussed above): The company was
                     founded by Yussuf Muhammad Tajideen – brother of Ali, Hussein and
                     Kassim Tajideen – all SDGTs (aided and abetted by Defendant
                     BYBLOS BANK);

                    Hyram Maritime SAL (discussed above): The company was founded
                     by Ali Muhammad Abd al-Hassan Tajideen (SDGT) (aided and abetted
                     by Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES);

                    Al-Dalhamiya Country Club Company (discussed above): The
                     company was founded by Yussuf and Ibrahim Tajideen, brothers of
                     Hezbollah fundraisers Ali, Hussein and Kassim Tajideen – all SDGTs;

                    Company for Development and Prosperity (discussed above):
                     Hezbollah financier SDGT Ali Tajideen is chairman and partner of the
                     company;

                    Distributions and Agencies Company SAL (discussed above): Hassan
                     Ali Tajideen, executive manager of Tajco (SDGT), and shareholder in
                     Tajco SAE, is a shareholder; and



                                                99
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 105 of 230 PageID #: 105



                        Al-Burhan Growth and Development Company SAL: The company
                         was founded by Hassan Ali Tajideen.

                                          E. Samir Muhammad Nassar

          381.    Samir Muhammad Nassar serves as statutory auditor of the following Hezbollah-

  controlled entities:

                        Arab American Company SAL Off Shore (discussed above); and
                        Live Energy SAL (discussed above).

                                          F. Edmond Yussuf Saadeh

          382.    Edmond Yussuf Saadeh serves as statutory auditor of the following Hezbollah-

  controlled entities:

                        Car Escort Services (Offshore) SAL (SDGT, discussed above);
                        Spectrum International Investment Holding SAL (SDGT, discussed
                         above); and
                        Spectrum (Offshore) SAL: Part of the Charara network (discussed
                         above).

                                          G. Fadi Muhammad Ni’ma

          383.    Fadi Muhammad Ni’ma serves as statutory auditor of two companies affiliated with

  pro-Hezbollah channel Al-Mayadeen:

                        Amir (Offshore) SAL: The company is headed by Ghassan bin Jeddo,
                         the director of Al-Mayadeen channel. The company’s other key
                         members are his wife and son: Nada Qaimaqami (Iranian citizen) and
                         Amir bin Jeddo, respectively; and

                         Al-Mayadeen (Offshore) SAL: The company is headed by Ghassan
                         bin Jeddo. The company’s other key members are Nada Qaimaqami and
                         Amir bin Jeddo.

                                          H. Hussein Adel Izz al-Din

          384.    Hussein Adel Izz al-Din serves as statutory auditor of numerous companies

  associated with Hezbollah, including the following entities:

                        Stars Group Holding (SDGT, discussed above);

                                                   100
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 106 of 230 PageID #: 106



                       KAF Investment SAL, founded by Kamel Muhammad Amhaz
                        (SDGT); and
                       Stars Communications Ltd (SDGT, discussed above).

                             g. HEZBOLLAH’S “SOCIAL WELFARE” SECTOR – THE DA’WA

          385.     Hezbollah has developed a network of social welfare institutions or da’wa that it

  uses as an instrument of its political, psychological and military strategy.

          386.     For example, Hezbollah provides welfare benefits to the families of its martyrs

  (shahid, or shuhadaa, plural), particularly their children.

          387.     The children of Hezbollah’s shuhadaa are privileged because they are educated in

  Hezbollah-subsidized schools and receive free health care in a country where for many years

  Lebanese citizens spent an estimated 40 percent of their income on medical expenses.

                                      1. IRSO – THE ISLAMIC RESISTANCE SUPPORT
                                         ORGANIZATION (HAY’AT DA’AM AL-MUQAWAMA AL-
                                         ISLAMIYA FI LUBNAN)

          388.     The Islamic Resistance Support Organization (IRSO), officially known in Arabic

  as Hay’at Da’am al-Muqawama al-Islamiya Fi Luban, is an umbrella organization that is used to

  solicit, collect and disperse donations in support of Hezbollah’s terrorist activities.

          389.     In 2016, Sheikh Nasrallah said that IRSO’s mission is to provide Hezbollah with a

  “kind of financial and material support” as well as moral and political support.22




  22
           Interestingly, at an IRSO event in 2013, Hassan Nasrallah gave a speech denying Hezbollah’s involvement
  in any commercial activities, stating:

          I would like to reiterate that we do not have economic or investing projects in Lebanon or abroad.
          Well yes, we have service projects. However, we do not have projects that bring in profits and
          money. I will even make use of this occasion to tell the Lebanese that if anyone tells you that I have
          a commercial project in which he invested a capital and ask you to share with him or partake with
          him claiming that its returns are for the party or the party has a share in it, be sure that he is a liar.

                                                            101
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 107 of 230 PageID #: 107



         390.    IRSO was established in 1989 to professionalize Hezbollah’s fund-raising

  campaigns. The money collected by IRSO is earmarked primarily for the purchase of weapons for

  Hezbollah terrorist-operations and support for its cadres.

         391.    IRSO collects considerable sums of money in Lebanon from both private and public

  entities, including businesses, mosques, educational institutions, gas stations, shopping centers and

  road blocks.

         392.    The IRSO maintains branches across Lebanon as well as a women’s division and

  an international division.

         393.    Funds are raised in Lebanon and Muslim communities – especially Shi’a

  communities– around the world, mainly in the Gulf States and Western countries.

         394.    A pamphlet recovered by Israeli forces in Lebanon in 2006 states: “The resistance

  collection box is small and placed inside the house so that all members of the family will sense the

  importance of participating in supporting the resistance by contributing.”

         395.    The IRSO also maintains the website www.moqawama.org, one of the official

  media organs of Hezbollah.

         396.    The IRSO is currently headed by Sayeed Qassem Tawil.

         397.    Previously, the IRSO was headed by Hussein al-Shami (a designated SDGT).

         398.    Al-Shami is a senior Hezbollah officer in several Hezbollah controlled-

  organizations, such as Bayt al-Mal and al-Qard al-Hassan, which also help Hezbollah fund its

  activities. He was also the director of Hezbollah’s social services division.

         399.    Mr. Al-Shami was designated as an SDGT by the U.S. Department of the Treasury

  on September 7, 2006.




                                                  102
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 108 of 230 PageID #: 108



         400.    As mentioned above, Mr. Al-Shami is a Shura Council member due to his

  prominent position in Hezbollah’s fundraising institutions.

         401.    IRSO was designated as an SDGT by the U.S. Department of the Treasury in

  August 2006.

         402.    According to the U.S. Department of the Treasury, IRSO solicited donations

  through Hezbollah’s al-Manar satellite television in Lebanon.

         403.    In its 2006 press release, the U.S. Department of the Treasury noted that:

  “[s]olicitation materials distributed by IRSO inform prospective donors that funds will be used to

  purchase sophisticated weapons and conduct operations. Indeed, donors can choose from a series

  of projects to contribute to, including, supporting and equipping fighters and purchasing rockets

  and ammunition.”

         404.    Furthermore, the U.S. Department of the Treasury provided a copy of IRSO’s

  donation form (allowing a donor to specify the Hezbollah program that the donation should be

  directed toward).

         405.    IRSO openly offered prospective donors the opportunity to earmark funds toward

  different types of terrorist activities, including the acquisition of missiles and ammunition, and

  payments to terrorists. Both English and Arabic copies of IRSO’s donation program form are

  appended hereto as Exhibit 2.

         406.    Stuart Levey, then-U.S. U.S. Department of the Treasury Under Secretary for

  Terrorism and Financial Intelligence, noted in testimony before Congress that IRSO does not

  attempt to conceal its purpose:

                 While some terrorist-supporting charities try to obscure their support for
                 violence, IRSO makes no attempt to hide its true colors. IRSO’s fundraising
                 materials present donors with the option of sending funds to equip
                 Hezbollah fighters or to purchase missiles that Hezbollah uses to target

                                                 103
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 109 of 230 PageID #: 109



                 civilian populations. IRSO works to inflict suffering rather than alleviate it.
                 (Emphasis added.)

         407.    In fact, prior to IRSO’s 2006 designation, Hezbollah used its television station, Al-

  Manar, to raise money through IRSO in support of Hezbollah’s terror campaign by running

  commercials requesting wire transfers be sent to four Lebanese commercial banks (specifying the

  account numbers for donations, including an account at Defendant BYBLOS BANK.23

         408.    The following bank accounts were held by IRSO for supporting and funding

  Hezbollah:

                    FRANSABANK,               Al-Shiyah      Branch,     account       number:
                     252010/692830.21;

                    FRANSABANK,          Al-Shiyah           Branch,     account       number:
                     78.02.251.133553.0.8;

                    BYBLOS BANK, Hreik Neighborhood Branch, account number: 78-2-
                     252-133521-1-5;

                    BANQUE LIBANO-FRANÇAISE SAL, Hreik Neighborhood Branch,
                     account numbers: 657409.17 and 657469.171;

                    LEBANON AND GULF BANK, Mazra’a Branch, account number:
                     202-336254;

                    LEBANON AND GULF BANK, Mazra’a Branch, account number:
                     202-329665; and

                    JAMAL TRUST BANK, Ghobeiry Branch, account number: 140-
                     028355.28/0/5 (published in Al-Ahed Newspaper on February 21,
                     1986).

         409.    A July 25, 2006 report that aired on MSNBC demonstrated that: first, Hezbollah

  used U.S. currency to support its activities; and second, often did so openly, including in its appeals

  for donations. During the MSNBC broadcast, an NBC reporter contacted a number advertised on




  23
         Beirut Riyadh Bank was explicitly mentioned.


                                                        104
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 110 of 230 PageID #: 110



  Al-Manar, the Hezbollah-owned and -controlled Lebanese television network, posing as a

  prospective Hezbollah donor:

                  NBC Reporter: I want to donate money to the Mujahideens [Hezbollah
                  resistance], is this the right number?

                  Hezbollah Facilitator: You have to send to The Lebanese-French Bank
                  [Defendant BANQUE LIBANO–FRANCAISE SAL].

                  NBC Reporter: Do you have the number?

                  Hezbollah Facilitator: There is an account number. You deposit the money
                  and wire it to the Lebanese French Bank.

                  NBC Reporter: How can I know that this is accurate? I’m so worried to
                  deposit the money, can you tell me and confirm that this money will be sent
                  to the Mujahideen?

                  Hezbollah Facilitator: Yes, sure.

                  NBC Reporter: And where are you from? Are you from the bank or no?

                  Hezbollah Facilitator: No. I’m from the resistance.

                  NBC Reporter: How would we know? I’m so worried when I deposit the
                  money it will reach Mujahideen.

                  Hezbollah Facilitator: You go to the bank and deposit the money, and they
                  will wire it to the Lebanese French Bank. You have to go the bank. Where
                  are you calling from?

                  NBC Reporter: I am from America.

                  Hezbollah Facilitator: You have to go to the bank—any bank.

                  NBC Reporter: That for sure will reach the Mujabideen?

                  Hezbollah Facilitator: For sure. Do not mention resistance or anything like
                  that. If you do, they won’t wire them.

                  NBC Reporter: Thank you—God be with you. Bye.

                  Hezbollah Facilitator: You are welcome. God be with you.24

  24
           Adam Ciralsky and Lisa Myers, Hezbollah Banks Under Attack in Lebanon (NBC News, July 25, 2006),
  archived at https://web.archive.org/web/20060809013901/http://www.msnbc.msn.com:80/id/14015377/page/2/.

                                                    105
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 111 of 230 PageID #: 111




                                2. JIHAD AL-BINA (A/K/A CONSTRUCTION JIHAD)

         410.    Jihad al-Bina (a/k/a Jihad al-Binaa, a/k/a Jihad al-Bina’a, a/k/a Construction Jihad)

  was established in September 1988 and registered in Lebanon as a charitable organization.

         411.    The Foundation’s general manager, who is selected by Hezbollah’s Shura Council,

  is responsible for Jihad al-Bina’s operation.

         412.    At the time, its founder and first general manager was Sultan Khalifa As’ad, who

  serves as Deputy Chairman of the Executive Council for Municipal Affairs for Hezbollah and

  formerly headed the Finance Unit of Hezbollah.

         413.    Muhammad Said Khansa, one of Hezbollah’s “Founding Fathers,” serves as

  Director of agricultural and environmental affairs at Jihad al-Bina. Since 1998, he has been elected

  three times as the mayor of Ghobeiry (a Hezbollah-dominated suburb of Beirut) as Hezbollah’s

  candidate. He has also served as the President of the Union of the Dahiya Municipalities.

         414.    Qassem Aliq, who was designated as an SDGT on July 24, 2007, served as the

  director of Jihad al-Bina.

         415.    Ibrahim Abdallah Ismail, another prominent Hezbollah leader, also served on the

  board of Jihad al-Bina.

         416.    In 2006, Walid Ali Jaber was named the Beirut director for Jihad al-Bina and was

  given responsibility for the rebuilding and reconstruction of the Dahiyeh area – a large quarter

  populated by Shi’a and situated in south Beirut.

         417.    Walid Ali Jaber was also Hezbollah’s candidates in the Burj al-Barajneh’s

  (municipality located in the southern suburbs of Beirut between Rafic Hariri International Airport

  and Haret Hreik neighborhood) municipal elections.

         418.    Ali Tajideen, a key Hezbollah financier and Hezbollah’s commander in Hanouay,

                                                  106
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 112 of 230 PageID #: 112



  Tyre, Lebanon (who, as described above, was designated as an SDGT on December 9, 2010) was

  described by the U.S. Department of the Treasury as “a major player in Jihad Al-Bina.”

         419.    The organization was modeled on its Iranian counterpart, the Construction Jihad

  Movement—a perverse “Habitat for Humanity”-style charity working to support the holy war

  waged by Hezbollah against Israel and other of Iran’s external enemies.

         420.    Hezbollah’s Jihad al-Bina rehabilitates and builds schools in remote villages and

  towns, subsidizes education in poor Shi’a areas, and is responsible for numerous infrastructure

  projects that help solidify Hezbollah’s hold on the Shi’a populace in Lebanon.

         421.    In exchange for improving their quality of life, Jihad al-Bina expects its Shi’a

  beneficiaries to pledge their allegiance to Hezbollah.

         422.    According to the U.S. Department of the Treasury’s February 20, 2007, designation

  of Jihad al-Bina as an SDGT, Hezbollah operates the organization for its own construction needs

  as well as to attract popular support in Lebanon by sponsoring civilian construction projects.

         423.    The U.S. Department of the Treasury described the organization as “a Lebanon-

  based construction company formed and operated by Hizballah. Jihad al-Bina receives direct

  funding from Iran, is run by Hizballah members, and is overseen by Hizballah’s Shura Council, at

  the head of which sits Hezbollah’s Secretary General Hassan Nasrallah.”

         424.    The U.S. Department of the Treasury further noted that “[i]n cases when intended

  solicitation targets were thought to object to the group’s relationship with Hezbollah and the

  Iranian government, the organization employed deceptive practices, applying in the name of

  proxies not publicly linked to Hezbollah.”

         425.    Jihad al-Bina, as part of its efforts to continue its large-scale operations in Lebanon

  after it was designated by the United States, diversified into several private construction



                                                  107
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 113 of 230 PageID #: 113



  companies, principally to protect its bankers and major suppliers from any negative repercussions

  from openly doing business with Hezbollah’s construction arm.

          426.    The companies that Jihad al-Bina established and controlled for this sanctions

  evasion purpose include the following entities:

                                          A. Meamar Company for Engineering and Development

          427.    Since its founding in 1998, Meamar Company for Engineering and Development

  has been involved with more than 150 projects, including constructing and building sporting

  facilities, Shi’a religious institutions, schools and hospitals.

          428.    For these projects, Meamar’s clients are almost exclusively organizations linked to

  Hezbollah, including the Islamic Health Society, the Iranian Committee for the Reconstruction of

  Lebanon (“ICRL”), the Mehdi Scouts, the Shahid Association, the Islamic Religious Education

  Association (“IREA”) and municipalities controlled by Hezbollah Mayors (such as Ghobeyri in

  Beirut and Bint Jbeil in South Lebanon).

          429.    As detailed previously, among its founders are the SDGT Qassem Aliq, and Sultan

  Khalifa As’ad, who was the director of Jihad al-Bina itself. The construction company is currently

  headed by Hussein Muhammad Kheir al-Din and Burhan Hussein Qataya. Its attorney, as

  previously mentioned, is Osama Abbas Ramal.

                                          B. Seasons Corporation for Agricultural Projects and
                                             Services SARL

          430.    As its name suggests, the company (discussed above) provides agricultural services

  and establishes projects in the field of agriculture. According to an agreement made between Jihad

  al-Bina and the Lebanese University’s School of Agriculture, Seasons is obligated to provide

  courses for the school’s students. As in the case of Meamar, SDGT Qassem Aliq is one of its

  founders.

                                                    108
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 114 of 230 PageID #: 114



                                       C. Arch Consulting SARL

         431.    Arch Consulting (discussed above) is one of Hezbollah’s main construction

  partners. The company has built hospitals, schools and religious institutions in the Hezbollah-

  controlled areas in Beirut, South Lebanon and the Bekaa Valley.

         432.    Arch Consulting is also involved in tourism, infrastructure, and hydraulic projects.

         433.    In international markets, the company built the Abidjan Islamic Cultural Center in

  the Ivory Coast, a Shi’a religious association established by a supporter of Hezbollah. Before

  registering in early 2005, Arch Consulting operated under the name of Research Institute of Jihad

  al-Bina. Arch Consulting cooperates with more than 30 municipalities in South Lebanon and

  Beqaa, for which they consult and draw up engineering researches.

         434.    The aforementioned Walid Ali Jaber is the general manager of Arch Consulting

  and owns 40 percent of it.

         435.    Jaafar Mussa, another founder of Arch Consulting, owns 30 percent of it.

  Additionally, in 2016, he was a candidate in the municipal elections in his hometown Houmine al-

  Faouqa and won a seat.

         436.    Muhammad Haidar Qansu is another founder of Arch Consulting and owns 30

  percent of it. Additionally, Qansu was a Hezbollah candidate in the municipal elections in the

  Lebanese town Doueir in 2016.

         437.    He was named a member in a municipal committee later that year.

         438.    Mr. Qansu also works with the aforementioned Hassan Shateri in National Crushers

  Company SAL and Cleany & Company SARL.

         439.    The company’s attorney is Osama Abbas Ramal.




                                                 109
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 115 of 230 PageID #: 115



                                 3. THE MARTYRS FOUNDATION–LEBANON (THE
                                    SHAHID FOUNDATION OR MUA’ASSAT AL-SHAHID)

         440.    The Martyrs Foundation–Lebanon (a/k/a Shahid Foundation, a/k/a Mua’assat al-

  Shahid) is a branch of the Iranian Martyrs Foundation. It was established after the Israeli incursion

  into Lebanon in 1982, with the goal of supporting the families of Hezbollah fighters who died as

  a result of their attacks on the IDF.

         441.    Martyrs Foundation–Lebanon is controlled and operated by Hezbollah and is one

  of the most open and notorious Hezbollah institutions in Lebanon.

         442.    One of the Martyrs Foundation–Lebanon’s associated organizations is the U.S.-

  based Goodwill Charitable Organization (“GCO”).

         443.    GCO was founded by the Martyrs Foundation-Lebanon as a fundraising office in

  Dearborn, Michigan.

         444.    GCO was designated as an SDGT on July 24, 2007 by the U.S. Department of the

  Treasury as a “front organization that reports directly to the leadership of the Martyrs Foundation

  in Lebanon.”

         445.    According to the U.S. Department of the Treasury, Hezbollah’s leaders in Lebanon

  instructed Hezbollah operatives in the United States to send their contributions to GCO and to

  contact the GCO for the purpose of contributing to the Martyrs Foundation–Lebanon.

         446.    Since its founding, GCO has sent a significant amount of money to the Martyrs

  Foundation in Lebanon.

         447.    The Martyrs Foundation–Lebanon glorifies death in jihad by cultivating

  Hezbollah’s ‘cult of the martyr’.

         448.    The foundation’s purpose since its inception has been to help Hezbollah wage jihad

  against the perceived enemies of Shi’a Islam.

                                                  110
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 116 of 230 PageID #: 116



            449.   The Director of the Foundation is a Hezbollah operative named Shawki Nur al-Din

  and its former chairman was Hussein al-Shami, an SDGT (current head of the IRSO; discussed

  above).

            450.   The Martyrs Foundation–Lebanon is made up of five institutes: The Culture

  Institute promotes Hezbollah’s ideology of the shahid (or martyr); the Check and Balance Institute

  monitors and provides aid to the families of Hezbollah’s martyrs; the Health Institute overseas

  Hezbollah’s hospitals and clinics for the families of the martyrs; the Social Institute is responsible

  for martyrs’ children’s education; and the most important of the five institutes is the Takaful

  Institute, whose director for much of the relevant period was Hussein al-Shami (also the director

  of the Foundation at the time).

            451.   The Takaful Institute is essentially the fundraising arm of the foundation

  responsible for identifying kafils (benefactors) who will sponsor families of the martyrs.

            452.   The Takaful Institute used Hezbollah media to recruit these kafils, printing

  photographs of the children of recently-deceased martyrs in its Al Safir publication.

            453.   The Takaful Institute also targets the Lebanese Shi’a expat communities living in

  the Persian Gulf and in Africa.

            454.   The Culture Institute aims at preserving the legacy of individual Hezbollah

  “martyrs” by transforming artifacts and their personal effects into icons. To this end, the Institute

  has established several local “museums,” converting apartments located in Hezbollah quarters or

  villages and redesigning them as a kind of shrine in the hometown of the martyr.

            455.   The shrines often include pieces of bloodied clothes the martyr wore when he was

  killed as well as photographs of the decedent in Hezbollah gear placed with family photos of the

  fallen, posing with his children or wife, or if unmarried, featured with his parents.



                                                   111
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 117 of 230 PageID #: 117



            456.   The Culture Institute shrines often feature the Koran the martyrs allegedly used,

  opened to the page of fatiha (first sura of the Koran) and prayers said for the souls of the dead.

            457.   As of November 2009, there were approximately 800 employees and volunteers

  working in the Foundation.

            458.   The Martyrs Foundation–Lebanon claims to take care of approximately 5,000

  people, including the families of Hezbollah’s “martyrs” who died during the 2006 conflict with

  Israel.

            459.   According to the Martyrs Foundation–Lebanon’s spokesman, Muhammad al-

  Husseini, the Foundation assists only people who are affiliated with Hezbollah.

            460.   The Martyrs Foundation–Lebanon has established a large hospital in Hezbollah’s

  stronghold in Beirut—the Dahiya (or southern suburbs of Beirut).

            461.   There are several branches all over Lebanon. The main branches are located in

  Beirut, Baalbek (the western Beqaa), Tripoli, and Tyre.

            462.   The Martyrs Foundation–Lebanon was designated as an SDGT on July 24, 2007.

            463.   According to the U.S. Department of the Treasury, “Martyrs Foundation branches

  in Lebanon has also provided financial support to the families of killed or imprisoned Hizballah

  [sic]… In addition to fundraising responsibilities, senior Martyrs Foundation officials were

  directly involved in Hizballah operations against Israel during the July-August 2006 conflict.”

            464.   The U.S. Department of the Treasury also found that:

                   [T]he Martyrs Foundation is an Iranian parastatal organization that channels
                   financial support from Iran to several terrorist organizations in the Levant,
                   including Hezbollah, Hamas, and the Palestinian Islamic Jihad (PIJ). To this
                   end, the Martyrs Foundation established branches in Lebanon staffed by
                   leaders and members of these same terrorist groups. Martyrs Foundation
                   branches in Lebanon has also provided financial support to the families of
                   killed or imprisoned Hezbollah and PIJ members, including suicide
                   bombers in the Palestinian territories.

                                                   112
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 118 of 230 PageID #: 118




           465.     The Martyrs Foundation–Lebanon does not conduct itself like any recognizable

  charity in the United States. As detailed below, Defendant LCB exempted the Martyrs Foundation–

  Lebanon from signing cash transaction slips disclosing the source of funds for transactions up to

  $100,000 per day at its Airport Road branch in Beirut.25

           466.     The Martyrs Foundation–Lebanon imports and distributes cash (usually in U.S.

  dollars) at volumes that are unthinkable for a legitimate and ordinary charitable institution.

           467.     The Martyrs Foundation owns and operates, among other facilities:

                                                A. Al-Rasul al-Azam Hospital

           468.     The hospital is located in one of Beirut’s southern suburbs, Burj al-Barajneh, which

  is effectively controlled and governed by Hezbollah.

           469.     The Martyrs Foundation–Lebanon receives funding from the Imam Khomenei

  Relief Foundation (an SDGT discussed later in the Complaint), which pays all medical expenses

  for Hezbollah’s wounded operatives and an estimated 70 percent of the cost of caring for civilians

  injured in “resistance”-related fighting.

           470.     Al-Rasul al-Azam Hospital and the new Hezbollah hospitals recently built in the

  South and in Baalbek employ large staffs and maintain substantial pools of medical professionals

  whose livelihood depends on Hezbollah.




  25
           The Financial Action Task Force (FATF), an independent inter-governmental body that develops and
  promotes policies to protect the global financial system against money laundering, terrorist financing and the financing
  of proliferation of weapons of mass destruction, issued a guide in 2015 titled Combating The Abuse of Non-Profit
  Organisations. It notes:

           There may be circumstances in which cash may be the only means possible for the NPO to operate,
           for example, to provide assistance to a particularly remote region where financial services are not
           available. While cash is inherently more risky to terrorist abuse, when cash is used, it should be used
           appropriately in line with international and national laws and regulations, including cash
           declaration and/or cash disclosure requirements to promote greater transparency and
           accountability of the funds. (Emphasis added.)

                                                            113
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 119 of 230 PageID #: 119



          471.   The Lebanese Syndicate of Hospitals lists the Martyrs Foundation as having

  established the hospital and opened its doors in 1988.

          472.   Dr. Muhammad Ali Bashir serves as the hospital’s CEO, and Shawki Nur al-Din

  serves as the hospital’s chairman.

          473.   Al-Rasul al-Azam Hospital has a list of 1,800 Hezbollah martyrs’ family members

  who receive preferential treatment, including priority appointments, superior rooms and nurses

  dedicated to their treatment.

          474.   This happens even though Al-Rasul al-Azam claims to be committed to treating all

  Lebanese citizens; it is common knowledge that Hezbollah fighters and their families receive top

  priority.

          475.   For example, a May 2013 article in The New York Times quotes a nurse from the

  hospital who stated that the facility was closed to civilian patients because it was “full of Hezbollah

  fighters.” The article continues: “A Hezbollah militiaman stood guard with a walkie-talkie, near a

  large poster of a fighter who died recently and was commemorated as a martyr.”

          476.   In honor of the hospital’s 25th anniversary, Hezbollah’s leader, Hassan Nasrallah,

  delivered a speech at the hospital. He acknowledged the role of the Martyrs Foundation–Lebanon

  in establishing the hospital and went on to describe the hospital as part of the jihad, of the

  resistance.

          477.   In July 2015, several sources published reports that an Iranian military delegation

  recovered the bodies of eight IRGC personnel after they were identified in, and transferred from,

  Al-Rasul al-Azam Hospital.

          478.   In November 2015, ISIS claimed responsibility for twin suicide attacks near the

  hospital that left 43 dead. ISIS has declared such attacks are an attempt to exact revenge on



                                                   114
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 120 of 230 PageID #: 120



  Hezbollah for its involvement in Syria.

           479.   As a result of the ISIS attacks on the hospital, Hezbollah has erected walls and iron

  and concrete barriers in the vicinity of the hospital.

           480.   Before the 2018 elections in Lebanon, the Hezbollah-affiliated publication Al-Ahed

  published an article calling Lebanese voters to support Hezbollah because of the services provided

  by Al-Rasul al-Azam Hospital.

           481.   The article publicly noted that the hospital received over $1 million (U.S.) per

  month from the Imam Khomeini Foundation that subsidized costs to patients and urged voters to

  cast ballots for those who protect the country with “blood and medicine.”

                                         B. Atlas Holding SAL

           482.   The Martyrs Foundation–Lebanon also owns a holding company, Atlas Holding

  SAL, which it formally established in 2006 but operated in other forms previously.

           483.   Atlas Holding SAL is effectively the investment arm of the Martyrs Foundation–

  Lebanon.

           484.   As detailed previously, Atlas Holding SAL was co-founded by Hezbollah operative

  and Al-Rasul al-Azam Hospital CEO, Muhammad Ali Bashir; is managed by Hezbollah operative

  Qassem Muhammad Ali Bazzi; and was incorporated by one of Hezbollah’s lawyers, Ali Hassan

  Berro.

           485.   Atlas Holding SAL makes no effort to conceal the fact that it is owned by the

  Martyrs Foundation–Lebanon, a U.S.-designated SDGT.

           486.   Atlas Holding has a sister company (located at the same address) called Atlas for

  Trade and Industry Ltd.

           487.   Atlas for Trade and Industry Ltd. was co-founded by Qassem Aliq, who was



                                                   115
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 121 of 230 PageID #: 121



  designated as an SDGT on July 24, 2007, as “a Hizballah official who was previously the director

  for the Martyrs Foundation branch in Lebanon. In addition to overseeing Martyrs Foundation’s

  operation, Aliq worked closely with senior Hizballah officials. Aliq currently serves as the director

  of Jihad al-Bina, a Lebanon-based construction company formed and operated by Hizballah and

  previously designated by the U.S. Department of the Treasury.”

         488.    Another founder of this company is Adnan Muhammad Ali Qassir, who served as

  the Hezbollah mayor of Deir Qanoun En Nahr.

         489.    As with Atlas Holding, Atlas for Trade and Industry Ltd. lists one of Hezbollah’s

  lawyers, Ali Hassan Berro, as the company’s attorney.

         490.    Atlas Holding SAL owns or controls a number of commercial enterprises. These

  include:

                                                (1) Shahed Pharm Drugstore SARL

         491.    Shahed Pharm Drugstore SARL (discussed above) was co-founded by Hezbollah

  operative and Al-Rasul al-Azam Hospital CEO Muhammad Ali Bashir and Martyrs Foundation–

  Lebanon Director Shawki Nur al-Din; is managed by Hezbollah operative Qassem Muhammad

  Ali Bazzi; and was incorporated by one of Hezbollah’s lawyers, Ali Hassan Berro.

         492.    Defendant LEBANON AND GULF BANK acts as the banker for Martyrs

  Foundation–Lebanon / Atlas Holding SAL sub-company Shahed Pharm Drugstore SARL.

                                                (2) Al-Amana SARL

         493.    Al-Amana SARL (discussed above) is owned by the Martyrs Foundation–Lebanon

  through Atlas Holding SAL, which holds 98 percent of Al-Amana SARL.

         494.    As detailed previously, Hezbollah operative Qassim Muhammad Ali Bazzi is the

  general manager and owns 1 percent, and the remaining one per cent is held by Osama Muhammad



                                                  116
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 122 of 230 PageID #: 122



  Aliq. Muhammad Ali Bashir is listed as Founder of Al-Amana SARL. Al-Amana SARL was

  incorporated by one of Hezbollah’s lawyers, Ali Hassan Berro.

         495.    Defendants LEBANON AND GULF BANK and BYBLOS BANK each provide

  banking services for this Hezbollah-controlled company.

                                               (3) Amana Plus Company

         496.    Amana Plus Company (discussed above) was co-founded by Hezbollah operative

  and Al-Rasul al-Azam Hospital CEO, Muhammad Ali Bashir, Martyrs Foundation–Lebanon

  Director, Shawki Nur al-Din, and Qassem Muhammad Ali Bazzi. It is also managed by Hezbollah

  operative Qassem Muhammad Ali Bazzi, and was incorporated by one of Hezbollah’s lawyers,

  Ali Hassan Berro.

                                               (4) Société Orientale Libanaise d’Investissement
                                                   et Développement SAL

         497.    As detailed previously, Atlas Holding SAL is listed as a founder of the company

  (discussed above), but 50 percent of the registered shares belong to Hassan Ali Tajideen, executive

  manager of Tajco (SDGT), shareholder in Tajco SAE and son of Ali Tajideen—the U.S.-

  designated SDGT and Hezbollah financier, and his mother Nur al-Ain Muhammad Ali Atwi owns

  (35 percent) of the shares.

         498.    Jihad Muhammad Qansu, a U.S.-designated SDGT associated with Adham Tabaja,

  is listed as the company’s auditor. One of Hezbollah’s lawyers, Ali Hassan Berro, is listed as the

  company’s attorney. Defendant BYBLOS BANK acts as the banker for this Hezbollah-controlled

  company.

                                               (5) Medical Equipment and Drugs International
                                                   Corporation SAL

         499.    Medical Equipment and Drugs International Corporation SAL was established in



                                                 117
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 123 of 230 PageID #: 123



  2013—six years after the U.S. designation of the Martyrs Foundation–Lebanon. It warehouses

  pharmaceutical products and medical equipment.

         500.    Hezbollah operative Qassem Muhammad Ali Bazzi is the company’s manager.

         501.    Ninety percent of the company’s shares are owned by Atlas Holding SAL, but at

  least four major Lebanese banks maintain accounts for it, including Defendants BYBLOS BANK

  SAL, JAMMAL TRUST BANK SAL, BANK AUDI SAL and BANK OF BEIRUT SAL.

                                               (6) Al-Kawthar

         502.    Al-Kawthar is a clothing store chain in Lebanon. The company is owned by the

  Martyrs Foundation–Lebanon through Atlas Holding SAL, but 2 percent of the shares are owned

  by Hezbollah operative and Al-Rasul al-Azam Hospital CEO Muhammad Ali Bashir and Martyrs

  Foundation–Lebanon Director Shawki Nur al-Din (1 percent each). One of Hezbollah’s lawyers,

  Ali Hassan Berro, is listed as the company’s attorney.

         503.    Al-Baraka Bank acts as the banker for this Hezbollah-controlled company.

                                               (7) City Pharma SARL

         504.    City Pharma SARL is a Hezbollah-controlled pharmaceutical distributor also

  involved in counterfeit drug smuggling. As detailed previously, the company is owned by the

  Martyrs Foundation–Lebanon through Atlas Holding SAL, but 2 percent of the shares are owned

  by Hezbollah operative and Al-Rasul al-Azam Hospital CEO Muhammad Ali Bashir and Martyrs

  Foundation–Lebanon Director Shawki Nur al-Din. Defendant LEBANON AND GULF BANK

  acts as the banker for this Hezbollah-controlled company.

                                               (8) Global Touristic Services SAL (a/k/a GTS)

         505.    Global Touristic Services SAL (discussed above) is owned by the Martyrs

  Foundation–Lebanon through Atlas Holding SAL. It was founded in 2008, after the Martyrs



                                                 118
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 124 of 230 PageID #: 124



  Foundation–Lebanon was designated as an SDGT. The company claims to invest in tourism and

  hotel projects, hotels, restaurants, motels, furnished apartments, and restaurants in Lebanon and

  abroad. It also claims to invest in restaurants, cafes, snack bars, coffee and tea lounges of all grades

  as well as zoos, amusement parks and games, art museums, craft festivals and tourism festivals.

         506.      As previously detailed, Al-Rasul al-Azam Hospital’s CEO Muhammad Ali Bashir

  and Martyrs Foundation–Lebanon Director Shawki Nur al-Din are co-founders of the company

  along with Hezbollah operative Qassem Muhammad Ali Bazzi.

         507.      Jihad Muhammad Qansu, a U.S.-designated SDGT associated with Adham Tabaja,

  is listed as the company’s auditor, and one of Hezbollah’s lawyers, Ali Hassan Berro, is listed as

  the company’s attorney. Defendant BYBLOS BANK acts as the banker for this Hezbollah-

  controlled company.

                                         C. AL-MABARRAT     CHARITABLE    SOCIETY
                                            (A/K/A BENEVOLENT CHARITY SOCIETY)

         508.      Al-Mabarrat Charitable Society was established in 1978 and was founded by

  Hezbollah’s spiritual leader, Sheikh Muhammad Hussein Fadlallah, who was designated as an

  SDT in 1995.

         509.      Al-Mabarrat operates a chain of schools, orphanages, clinics, educational and

  vocational centers, mosques and hospitals, including the Al-Hadi Institute.

         510.      Just as Sheikh Fadlallah provided “spiritual guidance” and Islamic legal

  justifications for Hezbollah’s terrorist activities but denied being a formal member of the

  organization, Al-Mabarrat has long maintained the pretense that it is sympathetic to, but not part

  of, Hezbollah.

         511.      Sheikh Fadlallah’s brother, Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah,

  serves as the organization’s general manager.

                                                   119
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 125 of 230 PageID #: 125



         512.    Sheikh Fadlallah’s son, Ali al-Sayyid Muhammad Hussein Fadlallah, serves as the

  Association’s president.

         513.    Al-Mabarrat established a satellite organization in the United States known as “Al-

  Mabarrat Society,” which was established in 1991 in Dearborn, Michigan.

         514.    According to its English website, the charity’s aim is to educate orphans and to

  secure sponsors and donations for fifteen schools and nine orphanages in Lebanon and Iraq.

         515.    Talil Chahine, the former owner of the La Shish restaurant chain, was prominently

  linked to the U.S. organization prior to his indictment on federal tax evasion charges for allegedly

  concealing more than $20 million (U.S.) in restaurant profits and funneling some of those funds to

  Lebanon.

         516.    In 2002, Chahine, whom federal prosecutors asserted had “connections at the

  highest levels of ... Hezbollah,” attended an Al-Mabarrat fundraiser in Lebanon at which he and

  Fadlallah served as the keynote speakers.

         517.    On July 24, 2007, FBI agents raided Al-Mabarrat’s office in Dearborn, and seized

  files, paperwork and financial records, but the organization was never indicted or closed.

         518.    In addition to funds it has raised in the United States through the Al-Mabarrat

  Society, the parent organization owns and operates several commercial enterprises in Lebanon and

  around the world. These include the following entities:

                                                (1) Arab Lebanese Trading & Contracting
                                                    Company

         519.    Arab Lebanese Trading & Contracting Company was incorporated by one of

  Hezbollah’s lawyers, Ali Hassan Berro. The company is co-owned by Al-Mabarrat’s general

  manager, Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah, its president, Ali al-Sayyid

  Muhammad Hussein Fadlallah, and Hamzah Safieddine, the brother of two of Hezbollah’s most

                                                  120
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 126 of 230 PageID #: 126



  powerful leaders, Hashem and Abdallah Safieddine.

         520.    Hamzah Safieddine’s (nominal) ownership stake highlights the close connection

  between Al-Mabarrat and Hezbollah.

                                               (2) Assaha International Group (Offshore) SAL

         521.    Assaha International Group (Offshore) SAL was incorporated by one of

  Hezbollah’s lawyers, Ali Hassan Berro (who also owns some shares in the company). The

  company is co-owned by Al-Mabarrat’s general manager, Muhammad Baqir al-Sayyid Abd al-

  Ra’uf Fadlallah, and an individual named Jamal Makke.

                                               (3) Assaha Travel and Tourism SARL

         522.    Assaha Travel and Tourism SARL, as discussed previously, was also incorporated

  by one of Hezbollah’s lawyers, Ali Hassan Berro, but is owned by Al-Mabarrat directly.

         523.    Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah and Jamal Makke co-founded

  the company and are partners in it, each one holding 5 percent of the shares.

         524.    The company operates Assaha Village, a historically themed restaurant and event

  space in the heart of the Hezbollah-controlled southern outskirts of Beirut.

                                               (4) Al-Ittam Company for General Trading and
                                                   Fuels

         525.    Al-Ittam Company for General Trading and Fuels (a/k/a Aytam Petroleum), is a

  company which deals with trade, import and export, “especially in the field of hydrocarbons trade

  and other petroleum derivatives.” Its director is Hassan Hamd Surur (who is also the auditor of

  Assaha International Group Offshore SAL). Both Hamzah Safieddine’s (nominal) ownership stake

  and Sheikh Fadlallah’s brother and son serving as founders of the company highlight the close

  connection between Al-Mabarrat, Al-Ittam and Hezbollah.

         526.    Additionally, the company is co-owned by Al-Mabarrat’s general manager,

                                                 121
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 127 of 230 PageID #: 127



  Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah, Ahmad Muhammad Hussein Fadlallah

  (Sheikh Fadlallah’s son), Abdallah Ismail al-Zayn, Ali al-Sayyid Muhammad Hussein Fadlallah

  (Sheikh Fadlallah’s son), and Muhammad Ali al-Sayyid Abd al-Ra’uf Fadlallah (Sheikh

  Fadlallah’s brother). Al-Mabarrat itself is listed as a partner.

          527.    It was incorporated by one of Hezbollah’s lawyers, Ali Hassan Berro’s sister—

  Zeinab Hassan Berro.

                                                   (5) The Lebanese-Arab Company for Touristic
                                                       Services

          528.    The Lebanese-Arab Company for Touristic Services is a tourism company. As

  previously detailed, it is owned by Al-Mabarrat, Jamal Ali Makke, Hamzah Ali Safieddine,

  Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah, and Ali al-Sayyid Muhammad Hussein

  Fadlallah. It was incorporated by one of Hezbollah’s lawyers, Ali Hassan Berro.

          529.    The Lebanese-Arab Company for Touristic Services is the major shareholder (63

  percent) of Rayan Foods (discussed above), nominally an import and export company that focuses

  on renting, manufacturing, buying and selling various kinds of machinery and equipment, building

  materials, artificial stones, sanitary ware, electricals, paints, fuel, wood, metals, plastic, fertilizers,

  agricultural medicines, material and non-material movables, labor and brokering, abroad and in

  Lebanon. It also purports to be involved in management, investment, construction and rental of

  restaurants, amusement parks, cafes, cinemas, hotels, furnished apartments, and the use of all

  tourism businesses.

          530.    As detailed previously, another major shareholder of Rayan Foods SAL is Ali

  Radwan Aidibi (31.81 percent). Ali Muhammad Hussein Fadlallah holds thirty shares and is the

  chairman; Jihad Muhammad Qansu (SDGT) is its auditor; Jamal Ali Makke is a board member

  and holds ten shares; and Muhammad Baqir al-Sayyid Abd al-Ra’uf Fadlallah is a board member

                                                     122
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 128 of 230 PageID #: 128



  and holds ten shares. It was also incorporated by Hezbollah’s Ali Hassan Berro.

                                        D. IMAM KHOMENEI RELIEF FOUNDATION–
                                           LEBANON    (“IKRC”) (A/K/A  ISLAMIC
                                           CHARITABLE EMDAD COMMITTEE)

         531.    The Imam Khomenei Relief Foundation was formed in 1979 by the Iranian

  government as a charitable organization, officially to help poor families and allow them to regain

  financial stability. It operates throughout the Middle East and has branches all over the region. As

  a key instrument of soft power used to promote Iran’s ideological and political goals, IKRC is a

  humanitarian aid organization that also organizes anti-American protests, promotes Shi’a Islam

  and has been known to work closely with the IRGC–QF.

         532.    The Imam Khomenei Relief Foundation–Lebanon is the Lebanese branch of IKRC

  (“IKRC-Lebanon”). It was reportedly established in Lebanon in 1987 and became a public welfare

  association by a Lebanese presidential decree in 1994.

         533.    The Imam Khomenei Relief Foundation–Lebanon defined itself in 1997 as “a

  charitable NGO started by Hizbullah to alleviate social hardship in that part of the Lebanese

  population most affected by the Israeli occupation of the south of the country.” IKRC–Lebanon

  maintains branches throughout Shi’a populated areas of Lebanon.

         534.    Hezbollah controls and sets the policy for the Imam Khomenei Relief Foundation–

  Lebanon and determines the allocation of its budget.

         535.    IKRC–Lebanon was designated as an SDGT on August 3, 2010.

         536.    According to the U.S. Department of the Treasury, IKRC–Lebanon “is a Hizballah

  social service organization that was created by the Government of Iran in the 1980s and is directed

  and run by Hizballah members or cadre. Iran has provided millions of dollars to the Hizballah-run

  branch in Lebanon since 2007. The IKRC has helped fund and operate Hizballah youth training



                                                  123
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 129 of 230 PageID #: 129



  camps, which have been used to recruit future Hizballah members and operatives. Hizballah

  Secretary General Hassan Nasrallah has acknowledged the IKRC branch in Lebanon as one of

  Hizballah’s openly-functioning institutions linked to and funded by Iran.”

                                        E. WOUNDED ASSOCIATION (A/K/A MUASSASAT
                                           AL-JARHA / AL-JARHA ASSOCIATION)

          537.    The Wounded Association (a/k/a Muassasat al-Jarha) was registered in Lebanon

  on October 31, 1992. The organization’s stated focus is caring for people wounded in the

  “Resistance.”

          538.    The Wounded Association belongs to and is controlled by Hezbollah.

          539.    For example, the Lebanon-based Daily Star published a feature story in 2002 about

  the Wehbe family that received financial assistance from the Association:

                  The purchase of the apartment and all its perks come with compliments
                  from the Al-Jarha (Wounded) Association, which caters to the war-
                  wounded and disabled and is one of the social services provided by
                  Hizbullah.

                  Established in 1989, the association, located in Beirut’s southern suburbs,
                  cares for over 3,000 men, women and children. Eighty percent of the men
                  the association assists were resistance fighters.

          540.    The Association also received mention in Hezbollah leader Naim Qassem’s book,

  Hizbullah: The Story from Within.

                         h. MEDIA / ENTERTAINMENT

                                1. Lebanese Communication Group

                                        A. Al-Manar

          541.    Al-Manar started broadcasting in 1991 and began satellite broadcasts in

  2000.

          542.    Al-Manar raised funds for Hezbollah through advertisements broadcast



                                                 124
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 130 of 230 PageID #: 130



  on the network and an accompanying website that requested donations for the terrorist

  organization.

          543.    As recently as late 2005, Hezbollah-affiliated charities aired commercials on Al-

  Manar, providing contact information and bank account numbers for donations. Moreover,

  Hezbollah Secretary General Nasrallah publicized an invitation for all Lebanese citizens to

  volunteer for Hezbollah military training on Al-Manar and Al-Nour (discussed below).

          544.    In addition to supporting Hezbollah, Al-Manar has also provided support to other

  designated Palestinian terrorist organizations, including Palestinian Islamic Jihad (“PIJ”) and Al

  Aqsa Martyrs Brigade, notably transferring tens of thousands of dollars for a PIJ-controlled

  charity. PIJ is listed as a Specially Designated Terrorist, Specially Designated Global Terrorist,

  and a Foreign Terrorist Organization by the U.S. Government, and is also named on the European

  Union’s list of terrorist entities.

          545.    The U.S. Department of State added Al-Manar to the Terrorism Exclusion List

  (TEL) in December 2004. Al-Manar was designated by the U.S. Department of the Treasury as an

  SDGT on March 23, 2006.

                                        B. Al-Nour

          546.    Al-Nour is Hezbollah’s primary radio station. The station started broadcasting on

  May 9, 1988 and is supported by the IRGC. The station had several names, including: Voice of

  Islam (Sawt al-Islam), Voice of Faith (Sawt al-Iman), and Voice of the Oppressed (Sawt al-

  Mustadafin). The station broadcasts mostly news, but also programs with religious contents and

  programs about the lives of terrorists who were killed or captured.

          547.    Al-Nour was designated by the U.S. Department of the Treasury on March 23, 2006.




                                                 125
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 131 of 230 PageID #: 131



                                  2. Hezbollah’s Baqiyat Allah Magazine

          548.    Baqiyat Allah Magazine was founded in 1991 as a cultural magazine to be

  distributed to Hezbollah operatives and commanders.

          549.    It is printed by Hezbollah’s Dbouk International for Printing and General Trading,

  which was registered by leading Hezbollah-affiliated attorney Ali Hassan Berro.

          550.    The magazine is supervised by Al-Ma’aref Islamic Cultural Society.

          551.    A 2015 issue of the magazine (No. 119) describes Hezbollah’s various charitable

  institutions as part of the “society in resistance.”

          552.    Among the institutions described in the articles are the Islamic Resistance Support

  Organization (“IRSO”), The Martyrs Foundation–Lebanon, The Wounded Association, the Imam

  Khomenei Relief Foundation and Jihad al-Bina. The articles emphasize how these institutions are

  all integral parts of the Resistance.

                                  3. Arts Council

          553.    Risalat (a/k/a Lebanese Arts Foundation) was established in 2006, as a

  Hezbollah-run cultural institution. It is subordinate to Hezbollah’s “Technical Activities” unit (part

  of the Executive Council, under Hashem Safieddine). Risalat operates exhibitions and offers art

  courses, lectures and workshops. It is headed by Kamal al-Din Kawtharani.

          554.    Mleeta Museum (a/k/a “The Tourist Landmark of the Resistance,” a/k/a “Museum

  for Resistance Tourism”) is a “war” museum operated by Hezbollah’s Executive Council.

          555.    The museum was established on May 25, 2010 and aims to “circulate the culture of

  the resistance and work on building a resisting society; give attention to the ideological, artistic

  and cultural activities of relevance to the resistance; deepen the concept of martyrdom and explain

  its role in making life and preserving homeland, territory and sanctities.”



                                                    126
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 132 of 230 PageID #: 132



         556.    The site offers its visitors a chance to see its “spoils of war” exhibitions “gained by

  the resistance fighters since the beginning of the conflict with the enemy. In addition, information

  about the Zionist enemy and its different military formations are exhibited.”

         557.    Other sections of the museum include “The Pathway” – “a trail where thousands of

  Mujahedeen had positioned during the years of occupation… [and] launched to execute military

  operations against the opposing enemy outposts, reaching the occupied buffer zone.” Another

  exhibit is titled “The Cave,” which the museum states was “built by the resistance fighters for

  shelter … dug in rotation by more than 1000 freedom fighters over a span of 3 years.”

                                4. Amusement Parks

         558.    The following Hezbollah-controlled entities operate in Lebanon:

                    Fantasy World SARL is an amusement park with a restaurant
                     operating in Beirut. It is headed by Adham Tabaja, who is also its
                     founder, majority shareholder and board member. Amin Muhammad
                     Cherri, a shareholder in al-Manar and Hezbollah’s candidate for the
                     parliament elections in 2005, is a co-founder of the company. The
                     company’s other partners and shareholders include Imad Muhammad
                     Cherri, Ali Adham Tabaja and Muhammad Adham Tabaja. It was
                     incorporated by Ali Hussein al-Ashi, a Hezbollah affiliated lawyer.
                     Adham Tabaja’s brother, Romel Hussein Tabaja, is listed as the
                     company’s co-founder.

                    City Park SARL is a company which operates an amusement park and
                     is part of Adham Tabaja’s Al-Inmaa for Entertainment and Leisure
                     Projects. Adham Tabaja, his brother Romel Tabaja, and Issam Ahmad
                     Saad (SDGT) are shareholders and co-founders of the company. The
                     company’s other partners are Nada Hassan Hijazi and Abbas Ahmad
                     Fahas. The company’s attorney is Butrus Michel Ghanimah.

                    Family Park SARL is a “Hezbollah-run and -financed amusement
                     park,” and part of Adham Tabaja’s Al-Inmaa for Entertainment and
                     Leisure Projects. The company’s prominent partners are Raed Hashem
                     al-Amin, Ali Rauf Shaito, Issam Ahmad Saad (SDGT), Rauf Ali Shaito,
                     and Attallah Jamil Shaito.

                    Fun World Company is an amusement park founded by Adham Tabaja
                     and Issam Ahmad Saad (SDGT) and is affiliated with Tabaja’s Al-

                                                  127
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 133 of 230 PageID #: 133



                    Inmaa for Entertainment and Leisure Projects. The company’s majority
                    shareholder and chairman is Fadi Ali Hawi. Compass Insurance SAL
                    (owned by the Tabaja family, and which also owned a substantial stake
                    in LCB) is another shareholder. Other noteworthy co-founders are
                    Muhammad Taha Jumaa, a prominent figure in Tabaja’s Network as
                    well as Hezbollah’s candidate for a seat in the town of Houmine al-
                    Fawqa; and Imad Ramez Wazani, another prominent part of the Tabaja
                    Network. The company’s lawyer is Ali Hussein al-Ashi.

                   Farah Tyre SARL is (supposedly) an amusement park in Abbassiya,
                    near Tyre. Abbas Muslim Wehbe is the majority shareholder; Hassan
                    Muhammad Attiya (part of the Tabaja Network, candidate for a seat in
                    al-Khiyam on behalf of Hezbollah’s list) and Ali Hussein Tabaja
                    (Adham’s brother) are also partners.

                   Other related companies are Family House SARL, Hoops, Nexus
                    SARL, Mikalab Company LLC, Farah Company for Tourism/Farah
                    Travels Company SAE, Alia Company SAE, Mudun Tourism Projects
                    Company SAL “Green City,” Global Touristic Services SAL and Rayan
                    Foods SAL.

                               5. Golf Courses

         559.   Al-Dalhamiya Country Club Company is a country club in the Bekaa Valley

  controlled by the Tajideen family.

         560.   Hassan Hejeij (SDGT), a Shi’a businessman, runs a company named SOCOFI

  (Société de Construction et de Financement), which owns the gold club Mindoubé in Gabon. His

  brother, Kassem Hejeij, has been designated by the U.S. Department of the Treasury on June 10,

  2015, for supporting Hezbollah financially:

                In addition to his support to Adham Tabaja and his affiliated companies in
                Iraq, Hejeij has helped open bank accounts for Hizballah in Lebanon and
                provided credit to Hizballah procurement companies. Hejeij has also
                invested in infrastructure that Hizballah uses in both Lebanon and Iraq.

         561.   Along with his brother, Hassan Hejeij co-founded and was majority shareholder

  (58.75 percent) in MEAB.




                                                128
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 134 of 230 PageID #: 134



                            i. AUTOMOTIVE SALES

          562.     The following Hezbollah-controlled entities operate in Lebanon and Africa:

                       Car Escort Services (Offshore) SAL is an import/export company
                        based in Lebanon. Its chairman and shareholder is Ali Muhammad
                        Kharrubi (designated an SDNT by the U.S. Department of the
                        Treasury). Other shareholders and board members are Ali Yussuf
                        Charara and Muhammad Ibrahim Bazzi (SDGT); each holds 1,000
                        shares. Both are prominent Hezbollah financiers.

                       Shaito Group SARL deals with the trade of cars, machines and spare
                        parts. Its co-founder and shareholder Attallah Jamil Shaito (a/k/a Shai’tu
                        or Cheaito) is a prominent member of the Tabaja Network and holds
                        various positions in companies directly owned by Adham Tabaja.
                        Additionally, he is a politician from south Lebanon, and has run for a
                        seat in a Hezbollah-supported list in the Lebanese elections of 2004. In
                        2010, he was elected president of Bint Jbeil District’s Municipalities’
                        Federation. Other shareholders and partners in the company are his
                        family members. The company’s attorney is Hisham Ali Faqih.

                       Car Care Center and Mikalab Company26 is a Lebanese one-stop-
                        shop for car services including problems fixing, cleaning, car sales,
                        spare parts sales, and so forth. The company was designated by the U.S.
                        Department of the Treasury on June 2015 for its ties with Hezbollah.
                        Former manager of Car Care Center, Hussein Ali Faour (SDGT),
                        worked with Adham Hussein Tabaja to manage Al-Inmaa’s projects in
                        Iraq. Car Care Center is one of the most important companies
                        established by Hezbollah. The company was located in a compound
                        owned by Hezbollah in south Beirut and is secured by Hezbollah
                        personnel. The company was incorporated by Faruq Muhammad Raef
                        Hammoud, an attorney affiliated with the Tabaja Network (he is the
                        attorney of African Fish Company SAL off shore, in which many
                        prominent members of the Tabaja and al-Amin Networks are involved).

                       Ellissa Group SA deals in sales of used cars in Africa, operating in
                        Benin. It is owned by Ali Muhammad Kharrubi (who was designated,
                        as mentioned above) and Ellissa Holding SAL, its parent company (of
                        which, in turn, Kharrubi is majority shareholder as well). According to
                        the investigation of the U.S. Drug Enforcement Administration, under
                        the cover of selling used cars, Ali Muhammad Kharrubi’s Ellissa

  26
           Car Care Center and Mikalab Company LLC appear to be the same company based on the fact that both
  companies had the same registration number as well as a few management personnel in common (as of the December
  2017 registry form). Mikalab Company is headed by Khidr Ali Abi Haidar, who is also a partner and shareholder in
  the company. Hussein Ali Faour and his son, Batul, are listed as co-founders of Mikalab as well. Other shareholders
  and partners are Abd al-Mu'in Jawad al-Amin and Abbas Ali Karim.

                                                         129
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 135 of 230 PageID #: 135



                     company carries out illicit activities, including money laundering to
                     finance Hezbollah. On January 18, 2012 the Beninese Government had
                     decided to ban Ellissa Group.

                    Ellissa Park Cotonou/Ellissa Car Park is a subsidiary of Ellissa
                     Group SA and owned by it. It was also a part of Ayman Juma’a’s drug
                     trafficking and money laundering network. For this reason, it has been
                     designated as SDNTK by the U.S. Department of the Treasury. Ellissa
                     Park serves as an area to receive and sell used cars imported to the
                     Cotonou port.

                         j. ARMS DEALING

         563.    Hezbollah has strong connections to (among others) an arms-dealing network in

  Nigeria.

         564.    One of Hezbollah’s most prominent arms dealers is Mustafa Reda Darwish Fawaz

  who was designated by the U.S. Department of the Treasury as an SDGT on February 26, 2015

  “for acting for or behalf of Hizbullah.”

         565.    Mustafa Fawaz has been a significant donor to Hezbollah and a member

  of Hezbollah’s Islamic Jihad Organization.

         566.    He is a Lebanese citizen who owns a chain of supermarkets in Abuja, Nigeria called

  Amigo Supermarket Ltd (an SDGT) as well as the Wonderland Amusement Park and Resort

  Ltd (an SDGT) in Abuja, Nigeria.

         567.    According to the U.S. Department of the Treasury, since the 1990s, Mustafa Fawaz

  has been involved in activities related to communications, surveillance, and reporting for

  Hezbollah. He communicated with Hezbollah in Lebanon by e-mail and reportedly received

  updates and newsletters regarding Hezbollah activities and distributed this information to other

  Hezbollah supporters in Abuja, Nigeria.

         568.    According to the U.S. Department of the Treasury, Mr. Fawaz used special

  surveillance cameras based at Amigo Supermarket (SDGT) to monitor the movements of

                                                130
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 136 of 230 PageID #: 136



  foreigners, especially Israelis. He also provided Hezbollah with a report of his visit to the U.S.

  Embassy in Nigeria.

          569.   As of at least mid-September 2003, Mustafa Fawaz solicited donations in Abuja,

  Nigeria, and helped arrange the transmission of these funds to Hezbollah in Lebanon.

          570.   Mr. Fawaz maintained multiple accounts at Defendant BLOM BANK.

          571.   In mid-May 2013, the Nigerian State Security Service arrested Mustafa Fawaz and

  two other men after the discovery of an arms cache in a residence in the northern Nigerian city of

  Kano.

          572.   On May 30, 2013 Nigerian intelligence agents escorted journalists to a property in

  Kano and showed them a bunker where a massive haul of weapons had been stored.

          573.   A Nigerian official, Bassey Etang, described the room as a “Hezbollah armory.”

          574.   Mustafa Fawaz reportedly confessed the details of Hezbollah activities in Nigeria

  and identified additional names of other Hezbollah IJO cell members in Nigeria, as well as a

  specific property in Kano, Nigeria, that was used to support terrorism.

          575.   In November of 2013, Fawaz and one of the men arrested with him were acquitted

  of the charges against them because Hezbollah was not an illegal organization in Nigeria.

          576.   The third man was convicted of conspiring to import weapons illegally.

          577.   Fouzi Reda Darwish Fawaz, Mustafa Fawaz’s brother, was also part of Hezbollah’s

  Nigerian network.

          578.   He was designated as an SDGT on February 26, 2015.

          579.   Fouzi Fawaz was a Hezbollah Foreign Relations Department (FRD) official in

  Abuja, Nigeria. The FRD claims to be in charge of “community relations;” but the primary goal

  of the FRD in Nigeria was to scout recruits for Hezbollah’s military units, as well as to create and



                                                  131
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 137 of 230 PageID #: 137



  support Hezbollah’s terrorist infrastructure in Africa and globally.

                          k. TECHNOLOGY & COMMUNICATIONS

          580.   Among the technology companies that generate revenue for Hezbollah are

  Spectrum Investment Group Holding SAL and Spectrum International Investment Holding SAL,

  Lebanon-based telecommunications companies controlled by Ali Yussuf Charara (an SDGT) and

  his brother, Muhammad Yussuf Charara, that provide integrated telecommunications services in

  the Middle East, Africa, and Europe.

          581.   The companies are involved in the following activities Telecommunication

  operations and management owning 50 percent of Gamtel - Gambia Telecommunications

  Company Ltd. (for fixed telephone lines), together with Gamcel (for mobile lines).

          582.   In August 2008, the Government of Gambia sold 50 percent shares of Gambia

  Telecommunications Company Ltd to Spectrum Investment Group.

          583.   Spectrum Investment Group Holding SAL was established on May 27, 2003.

          584.   Spectrum International Investment Holding SAL was founded on December 9,

  2007.

          585.   Both Spectrum Investment Group Holding SAL and Spectrum International

  Investment Holding SAL were designated as SDGTs on January 7, 2016.

          586.   Principal Bankers of Spectrum Investment Group Holding SAL comprise the

  following Defendants:

                    BANK AUDI, Verdun Branch, Beirut;
                    JAMMAL TRUST BANK, Verdun Branch, Beirut;
                    BLOM BANK; and
                    LEBANON AND GULF BANK.

                          l. NARCOTICS TRAFFICKING

          587.   Hezbollah has exploited its control of Lebanon’s Bekaa Valley to grow poppies and

                                                  132
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 138 of 230 PageID #: 138



  cannabis.

         588.    Hezbollah has also established an extensive network of laboratories for processing

  heroin and hashish, mostly smuggled in from Afghanistan and Pakistan.

         589.    The Bekaa Valley also serves as a transit point for cocaine harvested in Colombia.

         590.    The Hamiyya clan of Teraya, the Telis and Mathloum clans from Ritaal, and the al-

  Masri clan from Ta’ala are the most prominent Hezbollah-affiliated clans in the Bekaa Valley that

  run the narcotics trade.

         591.    Hezbollah has also cultivated strong ties to the Lebanese Shi’a expatriate

  communities around the world, particularly in Africa and South America (especially in the Tri-

  Border Area of Paraguay, Brazil, and Argentina), and it has used these connections to establish an

  extensive international operational infrastructure to launder money and drugs through the

  international financial system.

         592.    During the last decade, drug trafficking organizations with links to Hezbollah have

  increasingly used countries along or near the West African coast as trans-shipment hubs for

  importing massive quantities of narcotics, particularly cocaine from South America, to be later

  distributed in Europe or elsewhere within Africa.

         593.    Through a combination of privately-owned aircraft and maritime vessels, these

  Hezbollah-controlled organizations, predominantly based in Venezuela and Colombia, have

  transported hundreds of tons of cocaine, worth billions of dollars, to West African nations such as

  Benin, Sierra Leone, and Togo.

         594.    According to a 2010 report by the U.S. Congressional Research Service, law

  enforcement officials seized at least 46 metric tons of cocaine bound for Europe via West Africa

  between 2005 and 2008.



                                                 133
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 139 of 230 PageID #: 139



         595.    As much as 300 metric tons of cocaine, worth approximately $13.5 billion (U.S.),

  is estimated to be trafficked through West Africa to Europe each year.

         596.    The wholesale profits reaped by narco-traffickers during this period are estimated

  to be approximately $3.5 billion (U.S.) per year.

         597.    Perhaps the most important Hezbollah operative involved in the drug trade is

  Ayman Joumaa—a Specially Designated Narcotics Trafficker who was indicted on November 23,

  2011 and charged with conspiracy to distribute narcotics and conspiracy to commit money

  laundering.

         598.    The indictment alleged that Joumaa and his co-conspirators coordinated the

  shipment of tens of thousands of kilograms of cocaine, including at least 85,000 kilograms of

  cocaine sold to Los Zetas, a Mexican drug cartel, between in or around 2005 to in or around 2007.

         599.    The indictment also alleged that Joumaa laundered hundreds of millions of dollars

  in drug proceeds from West Africa, Europe, Mexico and the United States, largely for cocaine

  suppliers in Colombia and Venezuela, who paid Joumaa’s organization a fee of between 8 percent

  and 14 percent of the laundered proceeds.

         600.    According to the U.S. Government, Joumaa and his organization operate in

  Lebanon, West Africa, Panama and Colombia, and launder proceeds from their illicit activities, as

  much as $200 million per month, through various channels, including bulk cash smuggling

  operations and Lebanese exchange houses.

         601.    According to the U.S. Government, Joumaa’s organization pays fees to Hezbollah

  to facilitate the transportation and laundering of narcotics proceeds.

         602.    For example, Mr. Joumaa’s organization sends bulk cash shipments through the

  Beirut International Airport and pays Hezbollah security to safeguard and transport the cash to its



                                                  134
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 140 of 230 PageID #: 140



  recipient.

         603.    On January 26, 2011 the U.S. Department of the Treasury targeted Ayman

  Joumaa’s drug and money laundering network. According to then-OFAC Director, Adam J.

  Szubin, Ayman Joumaa (SDNT) ran “a complex money laundering scheme moving hundreds of

  millions of dollars of illicitly derived proceeds through businesses operated by him and his

  associates.”

         604.    Ayman Joumaa’s network used several money changers in Lebanon in order to

  launder the drugs money, among them the Hassan Ayash Exchange Company, the Ellissa

  Exchange Company, and New Line Exchange Trust Company, all designated SDNTs on January

  26, 2011.

         605.    The following chart diagramming the Joumaa Network was prepared by the U.S.

  Department of the Treasury:




                                              135
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 141 of 230 PageID #: 141




         606.    On October 1, 2015, the U.S. Department of the Treasury designated four Lebanese

  and two German nationals and eleven companies as SDNTs pursuant to the Foreign Narcotics

  Kingpin Designation Act (Kingpin Act).

         607.    These individuals provided support for narcotics trafficking and money laundering

  activities conducted by Lebanese-Colombian drug trafficker and money launderer Ayman Saied

  Joumaa, key Joumaa associate Hassan Ayash, and the Joumaa criminal organization, which has

  ties to Hezbollah.

                        m. PHARMACEUTICALS                   AND           COUNTERFEITING
                           MEDICATIONS

         608.    Hezbollah is also heavily involved in the international sale of pharmaceuticals,

                                                136
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 142 of 230 PageID #: 142



  including counterfeit medicines.

         609.    Counterfeiting medications is an attractive business for Hezbollah because the

  investment required to establish the infrastructure for counterfeiting medications is relatively

  modest, but the profits can be comparable to those achieved from the sale of narcotics.

         610.    The criminal sanctions for counterfeiting medications are minimal with far lighter

  sentences typically imposed than for drug trafficking.

         611.    Hezbollah has actively sold large quantities of counterfeit drugs, including:

                     Captagon, which contains the amphetamine fenethylline (a synthetic
                      stimulant), used to treat attention deficit hyperactivity disorder
                      (ADHD); and

                     Plavix (an anti-coagulant pill used to treat cardiac disease).

                         n. INTERNATIONAL TRADE

         612.    At least hundreds of millions of dollars in U.S. currency are transported annually

  from Benin and other West African countries to Lebanon by money couriers, hawaladars, and

  currency brokers.

         613.    These U.S. dollar-denominated funds include the proceeds of car sales from the

  Benin car parks, along with the proceeds of narcotics trafficking, money laundering proceeds, and

  other crimes. A significant portion of this money moves through courier and security networks

  controlled by Hezbollah or individuals affiliated with Hezbollah.

         614.    The proceeds of the car sales help to conceal and disguise the true source, nature,

  ownership, and control of the narcotics proceeds.

         615.    For example, Ellissa Group (SDNT, discussed above)—headed by two Lebanese

  brothers Ali Muhammad Kharrubi (SDNTK) and Jamal Muhammad Kharrubi (SDNTK)—ran

  money exchange and used car selling companies in Lebanon and in Benin, Africa.



                                                   137
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 143 of 230 PageID #: 143



            616.   On the night of January 17, 2012, the Benese Government arrested Ali Muhammad

  Kharrubi. His permanent residency status was withdrawn, he was declared “persona non grata” by

  Benese media and was extradited to the U.S. for his ties to Hezbollah.

            617.   Similarly, according to the U.S. Government, between 2003 and 2011, at least 34

  individuals who transported cash from Togo to Ghana also sought entry to the United States on

  non-immigrant visas. Most of them listed their employment as car buyers or car traders, and some

  identified as their points of contact U.S. car buyers who received wire transfers from LCB, the

  Hassan Ayash Exchange and the Ellissa Exchange (discussed herein).

            618.   Hezbollah also uses money couriers to transport millions of undeclared U.S.

  dollars. As just one example, on December 9, 2010, three individuals connecting through Paris on

  their way from Benin to Lebanon were arrested while carrying over $6.5 million in undeclared

  U.S. currency. One of the individuals was also carrying a business card for Ellissa Megastore,

  Ellissa’s car lot in Cotonou.

            619.   Hezbollah frequently blurs the lines between narcotics trafficking, trade and money

  laundering. For example, a network of at least 44 Hezbollah-affiliated couriers declared over $97

  million in U.S. currency at the border crossing between Ghana and Togo in West Africa in 2007

  and 2008 alone.

            620.   One of the individuals who transported money across the border between Ghana

  and Togo was Hassan Chokr, a Hezbollah weapons dealer.

            C. THE IRGC DEPLOYS HEZBOLLAH SIGNATURE WEAPONS IN IRAQ

            621.   One of the first indications that Hezbollah operatives might be present in Iraq after

  the U.S.-led invasion came in an article in The New York Times published in November 2003 that

  stated:



                                                   138
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 144 of 230 PageID #: 144



                   Both American and Israeli intelligence have found evidence that Hezbollah
                   operatives have established themselves in Iraq, according to current and
                   former United States officials. Separately, Arabs in Lebanon and elsewhere
                   who are familiar with the organization say Hezbollah has sent what they
                   describe as a security team of up to 90 members to Iraq. The organization
                   has steered clear of attacks on Americans, the American officials and Arabs
                   familiar with Hezbollah agree.

          622.     Hezbollah’s reluctance to attack Americans was short-lived. During the next twelve

  months, Hezbollah would begin to gradually introduce both weapons and operational training into

  the Iraqi theatre that roughly corresponded to the U.S. military’s effort to improve the armor

  protection of its vehicles.27

          623.     Beginning in late 2004 and into early 2005, the U.S. military began deploying up-

  armored HMMWVs equipped with one inch of rolled homogeneous armor (“RHA”) on all doors

  and one-inch thick ballistic glass windows that were capable of absorbing and/or deflecting

  shrapnel from basic (non-technologically advanced) IEDs and small arms fire.

          624.     With the increasing ubiquity of the “up-armored” HMMWVs, improvised roadside

  bombs became a much less effective weapon against U.S. personnel because their blasts and

  shrapnel could not penetrate American vehicles’ increased armor plating.

          625.     In response, the IRGC–QF directed Hezbollah to begin supplying their proxies with

  increasing numbers of EFPs that could defeat this newly-introduced American armor.

          626.     An EFP warhead is normally constructed with a 3- to 12-inch diameter steel pipe

  with one end sealed with a welded steel plate and a priming hole for the insertion of a detonator.

  The open end of the pipe is then packed with high-energy (“HE”) explosive and closed with a

  copper plate.




  27
           When American troops first invaded Iraq in 2003 and occupied Baghdad, generally only the U.S. military
  police possessed armored vehicles.

                                                       139
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 145 of 230 PageID #: 145



         627.    After detonation, the explosion creates enormous pressure that accelerates the liner

  (copper plate) while simultaneously reshaping it into a molten slug.

         628.    The EFPs Hezbollah deployed in Iraq were generally made with precision

  manufactured concave copper disk liners and HE explosives, such as Iranian-manufactured C-4,

  packed behind the liner.

         629.    As with any explosive device, EFPs had to be first be armed, then triggered.

         630.    “Arming” an EFP can best be described as transitioning the weapon from a passive

  or standby mode into an active, or ready mode. Once armed, an EFP is primed to detonate upon

  the occurrence of a given event.

         631.    That event is known as the “trigger.”

         632.    In Iraq, EFPs were usually armed by remote frequency (“RF”) or (insulated)

  command wire (“CW”) capable of carrying a low-level electric charge with a maximum range of

  around 100 meters.

         633.    RF arming could be achieved using something as simple as a key-fob or as complex

  as a dual-tone multi-function reference board using the inside of a cell phone.

         634.    As noted above, a key signature of Hezbollah’s TTP was the use of PIR devices in

  conjunction with EFPs.

         635.    Once remotely armed, by RF or command wire, an EFP would be triggered when

  the PIR would, for example, detect the heat signature of a passing vehicle and send an electrical

  current that set off the explosion within the EFP’s casing.

         636.    In essence, passing American military vehicles would themselves trigger the EFPs.

         637.    To defeat Hezbollah’s PIR triggers, Coalition Forces developed numerous counter-

  measures – just as the IDF had some years earlier.



                                                  140
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 146 of 230 PageID #: 146



         638.    For example, the American military developed a device named a “Rhino” that

  consisted of a flat piece of metal at the end of a boom that was attached to the front of the combat

  vehicle. The metal was heated by the vehicle’s engine, creating a heat signature that simulated the

  heat of the vehicle. When effective, the Rhino would cause an EFP’s PIR trigger to mistake the

  Rhino for the vehicle itself, resulting in the device’s premature detonation.

         639.    Hezbollah, however, had gained extensive experience countering the IDF’s tactics

  and quickly directed its agents in Iraq to recalibrate the aim of their EFPs, angling them backward

  to account for the recent deployment of heat-generating decoys.

         640.    While such emplacing techniques might appear elemental, in hostile conditions

  they are far more complex, requiring a keen understanding of average U.S. convoy speeds, the

  extension lengths of the rhinos, the distance of the EFP from the target, and other battlefield

  variables.

         641.    To evaluate the problem set presented, make targeting adjustments and

  communicate them across the battle space effectively is enormously challenging, particularly since

  the Hezbollah-directed cells were subject to surveillance, arrest and targeting.

         642.    Yet, notwithstanding these complexities, with the help and direction of Hezbollah,

  its local Shi’a terror cells began successfully emplacing EFP arrays at precise angles that countered

  the Rhinos and resumed inflicting maximum damage to these moving, armored targets.

         643.    In addition to EFPs, the IRGC–QF provided their proxies in Iraq with a variety of

  other lethal weapons that Hezbollah had previously tested against the IDF in Lebanon.

         644.    During the 1980s and 1990s, Hezbollah frequently deployed 107 millimeter

  (“mm”) and 122mm artillery rockets (frequently referred to as “Katyusha rockets”) against IDF

  positions in southern Lebanon and against Israeli border towns in northern Israel.



                                                  141
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 147 of 230 PageID #: 147



          645.    IRGC–QF and Hezbollah proxies in Iraq trained and directed by Hezbollah used

  these same types of artillery rockets in their indirect fire attacks on U.S. and Coalition Forward

  Operating Bases and MNF–I Headquarters in the Green Zone.

          646.    Throughout 2004-2011, Hezbollah continuously adapted and modified tactics to

  adjust to U.S. Military counter-measures and then instituted those adaptations through the Iraqi

  terror cells they directed.

          D. HEZBOLLAH’S INVOLVEMENT IN TERRORISM IN IRAQ

          647.    Initially, the Hussein government sponsored the late Ayatollah Muhammad Sadiq

  al-Ṣadr, a leading Shi’a cleric in Iraq during much of Saddam Hussein’s rule, as a relatively

  moderate counterbalance to the influence of more radical Shi’a religious leaders. The Hussein

  regime allowed Sadiq al-Sadr to appoint imams to lead mosques in hundreds of towns and cities.

          648.    Sadiq al-Sadr used this opportunity to develop a cohesive network under his

  guidance and control. He was particularly popular in the Shi’a slums of Baghdad and Basra and

  had established a network of mosques and social institutions that attempted to mirror Hezbollah’s

  development in Lebanon.

          649.    Unlike many of his Shi’a clerical peers, Mr. Sadr was not particularly favorably

  disposed toward Iran, even after the Islamic revolution in 1979, remaining instead an Arab

  nationalist and supporting Arab control of the seminaries of Najaf, traditionally dominated by

  senior clerics who are either Iranian-born or of Iranian descent.

          650.    Nonetheless, the Hussein regime ultimately came to regard Sadr as a political threat

  and assassinated him and his two oldest sons, leaving his youngest son, Muqtada al-Sadr, as the

  de facto successor to what became known as the Sadrist Movement.

          651.    The Sadrist Movement commanded the loyalty of perhaps millions of Iraqi Shi’a,



                                                  142
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 148 of 230 PageID #: 148



  but under the Hussein regime’s rule it had no military capacity; it was almost exclusively a social

  and political movement.

         652.    The 2003 U.S.-led invasion freed Muqtada al-Sadr and his followers from the

  constraints placed on them by the Hussein regime, and the young Sadr set his sights on becoming

  the preeminent leader of Iraq’s Shi’a community.

         653.    At the invitation of Iran’s Supreme Leader, Ayatollah Khamenei, Mr. Sadr and his

  key deputies were formally received in Iran in June 2003, shortly after the U.S. invasion.

         654.    General Abdul Reza Shahlai—a deputy commander of the IRGC–QF—served as

  the “chief of protocol” for the visit and Qasem Soleimani, IRGC–QF Commander, served as host

  to the Sadr delegation.

         655.    Sadr also met with Ayatollah Khamenei during the visit and received assurances

  from General Shahlai that the IRGC–QF wanted to financially support the Sadrist movement.

         656.    Shortly thereafter, the IRGC dispatched two of Hezbollah’s most senior terror

  operatives, Imad Mughniyah and Mustafa Badr al-Din, to help organize and birth the creation of

  the Sadrist Movement’s armed faction.

         657.    On July 18, 2003, Sadr gave a sermon in the Great Mosque in Kufa in which he

  branded the newly-formed Iraqi government “nonbelievers” and announced the formation of a

  religious army to counter the government called “Jaysh al-Mahdi” or “JAM” – the Mahdi Army.

         658.    Hezbollah operatives were present on the ground in Iraq following the U.S.

  invasion in 2003 and were directly involved in providing training and support to JAM from its

  inception.

         659.    JAM featured several attractive assets for Iran and Hezbollah, including a strong

  base of support among the poorest and most disenfranchised Shi’a communities, a network of



                                                 143
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 149 of 230 PageID #: 149



  mosques and social institutions, and a vast supply of young, desperate men. However, it was an

  unruly and unprofessional organization ill-suited to confronting an advanced military in the way

  Hezbollah had successfully attacked the IDF.

         660.    Imad Mughniyah and Mustafa Badr al-Din worked closely both with Sadr and his

  associates and the Iranian-sponsored Badr Corps (made up of Iraqi Shi’a who opposed the Hussein

  regime during the 1980–1988 Iran-Iraq War), but Hezbollah remained cautious and did not

  encourage either Badr or JAM to immediately confront Coalition Forces.

         661.    As former Badr Corps leader and KH founder Abu Mahdi al-Muhandis (discussed

  below) would later explain to the Hezbollah-affiliated channel Al-Mayadeen:

                 Al-Muhandis: Of course, my relationship with martyr Imad, the great
                 martyr Imad [Mughniyah], and martyr Mustafa Badr a-Din, started in the
                 early 1980s. This was a strong and operational relationship. The first ones
                 to train the first Iraqi jihadi resistance groups in the beginning of the 1980s
                 were Imad and Mustafa. They also had a major role in organizing the
                 resistance cells against the Americans in Iraq.

                 Host: Training Iraqis here, to fight the Americans?

                 Al-Muhandis: Sure, they trained Iraqis. The first Iraqi cells, I was among
                 them, after 2003.

                 Host: After 2003…

                 Al-Muhandis: They had a major role; their brothers and men still have an
                 essential role in training and planning… they have a very important role.

         662.    The same al-Muhandis was the mastermind behind the 1983 Kuwait bombings, and

  later became the founder of Kata’ib Hezbollah in Iraq and an advisor to Qasem Soleimani, the

  commander of the IRGC–QF. Mustafa Badr al-Din, one of Hezbollah’s leading bomb-makers at

  the time, was arrested by Kuwait after the attacks and convicted for his role in the bombings. He

  later became a leading figure in Hezbollah after his escape from a Kuwaiti prison.

         663.    In 2008, Imad Mughniyah was killed in Syria.

                                                  144
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 150 of 230 PageID #: 150



         664.       Ten years after his death, several of his former protégés gathered at an elaborate

  ceremony to pay tribute to Mughniyah and extol his contributions to the terror campaign he helped

  launch in Iraq.

         665.       At an event commemorating the anniversary of his death, on February 23, 2018,

  several Iraqi Shi’a notables spoke, including Abu Mahdi al-Muhandis, who declared: “The martyr

  Mughniyah is still present in all fields of confrontation as [part of] a jihadist school that terrorized

  the enemies....”.

         666.       Qais Khazali, one of al-Sadr’s top deputies who was also in attendance, asserted

  that: “The pillars of the Islamic Resistance that took place in Iraq were the fruit of the martyr

  Mughniyah.”

         667.       He went on to say:

                    I got to know him in 2003 or 2004. At that time when I met him, I didn’t
                    know that he is Imad Mughniyeh. I only knew him as “Haj Radwan.” Imad
                    Mughniyah was the person behind the Iraqi Resistance against the
                    American occupation of Iraq. The first generation of the commanders of the
                    Resistance were the product of the [sic] Mughniyah’s training.

         668.       Although Mughniyah was a key figure in Hezbollah’s operational activities in Iraq,

  Hezbollah’s political and diplomatic role in guiding Iraqi Shi’a factions was of equal, if not greater

  importance.

         669.       For this purpose, Hezbollah tapped a senior member of its Political Council,

  Muhammad Kawtharani, to be responsible for the organization’s Iraq portfolio. As the U.S.

  Department of the Treasury noted when it designated him an SDGT on August 22, 2013, Mr.

  Kawtharani was:

                    [T]he individual in charge of Hizballah’s Iraq activities, Kawtharani has
                    worked on behalf of Hizballah’s leadership to promote the group’s interests
                    in Iraq, including Hizballah efforts to provide training, funding, political,
                    and logistical support to Iraqi Shi’a insurgent groups.

                                                    145
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 151 of 230 PageID #: 151




         670.    Mr. Kawtharani was an inspired choice because he not only previously lived in Iraq

  but had also been a pupil of Ayatollah Muhammad Sadiq al-Ṣadr.

         671.    Mr. Kawtharani wasted no time in contacting one of Sadr’s most trusted deputies,

  Mustafa al-Yaqubi, soon after (and possibly before) the overthrow of the Saddam Hussein regime

  by Coalition Forces in 2003.

         672.    Mustafa al-Yaqubi had frequent contact with Mr. Kawtharani through the years and

  appears to have served as a primary channel for communications between Hezbollah and Sadr and

  his JAM militia.

         673.    From June 2003 through August 2004, at Iran’s direction, Hezbollah’s role was

  primarily to organize and train JAM gunmen and try to instill some discipline and professionalism

  into the organization so that it could effectively threaten U.S. and Coalition Forces across Iraq.

  Due to its conflict with Israel in Lebanon, Hezbollah possessed hard-earned specialized knowledge

  on how to deploy new tactical and technological counter-measures against a modern army.

         674.    For several reasons, Hezbollah was the obvious and natural choice for

  implementing the IRGC’s policies in Iraq.

         675.    First, Hezbollah operatives were, like the Iraqi Sadrists, ethnically Arabs and spoke

  Arabic, whereas the Iranian IRGC members were ethnically Persian and spoke Farsi.

         676.    Second, there were many long-standing personal and intellectual connections

  between Hezbollah and the Sadrist Movement.

         677.    According to a 2007 MNF–I report, “members of the Sadr movement have deep

  respect for Lebanese Hezbollah…. Hezbollah sends trainers to Iran to train Iraqi fighters on EFPs.”

         678.    For instance, Muqtada al-Sadr’s father-in-law was Grand Ayatollah Muhammad

  Baqir al-Sadr, who was a contemporary of Hezbollah’s spiritual leader, Muhammad Fadlallah.

                                                 146
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 152 of 230 PageID #: 152



          679.     Hezbollah’s leader, Hassan Nasrallah, received his religious education in Lebanon

  from a seminary that taught Baqir al-Sadr’s teachings on Shi’ism.

          680.     Despite the affinity between Hezbollah and the leaders of the Sadrist Movement,

  when Hezbollah slowly began to introduce EFPs into Iraq in small numbers at the IRGC’s direction

  (during the late autumn of 2003 and into the first half of 2004), it did so through Iran’s other, more

  established proxy, the Badr Corps.

          681.     Unlike JAM, the Badr Corps had prior (and extensive) military training from, and

  its operatives had long-standing operational ties to, both the IRGC–QF and Hezbollah.28

          682.     Most notable among the Badr Corps cells was the so-called “Sheibani Network”

  named after Hamid A’atabi al-Sheibani, also known as Abu Mustafa al-Sheibani.

          683.     Accordingly, when Hezbollah introduced its most effective anti-armor weapon into

  Iraq, it began by training Badr Corp operatives on the emplacement of single EFPs with relatively

  primitive initiation systems—a process that allowed Hezbollah to test the weapons, assess the

  capabilities of its Iraqi proxies and probe Coalition Forces’ responses to the threat.

          684.     According to the Chilcot Report released by the British Government, “[t]he first

  IED attack in Iraq using an Explosively Formed Projectile (EFP) took place against a UK Warrior

  vehicle in al-Amara in May 2004.”

          685.     By this method of slowly introducing the weapon system and directing its use

  against British forces, Hezbollah was able to assess the capabilities of the Badr Corp personnel,

  assess the effectiveness of its tactics, techniques, and procedures and adjust those TTPs based on

  how first British (and later American) forces responded.


  28
           The Badr Corps had long established four geographic commands inside Iraq, all with experience conducting
  attacks against the Hussein regime. The Baghdad-based command was supervised from an IRGC base in nearby
  Bakhtaran, Iran by Abu Mustafa al-Sheibani, whose extensive smuggling routes were used both before and after the
  2003 U.S.-led invasion for transporting weapons, men and money from Iran into Iraq.

                                                        147
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 153 of 230 PageID #: 153



         686.      A July 2004 UK Joint Intelligence Committee (“JIC”) assessment noted: “We also

  judge that Lebanese Hizballah will retain an influence in Iraq (Hizballah members may have been

  linked to the group that attacked the Sheraton Hotel) and could supply Iraqi groups with terrorist

  expertise and munitions.”

         687.      The concern was well-founded.

         688.      On August 3, 2004, the UK Defence Intelligence Staff (“DIS”) accurately predicted

  the evolution of the IED threat in Iraq: “IED technology in use with other Middle Eastern groups[,]

  especially Lebanese Hizballah, can be expected to appear in Iraq. This would include multiple

  systems, such as RC (Radio-Controlled) switched PIRs [Passive Infrared].”

         689.      By the summer of 2004, British intelligence had detected the EFP’s appearance in

  southern Iraq:

                   On 26 July, the DIS reported that an EFP IED had been found on 15 July in
                   Baghdad. The DIS noted that the EFP IED design had not previously been
                   encountered in Iraq but was, as with the find in May 2004, of a type
                   associated with Lebanese Hizballah. There were also indications of Iranian
                   involvement in the construction of the devices.

         690.      On December 2, 2004, a British Defence Intelligence Report titled “The Evolution

  of the IED Threat in Iraq” stated:

                   Improvement in IED technology has been most significant in Shia areas
                   since May [20]04, where technical progress has been made that we assess
                   could only have been achieved through focused external assistance. We
                   assess that this may be due to an influx of Lebanese Hezbollah IED
                   technology under Iranian sponsorship. (Emphasis added.)

         691.      Similarly, the United States Department of State Country Reports on Terrorism

  2006 noted:

                   Since at least 2004, Hizballah has provided training and logistics to select
                   Iraqi Shia militants, including for the construction and use of shaped charge
                   IEDs, which Hizballah developed against Israeli forces in southern Lebanon
                   during the late 1990s and which can penetrate heavily armored vehicles.

                                                   148
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 154 of 230 PageID #: 154




         692.    At the same time it was supplying the Badr Corp with the initial training and

  direction to launch EFP attacks against Coalition Forces, Hezbollah also provided training and

  logistical support to JAM, though it did not initially furnish JAM operatives with EFPs.

         693.    A Sadrist uprising led by armed JAM forces in August 2004 in the Shi’a holy city

  of Najaf would soon change the direction of the conflict.

         694.    In Najaf in August, JAM forces launched an uprising and soon confronted U.S.

  Marines, other U.S. Army units, and their tactical air support.

         695.    As a result, JAM suffered significant casualties.

         696.    Over the course of approximately three weeks, the U.S. military lost nine soldiers

  and Marines.

         697.    An estimated 1,500 JAM fighters were killed and an undetermined number, most

  likely in the thousands, were wounded.

         698.    IRGC–QF personnel were present during the bloodshed and carefully observed the

  fighting.

         699.    The lesson from the uprising was clear—JAM members were too disorganized and

  undisciplined to cause any serious harm to Coalition Forces. Thus, shortly after the uprising in

  Najaf was brought under control, Muqtada al-Sadr authorized his deputies to create what became

  known as the “Special Groups” to be supported and trained by Hezbollah and funded and

  controlled by the IRGC.

         700.    Mr. Sadr’s key deputies wanted to be able to deploy more professional (and lethal)

  forces that could successfully attack Coalition Forces in Iraq while his “regular” JAM militia

  concentrated on ethnic cleansing and kidnapping Sunnis as well as its traditional criminal

  enterprises.

                                                 149
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 155 of 230 PageID #: 155



             701.   Initially, the Special Groups functioned essentially as regional commands under the

  overall leadership of Muqtada al-Sadr’s senior deputies, including Qais al-Khazali and Akram al-

  Kaabi (a/k/a Akram Abbas al-Kabi).

             702.   As the U.S. military later noted:

                    When Special Groups were formed, [Qais Khazali] and Akram al-Kabi
                    were named the general supervisors, or members of the Ishraf Committee
                    (Ishraf means oversight and supervision). Qais and Layth [Qais’ brother]
                    were directly involved with Special Groups, and in this position, they would
                    negotiate and procure weapons and IEDs from Iran and distribute them to
                    JAM.

             703.   Predictably, the IRGC and Hezbollah saw these newly-formed Special Groups

  (which they helped create and organize) as an opportunity to intensify Iran’s control over JAM’s

  terror apparatus.

             704.   From the initial formation of JAM’s Special Groups in 2004 through much of 2006,

  the IRGC used Hezbollah to train and direct Special Groups cells to target Coalition Forces.

             705.   To this end, the IRGC–QF had previously instructed Hezbollah to create “Unit

  3800,” an entity dedicated to supporting Iraqi Shi’a terrorist groups targeting Multi National

  Forces–Iraq (“MNF–I”).

             706.   Unit 3800 was established by Hezbollah leader Hassan Nasrallah at Iran’s behest.

             707.   Unit 3800 trained, advised and directed the JAM Special Groups and Badr Corps

  in Iraq.

             708.   Hezbollah also trained Special Groups and Badr Corps operatives at training camps

  in southern Lebanon and Iran, and Hezbollah’s expertise in the use of EFPs, kidnapping,

  communications and small-unit operations were critical to the IRGC’s operations in Iraq between

  2003 and 2011.

             709.   By early 2005, the presence of Hezbollah operatives in Iraq became an open secret


                                                    150
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 156 of 230 PageID #: 156



  when Iraqi Interior Minister Falah al-Naquib announced the arrest of eighteen Lebanese Hezbollah

  operatives on terrorism charges.

           710.     On October 10, 2005, the British Broadcasting Company (BBC) reported that:

                    An armour-piercing version of the bomb - blamed for the deaths of eight
                    British soldiers this year - marks the latest advance in the insurgents’
                    arsenal. The UK has accused Iran of supplying the new weapon to militants
                    in southern Iraq, via the Lebanese Hezbollah militia group, although
                    Tehran has denied this. (Emphasis added.)

           711.     The UK’s Belfast Telegraph reported in 2007 that Muqtada al-Sadr publicly

  acknowledged his organization’s coordination with Hezbollah:

                    Speaking in Tufa in Iraq, Muqtada al-Sadr, the head of the Mehdi Army,
                    admitted to ‘formal links’ with Hizbollah. ‘We have formal links with
                    Hizbollah, we do exchange ideas and discuss the situation facing Shiites in
                    both countries,’ he said. ‘It is natural that we would want to improve
                    ourselves by learning from each other. We copy Hizbollah in the way they
                    fight and their tactics, we teach each other, and we are getting better through
                    this.’

           712.     From September 2004 to late 2005, these newly-formed Special Groups conducted

  low-intensity operations against the British and U.S. military, launching increasing numbers of

  EFP attacks but mostly training in Iran and Lebanon with Hezbollah and the IRGC–QF, developing

  their TTPs and preparing for the next round of conflict.29

           713.     As Special Groups operatives detained by Coalition Forces later explained, only

  Hezbollah instructors taught Special Groups operatives the “Engineers Course” that focused on

  the construction and employment of EFPs.




  29
          EFPs were provided by the IRGC for the exclusive purpose of targeting Coalition Forces, and Hezbollah’s
  advanced training was provided exclusively to assist Special Groups to improve their emplacement of EFPs against
  United States and British armored vehicles. On rare occasions certain elements defied this directive. For example,
  EFPs were used in the assassinations of two provincial governors and two provincial police chiefs in the latter half of
  2006. The U.S. military assessed that these events were contrary to IRGC policy.

                                                           151
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 157 of 230 PageID #: 157



         714.    Not every Iraqi Special Group operative received this training. One detainee

  reported that “Engineers are special and have to be smart. If you are not smart no one will waste

  the time and expenses to send you to Iran to train to be an engineer because you will fail.”

         715.    Hezbollah also trained these “Engineers” on how to incorporate EFPs into the

  tactical design of ambushing MNF–I convoys, principally to kidnap U.S. and Coalition soldiers.

  The tactics for a kidnapping-ambush using EFPs closely resembled the tactics Hezbollah

  developed in attempting to kidnap IDF soldiers in southern Lebanon.

         716.    One MNF–I interrogation of a detainee revealed the extensive training he and other

  Iraqi operatives received from the IRGC–QF and Hezbollah for attacking MNF–I convoys with

  EFPs and other weapons:

                 During one of [Detainee]’s training sessions, his group was instructed on
                 techniques involving the attack of military convoys and abduction of
                 POWs. Upon the arrival of a four-vehicle convoy, EFP’s would be
                 emplaced to disable the first three vehicles in a convoy. The attackers, who
                 are hiding on one side of the road from an unidentified distance away, would
                 successively fire upon the fourth vehicle with shoulder-fired missiles.
                 Amidst the attack, two small groups of individuals would alternatively
                 bound from the hidden area away from the road to the fourth vehicle while
                 firing upon the fourth vehicle using small arms. The alternatively bounding
                 small groups would advance to the vehicle, pull out any individual who is
                 still living, and bring the individual back to an area where the attackers’
                 own convoy of vehicles is waiting. In order to prevent a quick reaction force
                 from arriving to aid the disabled convoys, a simultaneous mortar attack
                 would be planned on a nearby military base. The simultaneous mortar attack
                 would be followed through to keep the quick reaction force at the nearby
                 base busy. Another way to prevent assistance from a quick reaction force
                 would be to emplace more EFPs at a further distance down the same planned
                 route as the military convoy.

         717.    An attack combining an EFP and other methods of attacking a convoy is called a

  “complex attack.”

         718.    By 2007, MNF–I officials were reporting carefully planned, complex ambushes and

  retaliatory attacks on United States forces that included direct assaults on U.S. military outposts,

                                                  152
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 158 of 230 PageID #: 158



  ambushes in which American troops were captured, and complex attacks that used multiple

  weapons to strike more than one U.S. military target.

          719.   As Qais Khazali would later explain to his interrogators: “EFPs still come solely

  from Iran and there is currently nobody in Iraq manufacturing the components of an EFP.”

          720.   Hezbollah and the IRGC–QF also introduced their proxies to the use of 107mm and

  122mm artillery rockets (which Hezbollah had previously deployed in large numbers against the

  IDF in southern Lebanon and against Israeli border towns in northern Israel).

          721.   Both JAM and the Special Groups used these same types of rockets in their indirect

  fire attacks on U.S. and Coalition Forward Operating Bases and MNF–I Headquarters in the Green

  Zone.

          722.   The IRGC also supplied JAM and JAM Special Groups with 240mm rockets (also

  known as the Fadjr-3) developed by the Shahid Bagheri Industries division of the Aerospace

  Industries Organization of Iran (“AIO”).

          723.   Not only did the IRGC supply these weapons to both Hezbollah and (later) its Iraqi

  Shi’a proxies, but Hezbollah’s TTP in the use of these weapons was also transferred to JAM and

  JAM Special Groups.

          724.   During a July 2, 2007 press briefing, U.S. Brigadier General Kevin J. Bergner noted

  that Special Groups were trained in Iran by Hezbollah instructors in a four-week long course that

  was titled “Artillery.”

          725.   According to General Bergner, U.S. intelligence concluded that: “This course

  teaches the use of indirect fire weapons including 60mm and 120mm mortars, and 107mm, 122mm

  and 240mm rockets.”




                                                 153
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 159 of 230 PageID #: 159



             726.   In May 2006, senior Hezbollah commander Ali Mussa Daqduq traveled to Tehran

  with Yussuf Hashim, a fellow Hezbollah operative and senior supervisor of Hezbollah operations

  in Iraq.

             727.   There they met with the Commander and Deputy Commander of the IRGC–QF

  Special External Operations.

             728.   Mr. Daqduq was directed to return to Iraq and report on the training and operations

  of the Special Groups and provide assessments on their training in mortars and rockets, use of

  IEDs and kidnapping operations.

             729.   General Shahlai—the aforementioned deputy commander in the IRGC–QF who

  met with Daqduq and Hashim—served as the case officer or supervisor of the Special Groups.

             730.   The United States later designated General Shahlai in September 2008 “for

  threatening the peace and stability of Iraq and the Government of Iraq.” The U.S. Department of

  the Treasury further found that General Shahlai supplied weapons and training to the Iraqi Special

  Groups:

                    In late-August 2006, Shahlai provided material support to JAM Special
                    Groups by supplying JAM Special Groups members with 122mm grad
                    rockets, 240mm rockets, 107mm Katyushas, RPG-7s, 81mms, 60mm
                    mortars, and a large quantity of C-4.

                    Shahlai also approved and coordinated the training of JAM Special Groups.
                    As of May 2007, Shahlai served as the final approving and coordinating
                    authority for all Iran-based Lebanese Hizballah training for JAM Special
                    Groups to fight Coalition Forces in Iraq. In late-August 2006, Shahlai
                    instructed a senior Lebanese Hizballah official to coordinate anti-aircraft
                    rocket training for JAM Special Groups.

             731.   The United States Department of State Country Reports on Terrorism 2006 noted

  that Iran provided guidance and training to Iraqi Special Groups for carrying out attacks against

  MNF–I and Coalition Forces:



                                                    154
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 160 of 230 PageID #: 160



                 Iran provided guidance and training to select Iraqi Shia political groups, and
                 weapons and training to Shia militant groups to enable anti-Coalition
                 attacks. Iranian government forces have been responsible for at least some
                 of the increasing lethality of anti-Coalition attacks by providing Shia
                 militants with the capability to build IEDs with explosively formed
                 projectiles similar to those developed by Iran and Lebanese Hezbollah. The
                 Iranian Revolutionary Guard was linked to armor-piercing explosives that
                 resulted in the deaths of Coalition Forces. The Revolutionary Guard, along
                 with Lebanese Hezbollah, implemented training programs for Iraqi
                 militants in the construction and use of sophisticated IED technology.
                 These individuals then passed on this training to additional militants in
                 Iraq. (Emphasis added.)

         732.    The Australian government reported in 2006 that Hezbollah, along with the IRGC-

  QF, was committing attacks in Iraq through insurgent groups it developed:

                 Hizballah has established an insurgent capability in Iraq, engaging in
                 assassinations, kidnappings and bombings. The Hizballah units have been
                 set up with the encouragement and resources of Iran’s Revolutionary
                 Guards al-Qods Brigades. Hizballah has also established a special training
                 cell known as Unit 3800 (previously known as Unit 2800) specifically to
                 train Shia fighters prior to action in Iraq.

         733.    In July 2007, General Bergner briefed the media on how the IRGC–QF used

  Hezbollah operatives in Iraq: “Iran’s Quds Force, a special branch of Iran’s Revolutionary Guards,

  is training, funding and arming the Iraqi groups…. Iranian operatives are using Lebanese

  surrogates to create Hezbollah-like capabilities. And it paints a picture of the level of effort in

  funding and arming extremist groups in Iraq.”

         734.    Bergner further noted that: “The groups operate throughout Iraq. They planned and

  executed a string of bombings, kidnappings, sectarian murders and more against Iraqi citizens,

  Iraqi forces and coalition personnel. They receive arms -- including explosively formed

  penetrators, the deadliest form of improvised explosive device -- and funding from Iran. They also

  have received planning help and orders from Iran.”




                                                  155
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 161 of 230 PageID #: 161



           735.      In October 2007, the U.S. Department of the Treasury designated the IRGC–QF30

  as an SDGT noting:

                     The Qods Force has had a long history of supporting Hizballah’s military,
                     paramilitary, and terrorist activities, providing it with guidance, funding,
                     weapons, intelligence, and logistical support. The Qods Force operates
                     training camps for Hizballah in Lebanon’s Bekaa Valley and has reportedly
                     trained more than 3,000 Hizballah fighters at IRGC training facilities in
                     Iran. The Qods Force provides roughly $100 to $200 million in funding a
                     year to Hizballah and has assisted Hizballah in rearming in violation of UN
                     Security Council Resolution 1701.

                     In addition, the Qods Force provides lethal support in the form of weapons,
                     training, funding, and guidance to select groups of Iraqi Shi’a militants who
                     target and kill Coalition and Iraqi forces and innocent Iraqi civilians.

           736.      The U.S. State Department’s 2007 Country Reports on Terrorism stated that the

  IRGC–QF and Hezbollah provided Iraqi Special Groups with the tools necessary to carry out

  attacks against armored Coalition vehicles:

                     The [IRGC–QF] continued to provide Iraqi militants with Iranian-produced
                     advanced rockets, sniper rifles, automatic weapons, mortars that have killed
                     thousands of Coalition and Iraqi Forces, and explosively formed projectiles
                     (EFPs) that have a higher lethality rate than other types of improvised
                     explosive devises (IEDs) and are specially designed to defeat armored
                     vehicles used by Coalition Forces. The Qods Force, in concert with
                     Lebanese Hezbollah, provided training outside Iraq for Iraqi militants in the
                     construction and use of sophisticated IED technology and other advanced
                     weaponry.

           737.      The U.S. State Department’s 2008 Country Reports on Terrorism noted that Iran

  and Hezbollah continued attacks on MNF–I and Coalition Forces through their Iraqi proxies by:

                     Provid[ing] lethal support, including weapons, training, funding, and
                     guidance, to Iraqi militant groups that targeted Coalition and Iraqi forces
                     and killed innocent Iraqi civilians. Iran’s Qods Force continued to provide
                     Iraqi militants with Iranian-produced advanced rockets, sniper rifles,
                     automatic weapons, and mortars that have killed Iraqi and Coalition Forces
                     as well as civilians. Tehran was […] providing militants with the capability

  30
             In October 2017, the U.S. Government designated the IRGC itself an SDGT “for the activities it undertakes
  to assist in, sponsor, or provide financial, material, or technological support for, or financial or other services to or in
  support of, the IRGC–QF.”

                                                             156
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 162 of 230 PageID #: 162



                     to assemble improvised explosive devices (IEDs) with explosively formed
                     projectiles (EFPs) that were specially designed to defeat armored vehicles.
                     The Qods Force, in concert with Lebanese Hezbollah, provided training
                     both inside and outside of Iraq for Iraqi militants in the construction and use
                     of sophisticated IED technology and other advanced weaponry. (Emphasis
                     added.)

          738.       Ali Mussa Daqduq conducted multiple visits to Iraq to undertake training needs

  assessments, survey the operational environment, and obtain feedback from Special Groups

  members in Iraq on their needs.

          739.       This was intended to ensure that the training being designed and staffed by

  Hezbollah instructors would provide the greatest benefit to their students.

          740.       In addition, Mr. Daqduq’s assessments provided informed feedback to the IRGC–

  QF logisticians on the armaments the Special Groups fighters needed to meet their needs and

  improve their operational performance.

          741.       Hezbollah’s coordination with the IRGC–QF in support of Special Groups came

  into stark relief on January 20, 2007 when a team of approximately twelve Special Group Asa’ib

  Ahl Al–Haq (“AAH”) gunmen, disguised as U.S. soldiers, entered the Provincial Joint

  Coordination Center (“PJCC”) in Karbala, where U.S. soldiers were conducting a meeting with

  local officials.

          742.       Two months later, in March 2007, Coalition Special Forces captured AAH leaders

  Qais al-Khazali and his brother Layth al-Khazali, and Daqduq in Basra.

          743.       The documents, computers and media recovered from the target site as well as the

  subsequent interrogations of these men significantly supplemented the U.S. military’s

  understanding of Hezbollah’s operational role in Iraq and the IRGC–QF’s central role in

  supporting and enabling the Special Groups.




                                                      157
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 163 of 230 PageID #: 163



           744.    Mr. Khazali later described Mr. Daqduq as the “designer of the Special Groups.”31

           745.    MNF–I’s exploitation of a computer that was captured during the 2007 raid

  revealed contents that confirmed the training and evaluation role that Mr. Daqduq performed.

  MNF–I described the contents as follows:

                   Documents seized include: spreadsheets detailing weapons and targets,
                   step-by-step instructions for operations/attacks; and numerous letters
                   equivalent to after-action reports detailing attacks, including, for example;
                   an ambush and IED attack on a MNF convoy in Karbala resulting in 4 X
                   MNF KIA; an IED attack on a British patrol which destroyed two Land
                   Rovers and killed the occupants; and a sniper attack on a British patrol
                   which killed a British soldier.

           746.    According to U.S. intelligence estimates following Mr. Daqduq’s 2007 arrest, the

  IRGC–QF provided Hezbollah and Mr. Daqduq up to $3 million in U.S. currency every month to

  run Special Groups in Iraq.

           747.    On January 9, 2008, the U.S. Department of the Treasury designated several

  individuals and entities “for threatening the peace and stability of Iraq and the Government of

  Iraq.”

           748.    These individuals included Ahmad Foruzandeh, a Brigadier General in the IRGC–

  QF.

           749.    According to the U.S. Department of the Treasury, Mr. Foruzandeh was directly

  involved in terrorist operations targeting MNF–I and Coalition Forces in Iraq:

                   As of mid-February 2007, Foruzandeh ordered his Iranian intelligence
                   officers to continue targeting Shia and Sunnis to further sectarian violence
                   within Iraq. Foruzandeh is also responsible for planning training courses in
                   Iran for Iraqi militias, including Sayyid al-Shuhada and Iraqi Hizballah
                   [KH], to increase their ability to combat Coalition Forces. The training


  31
           Ali Mussa Daqduq was held in U.S. detention until November 2011 with the goal to continue to hold him in
  U.S. custody. The Iraqi Government denied the request, and he was transferred to Iraqi custody on December 18,
  2011. The charges that the U.S. had brought against him were summarily rejected by an Iraqi Court in May 2012 as
  lacking evidence, and he was released from confinement, later returning to Lebanon.

                                                        158
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 164 of 230 PageID #: 164



                 includes courses in guerilla warfare, light arms, marksmanship, planting
                 improvised explosive devices (IEDs), and firing anti-aircraft missiles.

         750.    At the same time, the U.S. Department of the Treasury designated Abu Mustafa al-

  Sheibani for his role as the leader of the Sheibani Network, noting:

                 The network’s first objective is to fight U.S. forces, attacking convoys and
                 killing soldiers. Its second objective is to eliminate Iraqi politicians opposed
                 to Iran’s influence. Elements of the IRGC were also sending funds and
                 weapons to Al-Sheibani’s network.

                 Al-Sheibani’s network – consisting of several hundred members –
                 conducted IED attacks against Americans in the Baghdad region. As of
                 March 2007, Al-Sheibani, known to transport Katyusha rockets to be used
                 for attacks against Coalition Forces, launched rockets against Americans
                 and made videos of the attacks to get money from Iran. As of April 2007, a
                 member of Al-Sheibani’s network supervised the transport of money and
                 explosives from Iran for eventual arrival in Baghdad. In early-May 2007,
                 Al-Sheibani’s network assisted members of a Shia militia group by
                 transporting them to Iran for training and providing them with weapons for
                 their activities in Iraq.

         751.    A 2010 Department of Defense report confirmed that weapons Iran delivered to its

  proxy militias in Iraq included EFPs (with radio-controlled, remote arming and passive infrared

  detonators), IEDs, anti-aircraft weapons, mortars, 107 and 122mm rockets, rocket-propelled

  grenades and launchers, explosives, and small arms.

         752.    The report also noted that “Lebanese Hizballah provides insurgents with the

  training, tactics and technology to conduct kidnappings, small unit tactical operations and employ

  sophisticated IEDs.”

         E. HEZBOLLAH’S AND THE IRGC’S AGENTS & PROXIES IN IRAQ

                 1. THE BADR CORPS (a/k/a BADR ORGANIZATION)

         753.    The Badr Corps was established in 1982 as the military wing of the Supreme

  Council for Islamic Revolution in Iraq (“SCIRI”), which was founded by Muhammad Baqr Hakim

  in Iran in 1982 during the Iran-Iraq War.

                                                  159
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 165 of 230 PageID #: 165



         754.    From its headquarters in Iran, the Badr Corps operated extensive networks

  throughout Iraq in the 1990s. The group smuggled men and weapons into Iraq to conduct attacks

  against the Iraqi regime of Saddam Hussein.

         755.    Like Hezbollah, the Badr Corps established clandestine offices in various

  businesses and social organizations in Iraq.

         756.    The Badr Corps also used Iraqi front companies to recruit operatives, collect

  intelligence, and circulate propaganda materials in Shi’a populated areas.

         757.    Before 2003, the Badr Corps served as Iran’s most important surrogate inside Iraq,

  acting as a de facto arm of the IRGC‐QF in conducting operations against Saddam Hussein’s

  government.

         758.    The Badr Corps received training and weapons from the IRGC and Hezbollah.

         759.    Following the toppling of the Hussein regime in 2003, the IRGC saw an immediate

  opportunity to repatriate Muhammad Baqr Hakim to Iraq and carefully cultivate his party’s growth

  within the new post-war political framework being developed by the Coalition Forces, while

  simultaneously slipping thousands of Badr Corp fighters back across the border.

         760.    After Saddam Hussein’s overthrow in 2003, the Badr Corps renamed itself the Badr

  Organization, and many of its operatives joined the newly-formed Iraqi security forces.

         761.    Published reports indicate that thousands of members of the Badr Organization

  remained on the IRGC–QF payroll after 2004.

         762.    Several senior Badr Corps operatives later emerged as key conduits for funneling

  weapons to IRGC proxies in Iraq from 2004 through 2011, including the previously mentioned

  Abu Mustafa al‐Sheibani, a key smuggler of deadly Iranian IEDs, and Jamal Ja’far Muhammad,

  a/k/a Abu Mahdi al-Muhandis (a/k/a “The Engineer”), who later led Kata’ib Hezbollah (discussed



                                                 160
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 166 of 230 PageID #: 166



  further below).

         763.       The IRGC–QF’s Ramazan Corps, led by General Abdul Reza Shahlai, was in

  charge of supporting Hezbollah-trained terror cells in Iraq and remains the largest Qods Force

  command outside of Iran. It coordinated, armed and directed the Badr Organization.

         764.       Although the Badr Organization evolved into a major political organization with

  seats in the new Iraqi parliament through its political wing SCIRI, it also played a significant role

  in facilitating Special Groups operations in Iraq.

         765.       Several senior Special Groups commanders such as Mr. al-Muhandis are, or were,

  Badr Organization personnel.

         766.       After 2003, Badr inserted hundreds of its Iranian-trained operatives into Iraq’s state

  security organs (notably the Iraqi Ministry of Interior intelligence structure and key special forces

  and Iraqi Army units).

         767.       This infiltration of Iraqi police, intelligence, and military units not only assisted in

  Badr’s efforts to murder former Hussein regime leaders and pursue ethnic cleansing of Sunni

  neighborhoods, but also made it possible for Badr operatives to regularly tip-off Special Groups

  operatives of Coalition Forces’ activities, and provided Badr’s own terror cells with targeting

  guidance.

                    2. ASA’IB AHL AL–HAQ (“AAH” OR THE “LEAGUE OF THE
                       RIGHTEOUS”)

         768.       The Asa’ib Ahl Al–Haq (“AAH” or the “League of the Righteous”) terrorist

  organization was a Special Group that was directed by Hezbollah and funded and armed by the

  IRGC–QF.

         769.       It conducted numerous attacks on Iraqi Security Forces and Coalition Forces,

  particularly on American targets.

                                                      161
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 167 of 230 PageID #: 167



          770.   AAH was originally established by senior JAM commander and later MNF–I

  detainee, Qais al-Khazali.

          771.   Qais Khazali was a pupil of Muqtada al-Sadr’s father and later one of Muqtada al-

  Sadr’s senior deputies. But he also maintained an uneasy rivalry with the younger al-Sadr that

  occasionally devolved into open hostilities.

          772.   Mr. Khazali had accompanied Mr. Sadr to Tehran in 2003, and he maintained

  contact with senior IRGC–QF leadership when he assumed control of Special Groups cells after

  2004.

          773.   According to a report by the U.S. military:

                 In August 2006 MAS (Muqtada al-Sadr) asked [Qais al-Khazali] to lead a
                 delegation to Tehran to discuss the situation in Iraq and Iranian support for
                 JAM (Jaysh al-Mahdi (JAM) Militia subordinate to Muqtada al-Sadr).
                 According to reporting, Ali Khamenei (Sayyid Ali Hosseini Khamenei was
                 then and is still now the Supreme Leader of Iran) met with [Qais al-Khazali]
                 and recruited him to lead a special group known as Asayb Al–Haq, or the
                 K2 network. The K2 network would operate with the knowledge or
                 authorization of MAS. [Qais al-Khazali] agreed. Iran was interested in
                 working with [Qais al-Khazali] because of his influence on MAS. Layth (al-
                 Khazali’s brother, captured with him on 20 March 2007 in Basra, served as
                 the Operations Chief for Asayb Al–Haq) and as a liaison between the secret
                 network formed by Qayis and the Iranians. In his position, Layth travelled
                 frequently between Iraq, Iran and Syria.

          774.   Qais al-Khazali and his brother Layth al-Khazali returned to Iraq, requisitioned the

  most experienced and capable fighters from Mr. Sadr’s JAM terror cells and formed AAH.

          775.   At first, AAH appears to have remained within JAM’s orbit.

          776.   At its inception, AAH was a Hezbollah-directed and IRGC-supplied cluster of

  terror cells that owed fealty to Mr. Sadr. Over time, it became a more cohesive entity that grew

  more independent of Sadr (even ceremonially). This evolution was the product of assessments

  made by senior Hezbollah commanders, including Ali Mussa Daqduq, who had travelled to Iraq



                                                 162
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 168 of 230 PageID #: 168



  at the IRGC–QF’s behest to evaluate the training, organization and effectiveness of the Special

  Groups.

         777.    Hezbollah identified Qais Khazali and Akram Kaabi as among the more capable

  JAM commanders, cultivated them, and ultimately recruited them to serve as direct proxies of the

  IRGC–QF.

         778.    According to an April 2007 MNF–I report, Qais Khazali admitted that AAH

  received direct financing from the IRGC–QF.

         779.    Within months of Qais Khazali’s formation of AAH, he blessed the Hezbollah-

  planned and orchestrated raid on the PJCC in Karbala on January 20, 2007.

         780.    As discussed more fully below, the kidnapping and murder of five American

  soldiers during the operation led to a concerted effort to locate the perpetrators, and it eventually

  resulted in the capture of both Khazali brothers in March 2007.

         781.    Thereafter, despite the capture and detention of the Khazali brothers, AAH

  continued to function as a full-fledged terrorist organization because of the significant funding,

  training and supply of weapons it received from the IRGC, and from the training it received from,

  and close cooperation it maintained with, Hezbollah.

         782.    AAH was able to maintain a high-level offensive tempo from mid-2007 until the

  departure of United States forces from Iraq at the end of 2011, and Qais Khazali emerged from

  U.S. detention to become one of Iraq’s most important political leaders.

         783.    In sum, from 2006 to 2011, AAH operated as the IRGC-QF’s direct terror proxy

  targeting U.S. personnel at the direction of Hezbollah, working in concert with the IRGC–QF.

         784.    Iran harbored elements of its leadership (and their families), trained and supplied

  its operatives, and funded the AAH cells.



                                                  163
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 169 of 230 PageID #: 169



          785.   Iran used Hezbollah to train and direct AAH to commit attacks on Americans in

  Iraq.

          786.   AAH formally split from JAM in 2007 (though it continued to maintain significant

  ties with JAM cells even later).

          787.   Since that time, AAH has conducted countless attacks against U.S. and Iraqi forces,

  targeted kidnappings of Westerners and Iraqis, rocket and mortar attacks on the U.S. Embassy,

  murdered American and British soldiers, and assassinated Iraqi officials.

          788.   At his July 2, 2007 press briefing, Brigadier Gen. Bergner, spokesman for the

  MNF–I, noted the extensive financial support the IRGC-QF provided in developing the Special

  Groups:

                 The Qods Force also supplies the special groups with weapons and funding
                 of 750,000 to 3 million U.S. dollars a month. Without this support, these
                 special groups would be hard pressed to conduct their operations in Iraq
                 […] The Qods Force goal was to develop the Iraqi special groups into a
                 network similar to the Lebanese Hezbollah. Special groups would be unable
                 to conduct their terrorist attacks in Iraq without Iranian-supplied weapons
                 and other support. Like Ali Mussa Daqduq, Qais [Khazali] main contact
                 was [General Shahlai], the deputy commander for Qods Force Department
                 of External Special Operations. Funding and training of the special groups
                 started in 2004.

          789.   As MNF–I investigators would later learn, senior Lebanese Hezbollah commander

  Ali Mussa Daqduq not only provided training to AAH cells and advised them on terrorist

  operations, he also helped plan operations and had final approval over them.

          790.   Mr. Daqduq reported to Yussuf Hashim, the head of Lebanese Hezbollah Special

  Operations, and the latter reported to Hezbollah’s Muhammad Kawtharani and General Shahlai,

  the director of the IRGC–QF External Operations.




                                                 164
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 170 of 230 PageID #: 170



                 3. JAYSH AL MAHDI (“JAM” or the “MAHDI ARMY”) AND THE
                    PROMISED DAY BRIGADES (“PDB”)

          791.   As noted above, Jaysh al-Mahdi (“JAM” or the “Mahdi Army”) was established by

  radical Shi’a cleric Muqtada al-Sadr in June 2003 with the help of Imad Mughniyah and Mustafa

  Badr al-Din, two of Hezbollah’s most senior commanders.

          792.   JAM expanded its territorial control of mixed or predominantly Shi’a

  neighborhoods and displaced or killed the local Sunni population.

          793.   JAM was able to gain initial control in many of the neighborhoods in and around

  Baghdad (such as Sadr City) by offering the Shi’a population protection and social services.

          794.   After Hezbollah and the IRGC–QF began their complete takeover of the Special

  Groups in 2006-2007, JAM receded to a degree.

          795.   In the summer of 2007, Mr. Sadr declared a six-month ceasefire and a ban on

  attacking Coalition Forces. According to a 2007 MNF–I report, during this time, Mr. Sadr was

  receiving approximately $2 million (U.S.) per month from Iran.

          796.   For much of 2007-2008, he was also embroiled in political disputes with rival Shi’a

  parties, and JAM engaged in violent clashes with the Badr Corps in Karbala during a religious

  festival.

          797.   In June 2008, Mr. Sadr announced his intention to disband JAM to focus his

  organization on social, cultural and religious activities, but he soon further proclaimed that he

  would maintain an elite force, the Promised Day Brigades (“PDB”), to carry out attacks against

  Coalition Forces.

          798.   The PDB received funding and weapons from the IRGC and training and direction

  from both Hezbollah and the IRGC–QF and deployed many EFPs against American and Coalition

  Forces in Iraq after July 2008.

                                                 165
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 171 of 230 PageID #: 171



          799.   In August 2009 alone, MNF–I attributed 15 EFP attacks in Baghdad to PDB.

          800.   MNF–I took significant and forceful measures against the PDB, but because of the

  financial, logistical and operational support it received from both Hezbollah and the IRGC–QF,

  PDB was able to survive and continued to menace American forces in Iraq through 2011.

          801.   For example, on June 28, 2011, the PDB issued a statement claiming responsibility

  for ten mortar and Katyusha rocket attacks against U.S. military convoys in which U.S. officials

  confirmed that three U.S. troops were killed.

                 4. KATA’IB HEZBOLLAH (“KH”)

          802.   Kata’ib Hezbollah (“KH”) (Hezbollah Brigades) was active in Iraq from 2007 to

  2011.

          803.   KH was founded by Abu Mahdi al-Muhandis, a member of the Badr Corps and one

  of the IRGC–QF’s senior operatives in Iraq.

          804.   In the 1980s, al-Muhandis was a member of the Iraqi Da’wa Party, in which

  capacity he worked closely with the IRGC–QF and Lebanese Hezbollah.

          805.   KH’s overall operations were run by Karim Ja’far Muhsin al-Ghanimi, described

  by the U.S. Department of the Treasury as “the overall leader of KH, which has used facilities in

  Iran to send weapons to Iraq.” According to the U.S. Government, “Ghanimi has organized KH

  military-related training in Iran from the IRGC–QF and Lebanese Hizballah. Ghanimi has sent

  money provided by the IRGC–QF to KH leaders in Iraq.”

          806.   KH functioned as Iran’s premiere terror proxy in Iraq, and like other Special

  Groups, its operatives received extensive training from the IRGC–QF and Hezbollah, including

  Hezbollah’s TTP for the use of explosives, as well as weapons like the RPG–29, EFP, and the

  deployment of Katyusha rockets for indirect fire attacks on U.S. Forward Operating Bases.



                                                  166
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 172 of 230 PageID #: 172



           807.     According to MNF–I, IRGC–QF provided RPG–29 anti-armor weapons

  exclusively to KH.

           808.     The IRGC–QF also provided Improvised Rocket Assisted Munitions (“IRAMs”)

  almost exclusively to KH.

           809.     IRAMs are “flying IEDs”—explosive devices made from large metal canisters,

  such as propane gas tanks, filled with explosives, scrap metal and ball bearings, propelled into the

  air by rockets.

           810.     IRAMs first appeared in southern Iraq in November 2007.

           811.     Like other IEDs, IRAMs could be triggered remotely by radio control, or set to fire

  by way of a washing-machine timer. But, notwithstanding the fact that IRAMs were constructed

  from commonly-used “household” materials (such as, e.g., propane tanks), proper assembly

  required a high-degree of technical sophistication that KH obtained from Hezbollah and the IRGC–

  QF.

           812.     IRAMs were “purpose-built” for one thing: being lobbed over walls and Hesco32

  barriers at short ranges, preventing interception by C-RAM defense systems33 that were protecting

  Coalition Forces manning bases in Iraq.

           813.     The first known IRAM attack in Iraq occurred at Forward Operating Base Loyalty

  in Baghdad, killing two American soldiers and wounding 16 others.

           814.     A second attack in the Sha’ab neighborhood of Baghdad resulted from an accidental

  explosion of IRAMs likely intended for Combat Outpost Callahan, approximately 800-yards away


  32
           Hesco barriers are a multi-cellular barrier system manufactured from welded zinc-aluminum coated steel
  wire mesh, joined with vertical, helical-coil joints, and lined with a heavy-duty non-woven polypropylene geotextile.
  Once filled with earth, sand, and dirt, the Hesco barriers provide protection against conventional fire attacks.
  33
            Counter Rocket, Artillery, and Mortar, abbreviated “C-RAM” or “Counter-RAM,” is a set of systems used
  to detect and/or destroy incoming artillery, rockets and mortar rounds in the air before they hit their ground targets, or
  simply provide early warning.

                                                            167
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 173 of 230 PageID #: 173



  from where the truck carrying the IRAMs prematurely exploded, killing 18 civilians and wounding

  an additional 29 people.

         815.     IRAM attacks were particularly dangerous to U.S. troops, and had the potential to

  kill dozens in a single attack. Once launched, an incoming IRAM could not be stopped.

         816.     A soldier spotting the approach of a suspected IRAM-bearing vehicle could have

  as little as “two seconds to decide whether the person emerging from it ha[d] just set it for firing

  or [was] simply an innocent driver getting out to change a tire.”34

         817.     The IRAM could be launched from either a frame resting on the ground or mounted

  on the bed of a truck and was designed to cause catastrophic damage and inflict mass casualties.

         818.     IRAMs became a signature weapon of KH.

         819.     KH operated mainly in Shi’a areas of Baghdad, such as Sadr City, and throughout

  southeastern Iraq conducting, first, rocket-propelled grenade (RPG) attacks; second, 107mm and

  240mm rocket attacks; third, IRAM attacks; and, fourth, EFP attacks on U.S. and Coalition Forces.

         820.     KH was also supplied by Iran with their production model of the RPG–29 anti-

  armor shoulder fired weapon that was first used against U.S. Forces during operations in Sadr City,

  Baghdad.

         821.     On June 24, 2009, the United States designated KH a Foreign Terrorist

  Organization.

         822.     The State Department’s notice of KH’s FTO designation stated that:

                  [KH] has been responsible for numerous violent terrorist attacks since 2007,
                  including improvised explosive device bombings, rocket propelled grenade
                  attacks, and sniper operations. Kata’ib Hezbollah [sic] also targeted the
                  International Zone in Baghdad in a November 29, 2008 rocket attack that
                  killed two UN workers. In addition, KH has threatened the lives of Iraqi
                  politicians and civilians that support the legitimate political process in Iraq.


  34
         Robert Burns, Lob Bombs’ Biggest Worry for U.S. in Baghdad (Associated Press, July 12, 2008).

                                                      168
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 174 of 230 PageID #: 174




          823.    KH was also simultaneously designated as an SDGT, because it was “responsible

  for numerous terrorist acts against Iraqi, U.S., and other targets in Iraq since 2007.”

          824.    The U.S. Department of the Treasury also designated KH pursuant to E.O. 13438.

          825.    The U.S. Department of the Treasury 2009 press release announcing KH’s

  designation explained that KH had “committed, directed, supported, or posed a significant risk of

  committing acts of violence against Coalition and Iraqi Security Forces….”

          826.    The press release also quoted then-Under Secretary for Terrorism and Financial

  Intelligence Stuart Levey as stating “[t]hese designations play a critical role in our efforts to protect

  Coalition troops, Iraqi security forces, and civilians from those who use violence against innocents

  to intimidate and to undermine a free and prosperous Iraq.”

          827.    The U.S. Department of the Treasury press release also stated: “[f]urther, the

  IRGC–Qods Force provides lethal support to Kata’ib Hizballah and other Iraqi Shia militia groups

  who target and kill Coalition and Iraqi Security Forces.”

          828.    The 2009 press release further reported that:

                  Between March 2007 and June 2008, Baghdad-based Kata’ib Hizballah cell
                  members participated in multiple rocket-propelled grenade (RPG) and
                  improvised rocket-assisted mortar (IRAM) attacks against U.S. forces.
                  These attacks included a May 13, 2008 RPG–29 attack on a U.S. tank
                  located in Sha’ab, Iraq, and a February 19, 2008 IRAM attack on a U.S.
                  base near Rustamiya, Iraq. A February 19, 2008 rocket attack in the
                  Rustamiya area resulted in one U.S. civilian killed and injuries to U.S.
                  civilian and Coalition Forces personnel.

                  As of 2008, Kata’ib Hizballah was funded by the IRGC–Qods Force and
                  received weapons training and support from Lebanon-based Hizballah. In
                  one instance, Hizballah provided training—to include building and planting
                  IEDs and training in coordinating small and medium arms attacks, sniper
                  attacks, mortar attacks, and rocket attacks—to Kata’ib Hizballah members
                  in Iran.




                                                    169
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 175 of 230 PageID #: 175



                 Recordings made by Kata’ib Hizballah for release to the public as
                 propaganda videos further demonstrate that Kata’ib Hizballah conducted
                 attacks against Coalition Forces. In mid-August 2008, Coalition Forces
                 seized four hard drives from a storage facility associated with a Kata’ib
                 Hizballah media facilitator. The four hard drives included approximately
                 1,200 videos showing Kata’ib Hizballah’s sophisticated planning and attack
                 tactics, techniques, and procedures, and Kata’ib Hizballah’s use of the most
                 lethal weapons—including RPG–29s, IRAMs, and EFPs—against
                 Coalition Forces in Iraq.

                 One of the hard drives contained 35 attack videos edited with the Kata’ib
                 Hizballah logo in the top right corner. Additionally, between February and
                 September 2008, Al-Manar in Beirut, Lebanon, broadcast several videos
                 showing Kata’ib Hizballah conducting multiple attacks against Coalition
                 Forces in Iraq.

                 Immediately preceding the Government of Iraq’s approval of the United
                 States-Iraq security agreement in late November 2008, Kata’ib Hizballah
                 posted a statement that the group would continue fighting Coalition Forces
                 and threatened to conduct attacks against the Government of Iraq if it signed
                 the security agreement with the United States.

          829.   In 2008, the U.S. Department of Defense described the linkages it found between

  KH, Iran and multiple terrorist attacks against Coalition Forces in Iraq—including KH’s use of

  EFPs:

                 [A]lso known as Hezbollah Brigades, is a terrorist group believed to receive
                 funding, training, logistics and material support from Iran to attack Iraqi and
                 coalition forces using what the military calls ‘explosively formed
                 penetrators’— roadside bombs designed to pierce armor-hulled vehicles—
                 and other weapons such as rocket-assisted mortars.

          830.   As noted above—and as stated by the U.S. Department of the Treasury in its July

  2009 press release—throughout 2008, Al-Manar, Hezbollah’s official television outlet in Lebanon

  (and itself a designated SDGT since May 2006), played numerous videos of KH launching rocket

  and IED attacks against U.S. troops.

          831.   In this manner, Hezbollah helped publicize KH’s activities and wage psychological

  warfare against the United States.


                                                  170
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 176 of 230 PageID #: 176



        832.   The U.S. Department of the Treasury designated KH’s founder, Abu Mahdi al-

  Muhandis, an SDGT in July 2009 and announced the designation in the same press release

  announcing KH’s designation.

        833.   The U.S. Department of the Treasury’s press release noted:

               As of early 2007, al-Muhandis formed a Shia militia group employing
               instructors from Hizballah to prepare this group and certain Jaysh al-Mahdi
               (JAM) Special Groups for attacks against Coalition Forces. The groups
               received training in guerilla warfare, handling bombs and explosives, and
               employing weapons--to include missiles, mortars, and sniper rifles. In
               another instance as of September 2007, al-Muhandis led networks that
               moved ammunition and weapons--to include explosively formed
               penetrators (EFPs)—from Iran to Iraq, distributing them to certain JAM
               militias to target Coalition Forces. As of mid-February 2007, al-Muhandis
               also ran a weapons smuggling network that moved sniper rifles through the
               Iran-Iraq border to Shia militias that targeted Coalition Forces.

               Al-Muhandis also provided logistical support for attacks against Iraqi
               Security Forces and Coalition Forces conducted by JAM Special Groups
               and certain Shia militias. In one instance, in April 2008, al-Muhandis
               facilitated the entry of trucks—containing mortars, Katyusha rockets, EFPs,
               and other explosive devices—from Iran to Iraq that were then delivered to
               JAM Special Groups in Sadr City, Baghdad. Additionally, al-Muhandis
               organized numerous weapons shipments to supply JAM Special Groups
               who were fighting Iraqi Security Forces in the Basrah and Maysan
               provinces during late March-early April 2008.

               In addition to facilitating weapons shipments to JAM Special Groups and
               certain Shia militias, al-Muhandis facilitated the movement and training of
               Iraq-based Shia militia members to prepare them to attack Coalition Forces.
               In one instance in November 2007, al-Muhandis sent JAM Special Groups
               members to Iran to undergo a training course in using sniper rifles. Upon
               completion of the training course, the JAM Special Groups members had
               planned to return to Iraq and carry out special operations against Coalition
               Forces. Additionally, in early March 2007, al-Muhandis sent certain Shia
               militia members to Iran for training in guerilla warfare, light arms,
               marksmanship, improvised explosive devices (IED) and anti-aircraft
               missiles to increase the combat ability of the militias to fight Coalition
               Forces.

               In addition to the reasons for which he is being designated today, al-
               Muhandis participated in the bombing of Western embassies in Kuwait and
               the attempted assassination of the Emir of Kuwait in the early 1980s. Al-

                                               171
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 177 of 230 PageID #: 177



                   Muhandis was subsequently convicted in absentia by the Kuwaiti
                   government for his role in the bombing and attempted assassination.
                   (Emphasis added.)

            834.   In a July 2010 press briefing, the then-MNF–I commander, U.S. Army General Ray

  Odierno, identified KH as the group behind increased threats to U.S. bases in Iraq.

            835.   General Odierno confirmed that KH operatives had gone to Iran for special training

  and then returned to Iraq.

            836.   General Odierno stated, “[T]hey are clearly connected to Iranian IRGC [Iranian

  Revolutionary Guard Corps].”

  VI.       DEFENDANTS ARE DEPENDENT ON UNITED STATES CORRESPONDENT
            BANK ACCOUNTS AND U.S. DOLLAR CLEARING, INCLUDING DOLLAR
            CLEARING FOR HEZBOLLAH

            837.   As of the end of 2011, the Lebanese banking sector included 69 active commercial

  banks and two specialized medium- and long-term credit banks.

            838.   According to the Central Bank of Lebanon (a/k/a Banque du Liban), Lebanon’s

  banking system is well-regulated, exhibits good financial sector soundness indicators, and has

  good ratings relative to peers. It is an attractive destination for domestic and expatriate deposits

  because bank failures have never caused depositors to lose money (the Central Bank of Lebanon

  has chosen to deal with troubled monetary institutions largely through mergers).

            839.   In reality, Lebanon is in many respects a failed state, dominated if not wholly

  controlled by Hezbollah, the world’s most powerful terrorist organization, which plays a decisive

  role in its political and security arrangements and a significant role in its economy.

            840.   Notwithstanding that reality, both Lebanon and Hezbollah are inextricably tied to

  the United States, including its payment system, stable currency, and robust financial services

  sector.



                                                  172
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 178 of 230 PageID #: 178



         841.    In 2006, almost 75 percent of Lebanese bank deposits (i.e., $45 billion (U.S.)) were

  in U.S. dollars.

         842.    In 2018, approximately 67 percent of Lebanese bank deposits (i.e., around $120

  billion (U.S.)) were in U.S. dollars.

         843.    As explained further below, Lebanon’s banking system, including Hezbollah’s

  financing machinery, depends substantially on Lebanon’s ability to access U.S. dollars and clear

  them in New York.

         844.    Lebanon maintains a consistent current account deficit, and its credit rating is

  relatively weak.

         845.    Lebanon is a predominantly importing country characterized by large trade deficits,

  generally offset by capital account inflows, domestic income earnings, and a large volume of cross-

  border remittances.

         846.    The U.S. Department of the Treasury has characterized the dynamics of the

  Lebanese banking system as follows:

                 a steady flow of diaspora deposits in recent years have helped the Lebanese
                 banking system to maintain relatively robust lending, improve asset quality,
                 and maintain adequate liquidity and capitalization positions. However,
                 banks remain highly exposed to the heavily indebted sovereign, carry
                 significant currency risk on their balance sheets, and operate in a volatile
                 political security environment…. Of particular relevance is the possibility
                 that a portion of the substantial flow of remittances from the Lebanese
                 diaspora, estimated at $7 billion—21% of GDP—in 2009, according to the
                 World Bank, could be associated with underground finance and Trade-
                 Based Money Laundering (“TBML”) activities. Laundered criminal
                 proceeds come primarily from Lebanese criminal activity and organized
                 crime.

         847.    To service its debt with minimal exportable production of its own, the Lebanese

  government runs on debt on a scale that places it as the third most indebted economy in the world.




                                                 173
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 179 of 230 PageID #: 179



           848.      For example, Lebanon’s trade balance recorded deficits of approximately $7.9

  billion (U.S.) in 2007, $11.1 billion (U.S.) in 2008, $11.2 billion (U.S.) in 2009, $12.3 billion

  (U.S.) in 2010, and $12.8 billion (U.S.) in 2011.

           849.      In 2010, for example, Moody’s rated Lebanon’s government debt on the same level

  as Senegal and Vietnam. Standard and Poor’s and Fitch ranked Vietnam higher.

           850.      In 2011, Lebanon’s government debt service represented approximately 42.9

  percent of total expenditures and 34.3 percent of total revenues.

           851.      Compared to other countries, Lebanon has a high net outstanding public debt to

  gross domestic product (“GDP”) ratio, reaching 119 percent by the end of 2011.

           852.      To finance its massive debt, Lebanon chose to link its economy to the U.S. dollar,

  running a massive proportion of its economy through correspondent accounts with U.S. financial

  institutions, largely in New York.

           853.      Specifically, the Lebanese economy is dependent on the following inter-related

  policies:

                        For two decades the Lebanese pound has been pegged to the U.S. dollar
                         at a fixed rate sometimes called a “currency peg.”35

                        To keep the public sector afloat, two thirds of the Lebanese banking
                         sectors’ balance sheets consist of loans to the Lebanese Central Bank
                         and the Lebanese government.36


  35
           Since 1992, the Central Bank of Lebanon exchange rate policy has been to anchor the Lebanese pound to the
  U.S. dollar, utilizing both its hard currency (i.e. U.S. dollar) reserves and an aggressive interest rate policy to keep its
  domestic currency stable and avoid capital flight. Since 1999, the Central Bank of Lebanon has maintained its
  monetary policy of pegging the value of the Lebanese pound to the U.S. dollar at a fixed rate of 1,507.5 Lebanese
  pounds per $1.00 USD.
  36
           In 1997, according to data from the Federal Reserve Bank of St. Louis (“FRB–St. Louis”), a large number of
  Lebanese commercial banks began subscribing to Lebanon’s Eurobond issues (continuing to do so for over 20 years).
  A “Eurobond” is an international bond that is denominated in a currency not native to the country – i.e. in this case
  bonds issued in U.S. dollars not Lebanese pounds. Between 2004 and 2011, Lebanon issued Eurobonds under the
  Note Program in an aggregate principal amount in excess of $22 billion (U.S.). Banks in Lebanon provide the bulk of
  both private sector and government financing, holding more than 50 percent of total sovereign debt.

                                                             174
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 180 of 230 PageID #: 180



                    The Lebanese Central Bank maintains high interest rates that keep
                     money flowing into banks.

                    With economic growth slowing and traditional sources of foreign
                     exchange, such as tourism, real estate and foreign investment having
                     proven insufficient, Lebanon heavily relies on the billions of U.S.
                     dollars expatriate Lebanese deposit into its local banks.

         854.    With its currency tied to the U.S. dollar and its dependence on infusions of U.S.

  dollars in hard currency from expatriate Lebanese, the entire structure of the Lebanese financial

  system is dependent on Lebanese commercial banks maintaining access to U.S. dollar-clearing

  capabilities through the maintenance of correspondent accounts with U.S. financial institutions.

         855.    Therefore, the Lebanese banks have chosen to maintain correspondent banking

  relationships with U.S. financial institutions in New York.

         856.    The fact that Lebanon has voluntarily waived its sovereign immunity defense as to

  any disputes relating to the government Notes it issues, accepts New York law as the governing

  law, and submits to jurisdiction in U.S. courts, highlights the fact that the entire Lebanese banking

  sector is dependent on access to U.S. dollars through networks of correspondent accounts.

         857.    The willingness of Lebanon’s banks, including Defendants, to finance the

  government is to a large degree explained by the fact that over half of these banks’ assets are

  invested in Lebanon’s sovereign debt (issued by either the Ministry of Finance or the Central Bank

  of Lebanon).

         858.    The circularity and mutual dependence that this level of investment and re-

  investment in the sovereign creates is a high-risk strategy for the Central Bank of Lebanon and the

  commercial banks because it relies on an ever-increasing level of domestic and expatriate deposits,

  mostly in U.S. dollars.




                                                  175
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 181 of 230 PageID #: 181



           859.   Ultimately, the ability of Lebanon’s banks to continue financing the government

  rests on the steady growth of the banks’ respective hard currency deposit base, fueled by U.S.

  dollar-denominated remittances and transfers from the Lebanese diaspora in general, and

  Hezbollah in particular.

           860.   For instance, Lebanon’s substantial influx of remittances from expatriates has been

  estimated by the World Bank at approximately $7.6 billion (U.S.) annually over the last four years.

           861.   This includes enormous amounts of U.S. dollars that flow from drug-trafficking,

  arms dealing, contracts obtained by Hezbollah operatives from friendly African governments and

  even ordinary (i.e., otherwise legal) trade conducted by Hezbollah’s world-wide enterprises.

           862.   It also includes massive amounts of Iranian financial support (most of it in U.S.

  dollars, the currency needed by Lebanon and earned by Iran in selling oil) that is laundered through

  Hezbollah and Iranian organizations based in Lebanon, and Hezbollah’s commercial network and

  Iran’s sanctions evasions network globally that is then routed through Lebanese entities and banks.

           863.   Not only are Defendants herein aware of this, they depend on these U.S. dollars

  deposits from Hezbollah to flow from South America, Africa and elsewhere through the United

  States and into the balance sheets of the banks that in turn underwrite the Lebanese government’s

  enormous and otherwise unsustainable debt structure.

           864.   Thus, deposit accounts in Lebanese banks that receive U.S. dollars from Hezbollah

  are primarily U.S. dollar-denominated (Eurodollar) accounts.

           865.   Lebanon is formally a member of the Middle East and North Africa Financial

  Action Task Force, an intergovernmental regional body similar to the global Financial Action Task

  Force.




                                                  176
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 182 of 230 PageID #: 182



         866.     Lebanon’s Financial Intelligence Unit (“FIU”) is the Special Investigation

  Commission (“SIC–Beirut”), a nominally independent legal entity empowered to investigate

  suspicious financial transactions and freeze assets.

         867.     However, according to the U.S. State Department’s Bureau for International

  Narcotics and Law Enforcement Affairs, Lebanon faces significant money laundering and

  terrorism financing challenges by Hezbollah, the IRGC–QF, and other malign actors.

         868.     This is inevitable in light of Hezbollah’s preeminent role in the Lebanese

  government and its complementary position as an armed faction with capabilities far superior to

  the hapless Lebanese army (which it also dominates).

         869.     Thus, there are no meaningful controls on Hezbollah’s access to and use of the

  Lebanese banking system.

         870.     In Lebanon, checks are the predominant payment instrument in use among non-

  banks, for both high-value and low-value payments.

         871.     Checks denominated in U.S. dollars account for over 95 percent of foreign currency

  checks, reflecting the importance of the U.S. dollar in Lebanese economic and financial

  transactions.

         872.     Payment transactions are settled primarily by the Central Bank of Lebanon over the

  accounts kept with it by members of the banking and financial sectors, including Defendants.

         873.     The Central Bank of Lebanon effects final settlement between accounts in its books

  for members of the Lebanese clearing system, which includes all Defendants herein.

         874.     Lebanese commercial banks, including Defendants, must ensure that the balances

  on their accounts at the Central Bank of Lebanon are sufficient at the end of each day to allow

  transfer orders to be executed and to maintain reserve requirements.



                                                  177
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 183 of 230 PageID #: 183



          875.   At the end of each day, remaining amounts from U.S. dollar-denominated

  transactions are settled through the Central Bank of Lebanon’s correspondent accounts in New

  York.

          876.   The entire structure of the Lebanese financial system is dependent on the Lebanese

  commercial banks, including Defendants, being able to maintain access to the Eurodollar market

  and direct or indirect correspondent accounts with banks in New York for clearing and settling

  U.S. dollar-denominated electronic funds transfers.

          877.   Thus, Defendants and other Lebanese commercial banks are – of economic and

  political necessity – tied to and dependent on Hezbollah and the influx of U.S. dollars in cash and

  New York-based dollar clearing it provides to keep the precarious Lebanese banking system afloat.

  VII.    DEFENDANTS’ MATERIAL SUPPORT TO HEZBOLLAH

          A. SOCIETE GENERALE DE BANQUE AU LIBAN, SAL

                 1. SGBL ACQUIRED LCB

          878.   LCB was a commercial bank based in Beirut, Lebanon that maintained a network

  of 35 branches in Lebanon and a representative office in Montreal, Canada.

          879.   In 2011, the bank was eighth largest among Lebanese banks in assets.

          880.   LCB was the majority shareholder of Prime Bank Limited, a private commercial

  bank and LCB subsidiary located in Serrekunda, The Gambia. LCB owned 51 percent of Prime

  Bank while the remaining shares were held by local and Lebanese partners.

          881.   In February 2011, after the public disclosures by the United States Government

  revealed that LCB was a central actor in BAC’s money laundering network for Hezbollah, the

  dangers posed to the entire Lebanese banking sector became immediately apparent.




                                                 178
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 184 of 230 PageID #: 184



         882.    While LCB presented a clear and egregious case, including being found by the U.S.

  Government to have laundered enormous sums for Hezbollah through the Ellissa Money Exchange

  and others, it was by no means alone among Lebanese commercial banks in providing substantial

  assistance to Hezbollah. To cite just one, Defendant BLOM BANK also maintained accounts for

  Ellissa Exchange.

         883.    From the perspective of Lebanon’s Central Bank and the country’s largest

  commercial banks, it was critical that LCB’s conduct be seen as aberrational and all legal issues

  with the United States resolved immediately.

                 2. SGLB ACQUIRED LCB’S LIABILITIES

         884.    Within months, pursuant to an agreement dated June 22, 2011 (the “Sale and

  Purchase Agreement”) between LCB and SGBL, SGBL agreed to acquire substantially all of

  LCB’s assets and liabilities, in exchange for the payment of a purchase price of $580 million

  (U.S.), subject to the final review and approval of the Central Bank of Lebanon – which had every

  incentive to quickly consummate this banking marriage.

         885.    A copy of the “Sale and Purchase Agreement” is attached hereto as Exhibit 1.

         886.    Section 2.3 of the “Sale and Purchase Agreement” stated:

                 The Assumed Liabilities consist inter alia of any and all of the Seller’s
                 liabilities and/or obligations and/or debts of any kind, character or
                 description, absolute or contingent, accrued or unaccrued, disputed or
                 undisputed, liquidated or unliquidated, secured or unsecured, joint or
                 several, due or to become due, vested or unvested, determined,
                 determinable or otherwise, to the extent they relate to the Seller’s
                 Business, all as at the Completion Date.

         887.    On September 7, 2011, the Central Council of the Central Bank of Lebanon granted

  its final approval of the acquisition by SGBL of the assets and liabilities of LCB.




                                                  179
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 185 of 230 PageID #: 185



         888.    LCB was immediately placed under liquidation and asked that its banking license

  be revoked, which request was promptly consented to by the Central Bank of Lebanon.

         889.    DOJ and the U.S. Department of the Treasury then let SGBL pay a civil fine and

  quietly resolve the matter.

         890.    The result was a solid victory for all concerned parties. DOJ and the U.S.

  Department of the Treasury received credit for striking a powerful symbolic blow against

  Hezbollah’s narcotics trafficking networks; the Central Bank of Lebanon contained the crisis that

  threatened to implicate nearly the entire Lebanese banking system in Hezbollah’s financing; the

  Lebanese banking sector was freed to continue its highly lucrative financial services for Hezbollah;

  and Hezbollah itself was freed to continue and even more aggressively pursue its financial

  activities, content in the knowledge that the United States Government is, at most, prepared to

  inconvenience it slightly.

                     a. LCB KNOWINGLY PROVIDED MATERIAL SUPPORT TO
                        HEZBOLLAH’S MARTYR FOUNDATION THROUGH ITS
                        CORRESPONDENT BANK ACCOUNTS IN THE UNITED STATES

         891.    From at least 2004 through at least July 2006, Hezbollah continuously maintained

  bank accounts at various LCB branches in Lebanon, for the Martyr Foundation-Lebanon.

         892.    As described above, the Martyr Foundation-Lebanon is an integral part of

  Hezbollah and constitutes a key part of Hezbollah’s financial arm.

         893.    According to the DOJ, since 2003, LCB exempted the Martyr Foundation from

  signing cash transaction slips (discussed below) disclosing the source of funds for transactions up

  to $100,000 U.S. dollars per day at its Airport Road branch in Beirut, on the grounds that Martyr

  Foundation is nominally a “charity.”

         894.    The practical result was to allow Hezbollah to receive enormous amounts of cash


                                                  180
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 186 of 230 PageID #: 186



  deposited at its LCB accounts without creating a traceable record.

         895.    From 2004 through at least July 2006, LCB facilitated dozens of dollar-

  denominated wire transfers totaling several million dollars on behalf of the Martyr Foundation-

  Lebanon through the U.S. correspondent account it maintained with AMEX-NEW YORK (since

  acquired by Standard Chartered Bank in 2008).

                    b. LCB PROVIDED             MATERIAL        SUPPORT      TO     ABDALLAH
                       SAFIEDDINE

         896.    On February 10, 2011, FinCEN reported that “LCB managers are linked to

  Hezbollah officials outside Lebanon. For example, Hezbollah’s Tehran-based envoy Abdallah

  Safieddine is involved in Iranian officials’ access to LCB and key LCB managers, who provide

  them banking services.”

         897.    As described above, Abdallah Safieddine is the brother of senior Hezbollah leader

  Hashem Safieddine. Hashem Safieddine is the head of Hezbollah’s Executive Assembly and one

  of seven elected members of Hezbollah’s ruling Shura Council.

         898.    Between 2009 and 2010, Abdallah Safieddine and Muhammad Bazzi, discussed

  below, worked with the Central Bank of Iran to expand banking access between Iran and Lebanon.

         899.    Abdallah Safieddine, who was designated as an SDGT on May 17, 2018, is

  Hezbollah’s representative to Iran and acts as a conduit between Hezbollah and the IRGC.

         900.    He is also the cousin of Hezbollah’s leader, Hassan Nasrallah, who was first

  designated as an SDT on January 23, 1995.

                    c. LCB PROVIDED MATERIAL SUPPORT TO HEZBOLLAH’S OWN
                       FINANCE UNIT

         901.    LCB maintained banking relationships with Bayt al-Mal and Yousser Company for

  Finance and Investment (“Yousser”), which are key parts of Hezbollah’s financing operations.



                                                 181
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 187 of 230 PageID #: 187



         902.    On September 7, 2006, the U.S. Department of the Treasury designated Bayt al-

  Mal and Yousser SDGTs, announcing that it was “target[ing] Hizballah’s Bank.”

         903.    The U.S. Department of the Treasury found that Bayt al-Mal and Yousser “function

  as Hizbullah’s unofficial treasury, holding and investing its assets and serving as intermediaries

  between the terrorist groups and mainstream banks.”

         904.    The U.S. Department of the Treasury further found that “Bayt al-Mal is a

  Hezbollah-controlled organization that performs financial services for the terrorist organization.

  Bayt al-Mal operates under the direct supervision of Hezbollah Secretary General Hassan

  Nasrallah. As Hizballah’s main financial body, Bayt al-Mal serves as a bank, creditor, and

  investment arm for Hezbollah.” The central headquarters of Bayt al-Mal was located in Beirut’s

  southern suburbs.

         905.    According to the U.S. Department of the Treasury, “Bayt al-Mal utilizes the

  Yousser Company for Finance and Investment to secure loans and finance business deals for

  Hizballah companies.”

         906.    The head of Bayt al-Mal, Hussein al-Shami, was also a director of Yousser.

         907.    The U.S. Department of the Treasury described Mr. Al-Shami as “a senior

  Hezbollah leader who has served as a member of Hezbollah’s Shura Council [i.e., the council runs

  Hezbollah] and as the head of several Hezbollah-controlled organizations, including the Islamic

  Resistance Support Organization. Mr. Shami is also responsible for foreign donations to Hezbollah

  fundraising organizations.”

         908.    LCB maintained banking relationships with Bayt al-Mal and Yousser, managed out

  of LCB’s Airport Road branch.




                                                 182
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 188 of 230 PageID #: 188



                     d. LCB MAINTAINED ACCOUNTS FOR VARIOUS HEZBOLLAH
                        CONTROLLED ENTITIES

         909.    LCB also maintained a banking relationship with Farah Company, a subsidiary of

  Yousser, with the relationship managed out of LCB’S Airport Road branch.

         910.    LCB also maintained a banking relationship with Lebanese Arab Company for

  Touristic Services SARL, which was managed out of the Airport Road branch. As discussed above,

  this company was owned by the Al-Mabarrat Charitable Society and four individuals: Muhammad

  Baqir al-Sayyid Abd al-Ra’uf Fadlallah; Jamal Ali Makke; Ali al-Sayyid Muhammad Hussein

  Fadlallah; and Hamzah Safieddine.

         911.    The Al-Mabarrat Charitable Society, described above, is a Hezbollah-controlled

  organization based in Lebanon.

         912.    Muhammad Hussein Fadlallah was the founder of Al-Mabarrat Charitable Society

  and, as noted above, also Hezbollah’s spiritual leader, up to his death in April 2010.

         913.    Ali al-Sayyid Muhammad Hussein Fadlallah is Muhammad Hussein Fadlallah’s

  son.

         914.    Hamzah Safieddine, as described further above, is the brother of two of Hezbollah’s

  most powerful leaders, Hashem and Abdallah Safieddine.

         915.    LCB maintained a banking relationship with Rayan (Offshore) LLC, which was

  owned by, inter alia, Nawaf Moussaoui (a Hezbollah public spokesperson and Member of the

  Lebanese Parliament), and Colonel Rida el-Moussaoui (the brother-in-law of Muhammad

  Hamdoun, LCB Executive Board Member and Deputy general manager).

         916.    LCB also maintained a banking relationship with Matrix (Offshore) SAL, a

  company controlled by Qassem Mohammad Ajami, a Hezbollah field commander who was killed

  in July 2017, and Muhammad Ali Izz-al-Din.

                                                  183
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 189 of 230 PageID #: 189



         917.      Ajami and Izz-al-Din were business associates of Tajco SARL, which is described

  further above.

         918.      LCB maintained a banking relationship with the Hassan Ayash Exchange; the

  exchange and its principals held accounts through LCB’s branch in Verdun, Beirut.

         919.      The Hassan Ayash Exchange (SDNT), also described above, was owned and

  controlled by Mahmoud Hassan Ayash (SDNT) and his son, Hassan Mahmoud Ayash (SDNT).

  Hassan Ayash has stated that he has family ties to Hezbollah, including its leader, Hassan

  Nasrallah. Hassan Ayash has stated that his connections to important people in Lebanon help him

  provide services for clients of his exchange.

         920.      LCB also maintained a banking relationship with Ellissa Exchange (SDNT).37 The

  exchange and its principals held accounts through LCB’s branch in Verdun, Beirut.

         921.      Ellissa Exchange was owned and controlled by Jamal Mohamad Kharrubi (SDNT)

  and Ali Muhammad Kharrubi (SDNT), “a self-proclaimed supporter of Hezbollah.”

         922.      The U.S. Government found that both the Elissa and the Hassan Ayash Exchanges

  facilitated bulk cash transfers and laundered money for Ayman Joumaa’s narcoterrorism network,

  discussed above. The exchanges originated wire transfers to the United States, using LCB and

  LCB’s New York-based correspondent banks, to fund the purchase of used cars.

         923.      The wire transfers and car purchases were part of the money laundering scheme run

  through LCB and intended to disguise and conceal the source, nature, ownership and control of

  proceeds of narcotics trafficking for the benefit of Hezbollah.




  37
         Defendant BLOM BANK maintains accounts for Ellisa Exchange.

                                                  184
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 190 of 230 PageID #: 190



                     e. LCB DISREGARDED ANTI-MONEY LAUNDERING RULES FOR
                        INDIVIDUALS  AND    ENTITIES  ASSOCIATED  WITH
                        HEZBOLLAH

         924.    During the relevant time period, LCB had a policy requiring cash transaction slips

  (“CTS”) for all cash transactions greater than $10,000 (U.S.). CTSs required disclosure of the

  source of funds deposited and were filed with the Central Bank of Lebanon.

         925.    LCB’s policy requiring CTSs accorded with the “Regulations on the Control of

  Financial and Banking Operations for Fighting Money Laundering,” Basic Decision No. 7818 of

  the Banque du Liban (the Lebanese Central Bank), issued on May 16, 2001 (the “Regulations”).

         926.    The Regulations contained “Know Your Customer” provisions whereby banks,

  including LCB, were required to “check the identity” of their clients.

         927.    The Regulations also contained provisions whereby banks, including LCB, were

  required in some circumstances to enquire about the source and destination of funds, the object of

  the operation, and the identities of both the beneficiary and the economic right owner of funds.

  Additionally, the Regulations required banks, including LCB, to give special attention to indicators

  of money laundering.

         928.    In or around September 2003, Ahmad Safa, LCB’s Associate General Manager for

  Branches and Operations, granted exceptions to certain LCB clients from LCB’s policy of

  requiring CTSs for cash transactions greater than $10,000 (U.S.).

         929.    The clients granted exceptions by Mr. Safa included individuals and entities (which

  are described in greater detail above) related to Hezbollah:

                    Yousser Company (SDGT) was exempted from signing CTSs for cash
                     transactions up to $50,000 (U.S.) per week at the Nabatieh branch and
                     up to $60,000 (U.S.) per day at the Airport Road branch.

                    Farah Company for Tourism (Farah Travels Company SAL, owned by
                     Adham Tabaja and Issam Saad (SDGTs) among others) was exempted

                                                  185
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 191 of 230 PageID #: 191



                     from signing CTSs for cash transactions up to 50 million Lebanese
                     pounds per week at the Nabatieh branch, roughly equivalent to $33,000
                     (U.S.) in 2003 dollars.

                    Hussein al-Shami (SDGT), using the name Hussein Ali Muhammad
                     Chami, was exempted from signing CTSs for cash transactions up to
                     $30,000 (U.S.) per week at the Nabatieh branch.

                    Wahid Mahmoud Sbeity, another owner of the Yousser Company, was
                     exempted from signing CTSs for cash transactions up to $30,000 (U.S.)
                     per week at the Nabatieh branch.

                    Al-Shami and two other directors of Yousser Company were exempted
                     from signing CTSs for cash transactions up to $200,000 (U.S.) per day
                     and 200 million Lebanese pounds ($132,000 (U.S.) in 2003 dollars) per
                     day at the Airport Road branch.

                    Al-Mabarrat Charitable Society was exempted from signing CTSs for
                     cash transactions up to $55,000 (U.S.) per day at the Airport Road
                     branch.

                    Lebanese Arab Touristic Company, owned by Al-Mabarrat Charitable
                     Society, was exempted from signing CTSs for cash transactions up to
                     $22,000 (U.S.) per day at the Airport Road branch.

                    Al-Ittam (founded by Al-Mabarrat Charitable Society) was exempted
                     from signing CTSs for cash transactions up to $50,000 (U.S.) per day at
                     the Airport Road branch.

         930.    The exemptions discussed in the preceding paragraph essentially allowed

  Hezbollah to transfer millions of U.S. dollars, convert those dollars to cash, and use them without

  being traceable.

         931.    In addition to enabling Hezbollah operatives to make large cash deposits without

  documentation, Ahmad Safa also disregarded internal LCB reports that raised concerns about lack

  of documentation relating to Ellissa Exchange.

         932.    LCB was required to perform customer due diligence in accordance with

  regulations set forth by Lebanon’s Central Bank to comply with anti-money laundering laws.




                                                   186
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 192 of 230 PageID #: 192



         933.    A 2006 LCB customer due diligence report noted that Ellissa Exchange and its

  principals were implicated in smuggling cash out of Africa through several channels, including

  cash smuggling on flights from Ghana to Beirut.

         934.    The report further noted that LCB had limited “Know Your Customer” files for

  these clients and that another Lebanese commercial bank had closed its accounts with Ellissa

  Exchange. The report described large cash deposits into accounts of the exchange’s owners,

  transactions inconsistent with the nature and purpose of the accounts, and the exchange’s failures

  to supply information about the nature and purpose of transactions.

                     f. LCB PARTICIPATED IN A MAJOR MONEY LAUNDERING
                        SCHEME WITH HEZBOLLAH IN THE UNITED STATES
                        INVOLVING NARCOTICS, USED CARS, AND THE TRANSFER
                        OF OVER $250 MILLION (U.S.) THROUGH LCB’S NEW YORK
                        CORRESPONDENT BANK ACCOUNTS

         935.    Ayman Joumaa, the Hezbollah narcotics trafficker and money launderer described

  above, controlled an international network of drug traffickers that transported, distributed and sold

  multi-ton bulk shipments of cocaine from South America, and laundered the proceeds—as much

  as $200 million (U.S.) per month on behalf of Hezbollah.

         936.    Mr. Joumaa’s network was described by David S. Cohen, then-Under Secretary for

  Terrorism and Financial Intelligence, as “a sophisticated multi-national money laundering ring,

  which launders the proceeds of drug trafficking for the benefit of criminals and the terrorist group

  Hezbollah.”

         937.    FinCEN’s February 10, 2011’s “Finding that the Lebanese Canadian Bank SAL is

  a Financial Institution of Primary Money Laundering Concern,” reported that the proceeds of Mr.

  Joumaa’s drug sales were laundered through various methods, including bulk cash smuggling

  operations and use of several Lebanese exchange houses that utilize accounts at LCB branches.



                                                  187
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 193 of 230 PageID #: 193



         938.    On January 26, 2011, the U.S. Department of the Treasury designated Mr. Joumaa

  under the Foreign Narcotics Kingpin Designation Act, together with Hassan Ayash Exchange and

  Ellissa Exchange—the two exchanges houses discussed above—for their roles in Joumaa’s

  laundering of narcotics proceeds.

         939.    Both exchange houses used LCB to facilitate U.S. dollar–denominated transfers.

  As described below, these money laundering activities were, in part, for Hezbollah’s benefit.

         940.    As part of the money laundering scheme, LCB repeatedly and continuously used

  correspondent bank accounts in New York to transfer money for Hezbollah.

         941.    FinCEN’s February 10, 2011 report described how Joumaa instructed LCB to

  perform wire transfers in furtherance of two money laundering schemes:

                 [S]ome of the funds move to LCB’s U.S. correspondent accounts via
                 suspiciously structured electronic wire transfers to multiple U.S.-based used
                 car dealerships—some of which are operated by individuals who have been
                 separately identified in drug-related investigations. The recipients use the
                 funds to purchase vehicles in the United States, which are then shipped to
                 West Africa and/or other overseas destinations, with the proceeds ultimately
                 repatriated back to Lebanon. Other funds are sent through LCB’s U.S.
                 correspondent accounts to pay Asian suppliers of consumer goods, which
                 are shipped to Latin America and sold, and the proceeds are laundered
                 through a scheme known as the Black-Market Peso Exchange, in each case
                 through other individuals referred to in this finding or via companies owned
                 or controlled by them.

         942.    According to FinCEN, Hezbollah derived financial support from this narco-

  trafficking and money-laundering scheme, and LCB managers were complicit in the money

  laundering activities.

         943.    With LCB’s support, Hezbollah financed its terrorist activity around the world. The

  proceeds from the drug sales were laundered through various methods, including bulk cash

  smuggling operations and the use of several Lebanese exchange houses that utilized accounts at




                                                 188
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 194 of 230 PageID #: 194



  LCB branches managed by family members of other participants in the global money laundering

  network.

         944.   Hassan Ayash Exchange and Ellissa Exchange were among those exchanges used

  to facilitate bulk cash transfers and launder money for Joumaa and Hezbollah.

         945.   The U.S. Department of the Treasury found that LCB was likely the favored bank

  for the Joumaa-Hezbollah illegal banking activity:

                With respect to the exchanges and companies related to Ayman Joumaa,
                numerous instances indicate that substantial amounts of illicit funds may
                have passed through LCB. Since January 2006, hundreds of records with a
                cumulative equivalent value of $66.4 million identified a Lebanese bank
                that originated the transfer; approximately half of those were originated by
                LCB, for a cumulative equivalent value of $66.2 million, or 94%, thus,
                indicating that LCB probably is the favored bank for these exchange houses,
                particularly in the context of illicit banking activity. Similarly, a review of
                all dollar-denominated wire transfers with the two primary exchange houses
                either as sender or receiver between January 2004 and December 2008
                showed 72% originated by one of the exchange houses through LCB.

         946.   The movement of money was also facilitated by Ossama Salhab, a Hezbollah

  operative who controlled a network of money couriers based primarily in West Africa.

         947.   Mr. Salhab, who is discussed below, and/or his relatives and associates owned,

  operated or controlled Cybamar Swiss, a Michigan company (with European affiliates) used as

  part of the money laundering network.

         948.   The proceeds from the drug sales were deposited as bulk cash into the exchange

  houses, which in turn deposited the currency into their LCB accounts.

         949.   Mr. Joumaa or the exchange houses then instructed LCB to perform wire transfers

  in furtherance of one of two TBML schemes.

         950.   In the first scheme, Abou Jaoude, Mr. Hamdoun, and Mr. Safa used LCB to wire

  large amounts of U.S. currency to car buyers throughout the United States.



                                                 189
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 195 of 230 PageID #: 195



         951.    The wire transfers passed through LCB’s correspondent bank accounts at five New

  York banks: Bank of New York Mellon, Standard Chartered Bank, Wells Fargo Bank, JPMorgan

  Chase Bank, and Mashreq Bank.

         952.    LCB made repeated, substantial use of the correspondent banking services of New

  York banks. Between 2007 and 2011, approximately 30 used-car purchasers received over 3,400

  wire transfers equaling over $247 million (U.S.).

         953.    According to the U.S. Government, between January 2007 and January 2011,

  Hassan Ayash Exchange participated in the money-laundering conspiracy by sending

  approximately $142 million (U.S.) by wire transfer to the United States for the purpose of

  purchasing or shipping used cars.

         954.    In the same period, Ellissa Exchange participated in the money-laundering

  conspiracy by sending approximately $62 million (U.S.) by wire transfer to the United States for

  the purpose of purchasing or shipping used cars.

         955.    Of the approximately $204 million (U.S.) wired by the exchanges to the United

  States, approximately 84 percent of the money originated from accounts held at LCB, underscoring

  the extent of LCB’s involvement in the money laundering scheme.

         956.    According to the U.S. Government, both Hassan Ayash Exchange and LCB knew

  that these transactions were:

                 [T]he proceeds of illegal activities and that the transfers were in furtherance
                 of a scheme intended to conceal and disguise the true source, nature,
                 ownership, and control of those proceeds, and to promote those illegal
                 activities; and that this money laundering scheme benefitted Hezbollah.
                 (Emphasis added.)

         957.    Account holders other than Hassan Ayash Exchange Ellissa Exchange initiated

  additional wire transfers of over $59 million (U.S.) from accounts at LCB to bank accounts in the


                                                  190
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 196 of 230 PageID #: 196



  United States for the purchase or shipping of used cars in furtherance of the money laundering

  conspiracy.

         958.    Some of the individuals linked to Hezbollah who sent wire transfers into the United

  States for the purchase of used cars as part of the money laundering scheme include: Ali Salhab

  (believed by the U.S. Government to be a relative of Ossama Salhab); Khodor Fakih, a Hezbollah

  operative from Lebanon who worked in the car business in Cotonou; Muhammad Hassan

  Hammoud, a Hezbollah supporter from Lebanon who owned a shipping company in Cotonou; and

  Yussuf Sobhi Nehme, a self-proclaimed Hezbollah supporter.

         959.    The car buyers in the United States used the money transferred from LCB via its

  New York correspondent banks to purchase used cars.

         960.    The “Salhab Companies,” which included, but were not limited to, STE Nomeco

  SARL, STE Monaco SARL, the Salhab Travel Agency and Cybamar Swiss, were used extensively

  by Hezbollah operatives in the money-laundering operation.

         961.    The Salhab Companies provided cover to Hezbollah operatives travelling to the

  United States to engage in the purchase of used cars. Additionally, STE Nomeco SARL owned

  and operated used car lots in Benin, used for the re-sale of cars acquired in the United States; STE

  Marco SARL was a transportation company operating between Togo and Ghana; and Cybamar

  Swiss was a shipping company frequently used by the car buyers to transport the cars to Africa.

         962.    The Salhab Companies were owned, operated or controlled by Ossama Salhab or

  his relatives and associates. Mr. Salhab was a Hezbollah operative who was born in the Bekaa

  Valley of Lebanon.

         963.    He was heavily involved in the used car business in Togo and Benin and controlled

  a network of money couriers who have: (a) travelled to the United States to transport cash and to



                                                  191
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 197 of 230 PageID #: 197



  purchase cars for shipment to West Africa, and (b) transported millions of dollars in cash from

  West Africa to Lebanon.

         964.    Mr. Salhab’s involvement with Hezbollah was known to the U.S. Government,

  which denied him entry into the United States:

                 On or about November 22, 2009, Salhab flew into the Detroit Metropolitan
                 Airport on a flight from Beirut. During an interview with a U.S. Customs
                 and Border Protection (“CBP”) officer, Salhab stated that he was travelling
                 to the United States for business on behalf of Cybamar Swiss. He had on
                 his person a business card identifying him as the President of STE Marco
                 SARL. During a border inspection of a fingerprint-encrypted laptop Salhab
                 carried with him, CBP officers found, among other things, images of
                 Hezbollah Secretary General Hassan Nasrallah; audio of the Hezbollah
                 anthem; images of Hezbollah militants stomping on an Israeli flag; and
                 movie files of executions, hangings, torture, and beheadings. Salhab
                 claimed that the images were placed on his computer by an employee,
                 Houssam Mehana. Salhab was allowed to withdraw his application for
                 admission into the United States and departed the country.”38

         965.    As a result of the designation, the U.S. Government blocked $700,000 (U.S.) held

  by JP Morgan Chase Bank NA belonging to Hassan Ayash Exchange and Ellissa Exchange. The

  funds were in the process of being wired through an account in New York to an account held in

  the name of Hassan Ayash Exchange at LCB in Lebanon.

         966.    In another money-laundering scheme, Abou Jaoude, Mr. Hamdoun, and Mr. Safa

  used LCB to wire large amounts of U.S. dollar-denominated funds through the Eurodollar market

  to buy consumer goods from Asian suppliers.

         967.    According to the U.S. Government, Hezbollah derived financial support from these

  criminal activities, and LCB managers were complicit in the money laundering scheme.

         968.    The electronic funds transfers passed through LCB’s correspondent bank accounts

  in the following five New York banks: Bank of New York Mellon, Standard Chartered Bank,



  38
         U.S. v. Lebanese Canadian Bank, et al., 11 Civ 9186, Verified Amended Complaint (Oct. 26, 2012).

                                                      192
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 198 of 230 PageID #: 198



  Wells Fargo Bank, JPMorgan Chase Bank, and Mashreq Bank.

           969.     The consumer goods from Asia were shipped to Latin America and sold. The

  proceeds of the sales were then laundered through the Black-Market Peso Exchange.

           970.     The Black-Market Peso Exchange is a mechanism used to place substantial

  amounts of currency from U.S. narcotics sales into U.S. financial institutions to avoid detection.

  In simple terms, drug cartels sell drug-related, U.S.-based currency to black market peso

  exchangers in Latin America – especially in Colombia – who, in turn, place the currency into U.S.

  bank accounts. The exchangers then sell monetary instruments drawn on their bank accounts to

  Colombian importers who use them to purchase foreign goods.39

           971.     Through these schemes, LCB provided funds and services to or for the benefit of

  Hezbollah and participated in a channel for laundering proceeds of narcotics trafficking and other

  unlawful activities, to generate profits, fees and commissions to be paid to Hezbollah operatives

  and supporters who were involved in the money laundering scheme.

                        g. LCB’S GAMBIAN SUBSIDIARY, PRIME BANK, WAS CO-OWNED
                           BY AN INDIVIDUAL DESIGNATED BY THE U.S. GOVERNMENT
                           FOR PROVIDING MATERIAL SUPPORT FOR HEZBOLLAH

           972.     LCB was the majority shareholder of Prime Bank Limited, a private commercial

  bank in Serrekunda, The Gambia.

           973.     Prime Bank was officially opened as a subsidiary of LCB in May 2009.




  39
           The money-laundering system that employs the Black-Market Peso Exchange works as follows: Drug cartels
  export drugs to the United States, where they are sold for dollars. A drug cartel enters into a “contract” with a Black
  Market Peso Exchanger. Pursuant to this “contract,” the cartel sells its U.S. dollars to the exchanger’s U.S. agent.
  Once the U.S. dollars are delivered, the peso exchanger deposits the agreed upon equivalent (of U.S. dollars) in local
  currency (usually Colombian pesos) into the cartel’s account in Latin America. The laundered drug dollars are
  introduced into the U.S. banking system through structured transactions, and the exchanger has a pool of laundered
  funds to sell to Latin American importers who use the dollars to purchase goods, such as from Asian suppliers. These
  goods are transported to Latin America and sold.

                                                           193
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 199 of 230 PageID #: 199



          974.    The most important minority shareholder in Prime Bank was Muhammad Ibrahim

  Bazzi, a Lebanese national later designated an SDGT.

          975.    As described above, the U.S. Department of the Treasury designated Mr. Bazzi an

  SDGT on May 17, 2018 for assisting in, sponsoring or providing financial, technological or

  material support for—or financial or other services to or in support of—Hezbollah.

          976.    Mr. Bazzi was designated for being one of Hezbollah’s top financiers, as well as

  for his links to drug dealers and money laundering to fund terrorism.

          977.    Bazzi reportedly has links to Ayman Joumaa’s organization.

          978.    In addition to providing millions of dollars to Hezbollah, Mr. Bazzi was a close

  associate of Yahya Jammeh, the then-President of The Gambia, who was identified on December

  21, 2017, in the annex to E.O. 13818, which implemented the Global Magnitsky Human Rights

  Accountability Act (the “Magnitsky Act”).40 Mr. Jammeh appointed Mr. Bazzi as The Gambia’s

  honorary Consul to Lebanon.

          979.    Mr. Bazzi derived significant amounts of money from Gambian oil contracts, which

  he won by providing Mr. Jammeh with illegal goods and services.

          980.    For example, Euro Africa Group, a company Mr. Bazzi controlled and in which he

  was the biggest shareholder, made payments in 2013 totaling $2.55 million (U.S.) to a foundation

  Jammeh controlled.

          981.    Euro Africa Group held exclusive rights to import fuel to The Gambia between

  2008 and 2013 and held a fuel supply deal with the state-run utility. Euro Africa Group was

  designated as an SDGT on May 17, 2018.




  40
           The Magnitsky Act addresses human rights abuses on a global scale. It allows the U.S. Government to
  sanction corrupt government officials implicated in abuses anywhere in the world.

                                                     194
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 200 of 230 PageID #: 200



         982.   Mr. Bazzi, who has been described as “Jammeh’s business surrogate,” was also

  allegedly involved in the sale of Iranian weapons to Hezbollah. He coordinated the exchange on

  behalf of Mr. Jammeh; the weapons were stored at Kanilai Farms in Jammeh’s home village, and

  Mr. Bazzi allegedly used Prime Bank, LCB’s subsidiary, for the financing.

         983.   Mr. Bazzi has also maintained ties to Adham Tabaja and Ali Yussuf Charara, whom

  the U.S. Department of the Treasury designated as SDGTs for providing material support to

  Hezbollah on June 10, 2015, and January 7, 2016, respectively. Both Messrs. Tabaja and Charara

  are described above.

         984.   According to the U.S. Government, Mr. Bazzi provided funds to Mr. Tabaja, with

  whom he held a joint line of credit, and worked closely with Abdallah Safieddine. In sum, Mr.

  Bazzi coordinated his activities with the co-leaders of Hezbollah’s BAC.

         985.   The following diagram regarding Hezbollah’s illicit financing networks was

  prepared by the U.S. Department of the Treasury:




                                                195
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 201 of 230 PageID #: 201




         986.   Mr. Tabaja’s uncle, Ahmad Ali Tabaja, was the general manager, chairman and a

  shareholder of Trust Compass Insurance SAL, which in turn was a shareholder of LCB.

                3. SGBL HAS AIDED AND ABETTED HEZBOLLAH

         987.   In addition to Defendant SGBL acquiring the liabilities of LCB and being the legal

  successor-in-interest to LCB and its criminal conduct, SGBL has itself long provided material

  support to, and aided and abetted, Hezbollah.

         988.   SGBL has knowingly held accounts and provided financial services to Hezbollah’s

  Martyrs Foundation through Atlas Holding SAL (detailed above).

         989.   SGBL has knowingly held accounts and provided financial services to Hezbollah’s

  Al-Mabarrat Charitable Society.


                                                  196
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 202 of 230 PageID #: 202



         990.    SGBL has knowingly held accounts and provided financial services to Al-Inmaa

  Engineering and Contracting, the prominent Hezbollah construction and investment arm headed

  by Adham Tabaja (an SDGT).

         991.    SGBL has knowingly held accounts and provided financial services to Al-Saad

  Establishment for Trading of Eggs, an IRGC–QF front company with close ties to Hezbollah.

         992.    SGBL has knowingly held accounts and provided financial services to the publisher

  of Hezbollah’s Baqiyat Allah magazine, a Hezbollah-controlled company called Dbouk

  International for Printing and General Trading.

         993.    SGBL has knowingly held accounts and provided financial services to Hoda for

  Touristic Services and Management Holding SAL, a company controlled by two senior Hezbollah

  financiers, Abbas Abdel Latif Fawaz and Ali Yussuf Charara (an SDGT).

         994.    SGBL has knowingly held accounts and provided financial services to Fantasy

  World SARL which operates the well-known Fantasy World amusement park in Hezbollah’s

  stronghold of Dahiyah in the southern suburbs of Beirut that was founded and operated by Adham

  Tabaja, co-chairman of Hezbollah’s BAC.

         995.    SGBL knows or consciously avoided knowing that these companies are part of

  Hezbollah and its financial arm, and willing assisted Hezbollah in its commercial enterprises.

         B. FRANSABANK SAL

         996.    Defendant FRANSABANK SAL has knowingly maintained accounts for, and

  provided material support that aided and abetted, several core Hezbollah-controlled “charities”

  that are widely and publicly associated with, the organization including:

                 a. IRSO, Cheiah Branch (a/k/a Al-Shiyah)
                    Account number: 252010/69283021

                 b. Martyrs Foundation–Lebanon

                                                 197
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 203 of 230 PageID #: 203



                      Account number: 21-XX-XXXXXXX-73

                  c. Wounded Association; Muasassat al-Jarha
                     Account number: 805458023.

          997.    In addition, Defendant FRANSABANK also maintains accounts for, and provided

  material support that aided and abetted Compu House SARL, the Hezbollah-controlled technology

  importer, founded and majority owned by Sultan Khalifa As’ad, Deputy Chairman of the

  Executive Council for Municipal Affairs, former head of Hezbollah’s Finance Unit and former

  director of Jihad al-Bina.

          998.    In August 2006, NBC News reported that the Israeli government had bombed

  FRANSABANK’s offices in Beirut “which they claim help Hezbollah receive and move money

  around the world.”

          999.    According to NBC News, “[t]he Fransabank General Manager tells NBC ‘We have

  no relationship with Hezbollah or any other political party anywhere. We don’t have any relation

  and we refuse to have one.’”41

          1000. At the same time, FRANSABANK maintained accounts for multiple Hezbollah

  institutions as well as a BAC-entity, Compu House SARL, controlled by the well-known, long-

  standing Hezbollah leader, Sultan Khalifa As’ad.

          C. BLOM BANK SAL

          1001. As set forth below, Defendant BLOM BANK maintains accounts for a wide-

  spectrum of Hezbollah entities and operatives ranging from the nominally charitable, to money-

  laundering for narcotics traffickers to arms dealers:

                     Al-Mabarrat Charitable Society–Lebanon;



  41
           See Adam Ciralsky and Lisa Myers, Hezbollah Banks Under Attack in Lebanon (NBC News, July 25, 2006),
  archived at https://web.archive.org/web/20060810204050/http://www.msnbc.msn.com/id/14015377.

                                                      198
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 204 of 230 PageID #: 204



                    Arch Consulting SARL;

                    Ellissa Exchange Company SARL;

                    Ovlas Trading SA;

                    Spectrum Investment Group Holding SAL;

                    Mustafa Reda Darwish Fawaz;

                    Teltac World Wide Incorporated (Offshore) SAL; and

                    Beton Plus SAL.

         1002. Taken as a whole, this roster of customers includes four designated Hezbollah

  persons or companies and entities widely and openly known to be associated with and/or controlled

  by designated entities belonging to Hezbollah.

         1003. Defendant BLOM BANK’s roster of Hezbollah-controlled customers reflects the

  bank’s extensive commitment to substantially assist Hezbollah’s operations by providing financial

  services, including critical access to U.S. dollar-clearing, the U.S. and international financial

  systems and essential means to evade U.S. efforts to confront Hezbollah’s world-wide operations.

         1004. BLOM BANK maintained accounts for Al-Mabarrat Charitable Society–Lebanon

  and provided material support that aided and abetted Hezbollah, through its role in knowingly

  providing financial services to this prominent and well-known Hezbollah organization, founded

  by Hezbollah’s “spiritual leader” Sheikh Muhammad Hussein Fadlallah, who was designated a

  terrorist by the United States in 1995.

         1005. Defendant BLOM BANK maintained accounts for Ellissa Exchange Company

  SARL (an SDNT) and provided material support that aided and abetted Hezbollah, through its role

  in knowingly providing financial services to this U.S.-designated, prominent and well-known front




                                                   199
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 205 of 230 PageID #: 205



  for Hezbollah’s narcotics trafficking network run by Ayman Joumaa.42

         1006. Defendant BLOM BANK maintained accounts for Arch Consulting SARL and

  provided material support that aided and abetted Hezbollah, through its role in providing financial

  services to this prominent and well-known front for Hezbollah’s construction arm, Jihad al-Bina

  (SDGT).

         1007. Defendant BLOM BANK maintained accounts for Ovlas Trading SA (an SDGT)

  and provided material support that aided and abetted Hezbollah, through its role in knowingly

  providing financial services to this U.S.-designated, prominent and well-known part of the

  Tajideen Network of companies operated on behalf of Hezbollah’s Business Affairs Component.

         1008. Defendant BLOM BANK maintained accounts for Spectrum Investment Group

  Holding SAL (an SDGT) and provided material support that aided and abetted Hezbollah, through

  its role in knowingly providing financial services to this U.S.-designated, prominent and well-

  known part of the Charara Network of companies operated on behalf of Hezbollah’s Business

  Affairs Component.

         1009. Defendant BLOM BANK maintained accounts for Mustafa Reda Darwish Fawaz,

  (an SDGT) and provided material support that aided and abetted Hezbollah, through its role in

  knowingly providing financial services to this U.S.-designated, prominent and well-known

  member of Hezbollah’s Islamic Jihad Organization, who has supported the organization’s

  communications, surveillance, and arms dealing activities in West Africa.

         1010. Defendant BLOM BANK maintained accounts for Teltac World Wide

  Incorporated (Offshore) SAL and provided material support that aided and abetted Hezbollah,

  through its role in knowingly providing financial services to this well-known part of the Charara


  42
          BLOM Bank was identified by the U.S. Government as one of four Lebanese banks whose New York
  correspondent banks were used by Lebanese exchange houses to launder money for Hezbollah.

                                                  200
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 206 of 230 PageID #: 206



  Network of companies operated on behalf of Hezbollah’s Business Affairs Component.

         1011. Defendant BLOM BANK maintained accounts for Beton Plus SAL and provided

  material support that aided and abetted Hezbollah, through its role in knowingly providing

  financial services to this part of Hezbollah’s Business Affairs Component, co-founded by Salah

  Abd al-Rauf Azz al-Din, sometimes referred to as the Lebanese “Bernie Madoff,” to whom the

  organization transferred the large sums it received from Iran in order to invest it in Europe and

  America.

         D. MIDDLE EAST AFRICA BANK SAL (“MEAB”)

         1012. Defendant MEAB was co-founded and -chaired—until June 2015—by Kassem

  Hejeij who stepped down as a result of being designated by the U.S. Department of the Treasury

  as an SDGT for his direct links to Hezbollah.

         1013. The bank was established to serve the needs of the Hejeij brothers, who owned a

  large construction business in Africa.

         1014. According to the U.S. Department of the Treasury:

                 Hejeij is a Lebanese businessman that maintains direct ties to Hizballah
                 organizational elements. In addition to his support to Adham Tabaja and his
                 affiliated companies in Iraq, Hejeij has helped open bank accounts for
                 Hizballah in Lebanon and provided credit to Hizballah procurement
                 companies. Hejeij has also invested in infrastructure that Hizballah uses in
                 both Lebanon and Iraq.

         1015. In 2007, Muhammad Bitar served as the manager of MEAB’s Tyre Branch, where

  he attended a dinner in honor of Iranian Authority for the Rehabilitation of Lebanon (“ICRL”),

  which took place in December 2007.

         1016. Among those in attendance were Hezbollah operatives Sheik Faez Alawiya

  (municipal work official), Sheik Haydar Daqmaq (media official) and Murtada Hashem (public

  relation official) as well as IRGC General Hassan Shateri (a/k/a Khoshnevis)—the director of

                                                  201
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 207 of 230 PageID #: 207



  ICRL.43

         1017. MEAB was involved in Hezbollah’s conspiracy to launder narcotics trafficking

  proceeds through the sale of used cars in Africa.

         1018. Between approximately January 2007 and early 2011, MEAB (along with three

  other Lebanese banks), through its correspondent bank account(s) with U.S. financial institutions

  located in New York helped knowingly move tens of millions of dollars on behalf of Hezbollah

  that were ultimately laundered by money exchange businesses in Lebanon.

         1019. Defendant MEAB has also knowingly held accounts (including Account No. 004-

  002-036-100250-012) and provided financial services to the Imam Khomenei Relief Foundation–

  Lebanon (SDGT).

         1020. Defendant MEAB also maintained (and maintains) accounts and provided financial

  services to Al-Inmaa Engineering and Contracting, the prominent Hezbollah construction and

  investment arm headed by Adham Tabaja (an SDGT).

         1021. Defendant MEAB has also knowingly held accounts and provided financial

  services to Fantasy World SARL which operates the well-known Fantasy World amusement park

  in Hezbollah’s stronghold of Dahiyah in the southern suburbs of Beirut that was founded and

  operated by Adham Tabaja, co-chairman of Hezbollah’s BAC.

         1022. Moreover, a public campaign to support Hezbollah was announced on June 16,

  2007 asking donors to contribute the money into a Hezbollah-owned bank account at Defendant

  MEAB, Account No. 10680.

         E. BYBLOS BANK SAL

         1023. As set forth below, Defendant BYBLOS BANK SAL maintains accounts for a


  43
         Muhammad Bitar went on to serve as Regional Manager of Defendant LEBANON AND GULF BANK.


                                                 202
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 208 of 230 PageID #: 208



  wide-spectrum of Hezbollah entities and operatives ranging from the core fundraising arm of

  Hezbollah’s terror apparatus, to a front for its U.S.-designated “social welfare” arm, to various

  nodes within Hezbollah’s Business Affairs Component:

                Islamic Resistance Support Organization;

                Al-Amana SARL;

                Global Touristic Services SAL (a/k/a GTS);

                Société Orientale Libanaise d’Investissement et Développement SAL (a/k/a Solid);

                Afrimex (Offshore) SAL;

                Amigo Travel and Transport SAL; and

                Medical Equipment and Drugs International Corporation SAL (a/k/a MEDIC).

         1024. Taken as a whole, this roster of customers includes the most infamous designated

  Hezbollah organizations and many other key elements of its Business Affairs Component.

         1025. BYBLOS BANK’s roster of Hezbollah-controlled customers reflects the bank’s

  extensive commitment to substantially assist Hezbollah’s operations by providing financial

  services, including critical access to U.S. dollar-clearing, the U.S. and international financial

  systems and essential means to evade U.S. efforts to confront Hezbollah’s world-wide operations.

         1026. Defendant BYBLOS BANK maintained accounts for the benefit of Islamic

  Resistance Support Organization and provided material support that aided and abetted Hezbollah,

  through its role in knowingly providing financial services to this prominent and well-known

  Hezbollah organization.44

         1027. Defendant BYBLOS BANK maintained (and maintains) accounts for Al-Amana




  44
         BYBLOS’s account for the “Resistance” at its Harel Hreik branch was broadcast openly on Al-Manar.


                                                     203
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 209 of 230 PageID #: 209



  SARL, a company that owns gas stations in Lebanon (nominally owned by Atlas Holding) on

  behalf of the U.S.-designated Martyrs Foundation–Lebanon.

          1028. At all relevant time BYBLOS BANK knew (and knows) that Al-Amana SARL was

  (and is) a Hezbollah-controlled entity.

          1029. The company is owned by Atlas Holding—the well-known “investment arm” of

  the U.S.-designated Martyrs Foundation–Lebanon.

          1030. Its management includes prominent Hezbollah operatives Muhammad Ali Bashir,

  Shawki Muhammad Shafiq Nur El Din, Qassem Muhammad Ali Bazzi and Osama Muhammad

  Aliq.

          1031. Moreover, the company was set up by one of Hezbollah’s principal attorneys, Ali

  Hassan Berro.

          1032. Defendant BYBLOS BANK maintained (and maintains) accounts for Global

  Touristic Services SAL (a/k/a GTS), a company nominally owned by Atlas Holding on behalf of

  the U.S.-designated Martyrs Foundation–Lebanon.

          1033. At all relevant time BYBLOS BANK knew (and knows) that Global Touristic

  Services SAL (a/k/a GTS) was (and is) a Hezbollah-controlled entity.

          1034. The company is also owned by Atlas Holding.

          1035. Its management includes prominent Hezbollah operatives Muhammad Ali Bashir,

  Shawki Muhammad Shafiq Nur El Din, Qassem Muhammad Ali Bazzi and Jihad Muhammad

  Qansu, an SDGT, who is part of Adham Tabaja’s Network.

          1036. Moreover, the company was set up by one of Hezbollah’s principal attorneys, Ali

  Hassan Berro.

          1037. Defendant BYBLOS BANK maintained (and maintains) accounts for Afrimex



                                               204
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 210 of 230 PageID #: 210



  (Offshore) SAL, a company founded by Yussuf Muhammad Tajideen (brother of two Tajideens

  who are designated as SDGTs).

         1038. Afrimex (Offshore) SAL is part of the Tajideen family’s network and Hezbollah’s

  Business Affairs Component.

         1039. Board members include Yussuf Muhammad Tajideen’s sister-in-law, Ibrahim

  Muhammad Tajideen’s wife, Hana Abdelkarim Jawad, and his brother-in-law, Hussein Tawfiq

  Sayegh, the husband of Fatimah Tajideen.

         1040. Although the nominal ownership of the company is in the hands of undesignated

  members of the Tajideen family, because of the family’s preeminent status as a leading Hezbollah

  family coupled with the fact that its lawyer and accountant are Amir Afif Abu Khalil and Shawqi

  Ra’if Abu Khalil – two individuals associated with multiple Hezbollah companies – it would have

  been obvious to Defendant BYBLOS BANK that they were aiding and abetting the Tajideen

  family and, by extension, Hezbollah by helping them operate their businesses and evade sanctions

  directed against the Tajideen Network and Hezbollah.

         1041. The company was also set up by the same attorney / auditor – Shawqi Ra’if Abu

  Khalil – who was involved in setting up other (designated) Hezbollah / Tajideen Network

  companies such as Ovlas Trading SA.

         1042. Defendant BYBLOS BANK maintained (and maintains) accounts for Amigo

  Travel and Transport SAL, a company that is part of Adham Tabaja’s network of companies and

  Hezbollah’s Business Affairs Component.

         1043. The company’s management includes Jihad Muhammad Qansu, a designated

  SDGT identified as part of the Tabaja Network, and was co-founded by Khadir Ali Abi Haidar,

  who is also a director of the U.S.-designated Car Care Center (a/k/a Mikalab SARL), which is also



                                                205
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 211 of 230 PageID #: 211



  part of Adham Tabaja’s network of companies and Hezbollah’s Business Affairs Component.

         1044. Moreover, the company was set up by an attorney, Nabil Kamil al-Akhras, who set

  up other companies controlled by Jihad Muhammad Qansu, including Al-Ansab Lebanese for

  International Trading (Offshore) SAL (a/k/a ALIT), Golden Fish (Offshore) SAL, and Mega

  Investment Group (Offshore) SAL (a/k/a MIG).

         1045. Defendant BYBLOS BANK maintained (and maintains) accounts for Société

  Orientale Libanaise d’Investissement et Développement SAL (a/k/a Solid), a company that it

  knows is part of Hezbollah’s Business Affairs Component.

         1046. Defendant BYBLOS BANK knows that it is aiding Hezbollah by maintaining

  accounts for Société Orientale Libanaise d’Investissement et Développement SAL because the

  company was founded by Atlas Holding—the well-known “investment arm” of the U.S.

  designated Martyrs Foundation–Lebanon.

         1047. Its management includes prominent Hezbollah operatives, including Hassan Ali

  Tajideen, the son of Ali Tajideen, a U.S.-designated Hezbollah financier.

         1048. Hassan Ali Tajideen is currently executive manager of Tajco (an SDGT holding

  company through which Hassan’s father and uncles launder and transfer money for Hezbollah.)

  and shareholder in Tajco SAE. Hassan’s mother, Nur al-Ain Muhammad Ali Atwi, is also a

  shareholder in the company. She is the wife of Ali Tajideen, who was named an SDGT on

  December 9, 2010.

         1049. Jihad Muhammad Qansu, an SDGT who is part of Adham Tabaja’s Network, is

  listed as the company’s auditor, and the company was set up by one of Hezbollah’s principal

  attorneys, Ali Hassan Berro.

         1050. Defendant BYBLOS BANK maintained (and maintains) accounts for Medical



                                                206
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 212 of 230 PageID #: 212



  Equipment and Drugs International Corporation SAL (a/k/a MEDIC), a Hezbollah-controlled

  company established in 2013 to sell pharmaceuticals and other medical products.

         1051. At all relevant time BYBLOS BANK knew (and knows) that Medical Equipment

  and Drugs International Corporation SAL was (and is) a Hezbollah-controlled entity.

         1052. The company is owned by Atlas Holding—the well-known “investment arm” of

  the U.S.-designated Martyrs Foundation–Lebanon which was designated seven years before the

  company was established.

         1053. Its management includes Qassem Muhammad Ali Bazzi—just as the other Atlas

  Holding portfolio companies do.

         1054. BYBLOS BANK’s roster of Hezbollah-controlled customers reflects the bank’s

  extensive commitment to substantially assist Hezbollah’s operations by providing financial

  services, including critical access to U.S. dollar-clearing, the U.S. and international financial

  systems and essential means to evade U.S. efforts to confront Hezbollah’s world-wide operations.

         1055. It also demonstrates the interconnectedness of Hezbollah’s Business Affairs

  Component.     BYBLOS BANK’s roster of Hezbollah-controlled customers includes companies

  with overlapping ownership and management structures that include representatives of the Martyrs

  Foundation–Lebanon, the Tajideen Network and the Tabaja Network – all working on behalf of

  the organization, with BYBLOS BANK providing its access to the banking sector and USD-

  clearing to ensure that the Business Affairs Component can carry out its mission, generate revenue

  for the organization and navigate American sanctions.

         F. BANK AUDI SAL

         1056. As set forth below, Defendant BANK AUDI SAL maintains accounts for a wide-

  spectrum of Hezbollah entities ranging from various nodes within Hezbollah’s Business Affairs



                                                 207
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 213 of 230 PageID #: 213



  Component to sub-divisions of Hezbollah’s “social welfare” arm:

                    Ovlas Trading (Offshore) SAL;

                    Ovlas Trading SA;

                    Spectrum International Investment Holding SAL;

                    Spectrum Investment Group Holding SAL;

                    Teltac World Wide Incorporated (Offshore) SAL;

                    Al-Hadi Institution; and

                    Medical Equipment and Drugs International Corporation SAL (a/k/a MEDIC).


          1057. Defendant BANK AUDI maintained (and maintains) accounts for Ovlas Trading

  (Offshore) SAL, which was designated by the U.S. Department of the Treasury on December 9,

  2010.

          1058. The company is controlled by the Tajideen family—part of Hezbollah’s Business

  Affairs Component.

          1059. The company’s chairman, Ahmad Hassan Tajideen, is the son of Hassan

  Muhammad Abd al-Hassan Tajideen, the late older brother of Ali and Hussein Tajideen – both

  designated SDGTs.

          1060. Hassan Muhammad Abd al-Hassan Tajideen founded the company, and his wife

  remains on the board of directors after he died in a 2010 plane crash.

          1061. The company’s auditor is Shawqi Ra’if Abu Khalil, who works at the Tajideen

  family’s primary accounting/auditing firm.

          1062. The company’s lawyer is Amir Afif Abu Khalil, the Tajideen family’s primary

  attorney.

          1063. Defendant BANK AUDI maintained (and maintains) accounts for Ovlas Trading

                                                 208
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 214 of 230 PageID #: 214



  SA, which was designated by the U.S. Department of the Treasury on December 9, 2010.

         1064. The company is controlled by the Tajideen family—part of Hezbollah’s Business

  Affairs Component.

         1065. Hassan Muhammad Abd al-Hassan Tajideen founded the company, but after his

  death in 2010, the company is now owned by his brother, Qassem Tajideen (an SDGT since 2009),

  according to the U.S. Department of the Treasury.

         1066. Defendant BANK AUDI maintained (and maintains) accounts for Spectrum

  Investment Group Holding SAL (an SDGT) and provided material support that aided and abetted

  Hezbollah, through its role in knowingly providing financial services to this U.S.-designated,

  prominent and well-known part of the Charara network of companies operated on behalf of

  Hezbollah’s Business Affairs Component. Charara’s Network has been described by the U.S.

  Government as “a key Hizballah support network.”

         1067. Defendant BANK AUDI maintained (and maintains) accounts for Spectrum

  Investment Group Holding SAL

         1068. Defendant BANK AUDI maintained (and maintains) accounts for Teltac World

  Wide Inc. (Offshore) SAL and provided material support that aided and abetted Hezbollah, through

  its role in knowingly providing financial services to this U.S.-designated, prominent and well-

  known part of the Charara network of companies operated on behalf of Hezbollah’s Business

  Affairs Component.

         1069. Teltac World Wide was founded by Ali Ibrahim Charara, who co-founded the U.S.-

  designated SDGT Spectrum Investment Group Holding SAL.

         1070. Defendant BANK AUDI maintained (and maintains) accounts for Al-Hadi

  Institution, a charitable institution for disabled children owned and operated by Al-Mabarrat.



                                                 209
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 215 of 230 PageID #: 215



         1071. While the institution provides genuine services to disabled children, it does so as

  part of Hezbollah’s successful effort to galvanize support for its core mission and political

  program, i.e. Hezbollah sees Al-Mabarrat, the Martyrs Foundation and other outreach institutions

  as part of its wider efforts to proselytize and harden its domestic support for its terrorist program.

         1072. Defendant BANK AUDI maintained (and maintains) accounts for Medical

  Equipment and Drugs International Corporation SAL (MEDIC), a Hezbollah-controlled company

  established in 2013 to sell pharmaceuticals and other medical products.

         1073. At all relevant time BANK AUDI knew (and knows) that Medical Equipment and

  Drugs International Corporation SAL (MEDIC) was (and is) a Hezbollah-controlled entity.

         1074. The company is owned by Atlas Holding—the well-known “investment arm” of

  the U.S.-designated Martyrs Foundation–Lebanon, which was designated seven years before the

  company was established.

         1075. Its management includes Qassem Muhammad Ali Bazzi—just as the other Atlas

  Holding portfolio companies do.

         1076. BANK AUDI’s roster of Hezbollah-controlled customers reflects the bank’s

  commitment to substantially assist Hezbollah’s operations by providing financial services,

  including critical access to U.S. dollar-clearing, the U.S. and international financial systems and

  essential means to evade U.S. efforts to confront Hezbollah’s world-wide operations.

         G. LEBANON AND GULF BANK

         1077. As set forth below, Defendant LEBANON AND GULF BANK maintains accounts

  for the benefit of a wide-spectrum of Hezbollah entities ranging from the most infamous arm of

  Hezbollah’s “social welfare” apparatus to various nodes within Hezbollah’s Business Affairs

  Component run by (a) the Martyrs Foundation (SDGT), (b) companies controlled by Adham



                                                   210
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 216 of 230 PageID #: 216



  Tabaja (SDGT), (c) the Tajideen family, and (d) the Charara Network:

                    Islamic Resistance Support Organization;

                    Al-Amana SARL;

                    Amana Plus Company;

                    Shahed Pharm Drugstore SARL (discussed above);

                    City Pharma SARL;

                    Al-Inmaa Engineering and Contracting;

                    Ovlas Trading (Offshore) SAL;

                    Ovlas Trading SA; and

                    Spectrum Investment Group Holding SAL.


           1078. Defendant LEBANON AND GULF BANK has maintained accounts for and

  provided material support that aided and abetted the Hezbollah-controlled “charity” widely and

  publicly associated with the organization: Islamic Resistance Support Organization (IRSO), bank

  account numbers: 202-336254 and 202-329665 (nominally held by the al-Ma’rifa Society and al-

  Bushra Societies respectively—expressly and publicly soliciting donations for the benefit of

  IRSO).

           1079. Defendant LEBANON AND GULF BANK maintained (and maintains) accounts

  for Al-Amana SARL and has provided material support that aided and abetted Hezbollah, through

  its role in knowingly providing financial services to this U.S.-designated, prominent and well-

  known part of the Martyrs Foundation–Lebanon network of companies operated on behalf of

  Hezbollah’s Business Affairs Component.

           1080. Al-Amana SARL operates 12 gas stations under the name of AL AMANA in

  Beirut, South Lebanon and the Bekaa Valley in Lebanon.

                                                211
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 217 of 230 PageID #: 217



           1081. The company is owned by the Martyrs Foundation–Lebanon (an SDGT) through

  Atlas Holding SAL but 2 percent of the shares are owned by Hezbollah operative and Al-Rasoul

  al-Azam Hospital CEO, Muhammad Ali Bashir, and Martyrs Foundation–Lebanon Director

  Shawki Nur al-Din.

           1082. Bashir is the company’s manager, and Hezbollah operative Qassem Muhammad

  Ali Bazzi serves as a member of the board.

           1083. Al-Amana SARL was incorporated by one of Hezbollah’s lawyers, Ali Hassan

  Berro.

           1084. Defendant LEBANON AND GULF BANK maintained (and maintains) accounts

  for the related company (with the same founders and management), Amana Plus Company, and

  has provided material support that aided and abetted Hezbollah, through its role in knowingly

  providing financial services to this U.S.-designated, prominent and well-known part of the Martyrs

  Foundation–Lebanon network of companies operated on behalf of Hezbollah’s Business Affairs

  Component.

           1085. Defendant LEBANON AND GULF BANK maintained (and maintains) accounts

  for Shahed Pharm Drugstore SARL (with largely the same Hezbollah founders and management

  as Al-Amana SARL and Amana Plus Company) and has provided material support that aided and

  abetted Hezbollah, through its role in knowingly providing financial services to this U.S.-

  designated, prominent and well-known part of the Martyrs Foundation–Lebanon network of

  companies operated on behalf of Hezbollah’s Business Affairs Component.

           1086. Defendant LEBANON AND GULF BANK maintained (and maintains) accounts

  for City Pharma (with largely the same Hezbollah founders and management as Al-Amana SARL,

  Amana Plus Company and Shahed Pharm Drugstore SARL) and has provided material support



                                                 212
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 218 of 230 PageID #: 218



  that aided and abetted Hezbollah, through its role in knowingly providing financial services to this

  U.S.-designated, prominent and well-known part of the Martyrs Foundation–Lebanon network of

  companies operated on behalf of Hezbollah’s Business Affairs Component.

         1087. City Pharma SARL was one of several Lebanese companies controlled by

  Hezbollah that was caught importing counterfeit medications from Southeast Asia and transferring

  them to factories in Europe where they were officially labeled as having been produced in Europe.

         1088. The licenses of the 15 pharmacies were temporarily revoked but the counterfeit

  medications had reached hospitals, clinics, and pharmacies in Lebanon, where they had been

  prescribed to the public.

         1089. Defendant LEBANON AND GULF BANK maintained (and maintains) accounts

  and provided vital financial services to Al-Inmaa Engineering and Contracting (SDGT), the

  prominent Hezbollah construction and investment arm headed by Adham Tabaja (an SDGT).

         1090. Defendant LEBANON AND GULF BANK maintained (and maintains) accounts

  for Ovlas Trading (Offshore) SAL which was designated by the U.S. Department of the Treasury

  on December 9, 2010.

         1091. The company is controlled by the Tajideen family—part of Hezbollah’s Business

  Affairs Component.

         1092. The company’s chairman, Ahmad Hassan Tajideen, is the son of Hassan

  Muhammad Abd al-Hassan Tajideen, the late older brother of Ali and Hussein Tajideen—both

  designated SDGTs.

         1093. Hassan Muhammad Abd al-Hassan Tajideen founded the company, and his wife

  remains on the board of directors after he died in the 2010 plane crash.

         1094. The company’s auditor is Shawqi Ra’if Abu Khalil—who works at the Tajideen



                                                  213
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 219 of 230 PageID #: 219



  family’s primary accounting/auditing firm.

         1095. The company’s lawyer is Amir Afif Abu Khalil—the Tajideen family’s primary

  attorney.

         1096. Defendant LEBANON AND GULF BANK maintained accounts for Ovlas Trading

  SA, which was designated by the U.S. Department of the Treasury on December 9, 2010.

         1097. The company is controlled by the Tajideen family—part of Hezbollah’s Business

  Affairs Component.

         1098. Hassan Muhammad Abd al-Hassan Tajideen founded the company, but after his

  death in 2010, the company is now owned by his brother, Qassem Tajideen (an SDGT since 2009),

  according to the U.S. Department of the Treasury.

         1099. Defendant LEBANON AND GULF BANK maintained (and maintains) accounts

  for Spectrum Investment Group Holding SAL (an SDGT) and provided material support that aided

  and abetted Hezbollah, through its role in knowingly providing financial services to this U.S.-

  designated, prominent and well-known part of the Charara network of companies operated on

  behalf of Hezbollah’s Business Affairs Component.

         1100. Mr. Charara’s Network has been described by the U.S. Government as “a key

  Hizballah support network.”

         1101. LEBANON AND GULF BANK’s roster of Hezbollah-controlled customers

  reflects the bank’s extensive commitment to substantially assist Hezbollah’s operations by

  providing financial services, including critical access to U.S. dollar-clearing, the U.S. and

  international financial systems and essential means to evade U.S. efforts to confront Hezbollah’s

  world-wide operations.




                                                214
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 220 of 230 PageID #: 220



         H. BANQUE LIBANO-FRANCAISE SAL

         1102. Defendant BANQUE LIBANO-FRANCAISE SAL has maintained accounts for

  and provided material support that aided and abetted the Hezbollah-controlled “charity” widely

  and publicly associated with the organization: Islamic Resistance Support Organization (IRSO) –

  Account numbers: 657409.17; 657469.171.

         1103. Defendant BANQUE LIBANO-FRANCAISE SAL maintained (and maintains)

  accounts for Ovlas Trading SA, which was designated by the U.S. Department of the Treasury on

  December 9, 2010.

         1104. The company is controlled by the Tajideen family—part of Hezbollah’s Business

  Affairs Component.

         1105. Hassan Muhammad Abd al-Hassan Tajideen founded the company, but after his

  death in 2010, the company is now owned by his brother, Qassem Tajideen (an SDGT since 2009),

  according to the U.S. Department of the Treasury.

         1106. Defendant BANQUE LIBANO-FRANCAISE SAL has knowingly held accounts

  and provided vital financial services to Hoda for Touristic Services and Management Holding

  SAL, a company controlled by two senior Hezbollah financiers, Abbas Abdel Latif Fawaz and Ali

  Yussuf Charara (an SDGT).

         1107. Defendant BANQUE LIBANO-FRANCAISE SAL has knowingly held accounts

  and provided vital financial services to Al-Inmaa Engineering and Contracting (SDGT), the

  prominent Hezbollah construction and investment arm headed by Adham Tabaja (an SDGT).

         1108. Defendant BANQUE LIBANO-FRANCAISE SAL has knowingly held accounts

  and provided vital financial services to REEM Pharmaceutical SAL a designated SDGT since

  2017, owned by Muhammad Abd-al-Amir Farhat, a Hezbollah operative with close ties to the



                                               215
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 221 of 230 PageID #: 221



  IRGC–QF.

         1109. BANQUE LIBANO-FRANCAISE’s roster of Hezbollah-controlled customers

  reflects the bank’s extensive commitment to substantially assist Hezbollah’s operations by

  providing financial services, including critical access to U.S. dollar-clearing, the U.S. and

  international financial systems and essential means to evade U.S. efforts to confront Hezbollah’s

  world-wide operations.

         I. BANK OF BEIRUT SAL

         1110. Defendant BANK OF BEIRUT SAL has maintained accounts for and provided

  material support that aided and abetted Hezbollah’s BAC.

         1111. Defendant BANK OF BEIRUT maintained an account for Mustafa Reda Darwish

  Fawaz (an SDGT) and provided material support that aided and abetted Hezbollah, through its role

  in knowingly providing financial services to this U.S.-designated, prominent and well-known

  member of Hezbollah’s Islamic Jihad Organization, who has supported the organization’s

  communications, surveillance, and arms dealing activities in West Africa.

         1112. Defendant BANK OF BEIRUT also maintains accounts for and provided material

  support that aided and abetted Compu House SARL, the Hezbollah-controlled technology

  importer, founded and majority owned by Sultan Khalifa As’ad, Deputy Chairman of the

  Executive Council for Municipal Affairs, former head of Hezbollah’s Finance Unit and former

  director of Jihad al-Bina.

         1113. Defendant BANK OF BEIRUT has also knowingly held accounts and provided

  vital financial services to Medical Equipment and Drugs International Corporation SAL MEDIC,

  another entity that is part of Hezbollah’s network of pharmaceutical companies. Although the

  company was established after the period relevant to this action, because it is owned by Atlas



                                                216
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 222 of 230 PageID #: 222



  Holding SAL – i.e. Martyrs Foundation–Lebanon – BANK OF BEIRUT’s willingness to provide

  material support to one of Hezbollah’s most prominent organizations in recent years confirms that

  BANK OF BEIRUT continues to provide material support to Hezbollah even when its customers’

  ties to Hezbollah are glaring.

          J. BANK OF BEIRUT AND THE ARAB COUNTRIES

          1114. Defendant BANK OF BEIRUT AND THE ARAB COUNTRIES (“BBAC”) has

  maintained accounts for and provided material support that aided and abetted Hezbollah’s BAC.

          1115. BBAC has knowingly held accounts and provided vital financial services to Al-

  Inmaa Engineering and Contracting, a designated SDGT controlled by Adham Tabaja, the

  prominent Hezbollah financier.

          1116. BBAC has knowingly held accounts and provided vital financial services to Ovlas

  Trading SA, the Lebanese arm of the Tajideen family network of companies.

          1117. BBAC has knowingly held accounts and provided vital financial services to Hyram

  Maritime SAL, part of the Tajideen family network of companies.

          1118. BBAC has knowingly held accounts and provided vital financial services to Vatech

  SARL, an SDGT controlled by Fadi Hussein Serhan (also an SDGT).

          1119. Serhan is a Hezbollah procurement agent who serves as the general manager of

  Vatech SARL, which was used to purchase sensitive technology and equipment for Hezbollah.

          1120. Serhan has purchased unmanned aerial vehicles (UAVs) and accessories, and

  various electronic equipment from companies in the United States, Europe, Asia, and the Middle

  East.

          1121. BBAC has knowingly held accounts and provided vital financial services to Teltac

  World Wide Incorporated (Offshore) SAL, headed by Ali Ibrahim Charara who serves as its



                                                217
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 223 of 230 PageID #: 223



  chairman and CEO.

         1122. Ali Ibrahim Charara is also a Co-Founder of Spectrum Investment Group Holding

  SAL, the U.S.-designated company led by Hezbollah financier, Ali Yussuf Charara (also an

  SDGT).

         K. JAMAL TRUST BANK SAL

         1123. Defendant JAMAL TRUST BANK SAL has maintained accounts for and provided

  material support that aided and abetted the Hezbollah-controlled “charity” widely and publicly

  associated with Hezbollah’s Islamic Resistance Support Organization (“IRSO”).

         1124. IRSO has openly advertised and solicited donations published with its JAMAL

  TRUST BANK account 140/028355.28/0/5 at its branch in Ghobeiry (Hezbollah’s stronghold in

  the southern suburbs of Beirut).

         1125. Defendant JAMAL TRUST BANK has knowingly held accounts and provided vital

  financial services to Car Escort Services (Offshore) SAL, the prominent Hezbollah automotive

  company which is itself an SDGT and is owned by three prominent members of Hezbollah’s BAC,

  Ali Muhammad Kharrubi, Ali Yussuf Charara and Muhammad Ibrahim Bazzi – all designated by

  the U.S. Department of the Treasury.

         1126. Defendant JAMAL TRUST BANK has knowingly held accounts and provided vital

  financial services to Spectrum International Investment Holding SAL and Spectrum Investment

  Group Holding SAL—both designated SDGTs and both controlled by well-known Hezbollah

  financier and BAC leader, Ali Charara.

         1127. Defendant JAMAL TRUST BANK has knowingly held accounts and provided vital

  financial services to New All Pharma SARL, part of Hezbollah’s network of pharmaceutical

  companies.



                                               218
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 224 of 230 PageID #: 224



          1128. Defendant JAMAL TRUST BANK has also knowingly held accounts and provided

  vital financial services to Medical Equipment and Drugs International Corporation SAL MEDIC,

  another entity that is part of Hezbollah’s network of pharmaceutical companies. Although the

  company was established after the period relevant to this action, because it is owned by Atlas

  Holding SAL – i.e. Martyrs Foundation–Lebanon – JAMAL TRUST BANK’s willingness to

  provide material support to one of Hezbollah’s most prominent organizations in recent years

  confirms that JAMAL TRUST BANK continues to provide material support to Hezbollah even

  when its customers’ ties to it are glaring.

                                       CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF

  CIVIL LIABILITY UNDER 18 U.S.C. § 2333(a) FOR VIOLATION OF 18 U.S.C. § 2339B
            CONSTITUTING ACTS OF INTERNATIONAL TERRORISM


          1129. Plaintiffs repeat and re-allege every allegation of the foregoing paragraphs as if

  fully set forth herein.

          1130. During all relevant times, each Defendant knew that Hezbollah engaged in acts of

  international terrorism and each Defendant knew that Hezbollah had been designated an FTO.

          1131. Each Defendant knowingly provided material support to Hezbollah during the

  period between 2003 through 2011 and allowed Hezbollah to transfer millions of dollars through

  the U.S. financial system for the benefit of Hezbollah.

          1132. Each Defendant’s conduct involved violent acts or acts dangerous to human life that

  constitute violations of 18 U.S.C. § 2339B.

          1133. By knowingly providing material support to Hezbollah, each Defendant’s conduct

  objectively appeared to be intended to intimidate or coerce a civilian population or influence the



                                                 219
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 225 of 230 PageID #: 225



  policy of a government by intimidation or coercion by substantially assisting Hezbollah in

  operating its global terror network.

          1134. By knowingly providing material support to Hezbollah and providing a financial

  lifeline in the form of global access to critical U.S. dollars, each Defendant substantially and

  foreseeably contributed to Hezbollah’s capacity to orchestrate, direct and commit terrorist acts,

  including the terrorist attack that injured Plaintiffs.

          1135. Each Defendant’s activities occurred primarily outside the United States.

          1136. As the U.S. Department of the Treasury noted in 2016 (quoting Adam J. Szubin,

  then-acting Under Secretary for Terrorism and Financial Intelligence), Hezbollah “relies upon

  accomplices in the business community to place, manage, and launder its terrorist funds.”

            1137. Defendants herein were the most central accomplices relied upon by Hezbollah for

  facilitating its financial operations.

            1138. Defendants’ knowing provision of material support to FTO Hezbollah was a

  substantial reason that Hezbollah was able to orchestrate the terrorist attacks at issue.

          1139. Defendants’ knowing provision of material support to FTO Hezbollah increased its

  ability to plan, direct and orchestrate deadly attacks that were a foreseeable consequence of

  facilitating the transfer of millions of U.S. dollars to persons and entities controlled by Hezbollah.

                                   SECOND CLAIM FOR RELIEF

       CIVIL LIABILITY UNDER 18 U.S.C. § 2333(d) FOR AIDING AND ABETTING
               HEZBOLLAH, A FOREIGN TERRORIST ORGANIZATION

          1140. Plaintiffs repeat and re-allege every allegation of the foregoing paragraphs as if

  fully set forth herein.

          1141. Plaintiffs were injured by an act of international terrorism as defined by 18 U.S.C.

  § 2331.

                                                    220
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 226 of 230 PageID #: 226



          1142. Plaintiffs were injured by an act of international terrorism committed, planned or

  authorized by FTO Hezbollah (and in some cases, also FTO Kata’ib Hezbollah).

          1143. Hezbollah had been designated as an FTO (in 1997) as of the date of all the attacks

  alleged herein.

          1144. As set forth in detail above, the IRGC–QF tasked Hezbollah with organizing its

  Iraqi agents to launch terrorist attacks on U.S. service members in Iraq.

          1145. Accordingly, Hezbollah trained, organized, advised and directed various terror cells

  who acted as its agents, launching attacks on U.S. and Coalition Forces at Hezbollah’s behest and

  under its guidance.

          1146. Each Defendant aided and abetted Hezbollah in its commission of these acts of

  international terrorism, including the terrorist attack that injured Plaintiffs, by providing substantial

  and vital assistance to Hezbollah between 2003 through 2011 and allowing it to transfer hundreds

  of millions of dollars through the U.S. financial system for its benefit.

          1147. Defendants substantially assisted Hezbollah by, inter alia, laundering hundreds of

  millions of dollars for Hezbollah that it needed to sustain its operations and to commit acts of

  international terrorism.

          1148. Each Defendant understood its role in helping fuel Hezbollah’s illicit activities, was

  aware that by providing substantial assistance to Hezbollah it was aiding and abetting Hezbollah’s

  terrorist and criminal activities and nonetheless continually assisted Hezbollah in its efforts.

          1149. The amount and extent of assistance each Defendant provided—illegal access to

  millions of U.S. dollars and the international financial system—was integral to the overall terrorist

  activities of Hezbollah and the foreseeable acts of terrorism at issue.

          1150. Each Defendant provided this substantial assistance to Hezbollah for years.



                                                    221
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 227 of 230 PageID #: 227



          1151. Each Defendant knew that Hezbollah was not only an FTO, but among the most

  dangerous terrorist groups in the world, and that providing illegal access to the U.S. financial

  system would foreseeably aid Hezbollah in committing acts of international terrorism, including

  terrorism in Iraq.

          1152. As the U.S. Department of the Treasury noted in 2016 (quoting Adam J. Szubin,

  then-acting Under Secretary for Terrorism and Financial Intelligence), Hezbollah “relies upon

  accomplices in the business community to place, manage, and launder its terrorist funds.”

          1153. Defendants herein were the most central accomplices relied upon by Hezbollah to

  assist it in collecting and distributing its operational funding and they fully understood their role

  in Hezbollah’s operations.

          1154. Plaintiffs’ injuries were proximately caused by Hezbollah’s conduct, which each

  Defendant substantially assisted.

                                   THIRD CLAIM FOR RELIEF

          CIVIL LIABILITY UNDER 18 U.S.C. § 2333(d) FOR SGBL AND MEAB’S
    CONSPIRACY WITH HEZBOLLAH, A FOREIGN TERRORIST ORGANIZATION

          1155. Plaintiffs repeat and re-allege all allegation of the foregoing paragraphs as if fully

  set forth herein.

          1156. Defendants SGBL (as the legal successor to LCB) and MEAB conspired with FTO

  Hezbollah between 2003 through 2011 to provide Hezbollah with illegal material support in the

  form of financial services critical to Hezbollah’s capacity to commit acts of international terrorism.

          1157. Defendants SGBL and MEAB agreed with Hezbollah, its agents and corporate

  entities to participate in unlawful acts (violations of U.S. criminal laws including 18 U.S.C. §

  2339B) and provided substantial assistance to Hezbollah in furtherance of the common scheme by

  which these Defendants clandestinely served as a conduit for Hezbollah’s illicit financing network.

                                                   222
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 228 of 230 PageID #: 228



            1158. Defendants SGBL and MEAB knew the objective of the conspiracy was to provide

  material support for and increase Hezbollah’s capacity to, inter alia, commit acts of international

  terrorism.

            1159. Defendants SGBL and MEAB knew that entering into a conspiracy to provide

  material support to FTO Hezbollah in the form of illegal access to the U.S. financial system and

  millions of U.S. dollars would in fact substantially contribute to Hezbollah’s capacity to commit

  acts of international terrorism.

            1160. Accordingly, Defendants knew they were playing a role in and facilitating

  Hezbollah’s violent activities.

            1161. Plaintiffs’ injuries were proximately caused by overt acts performed by Hezbollah

  as a consequence of, in furtherance of, and pursuant to, Defendants’ and Hezbollah’s conspiracy

  to provide material support for terrorism.

                                     FOURTH CLAIM FOR RELIEF

                                 SUCCESSOR LIABILITY OF SGBL

            1162. Plaintiffs repeat and re-allege all allegations of the foregoing paragraphs as if fully

  set forth herein.

            1163. In accordance with the Purchase Agreement dated June 22, 2011, Defendant SGBL

  assumed all of the assets and liabilities of LCB and therefore became successor-in-interest to LCB,

  continuing to operate in substantially the same manner as LCB.

            1164. SGBL is liable for the acts of LCB to the same extent that LCB would be found

  liable.

            1165. SGBL is liable for LCB’s violation of 18 U.S.C. §§ 2333(a), 2333(d) and 2339B.




                                                    223
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 229 of 230 PageID #: 229



                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray that this Court:

         (a)    Accept jurisdiction over this action;

         (b)    Enter judgment against each Defendant and in favor of Plaintiffs for compensatory
                damages in amounts to be determined at trial;

         (c)    Enter judgment against each Defendant and in favor of Plaintiffs for treble damages
                pursuant to 18 U.S.C. § 2333;

         (d)    Enter judgment against each Defendant and in favor of Plaintiffs for any and all
                costs sustained in connection with the prosecution of this action, including
                attorneys’ fees, pursuant to 18 U.S.C. § 2333; and

         (e)    Grant such other and further relief as justice requires.

         PLAINTIFFS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

  Dated: April 10, 2019



                                               By       /s/ Aaron Schlanger
                                                        OSEN LLC
                                                        Aaron Schlanger, Esq.
                                                        Cindy Schlanger, Esq.
                                                        William Friedman, Esq.
                                                        Gerard Filitti, Esq.
                                                        Michael Radine, Esq.
                                                        Dina Gielchinsky, Esq.
                                                        2 University Plaza, Suite 402
                                                        Hackensack, NJ 07601
                                                        (201) 265-6400
                                                        (201) 265-0303 Fax

                                                        TURNER & ASSOCIATES, P.A.
                                                        Tab Turner, Esq.
                                                        (pro hac vice to be submitted)
                                                        4705 Somers Avenue, Suite 100
                                                        North Little Rock, AR 72116
                                                        (501) 791-2277




                                                 224
Case 1:19-cv-02096-DLI-SJB Document 1 Filed 04/10/19 Page 230 of 230 PageID #: 230



                                             MOTLEY RICE, LLC
                                             John M. Eubanks, Esq.
                                             (pro hac vice to be submitted)
                                             28 Bridgeside Boulevard, P.O. Box 1792
                                             Mount Pleasant, South Carolina 29465
                                             (843) 216-9000


                                             Attorneys for Plaintiffs




                                       225
